Exhibit 10.1

 

LOGO [g126569image01.jpg]

AMENDED AND RESTATED MASTER TRUST AGREEMENT1

This Amended and Restated Master Trust Agreement (“Agreement”) is made by and
between MoneyGram Payment Systems, Inc., a Delaware corporation with a place of
business at 2828 N. Harwood, Dallas, TX 75201 and Wal-Mart Stores, Inc., with a
place of business at 702 SW 8th Street, Bentonville, AR 72716 (collectively,
from time to time, referred to as the “Parties” and individually as a “Party”).
The terms of that certain Master Trust Agreement entered into between MoneyGram
Payment Systems, Inc. and Wal-Mart Stores, Inc. effective April 1, 2013, as
amended, (the “2013 Agreement”) and the Amended and Restated Co-Branded Website
Agreement between MoneyGram Payment Systems, Inc. and Wal-Mart.com USA, LLC
effective August 30, 2011, as amended (“Co-Branded Website Agreement”), shall
remain in full force and effect until February 1, 2016 (the “Effective Date”) at
which time the 2013 Agreement and the Co-Branded Website Agreement will
terminate in its entirety and shall be replaced and superseded in all respects
by this Agreement.

 

1. Parties; Appointment and Acceptance; No Sub-Agents; Agent Locations.

 

  (a) As used herein, “Walmart” means Wal-Mart Stores, Inc. and each of the
following Affiliates of Wal-Mart Stores, Inc. but only with respect to Agent
Locations owned or operated by such Affiliate or the Co-Branded Website (with
respect to Wal-Mart.com USA, LLC): Wal-Mart Stores East, LP; Wal-Mart Louisiana,
LLC, Wal-Mart Stores Texas, LLC, Wal-Mart Stores Arkansas, LLC, Wal-Mart Puerto
Rico, Inc., and Wal-Mart.com USA, LLC. “Walmart” does not include Sam’s Club and
“Agent Locations” will not include Sam’s Club warehouse locations or
Samsclub.com. “Agreement” means this Amended and Restated Master Trust Agreement
and any related attachment, exhibit, addendum or amendment. “Affiliate” means
any business controlling, controlled by or under common control with a Party.
“MoneyGram” means MoneyGram Payment Systems, Inc.

 

  (b) MoneyGram hereby appoints Walmart as its limited agent and authorized
delegate for the sole purpose of offering and selling the Services, all in
accordance with Applicable Law (as defined in Section 3(a)(ii)), this Agreement
(including any applicable attachments, collectively, the “Attachments”) and the
MoneyGram Compliance Policies, the MoneyGram Fraud Policies and MoneyGram’s
Anti-Corruption Policy identified in Section 3, as such policies may be updated
or amended in writing from time to time; provided, however, MoneyGram will
provide Walmart with reasonable written notice of any updates or amendments to
the policies at least thirty (30) days prior to the proposed effective date of
such updates or amendments and consult with Walmart regarding their
implementation. As used herein, “Services” shall mean the specific products and
services described on the applicable Attachment describing such specific
products or services and executed by both MoneyGram and Walmart as such may be
amended from time to time. Walmart hereby accepts such appointment. Walmart will
not authorize or appoint sub-agents or sub-delegates to provide the Services.

 

1  The appearance of [*] denotes confidential information that has been omitted
from this Exhibit 10.1 and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 1 – Confidential.



--------------------------------------------------------------------------------

  (c) Subject to the terms and conditions of this Agreement, Walmart shall offer
and sell the Services at its retail locations in the United States, including
Puerto Rico, unless otherwise agreed by MoneyGram in writing, unless prevented
to do so at a retail location due to a Force Majeure Event as defined in
Section 24(k) herein or unless Walmart suspends or terminates the Services
pursuant to Section 9(b) of this Agreement. Each such retail location shall be
identified on Attachment D — Authorized Agent Locations (the “Agent Locations”)
(with such Agent Location representing Walmart’s retail locations in the United
States and Puerto Rico that sell merchandise to the general public) as updated
from time to time by the Parties. Walmart shall provide notification to
MoneyGram to the extent that there are any changes to the Agent Locations (such
as through store closures or openings). Walmart agrees to provide the Services
during the business hours of the particular Agent Locations and shall
specifically sell the Services at such Agent Location’s Money Service Centers,
Customer Service Desks and Walmart Devices (as defined in Attachment I – Service
Level Agreement), as applicable; provided, however, that Walmart will determine
in its sole discretion the location within its stores or Money Service Centers,
Customer Service Desks and Walmart Devices from which it will offer the
Services. Upon request by MoneyGram, Walmart agrees to notify MoneyGram of the
business hours for each Agent Location.

 

  (d) In the event a Party utilizes the services of a third party service
provider in connection with this Agreement or the offer and sale of the
Services, such Party shall remain fully responsible for all applicable
obligations set forth in this Agreement as well as any acts or omissions of such
third party utilized by the Party.

 

2. Relationship. “Trust Funds” are proceeds from the sale of Services including,
but not limited to, face amounts of Money Orders and principal amounts
originated from Money Transfer Services or Bill Payment Services (in each case
and if applicable, and as defined in the applicable Attachment relating to such)
and shall not include any commissions, fees, compensation or other amounts.
Walmart agrees to hold Trust Funds in trust for MoneyGram. If Trust Funds become
commingled with Walmart’s other funds, the total commingled funds are impressed
with a trust and shall belong and are payable to MoneyGram to the extent of
amounts due MoneyGram from Walmart. During the Term, Walmart shall maintain one
or more designated bank accounts to hold the Trust Funds (the “Walmart
Account”). Walmart will provide at least sixty (60) days’ notice to MoneyGram
before changing the Walmart Account and will not change the Walmart Account
until similar arrangements have been made for another Walmart Account.

 

3. Legal Compliance.

 

  (a) General.

(i) Walmart acknowledges and understands that by offering the Services as a
limited agent for MoneyGram, it is subject to the supervision, examination, and
regulation of any applicable Regulatory Body (as defined hereafter) including
those with oversight for money transmission and money services businesses.
Walmart represents and warrants that it is in compliance with, and agrees that
it will during the Term maintain a compliance program reasonably designed to
comply with, Applicable Law, including the state-specific provisions in
Attachment E — Multi-State Regulatory Addendum (as updated by MoneyGram from
time to time as required by Applicable Law; provided that Walmart has reasonable
advance written notice for compliance for such updates in accordance with
Section 1(b)). Walmart will conduct its money transmission activities strictly
in accordance with any applicable compliance guidelines issued pursuant to
Applicable Law. Walmart will display

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 2 – Confidential.



--------------------------------------------------------------------------------

at each Agent Location any signs, decals, and other display and disclosure
materials provided to Walmart by MoneyGram that are required to be posted
pursuant to any Applicable Law relating to Walmart’s offering of the Services.
Walmart understands that if Walmart exceeds the authority granted under this
Agreement, this Agreement is subject to termination, and Walmart may be subject
to further disciplinary actions by the relevant Regulatory Body (as defined
below). Walmart acknowledges that it has an independent and ongoing obligation
to maintain its compliance program reasonably designed to comply with all
Applicable Laws and that it shall only offer the Services in accordance with
such program and in accordance with the MoneyGram instructions, policies and
procedures in Attachment F — MoneyGram Compliance Policies (“MoneyGram
Compliance Policies”) as such may be updated in writing from time to time by
MoneyGram; provided Walmart has reasonable advance written notice for compliance
with such updates in accordance with Section 1(b). Walmart also acknowledges
that this obligation is in no way reduced, altered, assigned or transferred by
any assistance that may be provided by MoneyGram. In the event of any
examination, investigation or review of Walmart or any Agent Location by any
Regulatory Body (as defined below) regarding the Services, Walmart shall fully
cooperate in accordance with Applicable Law with such Regulatory Body in such
examination, investigation or review and, to the extent appropriate, MoneyGram
will cooperate with Walmart and provide such support, assistance and
documentation as reasonably requested by Walmart. To the extent permitted by
Applicable Law, MoneyGram will use commercially reasonable efforts to provide
Walmart with advance written notice (which may be provided by email to Walmart’s
compliance and/or regulatory personnel) if MoneyGram has actual knowledge of any
planned review, visit, or examination of any Agent Location by any Regulatory
Body in connection with such Regulatory Body’s review, investigation or
examination of MoneyGram.

(ii) As used in this Agreement, “Applicable Law” means (i) any U.S. federal,
state, local or other law or statute (which includes the state specific
provisions attached as Attachment E); (ii) any rule or regulation issued by a
Regulatory Body, including the Financial Crimes Enforcement Network and the
Office of Foreign Assets Control of the United States Treasury Department;
(iii) any judicial, governmental, or administrative order, judgment, decree or
ruling; and (iv) the Network Rules (as defined hereafter), in each case as
applicable to either Party, its Affiliates or the subject matter or transactions
contemplated by this Agreement; “Regulatory Body” means any governmental
authority asserting jurisdiction over a Party or its Affiliates, including those
with oversight for money transmission and money services businesses; and
“Network Rules” means the by-laws, operating rules, regulations and guidelines
and technical standards promulgated from time to time by any organization that
operates computer hardware and software and telecommunications links to enable
the interchange, under a common service mark, of electronic fund transfers
(including, without limitation, Visa, MasterCard, or NACHA) among the
participants in the organization, including the credit card association’s
Payment Card Industry Data Security Standards.

 

  (b)

Anti-Money Laundering Compliance. Upon the Effective Date, Walmart certifies and
represents to MoneyGram that it is in compliance with, and covenants that it
will, during the Term (as defined hereafter), maintain its compliance with all
relevant requirements of Applicable Law relating to anti-money laundering (the
“AML Requirements”) and the MoneyGram Compliance Policies. The AML Requirements
specifically include the Bank Secrecy Act (the “BSA”), as amended by the USA
Patriot Act and their respective requirements including, but not limited to, the
filing of currency transaction reports (“CTR”), record-keeping and suspicious
activity reporting (“SAR-MSB”), measures to identify potentially suspicious
activity, including the establishment of a program to monitor and investigate
activity that may be consistent with money laundering or other

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 3 – Confidential.



--------------------------------------------------------------------------------

  financial crime, registration as a money services business with the
U.S. Treasury Department (but only if Walmart is offering products or services,
other than the Services, that require such registration), adoption of a written
compliance program, designation of an anti-money laundering (“AML”) compliance
officer, implementation of effective AML training for all appropriate personnel
and periodic independent reviews of its AML compliance program. Walmart shall
complete and, if applicable, file any forms or reports, including without
limitation, CTRs or SAR-MSBs (collectively, the “Compliance Reports”) when
required by Applicable Law. Walmart agrees to retain and secure all Compliance
Reports, in a manner consistent with Applicable Law, for a period of at least
five (5) years, or longer as may be required by Applicable Law (the “Retention
Period”). Upon termination of this Agreement for any reason, Walmart agrees to
preserve any completed Compliance Reports for the required Retention Period, at
which point the Compliance Reports shall be properly destroyed in a manner
consistent with Applicable Law. At any time during the Term or during the
Retention Period, MoneyGram, in its sole discretion, may request Walmart to
provide completed Compliance Reports (other than Walmart completed SAR-MSBs or
any other Compliance Reports which are not able to be provided pursuant to
Applicable Law) to MoneyGram. In addition, to the extent a Party observes
activities occurring at the Agent Locations that may be in violation of the AML
Requirements (such as patterns and trends in relation to SAR filings), such
Party shall share such information (but not the actual SAR-MSB filings) with the
other Party upon reasonable request.

 

  (c) Consumer Fraud and Abuse Prevention. Walmart understands that MoneyGram is
committed to preventing the use by anyone of MoneyGram’s products and services,
including the Services, for fraudulent, abusive or illegal purposes. Walmart
acknowledges that MoneyGram has developed, and will continue to develop, various
policies, procedures and requirements designed to limit, prevent and deter such
fraudulent or abusive transactions and to assist individuals who have been
victimized by such fraudulent activity as set forth in Attachment G — MoneyGram
Fraud Policies (“MoneyGram Fraud Policies”) and as updated from time to time by
MoneyGram, provided Walmart has reasonable advance written notice for compliance
with such updates in accordance with Section 1(b). Walmart agrees to comply with
the MoneyGram Fraud Policies and that at no time may Walmart use the Services
for the purpose of committing fraud upon consumers or against MoneyGram
including, but not limited to, the deception of individuals through
telemarketing or through some other similar plan, program or campaign conducted
to induce the purchase of goods or services by use of the telephone or the
internet. Walmart further agrees not to knowingly provide any substantial
assistance or support to any individual or entities that Walmart knows or
reasonably suspects engages in such acts or acts in a manner that may violate
the MoneyGram Fraud Policies. As part of the MoneyGram Fraud Policies, Walmart
acknowledges that MoneyGram will monitor (i) all transactions conducted by
Walmart or conducted at a specific Agent Location; and (ii) feedback or other
information received by consumers with regard to transactions that occurred with
Walmart or at an Agent Location. Walmart agrees that at any time that it offers
the Services it will maintain effective policies, procedures and requirements of
its own that are also designed to detect and prevent consumer fraud or abusive
transactions.

 

  (d)

Cooperation and Support. Each Party agrees to cooperate reasonably with the
other Party and provide reasonable support to the other Party in relation to
such Party’s performance of the Services in accordance with Applicable Law. Such
cooperation and support shall

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 4 – Confidential.



--------------------------------------------------------------------------------

  include, but not be limited to, cooperation with investigation of potential
suspicious activity, assistance in complying with record-keeping and/or
reporting obligations under the AML Requirements, and assistance in obtaining
other relevant information and records about the Services offered at the Agent
Locations, including information that one Party may not have access to as a
result of offering the Services. Each Party acknowledges that, due to the nature
of the suspicious activity or the transactions, the other Party may not be able
to provide to a Party detailed information relating to such activity or
transactions, but will do so when the Party determines it is appropriate under
the circumstances to provide such information and providing the information is
not prohibited by Applicable Law. Additional actions requested by MoneyGram for
Walmart may include following instructions described in the MoneyGram Compliance
Policies, the MoneyGram Fraud Policies, the MoneyGram user guides, fraud and
money laundering prevention guides, fraud alert memos, correspondence, and
various other communications, each as may be updated from time to time, provided
Walmart has reasonable advance written notice of such updates in accordance with
Section 1(b).

 

  (e) Remedial Measures. Solely for the purposes of this Section 3(e), MoneyGram
shall have sole discretion to determine whether Walmart has breached or violated
any of the MoneyGram Compliance Policies, the MoneyGram Fraud Policies the
Anti-Corruption Policy (as further described in sub-paragraph (f), or if it
suspects any fraudulent, illicit or illegal activity of Walmart or a specific
Agent Location. In the event MoneyGram suspects such a breach or violation, or
suspects that fraudulent, illicit or illegal activity has been conducted or
facilitated by Walmart or has taken place at an Agent Location, Walmart
acknowledges that MoneyGram may take one or more of the following actions:
(i) imposition of Remedial Measures (as hereinafter defined) identified by
MoneyGram or (ii) suspension of Services until MoneyGram determines remedial
controls have been implemented by Walmart. During any period of suspension, and
to the extent reasonable based on the reason for such suspension, the Parties
agree to work together toward resolving the issues that led to the suspension or
imposition of Remedial Measures and removing, terminating or revoking any
suspension or Remedial Measures. Unless prohibited by Applicable Law, MoneyGram
will provide Walmart information surrounding the nature of and details
concerning any suspected breach or violation or suspected fraudulent, illicit or
illegal activity of Walmart or a specific Agent Location. As used herein,
“Remedial Measures” include, but are not limited to (1) lowering the threshold
at which Walmart or a specific Agent Location will obtain, verify and record
customer identification; (2) imposing volume or transactional limits or
restrictions to Services that Walmart or the Agent Location may conduct; and
(3) requiring MoneyGram review and approval of Services above a certain amount
before transactions may be executed by Walmart. This Section 3(e) does not apply
to, and MoneyGram’s authority to impose Remedial Measures shall not extend to,
Walmart’s implementation of Information Policies or Walmart’s other privacy or
information security measures and implementation.

 

  (f)

Anti-Corruption Warranties. Walmart makes the following representations and
warranties to MoneyGram with the understanding that MoneyGram is relying on them
in the entering of this Agreement, with such representations and warranties
being limited in scope only for those activities in which Walmart is acting as
MoneyGram’s agent and authorized delegate pursuant to this Agreement:
(i) Walmart will not make any payment, or transfer anything of value, directly
or indirectly (1) to any governmental official or employee (including employees
of a governmental corporation or public international

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 5 – Confidential.



--------------------------------------------------------------------------------

  organization) or to any political party, party official or candidate for
public office (the foregoing, collectively, “Government Official”) or (2) to any
other person or entity, in either case if such payment or transfer would violate
the laws of the country in which made or the laws of the United States; (ii) no
Government Official has any legal or beneficial interest, direct or indirect, in
any payment to be made by MoneyGram under this Agreement, provided, however,
Walmart represents to MoneyGram that the shares or issued bonds or other debt
instruments of Walmart and certain Walmart Affiliates are or may be publicly
held and that ownership of shares, equity interests, or bonds or other debt
instruments issued by Walmart does not constitute a legal or beneficial interest
in any payment to be made by MoneyGram under this Agreement; (iii) Walmart has
reviewed and agrees to abide by the MoneyGram’s Anti-Corruption Policy attached
hereto as Attachment H — MoneyGram Anti-Corruption Policies (“MoneyGram
Anti-Corruption Policy”) and as updated from time to time by MoneyGram, provided
that Walmart has reasonable advance written notice for compliance with such
updates in accordance with Section 1(b); (iv) Walmart has adopted an
anti-corruption policy which at a minimum, prohibits the direct or indirect
offer, authorization, or payment of money or anything of value to improperly
influence a Government Official, (v) Walmart agrees that if subsequent
developments cause the representations and warranties made herein to no longer
be accurate or complete, Walmart will immediately so advise MoneyGram; and
(vi) Walmart agrees that the agreement is subject to immediate termination in
the event that Walmart breaches the representations identified in this
paragraph (f).

 

  (g) Compliance Review.

(i) Upon at least fourteen (14) days prior written notice, Walmart authorizes
MoneyGram to visit Walmart facilities, interview Walmart personnel, and inspect
and review Walmart’s records, in each case, related to its offering of the
Services, including Walmart’s compliance, training, customer and transactional
records relating to the Services, to determine Walmart’s compliance with
Applicable Law (including the AML Requirements), the MoneyGram Compliance
Policies, the MoneyGram Fraud Policies and MoneyGram’s Anti-Corruption Policy
(such visit, inspection and review being a “MoneyGram Compliance Review”).
Notwithstanding the foregoing, any MoneyGram Compliance Review that pertains to
information privacy and security matters, including Walmart’s Compliance with
Information Policies or privacy or information security legal requirements, may
only be conducted upon thirty (30) days’ prior written notice and will be
limited to relevant Agent Locations. MoneyGram Compliance Reviews shall not
include any records or other information with regard to which Walmart owes
another party a duty of confidentiality, that are subject to attorney-client
privilege, or which Applicable Law would prohibit Walmart from disclosing. Any
such MoneyGram Compliance Review being conducted pursuant to this
Section 3(g)(i) shall be conducted during Walmart’s normal business hours and
shall not disrupt Walmart’s operations. Unless required more frequently pursuant
to Applicable Law, such MoneyGram Compliance Review shall not occur more than
once per calendar year. Any such review will be subject to the confidentiality
provisions of Section 7.

(ii) Upon at least fourteen (14) days prior written notice, MoneyGram also
authorizes Walmart to visit MoneyGram facilities, interview MoneyGram personnel,
and inspect and review MoneyGram’s records, in each case, relating to Walmart’s
offering of the Services at the Agent Locations including compliance, training,
and transactional records relating to the Services sold at the Agent Locations
(such visit, inspection and review being a “Walmart Compliance Review”).
Notwithstanding the foregoing, any Walmart Compliance Reviews that pertain to
information

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 6 – Confidential.



--------------------------------------------------------------------------------

privacy and security matters, including MoneyGram’s compliance with MG Policies
or privacy or information security legal requirements, may only be conducted on
prior written notice. Walmart Compliance Reviews shall not include any records
or other information with regard to which MoneyGram owes another party a duty of
confidentiality, that are subject to attorney-client privilege, or which
Applicable Law would prohibit MoneyGram from disclosing. Any such Walmart
Compliance Review being conducted pursuant to this Section 3(g)(ii) shall be
conducted during MoneyGram’s normal business hours and shall not disrupt
MoneyGram’s operations. Unless required more frequently pursuant to Applicable
Law, such Walmart Compliance Review shall not occur more than once per calendar
year. Any such review will be subject to the confidentiality provisions of
Section 7.

(iii) To the extent any customer of Walmart who is also purchasing or involved
in the purchase or use of the Services is the subject of a criminal
investigation involving money laundering, terrorism, fraud or other financial
crime, Walmart shall use commercially reasonable efforts to notify MoneyGram
within three (3) days of Walmart’s Compliance Department becoming aware of such
investigation, so long as such notification is permitted under Applicable Law,
unless such incident is deemed critical under Walmart’s internal policies and
procedures, in which case Walmart shall provide notice of such events within a
shorter time frame dictated by the circumstances. When permitted by Applicable
Law, Walmart agrees to notify MoneyGram promptly and in writing, no later than
thirty (30) days after receipt of any final adverse state or federal examination
report or findings, and provide a copy of the report or findings. Any such
reports, findings or exams provided hereunder shall be subject to the
confidentiality provisions of Section 7. Walmart acknowledges that it is
required to conduct an independent review of its AML compliance program to
determine its effectiveness. Walmart agrees to provide MoneyGram with a copy of
this review (including any responses to the report or reports indicating
remedial steps Walmart is required to take to correct or enhance its compliance
program) upon reasonable request by MoneyGram. Any such review undertaken by
Walmart and any report of such review is subject to the confidentiality
provisions of Section 7. Notwithstanding any provision of this Section 3(g),
MoneyGram’s authority to receive notice of adverse state or federal examination
reports or receive copies of Walmart’s independent reviews of its compliance
shall not extend to any matters pertaining to Information Policies or privacy or
information security implementation or compliance.

 

  (h) MoneyGram’s Compliance with Law.

(i) MoneyGram represents, warrants and covenants to Walmart that it will comply
with Applicable Law with respect to the Services provided by MoneyGram and sold
or offered by Walmart pursuant to this Agreement and any Attachment relating to
specific products and services and executed by the Parties.

(ii) To the extent applicable based on the applicable Service, such compliance
with Applicable Law shall include compliance with unclaimed or abandoned
property or escheatment requirements related to the particular Service offered
under Applicable Law. MoneyGram shall report and remit to each jurisdiction as
required by Applicable Law based on the particular Service all unclaimed or
abandoned property held, due or owing by MoneyGram and MoneyGram shall be
treated, for unclaimed property purposes, as the “holder” of any unclaimed
property created in connection with the applicable Services offered.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 7 – Confidential.



--------------------------------------------------------------------------------

(iii) In accordance with the Applicable Laws issued by the Office of Foreign
Assets Control of the United States Department of the Treasury (“OFAC”),
MoneyGram shall perform OFAC monitoring, holding and case resolution with
respect to the Services provided by MoneyGram and sold or offered by Walmart
pursuant to this Agreement and any Attachment, and shall notify Walmart in due
course following completion by MoneyGram of the activities set forth in its
policies, procedures and requirements for OFAC monitoring, holding and case
resolution if such activities result in identifying any customers or
beneficiaries as true, positive matches with individuals appearing on OFAC watch
lists.

 

  (i) Overriding Principles. Notwithstanding any other provision of this
Agreement:

(i) In no event shall either Party or any of its Affiliates be required to take
any action, or omit to take any action, that would cause it to violate
Applicable Law or cause it to limit its ability to control the occurrence of any
fraudulent transactions;

(ii) In no event shall either Party be required to take any action, or omit to
take any action, that would cause it to violate the terms of any Business
License. As used herein, a “Business License” with respect to MoneyGram, means
the terms and conditions of any regulatory approval, charter or license to
engage in the money transmission, money order or bill payment businesses or
other services held by MoneyGram or any of its Affiliates and with respect to
Walmart means the terms and conditions of any regulatory approval, charter or
license held by Walmart to engage in its business activities; and

(iii) Each Party will take all reasonable measures to prevent the Services from
being used to facilitate money laundering, terrorism, fraud or any other
financial crime.

 

4. Training. Walmart shall ensure that it and its employees, representatives,
contractors, and the Walmart Affiliates involved in the performance of this
Agreement are knowledgeable and have been appropriately trained in the Services,
compliance with Applicable Law (including the AML Requirements), and the
prevention of money laundering, terrorist financing, fraud or any other
financial crime. Walmart shall have written policies to carry this forth and
shall properly train its employees, representatives, contractors, and Walmart
Affiliates in all these respects and in the MoneyGram Compliance Policies, the
MoneyGram Fraud Policies and the MoneyGram Anti-Corruption Policy. MoneyGram
shall use commercially reasonable efforts to work with Walmart in providing all
necessary training to Walmart, its employees, representatives, contractors, and
the Walmart Affiliates involved in the performance of this Agreement, including
with respect to the MoneyGram Compliance Policies, the MoneyGram Fraud Policies
and the MoneyGram Anti-Corruption Policy. Training of all appropriate personnel
shall be conducted at least once a year unless MoneyGram reasonably requests any
additional risk-based or supplemental training during the Term. Training by
MoneyGram shall be consistent with the past practices between the Parties
including telephonic, computer-assisted and/or in-person training methods to
Walmart’s employees. The Parties shall coordinate with each other and
collaborate with regard to the timing, method and manner of any training. There
shall be no charge to Walmart associated with such training.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 8 – Confidential.



--------------------------------------------------------------------------------

5. Duty of Care; Liability.

 

  (a) Walmart will safeguard the Trust Funds and all Supplies (as hereinafter
defined) and with respect to such, will exercise the duty of care which a
reasonably prudent trustee would undertake with respect to safeguarding and
caring for its own cash. Walmart will report to MoneyGram by telephone and
confirm in writing by fax, email or other means promptly upon discovery of any
lost, stolen, misappropriated, seized or forfeited Trust Funds or Supplies
(including money orders and/or DeltaGrams) and shall provide MoneyGram with all
other information relating to the event (including serial numbers for blank
instruments).

 

  (b) Walmart is liable to pay to MoneyGram all Trust Funds in all
circumstances. Until “good funds” (as that term may be defined under Applicable
Law or as otherwise commercially understood) are received by MoneyGram, Walmart
is liable for any lost, missing or stolen Trust Funds whether or not Walmart is
negligent or at fault and regardless of how the Trust Funds became lost,
missing, or stolen.

 

6. Supplies. Depending on the Services to be offered by Walmart, MoneyGram, in
consultation with Walmart, will provide Walmart appropriate automation
equipment, including a transaction terminal (the “Equipment”), certain
proprietary software (the “MoneyGram Software”), certain forms, and/or blank
instruments (collectively, the Equipment, the MoneyGram Software, forms and
blank instruments, may be referred to as the “Supplies”) for use at the Agent
Locations. MoneyGram will deliver the Supplies via commercially reasonable
methods and as agreed to by the Parties. Supplies remain the property of
MoneyGram and will be returned promptly upon termination of this Agreement (but
not later than ten (10) business days after any such termination) or upon
written request of MoneyGram. Walmart shall be responsible for ordering
additional Supplies as needed from MoneyGram. Unless otherwise agreed to by the
Parties in writing due to the nature of the particular Supplies, MoneyGram shall
provide the Supplies to Walmart at no cost or expense.

 

  (a) MoneyGram Software. If provided, MoneyGram hereby grants Walmart a
royalty-free non-exclusive license to use the MoneyGram Software for providing
the Services. Walmart shall not copy or decompile the MoneyGram Software. All
aspects of the MoneyGram Software, including without limitation, programs,
methods of processing, modifications and improvements shall remain the sole and
exclusive property of MoneyGram and shall not be sold, revealed, disclosed or
otherwise communicated, directly or indirectly, by Walmart to any third parties.
Walmart shall install and utilize new versions of MoneyGram Software as provided
and instructed by MoneyGram. At no time during the Term shall Walmart be using a
version of the MoneyGram Software that is more than one version behind
MoneyGram’s latest version of the applicable MoneyGram Software as such versions
are provided to Walmart by MoneyGram. The license granted under this Section
shall terminate simultaneously with the termination of this Agreement for any
reason. MoneyGram hereby represents and warrants to Walmart that it either owns
or has the right to license (or sublicense) any MoneyGram Software provided to
Walmart pursuant to this Agreement, and that to the best of MoneyGram’s
knowledge, the MoneyGram Software does not infringe upon the patent, copyright,
trademark, trade dress, service marks or any other intellectual property rights
of any third person or entity.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 9 – Confidential.



--------------------------------------------------------------------------------

  (b) Walmart Software

(i) Walmart agrees to develop, configure and test, certain software (the
“Walmart Software”) to facilitate Walmart’s performance of the Services through
MoneyGram’s money transfer system and network (including but not limited to the
computer system generally referred to as the “MoneyGram Retail Transaction
Server”) (collectively the money transfer system and network, including the
MoneyGram Retail Transaction Server, is referred to as the “MG Money Transfer
System”), based on specifications provided by MoneyGram (the “MG
Specifications”). MoneyGram will provide consultation to Walmart in connection
with Walmart’s development, configuration and testing of the Walmart Software.
MoneyGram will continue to be the sole owner of the MG Specifications and of any
MoneyGram technologies used by Walmart to develop, configure or test the Walmart
Software. Walmart shall not use the Walmart Software in production until
MoneyGram has (a) approved the Walmart Software for use in connection with the
performance of money transfers through the MG Money Transfer System, using such
MoneyGram testing procedures as MoneyGram may establish in its sole discretion
from time to time, and (b) has issued a written certification to Walmart stating
that the testing has been completed and that the Walmart Software is performing
in an acceptable manner. MoneyGram agrees to perform the actions set forth in
subsections (a) and (b) above in a timely manner. The above approval and
certification by MoneyGram does not constitute a warranty or representation of
any kind on the part of MoneyGram, and notwithstanding any such approval or
certification MoneyGram shall have no responsibility or liability for the
Walmart Software or its performance, including any responsibility or liability
for any claims that the Walmart Software infringes any patent or intellectual
property right of a third party. With regard to connectivity, Walmart shall
ensure that the network connection and hardware at Agent Locations used to
connect to MoneyGram comply with such specifications as MoneyGram may establish
from time to time, provided that MoneyGram provides Walmart with at least thirty
days’ advance written notice of such specifications or any changes thereto. In
addition, Walmart shall permit MoneyGram to review and certify that Walmart’s
network connection and hardware comply with such specifications, provided that
such review and certification will take place at a date and time mutually agreed
upon by the Parties and shall not relieve Walmart of its obligation to comply
with such specifications.

(ii) MoneyGram may, from time to time, require that Walmart make changes to the
Walmart Software for purposes of Walmart’s use of the MG Money Transfer System
to the extent required to comply with Applicable Law in connection with the
Services. MoneyGram will give Walmart at least sixty (60) days written advance
notice of any change(s), including providing Walmart with a detailed
specification describing the change(s) and the reasons for such requested
changes, including the Applicable Law necessitating the change. Walmart agrees,
at its own expense, to make change(s) to the Walmart Software and to assist
MoneyGram in testing and certification of the change(s) in accordance with the
approval, testing and certification requirements set forth in Section 6(b)(i).
MoneyGram agrees to continue to support the one (1) level preceding the current
release.

(iii) If MoneyGram requests Walmart to make changes to the Walmart Software that
are not required to comply with Applicable Law, MoneyGram will provide Walmart
with written notice of such changes, including a detailed specification
describing the change(s) and the reason(s) for such requested change. The
Parties will reasonably cooperate in assessing the feasibility and costs of
implementing such proposed modifications, upgrades, enhancements or other
changes. If the Parties agree in writing to implement the modifications,
upgrades, enhancements or other changes proposed by MoneyGram, Walmart shall be
entitled to use,

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 10 – Confidential.



--------------------------------------------------------------------------------

subject to MoneyGram’s prior consent, the IGD Allowance (as defined in Section
N(ii) of Attachment C) for the reasonable costs and expenses in designing and
implementing the modification, upgrade, enhancement or other change requested by
MoneyGram. Any Dispute relating to the changes requested by MoneyGram will be
subject to the dispute resolution provisions of Section 24(c) of this Agreement.
MoneyGram agrees to continue to support the one (1) level preceding the current
release.

(iv) If Walmart initiates a reasonable change to the Walmart Software after
MoneyGram has tested and certified the Walmart Software pursuant to
Section 6(b)(i) above, MoneyGram will provide consultation to Walmart in
connection with such changes with no additional fee to Walmart. Unless otherwise
agreed in writing by MoneyGram, following completion of the changes, the
modified Walmart Software shall be subject to the MoneyGram approval, testing
and certification requirements set forth in Section 6(b)(i), at no cost to
Walmart; provided that MoneyGram shall use commercially reasonable efforts to
complete the testing, approval and certification process within ninety
(90) days; and provided further that the foregoing shall in no way impair
Walmart’s ability to use such non-modified Walmart Software in production at its
sole discretion. For the avoidance of doubt, unless MoneyGram has agreed
otherwise in writing, Walmart will not use the modified Walmart Software in
production prior to the successful completion of the MoneyGram testing and
approval process, and the issuing by MoneyGram of a certification that the
modified Walmart Software performs in an acceptable manner, as provided in
Section 6(b)(i).

(v) In the case that change is required in the MoneyGram Money Transfer System
to comply with Applicable Law, MoneyGram may be required, at MoneyGram’s own
expense, to make changes immediately upon Walmart’s reasonable request.

(vi) Upon mutual agreement of the Parties, Walmart may use all or any portion of
the IDG Allowance (as defined in Section N(iii) of Attachment C – Money Transfer
Attachment) to fund costs or expenses relating to the design, development or
testing of the Walmart Software.

 

  (c) Interface. During the Term, Walmart will maintain a fully functional
cashier interface with MoneyGram’s systems (the “Interface”). Such Interface
shall be accomplished using the specifications described in MoneyGram’s
previously delivered AgentConnect Software Development Kit.

 

  (d) Equipment. Walmart is responsible for any loss or damage to Equipment
except for ordinary wear and tear. Walmart may not disassemble the Equipment.
Walmart will immediately notify MoneyGram if Equipment is not working and
MoneyGram will perform all maintenance at MoneyGram’s cost and expense. In the
event repair is necessary for the Equipment, MoneyGram will pay costs to ship
its Equipment to and from its service center. If Walmart fails to return
Equipment within 90 days of notification of non-use or any termination of any
applicable portion of this Agreement, Walmart shall pay the replacement cost of
such Equipment. Upon MoneyGram’s request for Walmart to upgrade its Equipment,
Walmart shall return any existing Equipment and will upgrade its Equipment
according to MoneyGram’s policies and procedures and at MoneyGram’s costs and
expense.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 11 – Confidential.



--------------------------------------------------------------------------------

  (e) Forms.

(i) Services Other Than Branded Money Transfer Services. In consultation with
Walmart and subject to Walmart’s approval, MoneyGram agrees to author, create
and supply to Walmart forms necessary for Walmart to conduct the Services other
than the Branded Money Transfer Services (as defined in Attachment C – Money
Transfer Attachment) such as money orders (Attachment A) and bill payment
services (Attachment B) at the Agent Locations (the “MoneyGram Forms”). The
MoneyGram Form agreed upon by the Parties as of the Effective Date is attached
to this Agreement as Attachment C-1. The Parties agree that the MoneyGram Form
may be used to conduct only Services other than Branded Money Transfer Services.
Walmart shall be responsible for ordering or otherwise obtaining all such
MoneyGram Forms from MoneyGram as needed. MoneyGram hereby represents and
warrants to Walmart that all such MoneyGram Forms that MoneyGram provides to
Walmart shall comply with Applicable Law. Walmart agrees not to alter, amend or
supplement the content of the MoneyGram Forms without MoneyGram’s consultation
and agreement. Notwithstanding the foregoing, Walmart may submit to MoneyGram
alternative forms that it has authored and created for use with regard to the
Services other than the Branded Money Transfer Services and to the extent
MoneyGram agrees that such forms are used to offer such Services, such forms
shall not be included in the above definition of MoneyGram Forms. Walmart agrees
to retain and keep safe and confidential all MoneyGram Forms used in connection
with the Services other than the Branded Money Transfer Services for a period of
no less than five (5) years, or longer as required by any Applicable Law or
regulation. Walmart agrees to return or destroy all un-used MoneyGram Forms used
in connection with the Services other than the Branded Money Transfer Services
and prepared by MoneyGram within ten (10) business days of the termination of
this Agreement or applicable Attachment for any reason. At any time during the
Term, upon MoneyGram’s request and within fifteen (15) business days (unless a
shorter time is required pursuant to Applicable Law or pursuant to a request of
a Regulatory Body), Walmart shall provide MoneyGram completed forms, or copies
thereof, related to the Services provided pursuant to this Agreement, other than
Branded Money Transfer Services.

 

  (ii) Branded Money Transfer Services.

 

  a.

MoneyGram and Walmart agree to work together to author the forms necessary for
Walmart to conduct the Branded Money Transfer Services at the Agent Locations
(the “Money Transfer Forms”). The Money Transfer Form agreed upon by the Parties
as of the Effective Date is attached to this Agreement as Attachment C-1, and
the Parties agree that the Money Transfer Form may be used to conduct Branded
Money Transfer Services and other money transfer services unrelated to
MoneyGram. Notwithstanding the foregoing, MoneyGram may alter the content and
format of any Money Transfer Form upon prior written notice to Walmart of not
less than sixty days identifying in reasonable detail the regulatory or
compliance reasons for altering the content or form of the Money Transfer Form;
provided, however, that if the Money Transfer Form is used to provide other
money transfer services not provided through MoneyGram, any alteration of the
form or content of the Money Transfer Form proposed by MoneyGram will not be
effective unless and until Walmart and the provider of the other money transfer
services has agreed to the alterations proposed by MoneyGram except in cases
where the alteration by MoneyGram is to comply with a legal or

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 12 – Confidential.



--------------------------------------------------------------------------------

  regulatory requirement. In any such case where the alteration is required to
comply with legal or regulatory requirements, the alteration will not require
the agreement of Walmart or the other service provider to be effective;
provided, however, in such instance, Walmart at its election may use a form
provided by the other service provider solely with respect to money transfer
services provided through such other service provider. Walmart agrees to use
only the Money Transfer Forms for the Branded Money Transfer Services.

 

  b. Walmart agrees to produce and make available at the Agent Locations Money
Transfer Forms in sufficient quantity to conduct the Branded Money Transfer
Services at the Agent Locations. Walmart is responsible for ensuring that an
appropriate Money Transfer Form is completed for each and every Transfer Send
conducted at an Agent Location.

 

  c. MoneyGram agrees to pay to Walmart a quarterly reimbursement to conduct the
Money Transfer Services at the Agent Locations (the “Money Transfer Quarterly
Reimbursement”) for the previous calendar quarter [*], which [*] amount may be
amended from time-to-time by mutual agreement of the Parties. Walmart shall
invoice MoneyGram on a quarterly basis for the Money Transfer Quarterly
Reimbursement. MoneyGram will pay the Money Transfer Quarterly Reimbursement to
Walmart within sixty days of MoneyGram’s receipt of Walmart’s invoice.

 

  d. Walmart agrees to retain and keep safe and confidential all Money Transfer
Forms used in connection with the Branded Money Transfer Services for a period
of no less than five (5) years, or longer as required by any Applicable Law or
regulation. At any time during the Term, upon MoneyGram’s request and within
fifteen (15) business days (unless a shorter time is required pursuant to
Applicable Law or pursuant to a request of the Regulatory Body), Walmart shall
provide MoneyGram completed Money Transfer Forms related to the Branded Money
Transfer Services or copies thereof.

 

  (f) Personnel and Space. Walmart, at its own discretion, will furnish
personnel and space at the Agent Locations necessary for providing the Services.
Walmart agrees to install and maintain at its expense telephone lines, data
connections, or such other connections required to communicate to MoneyGram
(collectively, the “Connections”) and support said Services. Walmart agrees to
ensure the availability of the Connections and that these Connections will allow
secure communications with MoneyGram.

 

  (g) Service Levels. The MG Money Transfer System and each of MoneyGram’s
systems connected to Walmart via the Interface shall perform in accordance with
the Service Levels (as hereinafter defined) set forth in the Service Level
Agreement effective as of the Effective Date, and entered into by the Parties
concurrent with the execution of this Agreement and attached hereto as
Attachment I — Service Level Agreement (the “Service Levels”).

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 13 – Confidential.



--------------------------------------------------------------------------------

7. Confidentiality and Privacy.

 

  (a) During the Term, each Party shall keep in confidence the other Party’s
Confidential Information, using the same degree of care it uses to protect its
own confidential or proprietary information, but in any event no less than
reasonable care. Each Party also agrees not to use such Confidential Information
for any purpose except as contemplated by this Agreement without the other
Party’s prior written consent, and not to disclose any Confidential Information
received by it to any third party. As used herein, “Confidential Information”
means business or technical information, whether oral, audio, visual, written or
other form including without limitation information regarding any Party involved
in the Services, the terms and conditions of this Agreement, any proprietary and
training materials and any other information that by its nature is considered
proprietary and confidential. Confidential Information does not include
information (i) which is already known to the other Party when received,
(ii) thereafter becomes generally obtainable by a Party other than by breach of
this Agreement, or (iii) is required by Applicable Law to be disclosed by such
Party, provided that, in the case of this clause, such information remains
confidential except to the extent required, and prior written notice of such
disclosure has been given to the Party which furnished such information, when
legally permissible, and that efforts to cooperate with a lawful effort to
contest the disclosure are made. As used herein, “Personally Identifiable
Information” means any and all information that could identify an individual
(including, but not limited to, an individual’s name, address, phone number,
e-mail address, social security number, account number, or security key). All
data regarding consumers and consumer transactions as well as Personally
Identifiable Information which Walmart collects solely as a result of offering
the Services is the property of MoneyGram and shall be regarded, safeguarded,
and maintained as MoneyGram’s Confidential Information. The confidentiality
obligations under this Section shall survive any termination of this Agreement.

 

  (b) Walmart’s Obligations.

(i) Walmart agrees that it has developed, implemented, and will maintain
effective information security policies and procedures (the “Information
Policies”). The Information Policies include administrative, technical and
physical safeguards designed to (i) ensure the security and confidentiality of
Personally Identifiable Information Walmart collects as a result of offering the
Services; (ii) protect against anticipated threats or hazards to the security or
integrity of such Personally Identifiable Information; (iii) protect against
unauthorized access or use of such Personally Identifiable Information;
(iv) ensure the proper disposal of Personally Identifiable Information; and
(v) comply with the credit card associations’ Payment Card Industry Data
Security Standards and Applicable Law.

(ii) Walmart agrees that all personnel handling Personally Identifiable
Information are subject to and have been appropriately trained in the
implementation of the Information Policies and that it regularly audits and
reviews the Information Policies to evaluate their continued effectiveness and
determine whether adjustments are necessary in light of the circumstances
including, without limitation, changes in technology, customer information
systems or threats or hazards to Personally Identifiable Information. If Walmart
becomes aware of any unauthorized access to MoneyGram’s Confidential Information
and/or Personally Identifiable Information held by Walmart, Walmart shall
promptly notify MoneyGram of such unauthorized access and take appropriate
action to prevent further unauthorized access. Walmart

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 14 – Confidential.



--------------------------------------------------------------------------------

will cooperate with MoneyGram in responding to the incident. The Parties will
collaborate to determine whether notice of the unauthorized access must be
provided any third party, such as affected individuals and law enforcement. In
the event that such unauthorized access was due to Walmart’s gross negligence,
intentional misconduct or breach of this Agreement, then Walmart will pay the
costs of notification and any credit monitoring or protection services as
MoneyGram may deem necessary or appropriate.

 

  (c) MoneyGram’s Obligations.

(i) MoneyGram represents that it has developed, implemented, and will maintain
effective information security policies and procedures (the “MG Policies”).
MoneyGram represents that the MG Policies include administrative, technical and
physical safeguards designed to (a) ensure the security and confidentiality of
Personally Identifiable Information provided to it by Walmart or Walmart’s
customers; (b) protect against anticipated threats or hazards to the security or
integrity of such Personally Identifiable Information; (c) protect against
unauthorized access or use of such Personally Identifiable Information;
(d) ensure of the proper disposal of such Personally Identifiable Information;
(e) comply with the credit card association’s Payment Card Industry Data
Security Standards; and (f) comply with the requirements included in
Attachment L — Walmart Information Security Addendum.

(ii) MoneyGram agrees that all personnel handling Personally Identifiable
Information are subject to and have been appropriately trained in the
implementation of the MG Policies and that it regularly audits and reviews the
MG Policies to evaluate their continued effectiveness and determine whether
adjustments are necessary in light of the circumstances including, without
limitation, changes in technology, customer information systems or threats or
hazards to Personally Identifiable Information. If MoneyGram becomes aware of
any unauthorized access to Walmart’s Confidential Information and/or Personally
Identifiable Information held by MoneyGram, MoneyGram shall promptly notify
Walmart of such unauthorized access and take appropriate action to prevent
further unauthorized access. MoneyGram will cooperate with Walmart in responding
to the incident. The Parties will collaborate to determine whether notice of the
unauthorized access must be provided to any third party, such as affected
individuals and law enforcement. In the event that such unauthorized access was
due to MoneyGram’s gross negligence, intentional misconduct or breach of this
Agreement, then MoneyGram will pay the costs of notification and any credit
monitoring or protection services as Walmart may deem necessary or appropriate.

 

  (d) [*]

 

8. Proprietary Material; Signage.

 

  (a) “MoneyGram Proprietary Material” means MoneyGram’s name, logo, trademarks,
service marks, trade secrets, copyrights, patents, programs, processes, and
MoneyGram’s other intellectual property rights and proprietary materials.
Walmart acknowledges that MoneyGram is the owner of all right, title and
interest in and to the MoneyGram Proprietary Material. Walmart shall only use
the MoneyGram Proprietary Material as approved by MoneyGram in connection with
offering the Services under this Agreement. Walmart shall submit for MoneyGram’s
prior approval all advertising and promotional materials referencing MoneyGram
or using MoneyGram Proprietary Material. MoneyGram’s approval of such materials
shall not be unreasonably withheld. Walmart agrees to immediately discontinue
its use of MoneyGram Proprietary Material upon expiration or termination of this
Agreement or upon receipt of notice to do so from MoneyGram. Walmart shall, at
Walmart’s expense, return or destroy, all MoneyGram Proprietary Material within
thirty (30) days after receipt of notice or termination.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 15 – Confidential.



--------------------------------------------------------------------------------

  (b) “Walmart Proprietary Material” means Walmart’s name, logo, trademarks,
service marks, trade secrets, and copyrights, patents, programs, processes, and
Walmart’s other intellectual property rights and proprietary material. MoneyGram
acknowledges that Walmart is the owner of all right, title and interest in and
to the Walmart Proprietary Material. MoneyGram shall only use Walmart
Proprietary Material as approved by Walmart for the purposes of promoting the
Services provided by Walmart. MoneyGram shall submit for Walmart’s prior
approval all advertising and promotional materials referencing Walmart or using
Walmart’s Proprietary Material. Walmart’s approval of such materials shall not
be unreasonably withheld. MoneyGram agrees to immediately discontinue its use of
Walmart Proprietary Material upon expiration or termination of this Agreement or
upon receipt of notice to do so from Walmart. MoneyGram shall, at MoneyGram’s
expense, return all Walmart Proprietary Material within thirty (30) days after
receipt of notice or termination. Notwithstanding the foregoing, during the Term
MoneyGram may use Walmart Proprietary Material in any MoneyGram listing of
agents or locations offering the Services in accordance with Applicable Law.

 

  (c) Walmart will display any mutually agreed upon signs, displays, and/or
decals which contain any MoneyGram Proprietary Material (the “Signage”) at each
of the Agent Locations. The placement and location of Signage will be at
Walmart’s sole discretion.

 

9. Term; Termination.

 

  (a) This Agreement shall commence at 12:01 a.m. on the “Effective Date” and
shall continue for a period of three (3) years (the “Initial Term”). Upon
expiration of the Initial Term, this Agreement shall be subject to automatic
successive renewals of one (1) year terms (each a “Renewal Term”), unless either
Party notifies the other of its election to terminate the Agreement at least one
hundred eighty days prior to the expiration of the Initial Term or any Renewal
Term. The Initial Term and any Renewal Term may also be collectively referred to
as the “Term”.

 

  (b) This Agreement may be terminated as follows:

(i) The terminating Party reasonably and in good faith determines that the other
Party has either (1) materially breached or (2) committed any negligent or
willful act or omission relating to any material provision of this Agreement
(including any material provision of any Attachment) and has failed to cure such
breach, act or omission within thirty (30) days (except in the case of a Party’s
breach of any undisputed remittance obligations, which shall be deemed a
material breach and must be cured within two (2) business days of such breach)
of receipt of written notice thereof from the terminating Party, and the
terminating Party elects to terminate the Agreement by sending a written notice
of termination, specifying a termination date in accordance with the notice
provisions set forth in this Agreement. Notwithstanding the foregoing, to the
extent that a Party’s failure to remit under an applicable Attachment is caused
by technical issues experienced by either Party, the Parties agree to work in
good faith to resolve such issues and MoneyGram will not exercise its
termination right under this Section (b)(i) while the Parties are working on
resolving such issues; or

(ii) By either Party if the other Party (i) becomes insolvent; or (ii) fails to
pay its debts or perform its obligations in the ordinary course of business as
they mature; or (iii) becomes the subject of any voluntary or involuntary
proceeding in bankruptcy, liquidation, dissolution, receivership, attachment or
composition for the benefit of creditors and such proceeding is not dismissed
within thirty (30) days after the commencement of such proceeding, by providing
written notice thereof to the other Party containing a specific termination
date; or

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 16 – Confidential.



--------------------------------------------------------------------------------

(iii) By either Party if such Party believes in good faith that the other Party
has violated any Applicable Law and has failed to cease such violations within
thirty (30) days of receipt of written notice by the terminating party; or

(iv) By either Party upon thirty days’ written notice if there is a Change of
Control of the other Party.

(v) If at any time during the Term MoneyGram shall be prohibited from offering
the Services by a Regulatory Body through the loss or forfeiture of a Business
License or other order entered by a Regulatory Body in any particular State in
which there are Agent Locations, and can no longer offer or sell Services in
such State for the lesser of (i) a period of at least thirty (30) days after the
exhaustion of any findings, hearings and appeals or (ii) ninety (90) days, then
Walmart shall be entitled to terminate this Agreement upon ten (10) days prior
written notice to MoneyGram. Notwithstanding the foregoing, to the extent
Walmart’s actions, inactions or omissions contributed toward MoneyGram’s
inability to offer the Services in the particular State, Walmart shall not be
entitled to exercise the termination right described in this Section 9(b)(vi).

(vi) If the performance by MoneyGram of its respective non-monetary obligations
under this Agreement is materially delayed, prevented or impeded (in whole or in
part by a Force Majeure Event (as hereinafter defined)), MoneyGram shall
immediately implement its BCDR Plan set forth in Section 24(j), and if the Force
Majeure Event continues for a period of more than one hundred twenty (120) days
after such implementation, Walmart shall have the right to terminate this
Agreement while the Force Majeure Event continues by providing written notice to
MoneyGram, such termination to be effective on the date specified in the notice
of termination.

(vii) By Walmart in accordance with Attachment I-Service Level Agreement.

(viii) Walmart may immediately suspend the Services, in whole or in part and at
all or any Agent Locations, upon the occurrence of any event involving MoneyGram
that Walmart determines, in its reasonable discretion, elevates the legal or
regulatory compliance risk for Walmart in continuing to provide the Services.
The Parties agree to work together toward resolving the issues that led to the
suspension of the Services and, upon the mutual agreement of the Parties,
resuming the Services. If such issues cannot be resolved to the reasonable
satisfaction of Walmart within thirty (30) days of Walmart’s written notice of
the suspension of the Services, Walmart may terminate the Services, in whole or
in part and at all or any Agent Locations, upon written notice to MoneyGram.

 

  (c) Upon expiration or termination of this Agreement for any reason the
Parties agree that:

(i) Each Party shall immediately remit all amounts owed by such Party to the
other (including without limitation, Walmart’s remittance of any outstanding
Trust Funds owed to MoneyGram);

(ii) Neither Party shall be released from any obligation that accrued prior to
the date of such termination, including the obligation of a Party to pay the
other Party for any and all obligations incurred under this Agreement;

(iii) Walmart shall promptly (but not later than ten (10) business days after
such termination) remove or return to MoneyGram, as applicable, any remaining
Supplies from all Agent Locations; and

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 17 – Confidential.



--------------------------------------------------------------------------------

(iv) MoneyGram shall promptly remove Walmart Proprietary Materials from any and
all listings indicating Walmart offers and sells the Services at Agent
Locations.

 

10. Additional Locations. If during the Term Walmart acquires additional retail
businesses or opens any additional retail locations in the United States or
Puerto Rico, Walmart will cause such retail businesses or retail locations to
provide the Services within 90 days after such acquisition or opening, subject
to MoneyGram’s approval, which approval shall be in MoneyGram’s reasonable
discretion. Walmart agrees to keep MoneyGram informed from time to time of all
of Walmart’s retail stores, retail businesses and retail locations and to amend
Attachment D — Authorized Agent Locations as appropriate to accommodate the
addition of such retail businesses or retail locations.

 

11. Release of Information. During the Term, and only to the extent Walmart is
no longer publicly traded and such financial information is not readily
available, Walmart agrees to provide regularly prepared consolidated financial
statements (audited, if applicable) within thirty (30) days of such statements
being prepared. In addition, Walmart shall provide all other relevant
information and documentation satisfactory to MoneyGram at MoneyGram’s request.
Any financial statements or other non-public information provided by Walmart
pursuant to this Section 11 will constitute and will be treated by MoneyGram as
Confidential Information of Walmart subject to Section 7 of this Agreement.

 

12. Solicitation of Personnel. During the term of this Agreement and for a
period of one (1) year following termination or expiration thereof, MoneyGram
shall not, directly or indirectly, solicit for hiring any Walmart employees,
personnel or contractors who perform any material aspects of this Agreement. The
Parties agree that a response by an individual to an advertisement or job
posting generally available to the public does not constitute a violation of
this Section 12.

 

13. Accounting; Audit.

 

  (a) MoneyGram shall, during the Term and until the later of (a) six (6) months
after any termination of this Agreement, or (b) such date on which all amounts
due and owing by Walmart to MoneyGram have been paid in full, have the right,
upon thirty (30) days’ written notice to Walmart, to audit and inspect Walmart’s
books and records relating to the Services and Walmart’s compliance with this
Agreement. Such audit shall only occur during normal business hours, shall be as
least disruptive as possible, and may occur once per calendar year. Walmart will
pay immediately (by cashier’s check, certified check, or bank wire) all Trust
Funds due MoneyGram as a result of any such audit and take immediate steps to
ensure compliance with this Agreement.

 

  (b) Walmart shall, during the Term and until the later of (a) six (6) months
after any termination of this Agreement, or (b) such date on which all amounts
due and owing by MoneyGram to Walmart have been paid in full, have the right,
upon thirty (30) days’ written notice to MoneyGram, to audit and inspect
MoneyGram’s books and records relating to the Services and MoneyGram’s
compliance with this Agreement. Such audit shall only occur during normal
business hours, shall be as least disruptive as possible, and may occur once per
calendar year. MoneyGram will pay immediately (by cashier’s check, certified
check, or bank wire) all amounts due Walmart as a result of any such audit and
take immediate steps to ensure compliance with this Agreement.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 18 – Confidential.



--------------------------------------------------------------------------------

14. Security Agreement. Walmart grants to MoneyGram a continuing security
interest in the Trust Funds, Walmart’s cash that MoneyGram may hold at any time,
Walmart’s rights under this Agreement, and all records relating to and all
proceeds of all of the foregoing. This security interest secures all obligations
of Walmart to MoneyGram. Any default by Walmart under this Agreement is a
default under this security agreement. MoneyGram has all rights of a secured
party under the Uniform Commercial Code. [*] If one of the conditions in the
preceding sentence if satisfied, Walmart authorizes MoneyGram to take action
necessary or appropriate to perfect or maintain its security interest, including
the filing a financing and continuation statements and amendments thereto.
MoneyGram satisfies its duty to exercise reasonable care in the custody of cash
collateral by maintaining the cash collateral on deposit with a financial
institution and retaining any income earned thereon.

 

15. Limitation of Liability.

IN NO EVENT WILL THE LIABILITY OF WALMART OR MONEYGRAM TO THE OTHER PARTY, TO
ANY OF THE AFFILIATES OF ANY OF THEM, OR ANY THIRD PARTY, OR ARISING FROM OR
RELATING TO THIS AGREEMENT (WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE)
EXCEED [*] IN THE AGGREGATE; PROVIDED, HOWEVER, THE FOREGOING LIMITATION SHALL
NOT APPLY TO (A) A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THE AGREEMENT;
(B) WALMART’S LIABILITY FOR TRUST FUNDS OR NET PAYABLE AMOUNTS (AS DEFINED IN
THE APPLICABLE ATTACHMENTS) DUE TO MONEYGRAM; (C) MONEYGRAM’S LIABILITY FOR NET
PAYABLE AMOUNTS (AS DEFINED IN THE APPLICABLE ATTACHMENTS) DUE TO WALMART;
(D) MONEYGRAM’S LIABILITY FOR ANY FEES, COMMISSIONS OR COMPENSATION DUE TO
WALMART FOR THE SERVICES, INCLUDING WITHOUT LIMITATION FEES PAYABLE TO WALMART
UNDER ATTACHMENT A – MONEY ORDER ATTACHMENT, THE BP COMMISSION AND ANY OTHER
AMOUNTS DUE WALMART UNDER ATTACHMENT B – BILL PAYMENT SERVICE ATTACHMENT, AND
THE MT COMMISSION AND ANY OTHER AMOUNTS DUE WALMART UNDER ATTACHMENT C – MONEY
TRANSFER ATTACHMENT; (E) LIABILITY INCURRED TO A THIRD PARTY DUE SOLELY TO THE
OTHER PARTY’S BREACH OF ITS OBLIGATIONS UNDER SECTION 3 (LEGAL COMPLIANCE);
(F) A PARTY’S LIABILITY FOR FRAUD; (G) MONEYGRAM’S OBLIGATIONS FOR LIQUIDATED
DAMAGES OR SERVICE LEVEL CREDITS UNDER ATTACHMENT I – SERVICE LEVEL AGREEMENT;
AND (H) MONEYGRAM’S LIABILITY FOR A DATA INCIDENT (AS DEFINED IN ATTACHMENT L –
WALMART INFORMATION SECURITY ADDENDUM.

 

16. Indemnification.

 

  (a) Walmart will reimburse, defend, indemnify and hold harmless MoneyGram
against all third party losses, claims, demands, actions, suits, proceedings,
judgments or government investigations, including costs, expenses, and
reasonable attorneys’ fees, with interest, incurred by MoneyGram as a result, in
whole or part, of (i) Walmart’s breach of the Agreement, including any
noncompliance with Applicable Law by Walmart unless such noncompliance resulted
from reliance on directions provided by MoneyGram or reliance on any policies of
MoneyGram (including the MoneyGram Compliance Policies, the MoneyGram Fraud
Policies and MoneyGram Anti-Corruption Policies) or unless such noncompliance
relates to a claim that Walmart has failed or is failing to comply with any
state provision of Applicable Law regarding the commingling of funds,
(ii) Walmart’s acts or omissions in performing the Services, and (iii) any
infringement of any patent or other intellectual property right of any third
party resulting from the use of the Walmart Software or relating to the Walmart
Content (as defined in Section 6(a) of the Attachment M — Co-Branded Website
Addendum). Walmart’s indemnification obligations shall survive any termination
of this Agreement.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 19 – Confidential.



--------------------------------------------------------------------------------

  (b) MoneyGram will reimburse, defend, indemnify and hold harmless Walmart
against all third party losses, claims, demands, actions, suits, proceedings,
judgments or government investigations, including costs, expenses and reasonable
attorneys’ fees, with interest, incurred by Walmart as a result, in whole or in
part, of (i) MoneyGram’s breach of the Agreement, including any non-compliance
with Applicable Law by MoneyGram in connection with the Services,
(ii) MoneyGram’s acts or omissions in performing the Services, (iii) any claim
that the MoneyGram Software or the MG Money Transfer System, or Walmart’s use of
the MoneyGram Software or MG Money Transfer System, as authorized by MoneyGram
in connection with this Agreement and any Attachment, violated or infringed upon
any patent or other intellectual property or proprietary rights of any third
party, or (iv) any claim that Walmart has failed or is failing to comply with
any state provision of Applicable Law regarding the commingling of funds.
MoneyGram’s indemnification obligations shall survive the termination of this
Agreement.

 

  (c) Notice. If a Party receives notice of any third party claims for which
indemnification may be available under this Agreement (the “Indemnified Party”),
the Indemnified Party must promptly notify the other Party (the “Indemnifying
Party”) in writing of the third party claim, including, if possible, the amount
or estimate of the amount of claimed liability arising from it as follows: the
Indemnified Party shall use its commercially reasonable efforts to provide
written notice to the Indemnifying Party no later than fifteen (15) days after
receipt by the Indemnified Party in the event a suit or action has commenced, or
thirty (30) days under all other circumstances; provided, however, that the
failure to give such written notice shall not relieve an Indemnifying Party of
its obligation to indemnify except to the extent the Indemnifying Party is
materially prejudiced by such failure.

 

  (d) Right to Defend Third Party Claims; Coordination of Defense. (i) Unless
the Indemnified Party exercises its right under Section 16(d)(iii), the
Indemnifying Party shall defend any such third party claim at its expense and in
the name of the Indemnified Party and shall select the counsel for the defense
of such third party claim as approved by the Indemnified Party, such approval
not to be unreasonably withheld, conditioned or delayed, and shall reasonably
cooperate with the Indemnified Party in the conduct of the defense against such
third party claim. (ii) The Indemnified Party may participate, at its own
expense, in such defense and in any settlement discussions directly or through
counsel of its choice on a monitoring, non-controlling basis. (iii) The
Indemnified Party may elect to defend such claim at the Indemnifying Party’s
expense and with full control immediately to the extent that the Indemnifying
Party does not fulfill its obligations to defend the Indemnified Party in
accordance with Section 16. The Parties agree to cooperate in good faith to
coordinate the defense of any third party claim that may give rise to
indemnification obligations of more than one (1) party or that may include
allegations that are not subject to indemnification.

 

  (e)

Notwithstanding the foregoing, the Indemnifying Party shall not have the right
to defend any such third party claim if: (i) it refuses to acknowledge fully its
obligations to the Indemnified Party (but only as to the obligations specific to
the Indemnifying Party in the event a third party claim gives rise to
indemnification obligations of more than one party); (ii) it contests (in whole
or in part), its indemnification obligations (but only as to the obligations
specific to the Indemnifying Party in the event a third party claim gives rise
to indemnification obligations of more than one (1) party): (iii) it fails to
employ appropriate counsel approved by the Indemnified Party to assume the
defense of such third party claim; (iv) the Indemnified Party reasonably
determines that there are issues

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 20 – Confidential.



--------------------------------------------------------------------------------

  which could raise possible conflicts of interest between the Indemnifying
Party and the Indemnified Party or that the Indemnified Party has claims or
defenses that are separate from or in addition to the claims or defenses of the
Indemnifying Party; or (v) such third party claim seeks an injunction, cease and
desist order, or other equitable relief against the Indemnified Party. In each
such case described in clauses (i) – (v) above, the Indemnified Party shall have
the right to direct the defense of the third party claim and retain its own
counsel, and the Indemnifying Party shall pay the cost of such defense,
including reasonable attorneys’ fees and expenses.

 

  (f) Settlement of Third Party Claims. The Indemnifying Party may, upon prior
written notice to and consultation with, the Indemnified Party, compromise or
enter into a settlement agreement that involves solely the payment of money by
the Indemnifying Party, if (i) such settlement includes a complete,
unconditional, irrevocable release of the Indemnified Party with respect to such
claim, and (ii) in the good faith judgment of the Indemnified Party, such
settlement is not likely to establish a precedential custom or practice adverse
to the continuing business interests of the Indemnified Party.

 

  (g) Indemnification Payments. Amounts owing under this Section 16 shall be
paid promptly upon written demand for indemnification containing in reasonable
detail the facts giving rise to such liability.

 

17. Reports. MoneyGram shall periodically provide Walmart with access to reports
and/or other appropriate documentation (the “Service Reports”) relating to
Walmart’s provision of Services (including Service Reports generated from the
Equipment). Such Service Reports are presumed correct unless Walmart notifies
MoneyGram in writing of an error within ninety (90) days after the date of the
Service Report. Upon expiration of such ninety (90) day period, Walmart shall
have the burden of proving any error in such Service Reports.

 

18. Representations and Warranties.

 

  (a) Walmart warrants and represents the following: (a) Walmart’s entering into
this Agreement is not a breach of any other agreement to which Walmart is a
party or by which Walmart is bound; (b) each person who signs below for Walmart
personally represents that he or she has the authority to bind the entity;
(c) the execution, delivery, and performance by Walmart of this Agreement has
been duly authorized and is within Walmart’s corporate powers; (d) Walmart is in
good standing under the laws of the state of its formation or organization, and
all states in which Services are offered; (e) Walmart has obtained, and will
maintain throughout the Term, all Business Licenses necessary to operate
Walmart’s business in accordance with Applicable Law; and (f) Walmart is not
entering into this Agreement with the intention of engaging in fraudulent
activities by offering the Services on its own or through a third party.

 

  (b)

MoneyGram warrants and represents the following: (a) MoneyGram’s entering into
this Agreement is not a breach of any other agreement to which MoneyGram is a
party or by which MoneyGram is bound; (b) each person who signs below for
MoneyGram personally represents that he or she has the authority to bind the
entity; (c) the execution, delivery, and performance by MoneyGram of this
Agreement has been duly authorized and is within MoneyGram’s corporate powers;
(d) MoneyGram is in good standing under the laws of the state of its formation
or organization, and all states in which Services are offered; (e) MoneyGram has
obtained, and will maintain throughout the Term, its Business Licenses necessary
to operate MoneyGram’s business in accordance with

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 21 – Confidential.



--------------------------------------------------------------------------------

  Applicable Law including appointment of Walmart as its limited agent and
authorized delegate pursuant to Section 1(b); and (f) to the best of MoneyGram’s
knowledge, the Supplies, the MG Money Transfer System and the MoneyGram Software
do not infringe upon the patent, copyright, trademark, trade dress, service
marks or any other intellectual property rights of any third person or entity.

 

19. Insurance.

 

  (a) MoneyGram during the Term and for five years after the termination or
expiration of this Agreement shall maintain in force, at its sole expense, at a
minimum, the insurance coverages described below. Any exceptions must be
approved by Walmart:

(i) commercial general liability insurance with a minimum combined single limit
of $1,000,000 per occurrence;

(ii) crime insurance policy in a minimum amount of $10,000,000 per loss;

(iii) privacy/network security (cyber)/professional liability coverage providing
protection against liability for privacy breaches including liability arising
from the loss or disclosure of Confidential Information in a minimum amount of
$10,000,000; and

(iv) umbrella liability coverage in a minimum amount of $10,000,000.

 

  (b) All insurance policies that MoneyGram is required to carry pursuant to
this Section 19 shall be primary as to MoneyGram’s negligence and
non-contributing with respect to any other insurance or self-insurance Walmart
or its affiliates may maintain. Upon request by Walmart, MoneyGram shall cause
its insurers or insurance broker to issue to Walmart certificates of insurance
evidencing that the coverages and policy endorsements required under this
Agreement are in effect, not to exceed two requests per calendar year.

 

20. Notices. All notices required or permitted under this Agreement must be in
writing and shall be effective upon the earliest of (a) personal service;
(b) three (3) business days after being sent by certified U.S. mail, return
receipt requested; or (c) the next business day if sent by overnight courier
within the United States.

Notices to MoneyGram should be sent to:

MoneyGram Payment Systems, Inc.

Attention: Legal Department

1550 Utica Avenue South, Suite 100

Minneapolis, MN 55416.

With a copy to:

MoneyGram Payment Systems, Inc.

Attention: Senior Vice President of Walmart Relationship

5417 Pinnacle Point Drive

Suite 400 Rogers, AR 72758

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 22 – Confidential.



--------------------------------------------------------------------------------

Notices to Walmart should be sent to:

Wal-Mart Stores, Inc.

Attention: Senior Vice President, Walmart Services

702 SW 8th Street

Bentonville, AR 72716

With a copy to:

Wal-Mart Stores, Inc.

Attention: Legal Department, Corporate Division

702 SW 8th Street

Bentonville, AR 72716

 

21. Settlement; Remittance. Any and all amounts due MoneyGram, and the
remittance method and schedule for all Trust Funds, shall be set forth on the
applicable Attachments relating to the origination of such Trust Funds,
depending on the applicable Service.

 

22. Assignment. Neither Party may assign this Agreement or any of its rights
hereunder, by operation of law or otherwise, to any person without the prior
written consent of the other Party. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective heirs, successors,
assigns and personal representatives.

 

23. Independent Contractors. Walmart and MoneyGram are acting hereunder as
independent contractors. MoneyGram shall not be considered or deemed to be an
agent, employee, joint venture or partner of Walmart. MoneyGram’s personnel
shall not be considered employees of Walmart, shall not be entitled to any
benefits that Walmart grants its employees and have no authority to act or
purport to act on Walmart’s behalf. If any federal, state or local government
agency, any court or any other applicable entity determines that any such
personnel of MoneyGram is an employee of Walmart for any purpose, MoneyGram
shall indemnify, defend and hold harmless Walmart, its officers and directors
from all liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) associated with such determination. MoneyGram shall
be responsible for the conduct of its personnel. Neither Walmart nor MoneyGram
has the right, and shall not seek, to exercise any control over the other Party.
Each Party shall be solely responsible for hiring, firing, promoting, demoting,
rates of pay, paying, taxes, benefits and other terms and conditions in regard
to its own personnel.

 

24. General Provisions.

 

  (a) Instructions. Walmart agrees to follow all of MoneyGram’s reasonable
written instructions relating to the offering of the Services pursuant to this
Agreement. MoneyGram may change the instructions from time to time upon advance
written notice to Walmart and shall provide Walmart a reasonable time to comply
with any changed or updated instructions in accordance with Section 1(b).

 

  (b) Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of law rules.

 

  (c)

Dispute Resolution. If any controversy arises from or relates to this Agreement
or the performance or breach thereof (each a “Dispute”), the Parties shall make
an effort to negotiate a resolution in accordance with this Section. If either
Party declares that a

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 23 – Confidential.



--------------------------------------------------------------------------------

  Dispute exists, the parties agree to use their reasonable efforts and to
attempt in good faith to resolve the Dispute promptly by negotiations between
the designated representatives having authority to settle the Dispute. Either
Party may give the other party written notice of any Dispute not resolved in the
normal course of business (“Notice of Dispute”). Within thirty (30) days after
receipt of the Notice of Dispute by the receiving Party, the receiving Party
shall submit to the other a written response which shall include a statement of
such Party’s position. Within ninety (90) days following receipt of such Notice
of Dispute the Parties shall meet at a mutually acceptable time and place and
thereafter as often as they reasonably deem necessary, to attempt to resolve the
Dispute. In the event that these business-oriented negotiations are unsuccessful
in resolving a Dispute, the parties shall escalate the Dispute first to the
highest ranking officer of the Party who shall have operational responsibility
for the Services. Nothing in this Section 24(c) is intended to preclude or
restrict any Party from seeking injunctive relief to enjoin a breach of
Section 7 of this Agreement, Attachment L or any other provision of this
Agreement the breach of which may reasonably result in irreparable injury to the
non-breaching party and for which the non-breaching party may not have an
adequate remedy at law.

 

  (d) Notice of Certain Events. To the extent allowed by Applicable Law, each
Party shall give notice to the other Party as soon as reasonably practicable of
the (i) initiation of any bankruptcy action by or against such Party; (ii) any
Change of Control (as defined below) of such Party; (iii) the appointment of a
receiver, trustee, or similar officer of any property of the such Party;
(iv) the initiation of any action attempting to revoke or suspend any of such
Party’s Business Licenses by any Regulatory Body having authority over such
Party; or (v) any default (or notice of default) by a Party under any material
agreement to such Party’s business or any agreement relating to the borrowing of
money (including any loan agreement, credit agreement or promissory note). As
used herein, a “Change of Control” means and is deemed to have occurred when
(x) another person or entity (the “Acquirer”) acquires voting stock of a Party
in an aggregate amount so as to enable the Acquirer to exercise more than fifty
percent (50%) (such applicable percentage herein called the “Control
Percentage”) of the voting power of such Party; (y) an Acquirer acquires all or
substantially all of the assets of a Party; or (z) a merger or consolidation
occurs to which a Party is a party, and the voting stock of the Party
outstanding immediately prior to consummation of such merger or consolidation is
converted into cash or securities possessing less than the applicable Control
Percentage of the voting power of the surviving corporation. Notwithstanding the
foregoing, the acquisition of or beneficial ownership by the descendants of
Samuel M. Walton or such descendant’s spouse, the estate of Helen Walton or any
entity under the control of such persons of more than 50% of the voting
securities of Walmart will not constitute a Change of Control.

 

  (e) Waiver of Jury Trial. MONEYGRAM AND WALMART IRREVOCABLY WAIVE ALL RIGHTS
TO A TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING THIS AGREEMENT.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 24 – Confidential.



--------------------------------------------------------------------------------

  (f) Severability; Waiver. If any provision of this Agreement is determined to
be invalid or unenforceable to any extent by a court of competent jurisdiction,
the remainder of the Agreement shall remain valid and enforceable to the fullest
extent permitted by law. Waiver of any term or condition of this Agreement by
either Party hereto either expressly or by implication shall not constitute a
modification of the Agreement and shall not prevent that Party from again
enforcing such term or condition in the future with respect to subsequent
events. No failure on the part of either Party hereto to exercise any right of
termination hereunder shall be construed to prejudice any subsequent right of
termination.

 

  (g) No Third Party Beneficiary. This Agreement will not confer any rights,
benefits or remedies upon any person other than the Parties to this Agreement.

 

  (h) Entire Agreement; Amendment; Counterparts. This Agreement reflects the
entire agreement among the Parties with respect to the subject matter hereof.
All exhibits, Attachments are expressly made part of this Agreement as though
completely set forth herein. Each Party acknowledges and agrees that each and
every provision of this Agreement, including the Recitals and any “whereas”
clause, is contractual in nature and binding on the Parties. All reference to
this Agreement shall be deemed to refer and include this Agreement and
Attachments. This Agreement supersedes any and all other oral or written
agreements made relating to the subject matter hereof, including, after
February 1, 2016, the 2013 Agreement and the Co-Branded Website Agreement, and
the 2013 Agreement and Co-Branded Website Agreement are terminated as of the
Effective Date. No amendment, alteration or modification of this Agreement shall
be effective unless it is in writing and is signed by duly authorized
representatives of each Party. This Agreement may be executed by the Parties in
counterparts, which taken together shall form one legal instrument.

 

  (i) Remedies; Injunctive Relief. All rights and remedies set forth in this
Agreement are cumulative and non-exclusive, and each Party further retains all
other statutory and common law remedies provided by law. Each of the Parties
acknowledges and agrees that the other Party would be damaged irreparably in the
event any of the provisions of this Agreement are not performed in accordance
with their specific terms or otherwise are breached. Accordingly, each of the
Parties agrees that the other Party is entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement in any action instituted in any court of the
United States or any state having jurisdiction over the Parties and the matter,
in addition to any other remedy to which it may be entitled, at law or in
equity.

 

  (j) Business Continuity Plan. Each Party will implement and maintain business
continuity and disaster recovery plans (“BCDR Plan”) applicable to its business
and the activities associated with this Agreement, and consistent with best
industry practices. In the event of a business continuity and disaster recovery
event that materially affects a Party’s ability to perform under this Agreement
or the occurrence of a Force Majeure Event (as defined in Section 24(k) of this
Agreement, the affected Party will immediately notify the other Party, implement
its BCDR Plan, if appropriate, and will work with the other Party to address the
event as soon as possible consistent with the Party’s BCRD Plan.

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 25 – Confidential.



--------------------------------------------------------------------------------

  (k) Force Majeure. Subject to Section 9(b) of this Agreement, neither Party
shall be liable to the other Party for delays in the execution or completion of
its non-monetary obligations under this Agreement if such delay is caused by the
occurrence of any contingency beyond its control, or beyond the control of its
suppliers, including, but not limited to wars, insurrections, riots, or other
acts of civil disobedience, acts of the public enemy, failure or delay in
transportation, act of any government or agency or subdivision of any government
or agency, judicial action, strikes or other labor disputes, accidents, fire,
explosion, flood or storm, or other acts of God, shortage of labor, fuel,
materials and machinery or other unforeseeable causes beyond its control (each
such event, a “Force Majeure Event”), provided that prompt written notice of
such delay is provided, and that performance resumes following the cessation of
the cause of the delay.

 

  (l) Taxes. Any sales, use, gross receipt or other similar taxes or fees
imposed on charges collected from the customer by Walmart for the Services must
be collected and remitted by Walmart.

 

  (m) Survival. The representations, warranties, covenants, indemnities and
other agreements of the Parties stated or implied by their terms to survive in
this Agreement and the Parties’ obligations hereunder shall survive the
execution and delivery and the termination or expiration of this Agreement.

 

  (n) Late Payment. Any payment of Trust Funds not made when due will bear
interest until paid at the annual rate of one percent above the prime rate for
the date the payment was due to MoneyGram. “Prime rate” means the prime rate
published by the Wall Street Journal for corporate loans. MoneyGram’s right to
charge interest in this paragraph shall not: (i) limit MoneyGram’s ability to
exercise all rights and remedies under this Agreement, including but not limited
to terminating the Agreement, and; (ii) relieve Walmart from any liability for
breach of the Agreement.

 

  (o) Order of Precedence. This Agreement and the Attachments contain the base
terms that govern the relationship between MoneyGram and Walmart. In the event
any provision of any Attachment conflicts or is inconsistent with a provision of
this Agreement, the provision of such Attachments shall control.

 

  (p) Further Assurances. Each Party agrees that it shall, from and after the
date of this Agreement, execute and deliver such other documents and take such
other actions as may reasonably be requested to effect the transactions
contemplated hereunder.

 

  (q) Interpretation. The Parties acknowledge that they have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement. Unless the context
requires otherwise, all words used in this Agreement in the singular number
shall extend to and include the plural, all words in the plural number shall
extend to and include the singular and all words in any gender shall extend to
and include all genders.

[Signature Page to Amended and Restated Master Trust Agreement attached]

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 26 – Confidential.



--------------------------------------------------------------------------------

The parties have caused this Amended and Restated Master Trust Agreement to be
executed by their duly authorized representatives as of the Effective Date.

 

WALMART: Wal-Mart Stores, Inc.

By:  

/s/ Daniel J. Eckert

Printed Name:   Daniel J. Eckert

Title:   Senior Vice President

Signature Date:   January 29, 2016 MONEYGRAM: MoneyGram Payment Systems. Inc.

By:  

/s/ W. Alexander Holmes

Printed Name:   W. Alexander Holmes

Title:   CEO

Signature Date:   January 29, 2016

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.

Page 27 – Confidential.



--------------------------------------------------------------------------------

List of Attachments

 

ATTACHMENT A    MONEY ORDER ATTACHMENT ATTACHMENT B    BILL PAYMENT ATTACHMENT
ATTACHMENT C    MONEY TRANSFER ATTACHMENT ATTACHMENT D    AUTHORIZED AGENT
LOCATIONS ATTACHMENT E    MULTI-STATE REGULATORY ADDENDUM ATTACHMENT F   
MONEYGRAM COMPLIANCE POLICIES ATTACHMENT G    MONEYGRAM FRAUD POLICIES
ATTACHMENT H    MONEYGRAM ANTI-CORRUPTION POLICIES ATTACHMENT I    SERVICE LEVEL
AGREEMENT ATTACHMENT J    [*] ATTACHMENT K    RESERVED ATTACHMENT L    WALMART
INFORMATION SECURITY ADDENDUM ATTACHMENT M    CO-BRANDED WEBSITE ADDENDUM

 

[*] Please refer to footnote 1 on page 1 of this Exhibit 10.1.



--------------------------------------------------------------------------------

Attachment A

 

LOGO [g126569img003.jpg]

MONEY ORDER ATTACHMENT

 

A. Authorization; Incorporation; Certain Definitions. Pursuant to this Money
Order Attachment by and between Walmart and MoneyGram (the “Money Order
Attachment”), MoneyGram hereby authorizes Walmart to sell, and Walmart hereby
agrees to sell, MoneyGram’s money orders (the “Money Orders”) at each Agent
Location. This Money Order Attachment is a part of and incorporated into that
certain Amended and Restated Master Trust Agreement, effective February 1, 2016
between Walmart and MoneyGram (the “Agreement”). Terms used and not defined in
this Money Order Attachment are as defined in the Agreement.

 

B. Money Order Supplies and Equipment. As part of the Supplies, MoneyGram shall
also supply Walmart with (i) an electronic money order dispenser and (ii) blank
Money Orders. MoneyGram may deliver blank Money Orders to Walmart by whatever
means it deems commercially reasonable and appropriate and Walmart authorizes
its agents, employees, or representatives to receive and issue receipts for
Walmart’s blank Money Orders.

 

C. Sale of Money Orders. Walmart’s acceptance of any form of payment for Money
Orders is at Walmart’s sole and exclusive risk. As part of its sale of Money
Orders pursuant to this Money Order Attachment, Walmart agrees not to issue a
Money Order for more than the maximum amount allowed by MoneyGram. As of the
date of this Money Order Attachment, such limit is $1,000 per Money Order. In
addition, until otherwise agreed, Walmart shall have the right to issue Money
Orders payable to its vendors in face amounts of up to but not exceeding
$9,999.99 per Money Order. Walmart is authorized to use Money Orders for its own
or its Affiliate’s obligations for payments to store vendors, on an as-needed
basis. MoneyGram may in its reasonable discretion from time to time limit the
number or dollar amount of Money Orders that Walmart may sell, provided that
MoneyGram provides written notice to Walmart not less than fourteen (14) days
prior to the effective date of such limitation, unless such limitation is being
imposed based on issues associated with compliance with Applicable Law or fraud,
as further described in the Agreement. Walmart agrees to suspend selling Money
Orders immediately upon written or verbal notice from MoneyGram, such verbal
notice to be confirmed in writing. Walmart agrees to imprint Money Orders with
care so that they are not easy to alter and alterations are easily detectable.
MoneyGram consents to Walmart’s acceptance of PIN-debit cards (“Cards”) in
addition to cash as a form of payment for Money Orders, such acceptance being at
Walmart’s sole and exclusive risk. Walmart agrees that it is liable to MoneyGram
for the Trust Funds related to any Money Orders sold by Walmart, regardless of
whether Walmart ultimately receives good funds from the consumer.

 

D.

Liability - Money Orders. MoneyGram may be liable under the law to pay any Money
Orders issued or sold by Walmart, as such Money Orders are drafts drawn by
MoneyGram on MoneyGram, when they are presented for payment. MoneyGram will in
good faith determine whether it is liable for payment of a Money Order. Where
MoneyGram determines that it is legally obligated to pay a Money Order that was
issued or sold by Walmart, Walmart will be liable to remit to MoneyGram the
Trust Funds associated with such Money Order. MoneyGram will maintain funds
sufficient to pay Money Orders drawn on MoneyGram and validly presented for
payment, and will defend, indemnify and hold Walmart harmless from and against
any claims or demands for payment on Money Orders in accordance with the
indemnification provisions of

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 1 – Confidential.



--------------------------------------------------------------------------------

  the Agreement, provided that Walmart has remitted Trust Funds associated with
the applicable Money Order to MoneyGram. In the event any Money Orders are lost,
stolen, misappropriated, seized or forfeited from Walmart, Walmart shall remain
liable for such Money Orders. MoneyGram shall assume all responsibility for
raised or counterfeited Money Orders sold or issued by Walmart pursuant to this
Money Order Attachment unless such raising or counterfeiting was due to an act
or omission of Walmart, its agent or its employees. It is not MoneyGram’s
general practice to stop payment of Money Orders at Walmart’s request: if
MoneyGram stops payment at Walmart’s request, Walmart will indemnify MoneyGram
in accordance with the indemnification provisions of the Agreement as to any
claim arising from that action, whether or not the Money Order is paid.

 

E. Fees. During the Term the Parties will pay the fees to each other specified
in the Fee Schedule(s) attached to this Money Order Attachment. Walmart shall be
solely responsible for establishing and collecting any fees to be charged to
consumers for Money Orders.

 

F. Remittance Schedule - Money Orders. Walmart agrees to remit to MoneyGram all
Trust Funds associated with Money Orders sold and any other fees as provided in
this Agreement to MoneyGram, Monday through Friday (except for bank holidays),
by bank wire for the previous day’s sales. Remittance will be made on Monday for
the previous Friday, Saturday and Sunday sales. MoneyGram shall provide Walmart
with an adjustment file for previous day’s sales by 7:00 am Central Time,
provided Walmart has provided the end of day sales file to MoneyGram in a timely
manner. When a remittance day falls on a bank holiday, Walmart will remit on the
banking day after the holiday.

 

G. Term/Termination.

 

  (i) This Money Order Attachment shall commence on the Effective Date and
continue for the Term of the Agreement, unless the Agreement is terminated prior
to the end of the Term in accordance with Section 9 of the Agreement.

 

  (ii) The terms of this Money Order Attachment may continue during the Tail
Period if requested by Walmart, and the Agreement was not terminated early by
MoneyGram pursuant to Section 9(b)(i), (ii), (iii), or (iv) of the Agreement,
and the terms of this Money Order Attachment shall continue in full force and
effect during such Tail Period. For purposes of clarity, the Tail Period shall
be included in the definition of the Term. As used herein, the “Tail Period”
shall mean the period commencing on the date the Term is to expire and shall end
on the earliest of:

 

  (1) the date on which Walmart notifies MoneyGram that Walmart desires for the
Tail Period to end;

 

  (2) the date on which the Parties have entered into a new or replacement Money
Order Attachment that supersedes the prior Money Order Attachment; or

 

  (3) Six (6) months from the date the Tail Period commenced.

 

  (iii) Walmart agrees to cooperate with MoneyGram during the Walmart Post
Termination Transition Period. As used herein, the “Walmart Post Termination
Transition Period” shall commence on the effective date of any termination of
this Money Order Attachment and shall end ninety (90) day s thereafter.

 

H.

Walmart shall use various security measures, log-ins and passwords in connection
with the Equipment and Interface in the sale of the Money Orders. Such security
measures, log-ins and passwords may be referred to hereafter as the “Money Order
Security Measures”. It is

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 2 – Confidential.



--------------------------------------------------------------------------------

  Walmart’s obligation to ensure that the Money Order Security Measures are kept
confidential and secure. Walmart agrees to take all commercially reasonable
precautions necessary to prevent disclosure of Walmart’s Money Order Security
Measures and access to the Money Orders by unauthorized persons and will
promptly notify MoneyGram if Walmart knows or reasonably suspects that Walmart’s
Money Order Security Measures have been compromised or otherwise disclosed.
Walmart shall be liable for all use or misuse of Walmart’s Money Order Security
Measures, unless such misuse is the result of the acts, errors or omissions of
MoneyGram, its employees, agents or representatives. The Parties shall assist
each other in investigating the circumstances of any misuse of the Money Order
Security Measures.

 

I. The Parties agree to work in good faith to transition Walmart’s sale of Money
Orders pursuant to this Money Order Attachment to Walmart’s Point of Contact
Service Data System within twelve (12) months of the Effective Date of the
Agreement. The Parties agree that up to [*] of the IGD Allowance set forth in
Section N of Attachment C – Money Transfer Attachment –may be spent on the
transition. The Parties further agree that such transition shall not affect any
the terms set forth herein.

 

J. Marketing Fund. During each calendar year of the Term, MoneyGram agrees to
allocate an amount equal to [*] for each Money Order sold by Walmart for
placement into a marketing fund to promote the Services offered by Walmart in
the Agent Locations (the “Marketing Fund”). The Marketing Fund shall be held by
MoneyGram and the funds therein used for promotions as determined by Walmart in
its sole discretion, such promotions to feature Money Orders or other products
and services sold within the Walmart Money Centers within Agent Locations, so
long as such other products and services are not competitive with the Services
sold by Walmart. Within fifteen (15) days after the end of each calendar month,
MoneyGram shall allocate the Marketing Fund related to Money Orders sold in such
calendar month to the Marketing Fund. For example, if in a given calendar month
Walmart sold [*] Money Orders, the amount of [*] would be allocated into the
Marketing Fund. MoneyGram shall provide Walmart with monthly reports on the
Marketing Fund, which shall include without limitation, the balance of such
account at the beginning and end of such month and a summary of account
activity, including amounts spent for specific marketing in such month. If any
amounts from the preceding calendar year remain in the Marketing Fund on the
January 31 of the subsequent calendar year, such amount may be carried over to
such next calendar year and used during the first calendar quarter of such
subsequent calendar year or disbursed to Walmart at Walmart’s option and
request. Upon termination of this Agreement, MoneyGram shall disburse any
remaining amount of the Marketing Fund to Walmart within thirty (30) days of the
effective date of termination.

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 3 – Confidential.



--------------------------------------------------------------------------------

FEE SCHEDULE TO

MONEY ORDER ATTACHMENT

 

  •   Walmart will pay MoneyGram a Money Order Fee in the amount of [*] per
Money Order issued by Walmart.

 

  •   MoneyGram will pay Walmart the following fees on a monthly basis: [*]

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.



--------------------------------------------------------------------------------

Attachment B

 

LOGO [g126569imgb.jpg]

BILL PAYMENT SERVICE ATTACHMENT

 

A. Incorporation. Pursuant to this Bill Payment Service Attachment by and
between Walmart and MoneyGram (the “BP Attachment”), MoneyGram hereby authorizes
Walmart to perform and sell, and Walmart hereby agrees to perform and sell, the
Bill Payment Services at each Agent Location. This BP Attachment is a part of
and incorporated into that certain Amended and Restated Master Trust Agreement,
effective February 1, 2016 by and between Walmart and MoneyGram (the
“Agreement”). As used herein, the “Bill Payment Services” means MoneyGram’s bill
payment services pursuant to which consumers may make payments at the Agent
Locations to Billers, including, but not limited to, the payment of bills,
prepaid services and corrections services; “BP Transfer Amount” means the funds
collected from a consumer for the purposes of being remitted or transferred to a
Biller; and “Biller” is the business entity provider of certain products and/or
services to whom payments are being made. Terms not defined in this BP
Attachment are as defined in the Agreement. The Bill Payment Service shall be
added to the definition of Services as defined in the Agreement.

 

B. Authorization. MoneyGram authorizes Walmart to accept certain payments made
at the Agent Locations by consumers to the Billers, and to any other Billers
MoneyGram may permit in the future. MoneyGram shall communicate to Walmart,
either in writing, electronically (through the Interface, Equipment and
Software) or via such other methods determined by MoneyGram and Walmart the
Billers to whom payments can be made.

 

C. [Reserved].

 

D. Performance of the Bill Payment Service.

 

  (i) As payment from consumers purchasing the Bill Payment Services, Walmart
shall accept (1) cash, (2) PIN debit cards, or (3) such other forms of payment
specifically approved by MoneyGram and Walmart. Walmart’s acceptance of form of
payment, regardless of payment type, is at Walmart’s sole and exclusive risk and
Walmart shall be liable to MoneyGram for the BP Transfer Amount related to any
Bill Payment Service transaction initiated by Walmart, regardless of whether
Walmart ultimately receives good funds from the consumer.

 

  (ii) Upon actual receipt of a payment from a consumer, which shall include the
receipt by Walmart of an authorization message with respect to any card
transaction, Walmart shall input the amount of such payment into the Equipment
in accordance with MoneyGram’s instructions and shall give the consumer the
receipt generated by such Equipment.

 

  (iii) For each Bill Payment Service transaction, Walmart shall collect from
the consumer the BP Transfer Amount and the applicable BP Consumer Fee(s) (as
defined in Section G below). Walmart shall not charge consumers additional fees
of any kind or nature.

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 1 – Confidential.



--------------------------------------------------------------------------------

  (iv) Walmart is responsible for any funds discrepancy not timely reported to
MoneyGram.

 

  (v) Walmart agrees to maintain all payments received in the Walmart Account
until such amounts are remitted to MoneyGram pursuant to Section J below.

 

  (vi) Walmart shall use various security measures, log-ins and passwords in
connection with the Equipment and Interface to conduct the Bill Payment
Services. Such security measures, log-ins and passwords may be referred to
hereafter as the “BP Security Measures”. It is Walmart’s obligation to ensure
that the BP Security Measures are kept confidential and secure. Walmart agrees
to take all commercially reasonable precautions necessary to prevent disclosure
of Walmart’s BP Security Measures and access to the Bill Payment Services by
unauthorized persons and will promptly notify MoneyGram if Walmart knows or
reasonably suspects that Walmart’s BP Security Measures have been compromised or
otherwise disclosed. Walmart shall be liable for all use or misuse of Walmart’s
BP Security Measures, unless such misuse is the result of the acts, errors or
omissions of MoneyGram, its employees, agents or representatives. The Parties
shall assist each other in investigating the circumstances of any misuse of the
BP Security Measures. Walmart hereby acknowledges that MoneyGram will refuse to
authorize transactions if the correct BP Security Measures are not provided.
Walmart agrees that MoneyGram, in its reasonable discretion, shall have the
right, at any time, to refuse any Bill Payment Service transaction request.

 

E. Term and Termination.

 

  (i) This BP Attachment shall commence on the Effective Date and continue for
the Term of the Agreement, unless the Agreement is terminated prior to the end
of the Term in accordance with Section 9 of the Agreement.

 

  (ii) The terms of this BP Attachment may continue during the Tail Period if
requested by Walmart, and the Agreement was not terminated early by MoneyGram
pursuant to Section 9(b)(i), (ii),(iii) or (iv) of the Agreement, and the terms
of this BP Attachment shall continue in full force and effect during such Tail
Period. For purposes of clarity, the Tail Period shall be included in the
definition of the Term. As used herein, the “Tail Period” shall mean the period
commencing on the date the Term is to expire and shall end on the earliest of:

 

  (1) the date on which Walmart notifies MoneyGram that Walmart desires for the
Tail Period to end;

 

  (2) the date on which the Parties have entered into a new or replacement BP
Attachment that supersedes the prior BP Attachment; or

 

  (3) Six (6) months from the date the Tail Period commenced.

 

  (iii) Walmart agrees to cooperate with MoneyGram during the Walmart Post
Termination Transition Period. As used herein, the “Walmart Post Termination
Transition Period” shall commence on the effective date of any termination of
this BP Attachment and shall end ninety (90) days thereafter.

 

F. [Reserved].

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 2 – Confidential.



--------------------------------------------------------------------------------

G. BP Consumer Fees.

 

  (i) The “BP Consumer Fee” shall mean the per transaction fee charged to the
consumers purchasing the Bill Payment Service.

 

  (ii) MoneyGram shall set the BP Consumer Fee for Bill Payment Service
transactions provided, however, [*]. The Equipment/Interface shall communicate
the applicable BP Consumer Fee for the Billers.

 

H. [Reserved].

 

I. Bill Payment Service Compensation.

 

  (i) Walmart shall be entitled to a Bill Payment commission (“BP Commission”)
for each Bill Payment Service transaction performed by Walmart.

 

  (ii) For each Bill Payment Service transaction conducted by Walmart, MoneyGram
agrees to pay Walmart a BP Commission [*].

 

  (iii) MoneyGram and Walmart may agree from time to time to implement special
initiatives for certain transactions. For those special initiatives, the Parties
may agree to a modified BP Commission for such transactions.

 

  (iv) No BP Consumer Fee will be charged to consumers and no BP Commissions or
other compensation will be paid to Walmart for processing refunds.

 

J. Remittances/Settlement. Walmart shall remit to MoneyGram by wire transfer
from the Walmart Account the applicable BP Net Payable Amount for Bill Payment
Services on a daily basis, no later than the first business day after the
applicable Bill Payment Service transaction. As used herein, the “BP Net Payable
Amount” for Bill Payment Services is the difference between (a) and (b), where
(a) equals the sum of all BP Transfer Amounts and BP Consumer Fees and
(b) equals the total of all BP Commissions due to Walmart.

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 3 – Confidential.



--------------------------------------------------------------------------------

Attachment C

 

LOGO [g126569image01.jpg]

MONEY TRANSFER ATTACHMENT

 

A. Incorporation; Authorization; Certain Definitions. Pursuant to this Money
Transfer Attachment by and between Walmart and MoneyGram (the “MT Attachment”),
MoneyGram hereby authorizes Walmart to sell, and Walmart agrees to sell, the
Branded Money Transfer Services at the Agent Locations. This MT Attachment is a
part of, and incorporated into, that certain Amended and Restated Master Trust
Agreement, effective February 1, 2016 by and between Walmart and MoneyGram (the
“Agreement”). Terms used and not defined in this MT Attachment are as defined in
the Agreement. As used herein, “Branded Money Transfer Services” means a money
transmission service offered by MoneyGram under the trade name “MoneyGram®”,
with such service being initiated in whole or in part (1) at a physical
location, website, telephone number or similar portal and (2) the resulting
transaction being disbursed in currency (including cash, check or money order)
at a physical location provided that Branded Money Transfer Services offered
through the Co-Branded Site are governed by the Co-Branded Website Addendum
attached to the Agreement as Attachment M and will not be governed by this MT
Attachment. The Branded Money Transfer Services shall be composed of Transfer
Sends, Transfer Receives and Transfer Amounts; “Transfer Send” means the
transactional segment of Branded Money Transfer Services wherein an Agent
Location collects the Transfer Amount and the Consumer Fee (as defined in
Section G below) from a consumer and initiates an electronic request to
MoneyGram to disburse funds; “Transfer Receive” means the transactional segment
of Branded Money Transfer Services wherein an Agent Location receives a request
from MoneyGram to disburse funds; and “Transfer Amount” means the funds
collected from a consumer for purposes of being transferred to a recipient,
excluding all fees. For purposes of clarity, Branded Money Transfer Services do
not include the purchase, loading or re-loading of gift cards, credit or debit
cards, prepaid cards or any other type of financial services card.

 

B. Forms. The MoneyGram Form and Money Transfer Form agreed upon by the Parties
as of the Effective Date for use with respect to Branded Money Transfer Services
and Services other than Branded Money Transfer Services is attached to this MT
Attachment as Attachment C-1. Any modifications or changes to the MoneyGram
Transfer Form and Money Transfer Form are subject to the provisions and
requirements of Section 6(e) of the Agreement; however no modification or change
will require an amendment to this Attachment C or the Agreement.

 

C. Money Transfer Supplies. As part of the Supplies, MoneyGram shall provide
Walmart with its standard company money orders (the “Money Orders”). Upon
delivery of such Money Orders, Walmart shall sign the delivery receipt and
immediately return such receipt to MoneyGram.

 

D.

Money Transfer Procedures. Walmart shall use various security measures, log-ins
and passwords in connection with the Equipment and Interface to conduct the
Branded Money Transfer Services. Such security measures, log-ins and passwords
may be referred to hereafter as the “Walmart Security Measures”. It is Walmart’s
obligation to ensure that the Walmart Security Measures are kept confidential
and secure. Walmart agrees to take all commercially reasonable precautions
necessary to prevent disclosure of the Walmart Security Measures and access to
the Branded Money Transfer Services by unauthorized persons and will promptly
notify MoneyGram if Walmart knows or suspects that the Walmart Security Measures
have been compromised or otherwise disclosed. Walmart shall be liable for all
use or misuse of the

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 1 – Confidential.



--------------------------------------------------------------------------------

  Walmart Security Measures, unless such misuse is the result of acts, errors or
omissions of MoneyGram, its employees, agents or representatives. The Parties
shall assist each other in investigating the circumstances of any misuse of the
Walmart Security Measures. Walmart hereby acknowledges that MoneyGram will
refuse to authorize transactions if the correct Walmart Security Measures are
not provided. Walmart agrees that MoneyGram, in its reasonable discretion, shall
have the right, at any time, to refuse any Transfer Send or Transfer Receive
request.

 

E. Transfer Send Transactions.

 

  (i) For each Transfer Send conducted at an Agent Location, such Agent Location
shall collect from the consumer the Transfer Amount and the applicable Consumer
Fee(s). MoneyGram shall provide Walmart a Consumer Fee schedule, which, subject
to the provisions of Section G below MoneyGram may from time to time amend in
its sole discretion. Walmart shall not charge consumers additional fees of any
kind or nature.

 

  (ii) As tender for the Branded Money Transfer Services, Walmart shall accept
from consumers either (1) cash, (2) PIN debit cards, or (3) such other forms of
payment specifically approved by MoneyGram. Walmart’s acceptance of payment,
regardless of payment type, is at Walmart’s sole and exclusive risk and Walmart
shall be liable to MoneyGram for the Trust Funds related to any Transfer Send
initiated by Walmart, regardless of whether Walmart ultimately receives good
funds from the consumer.

 

F. Transfer Receive Transactions.

 

  (i) Each Agent Location shall follow the computerized or telephonic
authorization procedures specified by MoneyGram prior to disbursement of any
Transfer Receive.

 

  (ii) Walmart shall ensure that each Agent Location maintains the ability to
disburse at least $900 in cash for each Transfer Receive. If a Transfer Receive
involves an amount which exceeds that amount or if the recipient requests
disbursement in a form other than cash, Walmart, through its Agent Location,
will disburse the Transfer Receive amount by issuing a Money Order (as defined
in the Money Order Attachment) to the recipient, or in such other form as
approved by MoneyGram. An Agent Location shall not charge a fee of any kind for
cashing a Money Order issued by such Agent Location in connection with a
Transfer Receive disbursed at such Agent Location. Unless otherwise agreed by
MoneyGram or as set forth in the Money Order Attachment or any other Attachment
entered into and executed by the Parties, Money Orders provided by MoneyGram to
Walmart for use with the Branded Money Transfer Services are not to be used for
any other purpose.

 

  (iii) Walmart is fully responsible and unconditionally liable for all amounts
which Walmart, pursuant to a Transfer Receive, wrongfully disburses either to a
person other than the intended recipient or as a result of paying out an
incorrect amount. In addition, Walmart shall remain liable to MoneyGram to the
extent any Money Orders used in connection with the Branded Money Transfer
Services are lost, stolen, misappropriated, seized, or otherwise used by Walmart
in a manner not authorized by this Agreement and subsequently paid by MoneyGram.
MoneyGram shall assume all responsibility for raised (amount fraudulently
modified) or counterfeited Money Orders used in connection with the disbursement
of Transfer Receives as part of the Branded Money Transfer Services unless such
raising or counterfeiting was due to the act or omission of Walmart, its agents
or employees.

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 2 – Confidential.



--------------------------------------------------------------------------------

G. Consumer Fees.

 

  (i) “Consumer Fee” means the variable fee which the Agent Location shall
collect from each consumer sender for the Branded Money Transfer Services.
Subject to the provisions below, MoneyGram shall set the Consumer Fee for
Branded Money Transfer Service transaction. [*]

 

  (ii) The Consumer Fee used by Walmart to conduct Branded Money Transfer
Service transactions [*].

 

H. [Reserved].

 

I. MT Commissions.

 

  (i) For each Transfer Send or Transfer Receive transaction conducted at an
Agent Location, MoneyGram agrees to pay Walmart as compensation [*] (the “MT
Commission”).

 

  •   MoneyGram and Walmart may agree from time to time to implement special
initiatives for certain transactions (e.g., promotional pricing for transactions
from Walmart US to Walmart Mexico). For those special initiatives, the Parties
may agree to a modified MT Commission rate for such transactions.

 

  •   In the event any restrictions, modifications, limits, or other changes to
the Consumer Fee for the Branded Money Transfer Services are implemented by
MoneyGram in order to comply with any legal or regulatory requirement, result in
a decrease of [*] or more of the Total Revenue, as measured over the 90 day
periods preceding and subsequent to the date of such restrictions, modification,
limit or change, generated by Walmart’s sale of the Branded Money Transfer
Services, the Parties agree to work in good faith to mitigate the impact on the
Parties, including but not limited to decreasing or otherwise modifying the MT
Commission. “Total Revenue” as used in this paragraph means the total Consumer
Fees collected during the applicable period less the total MT Commissions for
the same period.

 

  (ii) No Consumer Fee will be charged to consumers and no MT Commissions or
other compensation will be paid to Walmart for processing refunds.

 

J. Remittances/Settlement. Walmart shall remit to MoneyGram by wire transfer
from the Walmart Account the applicable Net Payable Amount for Branded Money
Transfer Services on a daily basis, no later than the first business day after
the applicable Branded Money Transfer Service is authorized by the customer. If
the Net Payable Amount is due Walmart, MoneyGram shall initiate a credit of the
Net Payable Amount for Branded Money Transfer Services to Walmart not later than
the second business day after the applicable Transfer Receive is fully paid out
by Walmart pursuant to the Branded Money Transfer Service. As used herein, the
“Net Payable Amount” for Branded Money Transfer Services is the difference
between (a) and (b), where (a) equal the total of all Trust Funds associated
with Transfer Sends plus all Consumer Fees and (b) equals the total of all
Transfer Receives and MT Commissions due to Walmart.

 

K. Term and Termination.

 

  (i) This MT Attachment shall commence on the Effective Date and continue for
the Term of the Agreement, unless the Agreement is terminated prior to the end
of the Term in accordance with Section 9 of the Agreement.

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 3 – Confidential.



--------------------------------------------------------------------------------

  (ii) The terms of this MT Attachment may continue during the Tail Period if
requested by Walmart, and the Agreement was not terminated early by MoneyGram
pursuant to Section 9(b)(i), (ii),(iii) or (iv) of the Agreement, and the terms
of this MT Attachment shall continue in full force and effect during such Tail
Period. For purposes of clarity, the Tail Period shall be included in the
definition of the Term. As used herein, the “Tail Period” shall mean the period
commencing on the date the Term is to expire and shall end on the earliest of:

 

  (1) the date on which Walmart notifies MoneyGram that Walmart desires for the
Tail Period to end;

 

  (2) the date on which the Parties have entered into a new or replacement MT
Attachment that supersedes the prior MT Attachment; or

 

  (3) Six (6) months from the date the Tail Period commenced.

 

  (iii) Walmart agrees to cooperate with MoneyGram during the Walmart Post
Termination Transition Period. As used herein, the “Walmart Post Termination
Transition Period” shall commence on the effective date of any termination of
this MT Attachment and shall end ninety (90) days thereafter.

 

L. [Reserved].

 

M. (i) Business Location. In an effort to support the sale of the Branded Money
Transfer Services by Walmart, during the Money Transfer Term, MoneyGram agrees
to maintain a physical business location in the Northwest Arkansas region of
Arkansas.

 

  (ii) In addition, MoneyGram agrees, during the Term, to dedicate personnel to
fulfill the following roles in support of the Branded Money Transfer Services:

 

  (1) An individual who would have overall responsibility for managing the
activities associated with the Branded Money Transfer Services;

 

  (2) An individual, at a position of at least a director level, who would be
responsible for financial performance analytics associated with the Branded
Money Transfer Services:

 

  (3) An individual who would be responsible for MoneyGram’s operational
activities associated with the Branded Money Transfer Services.

 

  (4) An individual who would be responsible for the parties’ marketing
activities associated with the Branded Money Transfer Services; and

 

  (5) An individual who would be responsible for MoneyGram’s regulatory
compliance activities associated with Walmart offering the Branded Money
Transfer Services.

 

N. Marketing; Innovation Growth and Development; Support and Assistance.

 

  (i)

To assist the Parties in the promotion of the Branded Money Transfer Services,
MoneyGram agrees to expend on behalf of Walmart up to [*] for the previous
Contract Year of the Term (the “Marketing Allowance”); provided that the
Marketing Allowance for the Contract Year starting on February 1, 2016 shall be
[*]. The Marketing Allowance allocated per Contract Year will be used for
mutually agreeable promotions each year. Unused marketing funds for each
Contract Year will be paid to Walmart within 30 days following the end of such
Contract Year. To ensure the Parties

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 4 – Confidential.



--------------------------------------------------------------------------------

  appropriately use and spend the amount designated for the Marketing Allowance,
the Parties agree to have their corporate level representatives meet in person
at least once per calendar quarter to discuss the marketing and promotion of the
Branded Money Transfer Services within the Agent Locations. The time and place
of such quarterly meetings shall be as mutually agreed upon by the Parties. As
used herein, a “Contract Year” shall mean each successive period of 12 months
starting on February 1, 2016, and ending on the day prior to the anniversary of
that date. The amounts designated as the Marketing Allowance are subject to the
audit provisions of Section 13 of the Agreement.

 

  (ii) In addition to the Marketing Allowance, to further assist the Parties in
an effort to support innovation, growth and development of the Branded Money
Transfer Services at the Agent Locations, MoneyGram agrees to expend on behalf
of Walmart up to [*] each Contract Year of the Term (the “IGD Allowance”). The
IGD Allowance allocated per Contract Year shall be used for mutually agreeable
endeavors each year. Unused funds for a Contract Year will be paid to Walmart
within 30 days following the end of such Contract Year. To ensure the Parties
appropriately use and spend the amount designated for the IGD Allowance, the
Parties agree to have their corporate level representatives meet in person at
least once per calendar quarter to discuss the innovation, growth and
development of the Branded Money Transfer Services at the Agent Locations. The
time and place of such quarterly meetings shall be as mutually agreed upon by
the Parties. The amounts designated as the IGD Allowance are subject to the
audit provisions of Section 13 of the Agreement.

 

  (iii) During the Term, the Parties agree to work together toward establishing
the ability for the Agent Locations to accept coupons, promotional codes or
similar MoneyGram initiated promotions and incentives for consumers purchasing
the Branded Money Transfer Services. The Parties agree and acknowledge that any
such coupons or promotions shall be funded by MoneyGram in addition to amounts
identified as part of the Marketing Allowance or the IGD Allowance.

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

Page 5 – Confidential.



--------------------------------------------------------------------------------

Attachment C-1

[MoneyGram Form / Money Transfer Form – Attached]



--------------------------------------------------------------------------------

LOGO [g126569exc_1c.jpg]

MONEYGRAM TERMS AND CONDITIONS Walmart2Walmart Terms and Conditions are
available on the receipt
MG5001SUSOVN 0114
MoneyGram® money transfer services (“Services”) are provided by MoneyGram
Payment Systems, Inc. (“we”, “us” or “MoneyGram”) through its network of agents,
authorized delegates and other permitted entities (“Agents”) and are subject to
these Terms and Conditions and applicable law. Additional information regarding
the Services may be available and obtained online at www.moneygram.com or by
asking an Agent. These Terms and Conditions, along with any forms, receipts,
acknowledgments, or other documentation completed or used in connection with
your use of the Services, including any pre-transaction or post-transaction
disclosures, constitute the entire agreement (“Agreement”) between you, the
individual purchaser of the Services (“you” or “Sender”) and MoneyGram. The
Services, the underlying money transfer (“Transfer”) and certain aspects of the
MONEYGRAM TÉRMINOS Y CONDICIONES Los términos y condiciones Walmart2Walmart se
encuentran disponibles en el recibo
Los servicios de transferencia de dinero de MoneyGram® (“Servicios”) son
proporcionados por MoneyGram Payment Systems, Inc. (“nosotros”, “nos” o
“MoneyGram”) a través de su red de agentes, delegados autorizados y otras
entidades permitidas (“Agentes”), y están sujetos a estos Términos y
condiciones, y a la ley aplicable. Para obtener información adicional acerca de
los Servicios, puede visitar el sitio web en www.moneygram.com o consultar a un
Agente. Estos Términos y condiciones, junto con cualesquiera formularios,
recibos, acuses de recibo u otra documentación completada o utilizada en
relación con el uso que usted haga de los Servicios, lo que incluye cualquier
documentación previa o posterior a una transacción, constituyen el acuerdo
completo (“Acuerdo”) entre usted, el comprador particular de los Servicios
(“usted” o “Remitente”) y MoneyGram. Es posible que los Servicios, la
transferencia de dinero subyacente (“Transferencia”) y ciertos aspectos de los
Servicios y la Transferencia (lo que incluye, entre
SEND MONEY / ENVÍE DINERO
ATTENTION ASSOCIATE—Staple the Receipt Here
MoneyTransfer
Services and Transfer (including, but not limited to, Agent hours, Agent access,
currencies held by an Agent, and the amount of a Transfer (“Transfer Amount”)),
may, as applicable, be delayed, restricted, forfeited, or ultimately unavailable
due to certain laws and regulations governing our Services as well as certain
circumstances and conditions associated with your use of the Services. We will
report the Transfer and Transfer Amount, and other information relating to you
and/or the use of the Services, to the appropriate legal or regulatory
authorities, governing bodies or entities when necessary or appropriate pursuant
to the laws and regulations governing our Services.
Receive Information. The individual designated by you to receive the Transfer
(“Receiver”) may receive the funds sent by you at our Agents in Expected
Destinations. As used herein, an “Expected Destination” generally means, for
money transfer transactions from the United States that are to be received
within the United States (“Domestic Transfers”), the State designated by you
where the Receiver is to receive the Transfer within the United States or a
State contiguous to such designated State; and for money transfer transactions
sent from the United States that are to be received outside of the United States
(“International Transfers”), the country or territory, as applicable, designated
by you where the Receiver is to receive the Transfer. Depending on the type of
Service selected by you, the disbursement of the Transfer will generally occur
in the form of cash, money order, check, account deposit, or a combination of
these payout methods (“Payout Methods”). Under certain circumstances, the
Receiver may request a Payout Method that differs from the Payout Method you
have selected and you authorize MoneyGram to honor the Receiver’s election. A
Transfer is deemed disbursed by us and delivered, and we have no further
liability to you, except as set forth below, when it is actually disbursed by
our Agent (or notice of the Transfer’s disbursement is made available to us by
the bank or account provider holding the account or their designee) to the
Receiver, subject to the Receiver Identification provisions herein. Status
tracking of a Transfer to an account may not be available from us. Certain
Expected Destinations may impose taxes, fees, and or tariffs upon the Receiver’s
receipt of, or access to, the Transfer. All fees charged by us as part of the
Transfer (“Transfer Fees” or “Consumer Fees”), all taxes collected by us and
charged to you as part of the Transfer (“Transfer Taxes”) and all applicable
third party fees that are required to be disclosed to you (“Other Fees”) shall
each be as identified on the applicable pre-transaction and post-transaction
disclosures generated with your Transfer. Transactions which (i) exceed certain
amounts; (ii) are to certain Expected Destinations; (iii) implicate any legal,
compliance or other regulatory issues; or (iv) are sent through delayed delivery
options may take longer than anticipated for delivery, may be subject to dollar
limits or may be subject to additional restrictions and may affect the ability
for the Transfer to be disbursed. At no time will either you or the Receiver
have a deposit with MoneyGram.
Refund Information. Subject to applicable law, (i) your Transfer may be
cancelled for a refund of the Transfer Amount, unless the Transfer has been
disbursed or deposited by us at the time we received your cancellation request
and (ii) except as described below, the Transfer Fees associated with your
Transfer are usually not refundable. You may request a refund and cancellation
of the Transfer either by visiting an Agent location or contacting MoneyGram.
All refund requests for Domestic Transfers will be subject to MoneyGram’s review
and discretion and will normally be processed within thirty (30) days of receipt
of a valid written request unless a shorter period is required by law. Effective
October 28, 2013 (i) International Transfers may be cancelled for a full refund
of the Transfer Amount and all Transfer Fees or Transfer Taxes paid by you
within thirty (30) minutes after you have made the payment for the Transfer,
unless such International Transfer has already been disbursed by us at the time
of such oral or written cancellation request and (ii)you may be entitled to a
full refund of the Transfer Amount and all Transfer Fees or Transfer Taxes paid
by you if an error has occurred as set forth above or as otherwise provided
under applicable law. Your rights regarding the Transfer are further explained
under the applicable disclosures generated in connection with such International
Transfer.
Identification, Test Questions and Reference Numbers. We reserve the right to
require, and may be legally required to obtain, documentation that will identify
you and/or any Receiver in connection with any purchase and/or use of our
Services (“ID”). In some Agent locations, the Receiver may also be required to
provide a test question answer, instead of ID, to receive the Transfer. Test
questions may not be available in certain Agent locations or Expected
Destinations. While you will receive a reference number that corresponds to your
Transfer (“Reference Number”), such Reference Number is not always required to
receive a Transfer where other identification means (such as ID receipt or test
questions) are utilized. MoneyGram shall not have any liability in the event
that the Transfer is disbursed, when and as applicable, to an individual who
properly answers a test question, provides ID to the Agent describing such
person as the Receiver (even if such ID was false or forged), or provides the
Reference Number. Exchange Rate; Currency Availability. In addition to the
Transfer Fees applicable to your Transfer, if the Transfer is an International
Transfer, a currency exchange rate may be applied. United States currency is
converted to a foreign currency at an exchange rate set by us (“Exchange Rate”).
The Exchange Rate described on any pre-transaction and post-transaction
disclosures provided by MoneyGram to you has been rounded to the number of
decimal places identified on such disclosures. The number of decimal places used
by MoneyGram to convert the currency into foreign currency may be greater than
that displayed on the disclosures. Any difference in the Exchange Rate disclosed
to you in writing and the exchange rate received by MoneyGram will be kept by
MoneyGram (and/or its Agents in some cases). Payouts will generally be made in
the national currency of the Expected Destination (“Local Currency”). In some
countries or territories you may designate a payout currency other than the
Local Currency. The payout currency, whether expressed in the Local Currency or
otherwise, shall be reflected in the pre-transaction and post-transaction
disclosures. Because not all currencies are available in all Agent locations,
please ask an Agent or contact us by visiting www.moneygram.com or calling
1-800-
926-9400 for information regarding the currency Exchange Rate or the currencies
available in the Expected Destination.
LIABILITY. UNLESS APPLICABLE LAW REQUIRES OTHERWISE, YOUR EXCLUSIVE AND MAXIMUM
REMEDY AGAINST MONEYGRAM IS REFUND OF THE TRANSFER AMOUNT PLUS ANY TRANSFER FEES
CHARGED BY MONEYGRAM. NO OTHER REMEDY IS AVAILABLE TO YOU, INCLUDING, BUT NOT
LIMITED TO ANY REMEDY FOR INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES. THESE LIMITATIONS APPLY WHETHER YOUR CLAIM ARISES DUE TO MONEYGRAM OR
ITS AGENTS’ NEGLIGENCE, OTHER FAULT, ERROR, OMISSION OR NON-PERFORMANCE. WE
ACCEPT NO RESPONSIBILITY FOR THE ACTS OR OMISSIONS OF A RECEIVER’S BANK, SERVICE
PROVIDER OR THEIR DESIGNEES.
ARBITRATION. UNLESS OTHERWISE SPECIFIED BY APPLICABLE LAW, ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THE TRANSFER, THE AGREEMENT OR BREACH OF
THIS AGREEMENT, INCLUDING STATUTORY CONSUMER CLAIMS, SHALL BE SETTLED BY
ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) UNDER
ITS COMMERCIAL ARBITRATION RULES. JUDGMENT ON THE ARBITRATION AWARD MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. ANY SUCH ARBITRATION SHALL BE
INITIATED AND HELD IN THE OFFICE OF THE AAA CLOSEST TO THE AGENT LOCATION WHERE
YOU INITIATED THE TRANSFER. EACH PARTY SHALL BEAR ITS OWN COSTS AND FEES FOR
EXPERTS AND ATTORNEYS, AND NO PARTY SHALL HAVE A RIGHT TO PARTICIPATE AS A
MEMBER OF ANY CLASS OF CLAIMANTS. THIS EXCLUSIVE ARBITRATION REMEDY SHALL NOT BE
AVAILABLE UNLESS INITIATED WITHIN ONE YEAR AFTER THE CONTROVERSY OR CLAIM AROSE.
General. This Agreement is governed by Minnesota law without regard to its
conflicts of law rules, supersedes all prior agreements or understandings
between you and MoneyGram, and cannot be modified orally. In the event of any
conflict between the English version of our Agreement with you and any
non-English version, the English version shall control and govern. Services are
directed to persons 18 years and over, may not be used for escrow purposes or
gambling, and may only be used for a lawful purpose. You represent, warrant and
acknowledge to MoneyGram that (i) all information you supply to us as part of
this Agreement is truthful, accurate and complete, (ii) you have received and
reviewed a pre-transaction disclosure and/ or receipt in connection with your
purchase of Services and that the information contained on such documentation is
complete and accurate and (iii) your use of the Services does not violate any
law, including without limitation, laws relating to money laundering, illegal
gambling activities, support for terrorist activities or fraud. You shall
indemnify MoneyGram and its Agents for all losses of any kind (including
attorneys fees) arising out of any breach of the Agreement by you or by the
Receiver. MoneyGram may refuse to provide Services to any person.
Privacy Notice; Sharing of Information. MoneyGram may disclose your personal
information to third parties as outlined in the MoneyGram Privacy Statement,
which is available on our website at www.moneygram.com or by calling
1-800-926-9400. Disclosed information may include, but is not limited to, your
contact information, your identification, information about the Transfer or your
use of the Services, or other information relating to financial matters. The
information may be disclosed to financial institutions, our Agents, our service
providers, or governmental or other regulatory agencies (including law
enforcement officials within or outside of the United States), and direct
marketers. To opt out of receiving information about our products and services,
email marketingpreferences@moneygram.com or call 1-800-926-9400. To help protect
your personal information, we endeavor to use reasonable security measures.
©2015 Wal-Mart Stores, Inc. | 553661027
otros, el horario del Agente, el acceso al Agente, las monedas con que opera el
Agente y el Monto de transferencia [“Monto de transferencia”]), sufran
demoras o restricciones, sean decomisados o en última instancia no estén
disponibles, según corresponda, debido a ciertas leyes y reglamentaciones que
rigen nuestros Servicios, y a determinadas circunstancias y condiciones
relacionadas con el uso que usted haga de dichos Servicios. Cuando sea necesario
o cuando corresponda en virtud de las leyes y reglamentaciones que rigen
nuestros Servicios, informaremos la Transferencia y el Monto de transferencia,
además de otra información relacionada con usted y/o con el uso de los
Servicios, a las autoridades legales o reguladoras, o a las entidades u
organismos rectores correspondientes.
Información de recepción. La persona que usted designe para recibir la
Transferencia (“Destinatario”) podrá recibir los fondos que usted envíe a través
de nuestros Agentes en los Destinos esperados. Tal como se utiliza en el
presente, un “Destino esperado” generalmente significa, para transacciones de
transferencias de dinero que se originan y reciben dentro de los Estados Unidos
(“Transferencias nacionales”), el Estado designado por usted para que el
Destinatario reciba la Transferencia dentro de los Estados Unidos o un Estado
contiguo al Estado designado; y para transacciones de transferencias de dinero
que se originan en los Estados Unidos pero que se reciben fuera de dicho país
(“Transferencias internacionales”), el país o territorio, según corresponda,
designado por usted para que el Destinatario reciba la Transferencia. Según el
tipo de Servicio que seleccione, el desembolso de la Transferencia, por lo
general, se realizará mediante dinero en efectivo, giro, cheque, depósito en
cuenta o una combinación de estos métodos de pago (“Métodos de pago”). Bajo
ciertas circunstancias, el Destinatario podrá solicitar un Método de pago
diferente al que usted haya seleccionado, y usted autoriza a MoneyGram a aceptar
la elección del Destinatario. Se considera que una Transferencia es desembolsada
y entregada por nosotros y que no tenemos más obligaciones para con usted, a
excepción de lo establecido más abajo, cuando nuestro Agente realiza el
desembolso al Destinatario (o recibimos notificación del desembolso de la
Transferencia a través del banco o proveedor que mantiene la cuenta, o de la
persona que estos designen), sujeto a las disposiciones sobre identificación del
Destinatario que se incluyen en el presente. Es posible que no le brindemos el
servicio de seguimiento del estado de una Transferencia a una cuenta. Ciertos
Destinos esperados pueden gravar con impuestos, tasas o aranceles el recibo de
la Transferencia o el acceso a esta por parte del Destinatario. Todas las
tarifas cobradas por nosotros como parte de la Transferencia (“Tarifas de la
Transferencia“o“Tarifas para el consumidor”), todos los impuestos recaudados por
nosotros y cobrados a usted como parte de la Transferencia (“Impuestos por
Transferencia”) y todas las demás tarifas aplicables de terceros que deban ser
informadas a usted (“Otras tarifas”) serán identificadas individualmente en los
documentos correspondientes antes y después de la transacción que se generen con
su Transferencia. Las transacciones que (i) superen determinados montos;
(ii) estén dirigidas a ciertos Destinos esperados; (iii) impliquen cuestiones
legales, de cumplimiento u otras cuestiones regulatorias; o (iv) se envíen a
través de opciones de entrega demorada pueden tomar más tiempo que el previsto
para la entrega, o estar sujetas a límites de dinero o a restricciones
adicionales, y afectar la capacidad para que la Transferencia sea desembolsada.
Ni usted ni el Destinatario tendrán un depósito en MoneyGram en ningún momento.
Información de reembolso. Sujeto a la ley aplicable, (i) su Transferencia podrá
ser cancelada para obtener un reembolso del Monto de transferencia, a menos que
hayamos desembolsado o depositado dicha Transferencia al momento en que
recibimos su solicitud de cancelación, y (ii) a excepción de lo descrito más
abajo, las Tarifas de la Transferencia en cuestión, por lo general, no son
reembolsables. Para solicitar el reembolso y cancelación de la Transferencia,
puede visitar una localidad de Agente o comunicarse con MoneyGram. Todas las
solicitudes de reembolso para Transferencias nacionales estarán sujetas a la
revisión y discreción de MoneyGram y, por lo general, se procesarán dentro de
los 30 días de recibir una solicitud válida por escrito, a no ser que por ley se
requiera su procesamiento en un período más breve. Con vigencia a partir del 28
de octubre de 2013, (i) las Transferencias internacionales se podrán cancelar
para obtener el reembolso total del Monto de transferencia y se le devolverán
todas las Tarifas de la Transferencia o Impuestos por Transferencia pagados por
usted, dentro de los treinta (30) minutos luego de haber efectuado el pago de la
Transferencia, a menos que dicha Transferencia internacional ya haya sido
desembolsada al momento en que se solicita la cancelación de forma oral o
escrita; y (ii) usted podrá tener derecho al reembolso total del Monto de
transferencia y a todas las Tarifas de la Transferencia o Impuestos por
Transferencia pagados por usted si se ha producido un error según se establece
anteriormente o en virtud de lo estipulado por la ley aplicable. Sus derechos en
torno a la Transferencia se explican con más detalle en la documentación
correspondiente generada en relación con la Transferencia internacional.
Identificación, preguntas de prueba y números de referencia. Nosotros nos
reservamos el derecho a exigir, y podemos estar obligados legalmente a
solicitar, documentación que lo identifique a usted y/o al Destinatario en
relación con cualquier compra y/o uso de nuestros Servicios (“Identificación”).
En algunas localidades de Agente, también se podrá exigir al Destinatario que
responda a una pregunta de prueba, en lugar de suministrar su identificación,
para recibir la Transferencia. Es posible que las preguntas de prueba no estén
disponibles en ciertas localidades de Agente o Destinos esperados. Si bien usted
recibirá un número de referencia correspondiente a su Transferencia (“Número de
referencia”), dicho número no siempre será necesario para recibir una
Transferencia cuando se utilicen otros medios de identificación (tales como
recibo de Identificación o preguntas de prueba). MoneyGram no tendrá ninguna
responsabilidad en el caso de que la Transferencia sea desembolsada, cuando
corresponda, a una persona que responda correctamente a la pregunta de prueba,
suministre una Identificación al Agente que la describa como Destinatario
(aunque dicha identificación sea falsa o falsificada) o suministre el Número de
referencia.
Tipo de cambio; disponibilidad de moneda. Además de las Tarifas de la
Transferencia aplicables a su operación, si la Transferencia es una
Transferencia internacional, podrá aplicarse un tipo de cambio a la moneda. La
moneda estadounidense se convierte a monedas extranjeras, utilizando un tipo de
cambio establecido por nosotros (“Tipo de cambio”). El Tipo de cambio descrito
en cualquier documentación previa o posterior a la transacción suministrada por
MoneyGram se ha redondeado a la cantidad de decimales que se indica en dicha
documentación. La cantidad de decimales utilizados por MoneyGram para convertir
la moneda a moneda extranjera puede ser mayor que la que se indica en la
documentación. Cualquier diferencia entre el Tipo de cambio que se le informe a
usted por escrito y el tipo de cambio recibido por MoneyGram será conservada por
MoneyGram (y/o sus Agentes en algunos casos). Por lo general, los pagos se
realizarán en la moneda nacional del Destino esperado (“Moneda local”). En
algunos países o territorios, usted puede designar una moneda de pago diferente
a la Moneda local. La moneda de pago, expresada en Moneda local o en otra
moneda, se reflejará en la documentación previa y posterior a la transacción.
Dado que no todas las localidades de Agente tienen disponibilidad de todas las
monedas, consulte al Agente o comuníquese con nosotros visitando
www.moneygram.com o llamando al 1-800-926-
9400, para obtener información sobre el Tipo de cambio de la moneda o monedas
disponibles en el Destino esperado.
RESPONSABILIDAD CIVIL. A MENOS QUE LA LEY APLICABLE EXIJA LO CONTRARIO, SU ÚNICO
Y MÁXIMO RECURSO EN CONTRA DE MONEYGRAM ES EL REEMBOLSO DEL MONTO DE LA
TRANSFERENCIA MÁS CUALESQUIERA TARIFAS DE LA TRANSFERENCIA COBRADOS POR
MONEYGRAM. NO EXISTE NINGÚN OTRO RECURSO DISPONIBLE, ENTRE OTROS, RECURSOS POR
DAÑOS INCIDENTALES, INDIRECTOS, ESPECIALES O SOBREVINIENTES. ESTAS LIMITACIONES
SE APLICAN INDEPENDIENTEMENTE DE QUE SU RECLAMO SURJA DEBIDO A NEGLIGENCIA, OTRO
TIPO DE FALLA, ERROR, OMISIÓN O INCUMPLIMIENTO DE MONEYGRAM O SUS AGENTES. NO
ACEPTAMOS RESPONSABILIDAD ALGUNA POR LOS ACTOS U OMISIONES DEL BANCO DEL
DESTINATARIO, DEL PROVEEDOR DE SERVICIOS O DE LAS PERSONAS DESIGNADAS POR ESTOS.
ARBITRAJE. SALVO QUE LA LEY APLICABLE INDIQUE LO CONTRARIO, CUALQUIER
CONTROVERSIA O RECLAMO QUE SURJA DE LA TRANSFERENCIA O EN RELACIÓN CON ELLA, O
DE ESTE ACUERDO O SU INCUMPLIMIENTO, INCLUIDOS LOS RECLAMOS LEGALES DEL
CONSUMIDOR, SERÁN RESUELTOS MEDIANTE ARBITRAJE CONDUCIDO POR LA ASOCIACIÓN
ESTADOUNIDENSE DE ARBITRAJE (AMERICAN ARBITRATION ASSOCIATION, “AAA”) EN
CUMPLIMIENTO DE LAS REGLAS DE ARBITRAJE COMERCIAL. PUEDE DICTARSE SENTENCIA
SOBRE EL LAUDO DE ARBITRAJE EN CUALQUIER TRIBUNAL COMPETENTE. TODO ARBITRAJE SE
INICIARÁ Y CELEBRARÁ EN LA OFICINA DE LA AAA MÁS CERCANA A LA LOCALIDAD DE
AGENTE DONDE SE INICIÓ LA TRANSFERENCIA. CADA PARTE ASUMIRÁ SUS PROPIOS COSTOS Y
HONORARIOS POR LA CONTRATACIÓN DE ESPECIALISTAS Y ABOGADOS, Y NINGUNA DE LAS
PARTES TENDRÁ DERECHO A PARTICIPAR COMO MIEMBRO DE NINGUNA CLASE DE DEMANDANTES.
ESTE RECURSO DE ARBITRAJE EXCLUSIVO NO PROCEDERÁ A MENOS QUE SE INICIE DENTRO
DEL AÑO SIGUIENTE A PARTIR DE LA FECHA EN QUE SURGE LA CONTROVERSIA O EL
RECLAMO. Consideraciones generales. Este Acuerdo se rige por la legislación de
Minnesota, sin consideración de sus reglas con respecto a conflictos de leyes,
reemplaza todos los acuerdos o convenios anteriores entre usted y MoneyGram, y
no puede modificarse oralmente. En el caso de que surjan conflictos entre la
versión en inglés de nuestro Acuerdo con usted y cualquier versión en otro
idioma diferente, regirá la versión en inglés. Los servicios están dirigidos a
personas que tienen 18 años de edad en adelante, no pueden utilizarse para
realizar apuestas o con fines de fideicomiso y solo pueden utilizarse con fines
legales. Usted declara, garantiza y reconoce ante MoneyGram que (i) toda la
información que nos provee como parte de este Acuerdo es verdadera, exacta y
completa, (ii) ha recibido y revisado la documentación previa a la transacción
y/o un recibo en relación con su compra de Servicios y que la información
incluida en dicha documentación es completa y exacta, y (iii) el uso que usted
hace de los Servicios no infringe legislación alguna, incluidas entre otras, las
leyes relacionadas con el lavado de dinero, las actividades de apuestas
ilegales, la financiación de actividades terroristas o el fraude. Usted deberá
indemnizar a MoneyGram y a sus Agentes por todas las pérdidas de cualquier tipo
(incluidos los honorarios de abogados) que surjan por cualquier incumplimiento
del Acuerdo por parte de usted o del Destinatario. MoneyGram puede rehusarse a
brindar los Servicios a cualquier persona.
Notificación de confidencialidad; Intercambio de información: MoneyGram puede
revelar su información personal a terceros como está indicado en la Declaración
de Privacidad de MoneyGram, la cual está disponible en nuestro sitio web en
www.moneygram.com o llamando al
1-800-926-9400. La información divulgada puede incluir, pero no se limita a, su
información de contacto, su identificación, información sobre la Transferencia o
su uso de los Servicios o cualquier otra información relacionada con las
cuestiones financieras. La información puede ser revelada a las instituciones
financieras, nuestros proveedores de servicios o agencias reguladoras
gubernamentales o de otro tipo (en particular los funcionarios encargados de
hacer cumplir la ley dentro o fuera de los Estados Unidos), y los vendedores
directos. Para dejar de recibir información sobre nuestros productos y
servicios, envíe un correo electrónico a marketingpreferences@moneygram.com o
llame al 1-800-926-9400. Para ayudar a proteger su información personal, nos
esforzamos por utilizar medidas de seguridad razonables.
? Please Read! MONEY TRANSFER FRAUD WARNING
Answer the questions below to help KEEP YOUR MONEY SAFE:
Are you sending money, returning an overpayment, or “escrowing” money to buy a
car or other
goods, or to rent an apartment?
Are you sending money to claim lottery or prize winnings, or for a “guaranteed”
credit card or loan?
Are you responding to an Internet offer, letter or phone call that asks you to
wire money for a “job
offer” or “mystery shopping”?
Are you sending money to someone out of the state or country who claims to be a
relative needing
cash for an emergency?
Are you sending money to someone you don’t know or whose identity you can’t
verify?
If you answered YES to any of the questions, DO NOT SEND the money
transfer—someone may
be trying to steal your money. If you have already sent it, ask the sales clerk
to STOP your transfer
immediately or call us at MoneyGram 1-800-926-9400 or Ria at 855-355-2145. Once
your money
has been picked up, which can happen within a short time, you cannot get a
refund, even if someone
stole your money through fraud.
¡ATENCIÓN! ¡LEA ESTA INFORMACIÓN! ADVERTENCIA DE FRAUDE SOBRE TRANSFERENCIAS DE
DINERO
Responda las siguientes preguntas para ayudarnos a MANTENER SU DINERO SEGURO:
¿ Está enviando dinero, devolviendo un sobrepago, o depositando dinero en una
“cuenta de
garantía” para comprar un auto u otros artículos, o para alquilar un
apartamento?
? • ¿ Está enviando dinero para solicitar premios de lotería u otros premios, o
para solicitar una
tarjeta de crédito o préstamo “con garantía”?
¿ Está respondiendo a una promoción en Internet, una carta o una llamada
telefónica que le
solicita enviar dinero por una “oferta de trabajo” o “compra misteriosa”?
¿ Está enviando dinero a una persona fuera del estado o país que dice ser un
pariente que
necesita efectivo debido a una emergencia?
¿ Está enviando dinero a una persona que no conoce o cuya identidad no puede
verificar?
Si respondió SÍ a cualquiera de las preguntas, NO ENVÍE la transferencia de
dinero, alguien podría estar tratando de robarle su dinero. Si ya la ha enviado,
pídale al empleado de ventas que DETENGA su transferencia inmediatamente o
llámenos a MoneyGram 1-800-926-9400 o
Ria al 855-355-2145. Una vez que su dinero haya sido retirado, lo cual puede
suceder en poco tiempo, no podrá obtener un reembolso, aun cuando alguien le
haya robado su dinero por medio de fraude.
CURRENCY EXCHANGE: In addition to the Consumer Fee, MoneyGram also makes money
when it changes your dollars to pesos or other foreign currency. Please see the
attached terms and conditions for more information regarding currency exchange.
/ CAMBIO DE MONEDA: Además del cargo al consumidor, MoneyGram también gana
dinero cuando cambia sus dólares a pesos u otra moneda extranjera. Por favor lea
los términos y condiciones incluidos para más información sobre el cambio de
moneda.



--------------------------------------------------------------------------------

LOGO [g126569exc_2c.jpg]

Which money transfer service is best for me?
¿Qué servicio de envío de dinero es el mejor para mí?
SEND MONEY/ENVÍE DINERO PLEASE COMPLETE IN CAPITAL LETTERS/POR FAVOR UTILICE
LETRAS MAYÚSCULAS
1 Phone Number/Número de teléfono MoneyGram Plus Number/MoneyGram Plus número
Save Time. Repeat Customers enter your telephone number or Plus number used in a
previous transaction, skip the rest of the form and proceed to the counter for
assistance. For New Customers, complete sections 2 – 7 then proceed to the
counter. / Ahorre tiempo. Si es un cliente frecuente debe ingresar su número de
teléfono o el número Plus que haya utilizado en una transacción previa, omitir
el resto del formulario y dirigirse al mostrador para solicitar asistencia. Si
es un cliente nuevo, complete las secciones 2 a 7 y luego diríjase al mostrador.
Where are you sending to?
¿Adónde desea enviar dinero?
MoneyTransfer
2 EXPECTED DESTINATION/DESTINO ESPERADO
Destination Country
País receptor
Destination State/Province
Estado/Provincia de recepción
See definition of Expected Destination in attached Terms and Conditions. / Véase
la definición de destino esperado en los Términos y condiciones incluidos.
3 AMOUNT TO BE SENT/ MONTO A ENVIAR
Check if you are sending money on behalf of another person or organization
(additional information will be required) / Marque aquí si está enviando dinero
en nombre de otra persona u organización (se requerirá información adicional).
International: Use MoneyGram to send to over 200 countries around the world
Internacional: Utilice MoneyGram para enviar dinero a más de 200 países
alrededor del mundo
Domestic: Send to any of 41,000 MoneyGram agent locations in the U.S
Local: Envíe dinero a cualquiera de las 41,000 localidades de agente de
MoneyGram en los
Estados Unidos
Domestic: Send to another Walmart location in the U.S
Additional information may be required based on the amount of money you send. /
Es posible que se requiera información adicional según el monto de dinero que
envíe. $
4 TRANSFER METHOD/MÉTODO DE TRANSFERENCIA
Please select one/Seleccione uno
1-800-926-9400
RECEIVE OPTIONS/ OPCIONES DE RECEPCIÓN Receive Option MUST be selected/DEBE
seleccionarse una opción de recepción
.
MoneyTransfer
1-855-355-2144
Local: Envíe a otra localidad de Walmart en Estados Unidos
Is it urgent that your money arrive today?
10 Minutes
10 minutos Bancomer/Mexico only Bancomer/México solamente
Nombre del banco
Overnight—after 7 a.m.
Día siguiente—después de las 7: 00 a.m.
Telecomm/Mexico Only
Telecomm/México solamente
Home Delivery
Entrega a domicilio
Cuenta/IBAN
Account Deposit
Depósito bancario
Card Load
Recargo a la tarjeta
Mobile Phone
Celular
Bank Name/
Account/IBAN/
¿Es urgente que su dinero llegue hoy?
10-minute* service: Use either service .
Servicio en 10 minutos*: Use cualquiera de los dos servicios
MoneyTransfer
Routing/BIC/IFSC/
Número de Ruta bancaria/BIC/IFSC
10 Minutes
10 minutos
Mobile Phone Number
Número de teléfono celular
Not urgent: Use MoneyGram overnight services for greater savings when sending
more than $50 within the U.S . No urgente: Utilice el servicio de un día para
otro de MoneyGram
para un mayor ahorro si envía más de 50 USD dentro de Estados Unidos
How much are you sending?
5 SENDER/EMISORRequired information if not including Telephone Number or Plus
Card Number Información obligatoria si no se incluyen Teléfono o Número de
Tarjeta Plus
First Name
Primer Nombre
Middle Name
Segundo Nombre
Last Name
Apellido
Second Last Name
Segundo apellido
Address
Dirección
Town/City
¿Cuánto va a enviar?
$901- $10,000+: Use MoneyGram to send up to $10,000 or more per day .
De 901 USD a 10,000 USD+: Utilice MoneyGram para enviar hasta 10,000 USD o más
por día
Less than $900: Use either service for U.S. sends .
Menos de 900 USD: Utilice cualquiera de los servicios para envíos en Estados
Unidos
Pueblo/Ciudad
State
Estado
Country
País
Telephone Number/ Teléfono
Include area code / Incluir código de área
6 RECEIVER/RECEPTOR
Zip Code
C.P.
Consider the convenience of your receiver when you choose your service today.
First Name
Primer Nombre
Considere la conveniencia de su receptor al momento de escoger su servicio hoy.
Reliable and secure ways to send money quickly. Services you can rely on.
Modos confiables y seguros de enviar dinero rápidamente. Servicios en los que
puede confiar.
*Subject to agent operating hours, availability and local laws/regulations.
MoneyGram is licensed as a Money Transmitter by the Banking Department of the
State of New York, licensed by the Georgia Department of Banking and Finance;
NMLS #898432;
Middle Name
Segundo Nombre
Last Name
Apellido
Second Last Name
Segundo apellido
Telephone Number/ Teléfono
Include area code / Incluir código de área
Destination State
Estado de recepción
Massachusetts Check Seller License # CS0025, Foreign Transmittal License #
FT89432, NMLS # 898432. / *Sujeto a los horarios de operación del agente, a
disponibilidad y a las leyes y reglamentaciones locales. MoneyGram dispone de
licencia como Transmisor de Dinero del Banking Department of the State of New
York (Departamento de Banca del Estado de Nueva York), que tiene una licencia
otorgada por el Georgia Department of Banking and Finance (Departamento de Banca
y Finanzas de Georgia); NMLS #898432; Massachusetts Check Seller License #
CS0025, Foreign Transmittal License # FT89432, NMLS # 898432.
Ria is a registered trademark of Continental Exchange Solutions, Inc. dba Ria
Financial Services, licensed as a Money Transmitter by the Department of
Financial Services of the State of New York; licensed by the Georgia Department
of Banking and Finance, NMLS ID 920968; and authorized independently or through
its affiliate, Ria Financial Services Puerto Rico, Inc., to operate as a Money
Transmitter in all United States jurisdictions where it conducts business. / Ria
es una marca comercial registrada de Continental Exchange Solutions, Inc. con el
nombre comercial Ria Financial Services, que dispone de licencia como Transmisor
de Dinero del Department of Financial Services of the State of New York
(Departamento de Servicios Financieros del Estado de Nueva York); que tiene una
licencia otorgada por el Georgia Department of Banking and Finance (Departamento
de Banca y Finanzas de Georgia), NMLS ID 920968; y está autorizado de manera
independiente o a través de su filial, Ria Financial Services Puerto Rico, Inc.,
a operar como Transmisor de Dinero en todas las jurisdicciones de Estados Unidos
en las que desarrolla actividades. 1114-80734
7 Test Question (optional) Not available on transactions of $900 or more. /
Pregunta de prueba (opcional). No disponible en transacciones de 900 USD o más.
Receiver must have an ID to pick up money. In select countries, a test question
may be used in lieu of an ID (availability based on the amount of money you are
sending). / El receptor debe tener una identificación para retirar el
dinero. En países seleccionados, se puede utilizar una pregunta para poner a
prueba y confirmar la identidad del receptor en lugar de una identificación (la
disponibilidad depende de la cantidad de dinero que envíe).
Test Question/Pregunta de prueba
Test Answer/Respuesta



--------------------------------------------------------------------------------

Attachment D

[Authorized Agent Locations – Attached]



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1  

2110 W WALNUT ST

  

Rogers

   AR    72756 2  

161 N. WALMART DRIVE

  

Harrison

   AR    72601 3  

30983 HIGHWAY 441 S

  

Commerce

   GA    30529 4  

2901 HIGHWAY 412 E

  

Siloam Springs

   AR    72761 5  

1155 HWY 65 NORTH

  

Conway

   AR    72032 7  

9053 HIGHWAY 107

  

Sherwood

   AR    72120 8  

1621 NORTH BUSINESS 9

  

Morrilton

   AR    72110 9  

1303 S MAIN ST

  

Sikeston

   MO    63801 10  

2020 S MUSKOGEE AVE

  

Tahlequah

   OK    74464 11  

65 WAL MART DR

  

Mountain Home

   AR    72653 12  

1500 S LYNN RIGGS BLVD

  

Claremore

   OK    74017 13  

2705 GRAND AVE

  

Carthage

   MO    64836 14  

1800 S JEFFERSON AVE

  

Lebanon

   MO    65536 15  

1310 PREACHER ROE BLVD

  

West Plains

   MO    65775 16  

2214 FAYETTEVILLE RD

  

Van Buren

   AR    72956 17  

3200 LUSK DR

  

Neosho

   MO    64850 18  

1211 HIGHWAY 367 N

  

Newport

   AR    72112 19  

333 S WESTWOOD BLVD

  

Poplar Bluff

   MO    63901 20  

1712 E OHIO ST

  

Clinton

   MO    64735 21  

185 SAINT ROBERT BLVD

  

Saint Robert

   MO    65584 22  

4901 S MILL ST

  

Pryor

   OK    74361 23  

1201 N SERVICE RD E

  

Ruston

   LA    71270 24  

2000 JOHN HARDEN DR

  

Jacksonville

   AR    72076 25  

4820 S CLARK ST

  

Mexico

   MO    65265 26  

5000 10TH AVE

  

Leavenworth

   KS    66048 27  

1101 W HIGHWAY 32

  

Salem

   MO    65560 28  

2415 N MAIN ST

  

Miami

   OK    74354 29  

724 STADIUM WEST BLV

  

Jefferson City

   MO    65109 30  

2025 W BUSINESS US HIGHWAY 60

  

Dexter

   MO    63841 31  

3108 N BROADWAY ST

  

Poteau

   OK    74953 32  

2050 WEST HWY 76

  

Branson

   MO    65616 33  

1710 S 4TH ST

  

Nashville

   AR    71852 34  

2250 LINCOLN AVE

  

Nevada

   MO    64772 35  

101 BLUEMONT AVE

  

Manhattan

   KS    66502 36  

2802 W KINGSHIGHWAY

  

Paragould

   AR    72450 37  

707 WALTON DR

  

Farmington

   MO    63640 38  

1907 SE WASHINGTON ST

  

Idabel

   OK    74745 39  

2500 S MAIN ST

  

Fort Scott

   KS    66701 40  

1301 E HIGHWAY 24

  

Moberly

   MO    65270 41  

4000 SE GREEN COUNTRY RD

  

Bartlesville

   OK    74006 42  

1863 CR 5300

  

Coffeyville

   KS    67337 43  

521 E CHESTNUT ST

  

Junction City

   KS    66441

 

Page 1 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 44  

1802 S BUSINESS 54

  

Eldon

   MO    65026 45  

1815 E HIGHLAND DR

  

Jonesboro

   AR    72401 46  

2451 S SPRINGFIELD AVE

  

Bolivar

   MO    65613 47  

1101 W RUTH AVE

  

Sallisaw

   OK    74955 48  

885 E US HIGHWAY 60

  

Monett

   MO    65708 49  

1911 E JACKSON ST

  

Hugo

   OK    74743 50  

268 S 7TH ST

  

Vinita

   OK    74301 51  

1701 N BLUFF ST

  

Fulton

   MO    65251 52  

1601 ALBERT PIKE RD

  

Hot Springs

   AR    71913 54  

2004 S PLEASANT ST

  

Springdale

   AR    72764 55  

1400 EAST MAIN ST

  

Booneville

   AR    72927 56  

1309 NW 12TH AVE

  

Ava

   MO    65608 57  

1600 W MAIN ST

  

Walnut Ridge

   AR    72476 58  

2409 E MAIN ST

  

Russellville

   AR    72802 59  

1501 S RANGE LINE RD

  

Joplin

   MO    64804 60  

101 HIGHWAY 47 E

  

Troy

   MO    63379 61  

301 E COOPER ST

  

Warrensburg

   MO    64093 62  

3700 E HIGHWAY 18

  

Blytheville

   AR    72315 63  

410 S DEWEY AVE

  

Wagoner

   OK    74467 64  

1100 S DUPREE AVE

  

Brownsville

   TN    38012 65  

350 PARK RIDGE RD

  

Sullivan

   MO    63080 66  

230 MARKET ST.

  

Clarksville

   AR    72830 67  

600 HIGHWAY 71 N

  

Mena

   AR    71953 68  

800 HIGHWAY 64 E

  

Wynne

   AR    72396 69  

650 S TRUMAN BLVD

  

Festus

   MO    63028 70  

798 W SERVICE RD

  

West Memphis

   AR    72301 71  

1415 HIGHWAY 67 S

  

Pocahontas

   AR    72455 72  

2710 N BROADWAY ST

  

Pittsburg

   KS    66762 73  

1002 W TAFT ST

  

Sapulpa

   OK    74066 74  

2720 W KEISER AVE

  

Osceola

   AR    72370 75  

3636 MONROE HWY

  

Pineville

   LA    71360 76  

1000 W TRIMBLE AVE

  

Berryville

   AR    72616 77  

3701 N MAIN ST

  

Taylor

   TX    76574 78  

14740 STATE HWY #38

  

Marshfield

   MO    65706 79  

2623 W 7TH ST

  

Joplin

   MO    64801 80  

3001 W BROADWAY

  

Columbia

   MO    65203 81  

RR 6 BOX 1895

  

Stilwell

   OK    74960 82  

1750 S PERRYVILLE BLVD

  

Perryville

   MO    63775 83  

60 HIGHWAY 79 N

  

Magnolia

   AR    71753 85  

17309 INTERSTATE 30 S

  

Benton

   AR    72015 86  

2825 N KANSAS EXPY

  

Springfield

   MO    65803 87  

1379 HOMER RD

  

Minden

   LA    71055

 

Page 2 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 88  

2100 N MAIN AVE

  

Mountain Grove

   MO    65711 89  

94 CECIL ST

  

Camdenton

   MO    65020 90  

2115 S MAIN ST

  

Grove

   OK    74344 91  

205 DEADRICK RD

  

Forrest City

   AR    72335 92  

3020 S ELLIOTT AVE

  

Aurora

   MO    65605 93  

201 LANNY BRIDGES AVE

  

Covington

   TN    38019 94  

8445 US HIGHWAY 51 N

  

Millington

   TN    38053 95  

407 NO. STATE ST

  

Desloge

   MO    63601 96  

1700 N STATE ROUTE 291

  

Harrisonville

   MO    64701 97  

628 HIGHWAY 51 N

  

Ripley

   TN    38063 98  

6091 MER ROUGE RD

  

Bastrop

   LA    71220 99  

1445 E CENTRAL CT

  

Union

   MO    63084 100  

406 S WALTON BLVD

  

Bentonville

   AR    72712 101  

500 S BISHOP AVE

  

Rolla

   MO    65401 102  

406 E 22ND ST

  

Stuttgart

   AR    72160 103  

196 SHAWNEE MALL DR

  

Shawnee

   OK    74804 104  

15427 S FIRST ST

  

Milan

   TN    38358 105  

2301 S HARPER RD

  

Corinth

   MS    38834 106  

1405 MIDDLE RD

  

Fulton

   KY    42041 107  

134 COURTRIGHT RD

  

Martin

   TN    38237 108  

1608 S DIVISION ST

  

Guthrie

   OK    73044 109  

2000 N WALNUT ST

  

Cameron

   MO    64429 111  

2700 S SANTA FE AVE

  

Chanute

   KS    66720 112  

1010 HIGHWAY 12 W

  

Starkville

   MS    39759 113  

2001 S 1ST ST

  

Chickasha

   OK    73018 114  

300 WALMART CIR

  

Booneville

   MS    38829 115  

1313 HIGHWAY 45 S

  

West Point

   MS    39773 116  

929 S PINE ST

  

Vivian

   LA    71082 117  

501 S PARK DR

  

Broken Bow

   OK    74728 118  

1515 HIGHWAY 278 E

  

Amory

   MS    38821 119  

3150 HARRISON ST

  

Batesville

   AR    72501 120  

2716 N CENTRAL AVE

  

Humboldt

   TN    38343 121  

1800 S WOOD DR

  

Okmulgee

   OK    74447 122  

3051 E JACKSON BLVD

  

Jackson

   MO    63755 123  

1500 E WRANGLER BLVD

  

Seminole

   OK    74868 124  

8801 BASELINE RD

  

Little Rock

   AR    72209 125  

2425 SOUTH ZERO ST

  

Fort Smith

   AR    72901 126  

2700 S SHACKLEFORD RD

  

Little Rock

   AR    72205 127  

1910 MARTIN LUTHER KING BLVD

  

Malvern

   AR    72104 128  

1911 W PARKER RD

  

Jonesboro

   AR    72404 129  

1715 N COMMERCE ST

  

Ardmore

   OK    73401 130  

1000 W SHAWNEE ST

  

Muskogee

   OK    74401

 

Page 3 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 131  

2311 S JEFFERSON AVE

  

Mount Pleasant

   TX    75455 132  

200 STARLITE DR

  

Kingfisher

   OK    73750 133  

297 HWY 32 BY-PASS E

  

Ashdown

   AR    71822 134  

210 REGIONAL DR

  

Elk City

   OK    73644 135  

1000 GRAVES ST

  

Chillicothe

   MO    64601 136  

1219 W DOOLIN AVE

  

Blackwell

   OK    74631 137  

111 N PERKINS RD

  

Stillwater

   OK    74075 138  

1923 E KEARNEY ST

  

Springfield

   MO    65803 139  

2015 S GREEN AVE

  

Purcell

   OK    73080 140  

2500 DANIEL MCCALL DR

  

Lufkin

   TX    75904 141  

8301 ROGERS AVE

  

Fort Smith

   AR    72903 143  

310 W 5TH ST

  

Benton

   KY    42025 144  

2875 W MRTN LUTHER K

  

Fayetteville

   AR    72704 145  

3 TOWN CENTER DR

  

Bowling Green

   MO    63334 146  

1102 US HIGHWAY 271 NORTH

  

Gilmer

   TX    75644 147  

401 N US HIGHWAY 75

  

Denison

   TX    75020 148  

3855 LAMAR AVE

  

Paris

   TX    75462 149  

184 OLD WINNFIELD RD

  

Jonesboro

   LA    71251 150  

3215 WILLIAMS AVE

  

Woodward

   OK    73801 151  

432 S GEORGE NIGH EXPY

  

Mcalester

   OK    74501 152  

12862 STATE ROUTE 21

  

De Soto

   MO    63020 153  

202 PARK PLAZA DR

  

New Albany

   MS    38652 155  

5219 HIGHWAY 51 N

  

Senatobia

   MS    38668 156  

STATE HWY 84 WEST

  

Caruthersville

   MO    63830 157  

3509 E RACE AVE

  

Searcy

   AR    72143 158  

2021 N STATE HIGHWAY 121

  

Bonham

   TX    75418 159  

415 CONLEY RD

  

Columbia

   MO    65201 160  

219 HIGHWAY 412

  

Ash Flat

   AR    72513 161  

180 VETERANS DR N

  

Huntingdon

   TN    38344 162  

1201 W PETREE RD

  

Anadarko

   OK    73005 163  

4810 NORTH ST

  

Nacogdoches

   TX    75965 164  

100 MCCORD RD

  

Pontotoc

   MS    38863 165  

2121 US HIGHWAY 79 S

  

Henderson

   TX    75654 166  

1433 S SAM HOUSTON BLVD

  

Houston

   MO    65483 167  

910 UNITY RD

  

Crossett

   AR    71635 168  

12101 E 96TH ST N

  

Owasso

   OK    74055 169  

322 BROWNSVILLE LOOP

  

Lonoke

   AR    72086 170  

925 KEYSER AVE

  

Natchitoches

   LA    71457 171  

950 CALIFORNIA AVE SW

  

Camden

   AR    71701 172  

1701 A ROY DR

  

Washington

   MO    63090 173  

#1 MEMORIAL DRIVE

  

Potosi

   MO    63664 174  

2700 CLEARLAKE RD

  

Cocoa

   FL    32922

 

Page 4 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 175  

560 W POPLAR AVE

  

Collierville

   TN    38017 176  

822 CITY AVE S

  

Ripley

   MS    38663 177  

1210 MINERAL WELLS AVE

  

Paris

   TN    38242 178  

914 E OKLAHOMA BLVD

  

Alva

   OK    73717 179  

3520 W SUNSHINE ST

  

Springfield

   MO    65807 180  

1311 S JACKSON ST

  

Jacksonville

   TX    75766 181  

800 JAMES BOWIE DR

  

New Boston

   TX    75570 182  

1831 HIGHWAY 1 S

  

Greenville

   MS    38701 183  

159 HIGHWAY 15 S

  

Louisville

   MS    39339 184  

600 NE CORONADO DR

  

Blue Springs

   MO    64014 185  

1800 LAWRENCE ST

  

Gainesville

   TX    76240 186  

301 S VILLAGE RD

  

El Dorado

   KS    67042 188  

3439 WILLIAM ST

  

Cape Girardeau

   MO    63701 189  

2206 N BALTIMORE ST

  

Kirksville

   MO    63501 190  

1500 1ST ST

  

Kennett

   MO    63857 192  

2200 BROOKMEADE DR

  

Columbia

   TN    38401 194  

4900 GARTH RD

  

Baytown

   TX    77521 195  

2203 PATSY LN

  

Excelsior Springs

   MO    64024 196  

1450 E MAIN ST

  

Carbondale

   IL    62901 197  

1730 E JACKSON ST

  

Macomb

   IL    61455 198  

1870 W MAIN ST

  

Salem

   IL    62881 199  

825 MALERICH DR

  

Lincoln

   IL    62656 200  

1941 W MORTON AVE

  

Jacksonville

   IL    62650 201  

2608 GREEN MOUNT COMMONS DR

  

Belleville

   IL    62221 203  

937 PARK CIRCLE DR

  

Brookfield

   MO    64628 204  

1500 US HIGHWAY 62 W

  

Princeton

   KY    42445 205  

1002 W BEACON ST

  

Philadelphia

   MS    39350 206  

2041 N REDBUD BLVD

  

Mckinney

   TX    75069 207  

772 N AIRPORT RD

  

Cleveland

   OK    74020 209  

1516 N 18TH ST

  

Ozark

   AR    72949 210  

500 EAST HIGHWAY 270

  

Holdenville

   OK    74848 211  

401 COKE AVE

  

Hillsboro

   TX    76645 212  

333 N INTERSTATE DR

  

Norman

   OK    73069 213  

1205 W FERDON ST

  

Litchfield

   IL    62056 214  

800 W GIBSON ST

  

Jasper

   TX    75951 215  

620 S APPLEGATE ST

  

Winona

   MS    38967 216  

2802 OUTER ROAD DRIVE

  

Marion

   IL    62959 217  

801 W MAIN ST

  

Lewisville

   TX    75067 218  

1017 MULBERRY AVE

  

Selmer

   TN    38375 219  

3201 W BROADWAY BLVD

  

Sedalia

   MO    65301 220  

951 SW WILSHIRE BLVD

  

Burleson

   TX    76028 221  

1200 GARTH BROOKS BLVD

  

Yukon

   OK    73099

 

Page 5 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 222  

1410 N MARKET ST

  

Sparta

   IL    62286 224  

110 DAVIDSON RD

  

Mount Vernon

   IL    62864 225  

2705 W BROADWAY AVE

  

Sulphur

   OK    73086 226  

201 LOOP 59

  

Atlanta

   TX    75551 227  

2400 S COUNTRY CLUB RD

  

El Reno

   OK    73036 228  

1616 WEST HENDERSON

  

Cleburne

   TX    76033 229  

512 INDUSTRIAL PARK DR

  

Trumann

   AR    72472 230  

1501 E WALNUT ST

  

Paris

   AR    72855 231  

1419 N COUNTRY CLUB RD

  

Ada

   OK    74820 232  

1901 S MISSISSIPPI AVE

  

Atoka

   OK    74525 233  

300 LEIGH AVE

  

Anna

   IL    62906 234  

8301 N CHURCH RD

  

Kansas City

   MO    64158 235  

1900 W MAIN ST

  

Corning

   AR    72422 236  

1225 E LOOP 304

  

Crockett

   TX    75835 237  

710 S COMMERCIAL ST

  

Harrisburg

   IL    62946 238  

1655 W COLLEGE ST

  

Pulaski

   TN    38478 239  

220 VETERANS MEMORIAL DR

  

Kosciusko

   MS    39090 240  

2701 STATE HIGHWAY 50

  

Commerce

   TX    75428 242  

310 HEDGE LN

  

Paola

   KS    66071 243  

1971 WENTZVILLE PKWY

  

Wentzville

   MO    63385 244  

5940 HIGHWAY 167 N

  

Winnfield

   LA    71483 246  

700 W ROGERS BLVD

  

Skiatook

   OK    74070 247  

605 E MAIN ST

  

Henryetta

   OK    74437 248  

1406 E MILAM ST

  

Mexia

   TX    76667 249  

831 HIGHWAY 59 S

  

Cleveland

   TX    77327 250  

103 W POLK ST

  

Warsaw

   MO    65355 251  

135 NE LOOP 564

  

Mineola

   TX    75773 252  

215 E GRANTWAY ST

  

Du Quoin

   IL    62832 253  

1316 S STATE ST

  

Jerseyville

   IL    62052 254  

1001 NORTH WEST

  

Olney

   IL    62450 256  

400 JUNCTION DR

  

Glen Carbon

   IL    62034 257  

901 US HIGHWAY 60 E

  

Morganfield

   KY    42437 258  

3929 N GLOSTER ST

  

Tupelo

   MS    38804 259  

782 E INTERSTATE 30

  

Rockwall

   TX    75087 260  

1200 N HIGHWAY 77

  

Waxahachie

   TX    75165 261  

4019 CENTRAL AVE

  

Hot Springs

   AR    71913 262  

919 GIACONE DR

  

Benton

   IL    62812 264  

175 BEASLEY DR

  

Dickson

   TN    37055 265  

1900 W MOORE AVE

  

Terrell

   TX    75160 266  

1601 W STATE HIGHWAY 114

  

Grapevine

   TX    76051 267  

1212 S MADISON ST

  

Webb City

   MO    64870 268  

175 JI BELL LN

  

Savannah

   TN    38372

 

Page 6 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 269  

1002 NW SHERIDAN RD

  

Lawton

   OK    73505 271  

1341 HIGHWAY 287 N

  

Bowie

   TX    76230 272  

3600 MALLORY LN

  

Franklin

   TN    37067 273  

100 INTERCHANGE DR

  

Fulton

   MS    38843 274  

1110 BATTLEGROUND DR

  

Iuka

   MS    38852 275  

1620 W CHURCH ST

  

Livingston

   TX    77351 276  

1312 E MAIN ST

  

Stigler

   OK    74462 277  

501 SW 19TH ST

  

Moore

   OK    73160 278  

1645 E BERT KOUNS INDUSTRIAL L

  

Shreveport

   LA    71105 279  

926 E COLLIN RAYE DR

  

De Queen

   AR    71832 280  

709 W US HIGHWAY 79

  

Rockdale

   TX    76567 281  

1500 HWY 25B NORTH

  

Heber Springs

   AR    72543 282  

1550 NASHVILLE RD

  

Franklin

   KY    42134 283  

795 TEXAS AVE

  

Bridge City

   TX    77611 284  

930 N WALNUT CREEK DR STE 800

  

Mansfield

   TX    76063 285  

141 INTERSTATE 45 S

  

Huntsville

   TX    77340 286  

700 E ENNIS AVE

  

Ennis

   TX    75119 287  

1801 HIGHWAY 78 E

  

Jasper

   AL    35501 288  

115 COBB MILL RD

  

Woodville

   TX    75979 289  

US 65 SOUTH

  

Mcgehee

   AR    71654 290  

1114 E. SARAH DEWITT DRIVE

  

Gonzales

   TX    78629 292  

1904 S COLORADO ST

  

Lockhart

   TX    78644 293  

1712 E WASHINGTON AVE

  

Navasota

   TX    77868 294  

1725 WEST EVERELY BR

  

Central City

   KY    42330 295  

131 ERKA TWN CNTR DR

  

Eureka

   MO    63025 296  

1172 N. HIGHWAY 7

  

Dardanelle

   AR    72834 297  

23561 US HWY 59

  

Porter

   TX    77365 298  

1972 HWY 431

  

Boaz

   AL    35957 299  

150 WALTON AVE

  

Bowling Green

   KY    42104 300  

1625 PELHAM RD S

  

Jacksonville

   AL    36265 301  

340 E MEIGHAN BLVD

  

Gadsden

   AL    35903 302  

6495 COUNTRY CLUB RD

  

Murphysboro

   IL    62966 303  

950 MACKIE DR

  

Holly Springs

   MS    38635 304  

3360 TOM AUSTIN HWY

  

Springfield

   TN    37172 305  

905 HIGHWAY 16 W

  

Carthage

   MS    39051 306  

1450 NO. BRINDLEE MT

  

Arab

   AL    35016 307  

1025 GLENWOOD DR

  

West Monroe

   LA    71291 308  

2518 HILLSBORO BLVD

  

Manchester

   TN    37355 309  

3005 CHARITY STREET

  

Abbeville

   LA    70510 310  

729 ODD FELLOWS RD

  

Crowley

   LA    70526 311  

200 NORTHWEST BLVD

  

Franklin

   LA    70538 312  

891 E LASALLE ST

  

Ville Platte

   LA    70586

 

Page 7 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 313  

2700 RIDGE POINT DR

  

High Ridge

   MO    63049 314  

1224 HUNTSVILLE HWY

  

Fayetteville

   TN    37334 315  

2453 2ND AVE E

  

Oneonta

   AL    35121 316  

973 GILBERT FERRY RD SE

  

Attalla

   AL    35954 317  

201 NO. MATTES AVENU

  

Vandalia

   IL    62471 318  

109 WP MALONE DR

  

Arkadelphia

   AR    71923 319  

2015 W FOXWOOD DR

  

Raymore

   MO    64083 320  

600 STATE HWY 6

  

Marlin

   TX    76661 321  

203 US LOOP 290 WEST

  

Brenham

   TX    77833 322  

2200 BRIARCREST DR

  

Bryan

   TX    77802 323  

7292 HWY #509

  

Mansfield

   LA    71052 324  

105 W HIGHWAY 16

  

Bristow

   OK    74010 325  

908 WALTON WAY

  

Richmond

   MO    64085 326  

1180 W 19TH ST

  

Higginsville

   MO    64037 327  

1107 S MAIN ST

  

Jay

   OK    74346 328  

961 N MARKET ST

  

Waterloo

   IL    62298 329  

5560 MCCLELLAN BLVD

  

Anniston

   AL    36206 330  

9002 N NAVARRO ST

  

Victoria

   TX    77904 331  

525 N CITIES SERVICE HWY

  

Sulphur

   LA    70663 332  

6140A UNIV DRIVE

  

Huntsville

   AL    35806 333  

1701 N MAIN ST

  

Beaver Dam

   KY    42320 334  

18600 SHIPMAN BLACKT

  

Carlinville

   IL    62626 335  

2196 EMPORIUM DR

  

Jackson

   TN    38305 336  

1308 S ROCK ST

  

Sheridan

   AR    72150 337  

1025 WALTON DR

  

Fredericktown

   MO    63645 338  

29 SW 1ST LN

  

Lamar

   MO    64759 339  

1123 HIGHWAY 79 167 BYP

  

Fordyce

   AR    71742 340  

131 PAUL CARR DR

  

Checotah

   OK    74426 341  

1174 PONY EXPRESS HWY

  

Marysville

   KS    66508 342  

701 HOPI ST

  

Hiawatha

   KS    66434 343  

1530 W SPRINGFIELD RD

  

Taylorville

   IL    62568 344  

3413 WEST LOOP

  

El Campo

   TX    77437 345  

2223 S LOOP 256

  

Palestine

   TX    75801 346  

719 W 7TH AVE

  

Augusta

   KS    67010 347  

633 HIGHWAY 82 W

  

Indianola

   MS    38751 348  

427 HIGHWAY 425 N

  

Monticello

   AR    71655 350  

101 E DAVID DR

  

York

   NE    68467 352  

HWY 150/2206 STATE S

  

Chester

   IL    62233 353  

2121 STATE HIGHWAY 16 S

  

Graham

   TX    76450 354  

1888 HIGHWAY 28

  

Owensville

   MO    65066 355  

2900 PEPPERELL PKWY

  

Opelika

   AL    36801 356  

1717 S COLLEGE ST

  

Auburn

   AL    36832

 

Page 8 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 357  

1003 W NEWTON ST

  

Versailles

   MO    65084 358  

367 W CHERRY ST

  

Alma

   AR    72921 359  

3919 NO. MALL AVE

  

Fayetteville

   AR    72703 360  

3100 E MAIN ST

  

Cushing

   OK    74023 361  

1040 COLLINSVILLE CROSSING BLV

  

Collinsville

   IL    62234 362  

2575 US HIGHWAY 43

  

Winfield

   AL    35594 363  

855 CHEROKEE DR

  

Marshall

   MO    65340 364  

810 HURST ST

  

Center

   TX    75935 365  

5520 HIGHWAY 80 E

  

Pearl

   MS    39208 366  

4525 HIGHWAY 411

  

Madisonville

   TN    37354 368  

3201 NO 16TH ST

  

Parsons

   KS    67357 369  

2202 PIKE RD

  

Winfield

   KS    67156 370  

2022 E 16TH ST

  

Wellington

   KS    67152 371  

735 E HIGHWAY 377

  

Granbury

   TX    76048 372  

1905 N 14TH AVE

  

Dodge City

   KS    67801 373  

157 GARY HATFIELD WAY

  

Huntsville

   AR    72740 374  

11207 S STATE HIGHWAY 51

  

Coweta

   OK    74429 375  

3031 MEMORIAL PKWY SW

  

Huntsville

   AL    35801 376  

2536 AIRLINE DR

  

Bossier City

   LA    71111 378  

209 ARIZONA AVENUE RELOCATION

  

Holton

   KS    66436 379  

2004 W MARLER LN

  

Ozark

   MO    65721 380  

1359 W 2ND ST

  

Waldron

   AR    72958 381  

2720 E HIGHWAY 190

  

Copperas Cove

   TX    76522 382  

2101 S PRINCETON ST

  

Ottawa

   KS    66067 383  

1100 US HIGHWAY 96 N

  

Silsbee

   TX    77656 384  

100 NO. LHS DRIVE

  

Lumberton

   TX    77657 385  

1202 E BROADWAY ST

  

Cuero

   TX    77954 386  

303 E INTERSTATE DR

  

Jennings

   LA    70546 387  

3100 E 1ST ST

  

Chandler

   OK    74834 388  

2100 NO. 62ND ST.

  

Fort Smith

   AR    72904 389  

1225 W I-35 FRONTAGE

  

Edmond

   OK    73034 390  

275 WALTON DR

  

Waverly

   TN    37185 391  

2270 W MAIN ST

  

Tupelo

   MS    38801 392  

1349 E EAGLE RD

  

Weatherford

   OK    73096 393  

2171 S HIGHLAND AVE

  

Jackson

   TN    38301 394  

15445 HIGHWAY 24

  

Moulton

   AL    35650 395  

2410 E EXPRESSWAY 83

  

Mission

   TX    78572 396  

3812 LIBERTY HWY

  

Anderson

   SC    29621 397  

1200 E JACKSON AVE

  

Mcallen

   TX    78503 398  

515 E LOOP 281

  

Longview

   TX    75605 399  

2440 GILMER RD

  

Longview

   TX    75604 400  

1407 N LOOP 336 W

  

Conroe

   TX    77304

 

Page 9 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 401  

59690 BELLEVIEW DR

  

Plaquemine

   LA    70764 402  

1932 REES ST

  

Breaux Bridge

   LA    70517 403  

13675 HIGHWAY 43

  

Russellville

   AL    35653 404  

1015 HIGHWAY 80

  

San Marcos

   TX    78666 405  

2204 S 5TH ST

  

Leesville

   LA    71446 406  

570 ENON SPRINGS RD E

  

Smyrna

   TN    37167 407  

1400 LOWES BLVD

  

Killeen

   TX    76542 408  

8585 MEMORIAL BLVD

  

Port Arthur

   TX    77640 409  

42466 HIGHWAY 195

  

Haleyville

   AL    35565 410  

809 N 12TH ST

  

Murray

   KY    42071 411  

660 E MADISON ST

  

Houston

   MS    38851 412  

1405 E TYLER ST

  

Athens

   TX    75751 413  

1401 STATE HIGHWAY 100

  

Port Isabel

   TX    78578 414  

5131 GREENBRIAR RD

  

Wichita Falls

   TX    76302 415  

123 SAINT NAZAIRE RD

  

Broussard

   LA    70518 416  

140 JOE B JACKSON PARKWAY

  

Murfreesboro

   TN    37127 417  

1750 S BROADWAY ST

  

Sulphur Springs

   TX    75482 418  

2831 HIGHWAY 15

  

Fairbury

   NE    68352 419  

2003 E 1ST ST

  

Pratt

   KS    67124 420  

2700 CENTRAL FWY

  

Wichita Falls

   TX    76306 421  

800 S US HWY 81/287

  

Decatur

   TX    76234 422  

1304 E MAIN ST

  

Robinson

   IL    62454 423  

630 COLONIAL PROMENADE PKWY

  

Alabaster

   AL    35007 424  

1415 7TH ST S

  

Clanton

   AL    35045 425  

10675 HIGHWAY 5

  

Brent

   AL    35034 426  

4691 STATE HIGHWAY 121

  

Colony

   TX    75056 427  

7401 INTERSTATE HIGHWAY 30

  

Greenville

   TX    75402 428  

5801 MAIN ST

  

Zachary

   LA    70791 429  

1724 W UNIVERSITY DR

  

Edinburg

   TX    78539 430  

1225 PARIS RD

  

Mayfield

   KY    42066 431  

3220 IRVIN COBB DR

  

Paducah

   KY    42003 432  

214 HAYNES ST

  

Talladega

   AL    35160 433  

2200 SPARKMAN DR NW

  

Huntsville

   AL    35810 434  

11610 MEMORIAL PKWY SW

  

Huntsville

   AL    35803 435  

12495 STATE ROUTE 143

  

Highland

   IL    62249 436  

2591 12TH ST

  

Carlyle

   IL    62231 437  

310 OVERCREEK WAY

  

Sealy

   TX    77474 438  

3732 W WALKER ST

  

Breckenridge

   TX    76424 440  

2401 HIGHWAY 35 N

  

Rockport

   TX    78382 442  

1133 E GEN’L CAVAZOS

  

Kingsville

   TX    78363 443  

109 22ND ST

  

Hondo

   TX    78861 444  

3315 S CAMPBELL AVE

  

Springfield

   MO    65807

 

Page 10 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 445  

1801 ELIZABETHTOWN RD

  

Leitchfield

   KY    42754 446  

1620 E MAIN ST

  

Madisonville

   TX    77864 447  

2410 DODSON AVE

  

Del Rio

   TX    78840 448  

6235 W PORT AVE

  

Shreveport

   LA    71129 449  

4999 N TWIN CITY HWY

  

Port Arthur

   TX    77642 450  

9550 MANSFIELD RD

  

Shreveport

   LA    71118 451  

1201 GRINDSTONE PKWY

  

Columbia

   MO    65201 452  

2800 W NOLANA AVE

  

Mcallen

   TX    78504 453  

1007 N DOUGLASS ST

  

Malden

   MO    63863 454  

150 COMMERCE DRIVE

  

Fairfield

   IL    62837 456  

3500 W ALTON GLOOR BLVD

  

Brownsville

   TX    78520 457  

1350 N MAIN ST

  

Vidor

   TX    77662 458  

2501 W WHEELER AVE

  

Aransas Pass

   TX    78336 459  

10300 INDUSTRIAL BLVD NE

  

Covington

   GA    30014 460  

10 W 2ND ST

  

Pana

   IL    62557 461  

496 S BIBB AVE

  

Eagle Pass

   TX    78852 462  

400 HIGHWAY 35 BYP N

  

Alvin

   TX    77511 463  

502 E FM 351

  

Beeville

   TX    78102 464  

3829 US HIGHWAY 77

  

Corpus Christi

   TX    78410 465  

305 10TH STREET

  

Floresville

   TX    78114 466  

1604 W MARKET ST

  

Bolivar

   TN    38008 467  

1515 S LOOP 288

  

Denton

   TX    76205 468  

133 ARKANSAS BLVD

  

Texarkana

   AR    71854 469  

3415 GERSTNER MEMORIAL BLVD

  

Lake Charles

   LA    70607 470  

1821 S PADRE ISLAND DR

  

Corpus Christi

   TX    78416 471  

150 N INTERSTATE 35 E

  

Lancaster

   TX    75146 472  

2301 W KENOSHA ST

  

Broken Arrow

   OK    74012 473  

US HWY 290/2374 E AU

  

Giddings

   TX    78942 474  

1002 N WELLS ST

  

Edna

   TX    77957 475  

2701 S INTERSTATE 35

  

Round Rock

   TX    78664 476  

2805 S STATE HIGHWAY 36

  

Gatesville

   TX    76528 477  

9334 DAYTON PIKE

  

Soddy Daisy

   TN    37379 478  

819 N OAK ST

  

Pearsall

   TX    78061 479  

2500 N MAIN ST

  

Altus

   OK    73521 480  

151 SHETLAND DR

  

Pittsfield

   IL    62363 481  

101 DETTRO DR

  

Mattoon

   IL    61938 482  

301 N COLUMBIA DR

  

West Columbia

   TX    77486 483  

1903 COBBS FORD RD

  

Prattville

   AL    36066 484  

3300 IOWA ST

  

Lawrence

   KS    66046 485  

37000 HIGHWAY 3089

  

Donaldsonville

   LA    70346 486  

12801 KANSAS AVE

  

Bonner Springs

   KS    66012 487  

10 CLINTON PLZ

  

Clinton

   IL    61727

 

Page 11 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 488  

1940 PAT THOMAS PKWY

  

Quincy

   FL    32351 489  

2799 W THOMAS ST

  

Hammond

   LA    70401 490  

1250 FLOUR BLUFF DR

  

Corpus Christi

   TX    78418 491  

5130 HINKLEVILLE RD

  

Paducah

   KY    42001 492  

650 KIMMELL RD

  

Vincennes

   IN    47591 493  

305 LETTON DR

  

Paris

   KY    40361 494  

1025 HIGHWAY 34 E

  

Newnan

   GA    30265 495  

1913 HIGHWAY 45 N

  

Columbus

   MS    39705 497  

500 TAYLORSVILLE RD

  

Shelbyville

   KY    40065 498  

3670 W OAK ST

  

Jena

   LA    71342 499  

5505 W OWEN K GARRIOTT RD

  

Enid

   OK    73703 500  

4530 WOODROW BEAN

  

El Paso

   TX    79924 501  

1621 HIGHWAY 15 N

  

Laurel

   MS    39440 502  

16759 HWY 3235

  

Cut Off

   LA    70345 503  

2103 MILAM ST

  

Columbus

   TX    78934 504  

6702 SEAWALL BLVD

  

Galveston

   TX    77551 505  

1125 N PINE ST

  

Deridder

   LA    70634 506  

1540 N WORTHEY ST

  

Flora

   IL    62839 507  

1000 BYPASS N

  

Lawrenceburg

   KY    40342 508  

1216 JUNCTION HWY

  

Kerrville

   TX    78028 510  

400 SHALLOWFORD RD NW

  

Gainesville

   GA    30504 511  

1283 BROAD ST

  

Sumter

   SC    29150 512  

10727 GATEWAY BLVD W

  

El Paso

   TX    79935 513  

201 W MARCY DR

  

Big Spring

   TX    79720 514  

2035 WHISKEY RD

  

Aiken

   SC    29803 515  

2330 US 19

  

Murphy

   NC    28906 516  

1200 W MAIN ST

  

Gun Barrel City

   TX    75156 517  

951 E STATE HIGHWAY 152

  

Mustang

   OK    73064 518  

1550 RIVERSTONE PKWY

  

Canton

   GA    30114 519  

591 JOSEPH DR

  

Harrodsburg

   KY    40330 520  

440 ATLANTA HWY N.W.

  

Winder

   GA    30680 521  

2500 N MARTIN LUTHER KING HWY

  

Lake Charles

   LA    70601 522  

14215 FM 2100 RD

  

Crosby

   TX    77532 523  

4609 NW LOOP 436

  

Carthage

   TX    75633 524  

200 BUSINESS PARK BLVD

  

Kenedy

   TX    78119 525  

825 CASA VERDE BLVD

  

Lake Mary

   FL    32746 526  

3706 DIANN MARIE RD

  

Louisville

   KY    40241 527  

1801 N VELASCO ST

  

Angleton

   TX    77515 528  

2911 53RD AVE E

  

Braden River

   FL    34203 529  

6410 INTERSTATE 45

  

La Marque

   TX    77568 530  

2730 N WEST AVE

  

El Dorado

   AR    71730 531  

3142 AMBASSADOR CAFFERY PKWY

  

Lafayette

   LA    70506

 

Page 12 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 532  

308 N AIRLINE HWY

  

Gonzales

   LA    70737 533  

1205 E ADMIRAL DOYLE DR

  

New Iberia

   LA    70560 534  

1229 NE EVANGELINE TRWY

  

Lafayette

   LA    70501 535  

4350 SOUTHWEST DR

  

Abilene

   TX    79606 536  

1650 STATE HIGHWAY 351

  

Abilene

   TX    79601 537  

4210 JOHN BEN SHEPHE

  

Odessa

   TX    79762 538  

5700 NW 23RD ST

  

Gainesville

   FL    32653 539  

2050 N MALL DR

  

Alexandria

   LA    71301 540  

973 HIGHWAY 90 E

  

Morgan City

   LA    70380 541  

880 N HIGHWAY 190

  

Covington

   LA    70433 542  

1633 MARTIN LUTHER KING JR BLV

  

Houma

   LA    70360 543  

1629 E CRESSWELL LN

  

Opelousas

   LA    70570 544  

5401 TINKER DIAGONAL ST

  

Oklahoma City

   OK    73115 545  

240 MANCHESTER SQUARE SHPG CTR

  

Manchester

   KY    40962 546  

5330 FM1640

  

Richmond

   TX    77469 547  

2602 JAMES L REDMAN PKWY

  

Plant City

   FL    33566 548  

630 COLLINS HILL RD

  

Lawrenceville

   GA    30046 549  

3800 N LOVINGTON HWY

  

Hobbs

   NM    88240 550  

2610 W HAVEN RD

  

Lawrenceville

   IL    62439 551  

1024 SO. STATE ROAD

  

Palatka

   FL    32177 552  

350 WHITESBURG PLAZA

  

Whitesburg

   KY    41858 553  

39142 NATCHEZ DR

  

Slidell

   LA    70461 554  

5610 SAN BERNARDO AVE

  

Laredo

   TX    78041 555  

2423 US HIGHWAY 80 W

  

Dublin

   GA    31021 556  

2425 MEMORIAL DR

  

Waycross

   GA    31503 557  

2301 INDUSTRIAL RD

  

Emporia

   KS    66801 558  

2900 S 9TH ST

  

Salina

   KS    67401 559  

3003 N HIGHWAY 61

  

Muscatine

   IA    52761 560  

4201 N BELT HWY

  

Saint Joseph

   MO    64506 561  

1410 E MAIN ST

  

Eastland

   TX    76448 562  

8551 WHITFIELD AVE

  

Leeds

   AL    35094 563  

2400 VETERANS MEMORIAL PKWY

  

Orange City

   FL    32763 564  

6100 W RENO AVE

  

Oklahoma City

   OK    73127 565  

3801 W STATE HIGHWAY 31

  

Corsicana

   TX    75110 566  

1115 AMERICAN WAY

  

Boonville

   IN    47601 567  

475 STATE HIGHWAY 36 N

  

Caldwell

   TX    77836 568  

1 MYERS ST

  

Carthage

   TN    37030 569  

2988 BURKESVILLE RD

  

Columbia

   KY    42728 571  

112 OSBOURNE WAY

  

Georgetown

   KY    40324 572  

1201 STONE ST

  

Kilgore

   TX    75662 573  

1000 NE SAM WALTON LN

  

Lees Summit

   MO    64086 574  

2751 BEAVER RUN BLVD

  

Surfside Beach

   SC    29575

 

Page 13 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 575  

12182 HIGHWAY 92

  

Woodstock

   GA    30188 576  

207 S MEMORIAL DR

  

Tulsa

   OK    74112 577  

13600 S ALDEN ST

  

Olathe

   KS    66062 578  

1414 PARKWAY

  

Sevierville

   TN    37862 579  

2355 US HIGHWAY 1 S

  

St Augustine

   FL    32086 580  

1050 E VAN FLEET DR

  

Bartow

   FL    33830 581  

2802 S CENTER ST

  

Marshalltown

   IA    50158 582  

1590 DUNLAWTON AVE

  

Port Orange

   FL    32127 583  

19740 ALBERTA ST

  

Oneida

   TN    37841 584  

20 FERGUSON BLVD

  

Dry Ridge

   KY    41035 585  

2377 DAVE LYLE BLVD

  

Rock Hill

   SC    29730 586  

2709 CHURCH ST STE A

  

Conway

   SC    29526 587  

202 SAM WALTON DR

  

Sparta

   TN    38583 588  

2825 LEDO RD

  

Albany

   GA    31707 589  

11901 STANDIFORD PLAZA DR

  

Louisville

   KY    40229 590  

6300 OAKMONT BLVD

  

Fort Worth

   TX    76132 591  

805 US HIGHWAY 27 S

  

Cynthiana

   KY    41031 592  

2020 N NELSON DR

  

Derby

   KS    67037 593  

1450 BOWENS MILL RD SE

  

Douglas

   GA    31533 594  

125 PAVILION PKWY

  

Fayetteville

   GA    30214 595  

1801 W LINCOLN ST

  

Harlingen

   TX    78552 596  

1713 S PARK AVE

  

Herrin

   IL    62948 598  

5411 2ND AVE

  

Kearney

   NE    68847 599  

3200 FT HENRY DRIVE

  

Kingsport

   TN    37664 600  

2801 NO. CHARLES ST.

  

Pampa

   TX    79065 601  

5501 SHERWOOD WAY

  

San Angelo

   TX    76904 602  

1025 SAWDUST RD

  

Spring

   TX    77380 603  

3320 VETERANS DR

  

Pekin

   IL    61554 604  

4310 MONTGOMERY HWY

  

Dothan

   AL    36303 605  

1955 E MONTGOMERY XRD

  

Savannah

   GA    31406 606  

4725 US HIGHWAY 80 E

  

Savannah

   GA    31410 607  

923 W 11TH ST

  

Hobart

   OK    73651 608  

4517 N MIDLAND DR

  

Midland

   TX    79707 609  

3650 STARDUST DR

  

Hannibal

   MO    63401 610  

2765 W WASHINGTON ST

  

Stephenville

   TX    76401 611  

4500 N MAIN ST STE A

  

Roswell

   NM    88201 612  

2250 LINCOLN AVE

  

Charleston

   IL    61920 613  

1521 W GRANADA BLVD

  

Ormond Beach

   FL    32174 614  

803 NEW FRANKLIN RD

  

Lagrange

   GA    30240 615  

101 MARKET PLACE BLVD

  

Cartersville

   GA    30121 616  

2795 NORTH RD

  

Orangeburg

   SC    29118 617  

757 W WOLFE ST

  

Sullivan

   IN    47882

 

Page 14 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 618  

4166 JIMMY LEE SMITH PKWY

  

Hiram

   GA    30141 619  

3034 RHEA COUNTY HWY

  

Dayton

   TN    37321 620  

220 CENTURY BLVD

  

Bristol

   TN    37620 621  

900 US 52 HWY

  

Lake City

   SC    29560 622  

7800 N.W. EXPRESSWAY

  

Oklahoma City

   OK    73132 623  

545 PINE ISLAND RD

  

North Fort Myers

   FL    33903 624  

2812 MAIN ST

  

Newberry

   SC    29108 625  

1310 N FRASER ST

  

Georgetown

   SC    29440 626  

2000 HOBBS HWY

  

Seminole

   TX    79360 627  

805 ENTERPRISE RD

  

Dillon

   SC    29536 628  

9880 DORCHESTER RD

  

Summerville

   SC    29485 629  

513 N DUNCAN BYP

  

Union

   SC    29379 630  

230 N BELTLINE DR

  

Florence

   SC    29501 631  

115 ROLLING HILLS CIR

  

Easley

   SC    29640 632  

1481 N HIGHWAY 17

  

Mount Pleasant

   SC    29464 633  

730 TENNEY ST

  

Kewanee

   IL    61443 634  

2240 W DEKALB ST

  

Camden

   SC    29020 635  

6000 OGEECHEE RD

  

Savannah

   GA    31419 636  

2111 CLAUDE BAILEY PKWY

  

Princeton

   IL    61356 637  

200 FRONTIER ST

  

Lexington

   NE    68850 638  

165 WALTON DR

  

Gaffney

   SC    29341 639  

150 ALTAMA CONNECTOR

  

Brunswick

   GA    31525 640  

1451 WOODRUFF RD

  

Greenville

   SC    29607 641  

6134 WHITE HORSE RD

  

Greenville

   SC    29611 642  

1040 CHESTERFIELD HWY

  

Cheraw

   SC    29520 643  

10820 KINGS RD

  

Myrtle Beach

   SC    29572 644  

651 HIGHWAY 28 BYP

  

Anderson

   SC    29624 645  

2400 W PASEWALK AVE

  

Norfolk

   NE    68701 646  

101 115TH ST

  

Anamosa

   IA    52205 647  

415 INDUSTRIAL AVE

  

Grinnell

   IA    50112 648  

1661 JUNGERMANN RD

  

Saint Peters

   MO    63304 649  

3175 CHENEY HWY

  

Titusville

   FL    32780 650  

1941 NEELEY RD

  

Big Stone Gap

   VA    24219 651  

4145 DOWLEN RD

  

Beaumont

   TX    77706 652  

3101 E KANSAS AVE

  

Garden City

   KS    67846 653  

300 CLINIC DR

  

Hopkinsville

   KY    42240 655  

1756 E CENTER ST

  

Madisonville

   KY    42431 656  

1880 N MAIN ST

  

Shelbyville

   TN    37160 657  

768 S JEFFERSON AVE

  

Cookeville

   TN    38501 658  

2510 REDMOND CIR NW

  

Rome

   GA    30165 659  

7044 CHARLOTTE PIKE

  

Nashville

   TN    37209 660  

517 AVALON AVE

  

Muscle Shoals

   AL    35661

 

Page 15 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 661  

1011 US HIGHWAY 72 E

  

Athens

   AL    35611 662  

2800 SPRING AVN. S.W

  

Decatur

   AL    35603 663  

1815 DECATUR PIKE

  

Athens

   TN    37303 664  

4301 VINE ST

  

Hays

   KS    67601 665  

725 CAMPBELLSVILLE BYP

  

Campbellsville

   KY    42718 666  

3525 US HIGHWAY 27 N

  

Sebring

   FL    33870 667  

2111 N JACKSON ST

  

Tullahoma

   TN    37388 668  

915 N CHANCERY ST

  

Mcminnville

   TN    37110 669  

2545 E WALNUT AVE

  

Dalton

   GA    30721 670  

626 OLIVE ST SW

  

Cullman

   AL    35055 671  

615 S CUMBERLAND ST

  

Lebanon

   TN    37087 672  

1030 HUNTERS CROSSIN

  

Alcoa

   TN    37701 673  

3050 WILMA RUDOLPH BLVD

  

Clarksville

   TN    37040 674  

1112 NASHVILLE PIKE

  

Gallatin

   TN    37066 675  

1601 W REELFOOT AVE

  

Union City

   TN    38261 676  

1102 NO. GATEWAY AVE

  

Rockwood

   TN    37854 677  

2650 LAKE RD

  

Dyersburg

   TN    38024 678  

1075 COSBY HWY

  

Newport

   TN    37821 680  

3755 E ANDREW JOHNSON HWY

  

Greeneville

   TN    37745 681  

11697 US HIGHWAY 431

  

Guntersville

   AL    35976 682  

2000 OLD FORT PKWY

  

Murfreesboro

   TN    37129 683  

2130 N LOCUST AVE

  

Lawrenceburg

   TN    38464 684  

547 W CHURCH ST

  

Lexington

   TN    38351 685  

475 CROCKETT TRACE DR

  

Morristown

   TN    37813 686  

120 BENJAMIN H HILL DR W

  

Fitzgerald

   GA    31750 687  

168 OBED PLZ STE 108

  

Crossville

   TN    38555 688  

5824 NOLENSVILLE PIKE

  

Nashville

   TN    37211 689  

177 WASHINGTON DR

  

Somerset

   KY    42501 690  

1001 OVER MOUNTAIN DR

  

Elizabethton

   TN    37643 691  

2001 GLENN BLVD SW

  

Fort Payne

   AL    35968 692  

100 WALTON AVE

  

Danville

   KY    40422 693  

1589 KENTUCKY / HWY

  

Jackson

   KY    41339 694  

1195 BARRETT BLVD

  

Henderson

   KY    42420 695  

2232 GALLATIN PIKE

  

Madison

   TN    37115 696  

477 VILLAGE DR

  

Prestonsburg

   KY    41653 697  

2600 SW 19TH AVENUE RD

  

Ocala

   FL    34471 698  

4495 KEITH ST NW

  

Cleveland

   TN    37312 699  

2530 JACKSON AVE W

  

Oxford

   MS    38655 700  

1501 AL HIGHWAY 14 E

  

Selma

   AL    36703 701  

5031 FREDERICA ST

  

Owensboro

   KY    42301 702  

1859 BYPASS RD

  

Winchester

   KY    40391 703  

27650 STATE HIGHWAY 249

  

Tomball

   TX    77375

 

Page 16 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 705  

17030 US HIGHWAY 441

  

Mount Dora

   FL    32757 706  

7631 GALL BLVD

  

Zephyrhills

   FL    33541 707  

1000 S STATE ST

  

Clarksdale

   MS    38614 708  

2150 IOWA BLVD

  

Vicksburg

   MS    39180 709  

100 WALMART DR

  

Elizabethtown

   KY    42701 710  

4424 LEBANON PIKE

  

Hermitage

   TN    37076 711  

2345 HAPPY VALLEY RD

  

Glasgow

   KY    42141 712  

24833 JOHN T REID PRKWY

  

Scottsboro

   AL    35768 713  

12650 US HIGHWAY 301

  

Dade City

   FL    33525 714  

602 SHELIA STREET

  

West Helena

   AR    72390 715  

1501 SKYLAND BLVD E

  

Tuscaloosa

   AL    35405 716  

2202 HIGHWAY 82 W

  

Greenwood

   MS    38930 718  

2120 US HIGHWAY 92 W

  

Auburndale

   FL    33823 719  

820 EASTERN BYP

  

Richmond

   KY    40475 720  

301 LEONARDWOOD RD

  

Frankfort

   KY    40601 721  

19100 MURDOCK CIR

  

Port Charlotte

   FL    33948 722  

1735 S HIGHWAY 27

  

Carrollton

   GA    30117 723  

1420 HIGHWAY 231 S

  

Troy

   AL    36081 724  

630 E BROADWAY BLVD

  

Jefferson City

   TN    37760 725  

36205 US HIGHWAY 27

  

Haines City

   FL    33844 726  

2643 HIGHWAY 280

  

Alexander City

   AL    35010 727  

1585 ROME HWY

  

Cedartown

   GA    30125 728  

25 PEMBROKE DR

  

Hilton Head

   SC    29926 729  

3795 E JOHN ROWAN BLVD

  

Bardstown

   KY    40004 730  

41301 US HIGHWAY 280

  

Sylacauga

   AL    35150 731  

969 US HIGHWAY 80 W

  

Demopolis

   AL    36732 733  

3501 20TH AVE

  

Valley

   AL    36854 734  

600 BOLL WEEVIL CIR

  

Enterprise

   AL    36330 735  

2675 DECHERD BLVD

  

Winchester

   TN    37398 736  

120 SAM WALTON DR

  

Russellville

   KY    42276 737  

1334 NO. ELLINGTON P

  

Lewisburg

   TN    37091 738  

2200 HIGHWAY 641 N

  

Camden

   TN    38320 739  

US HWY 441 HWY 25E

  

Middlesboro

   KY    40965 740  

1537 S US HIGHWAY 231

  

Ozark

   AL    36360 741  

911 HIGHWAY 321 N

  

Lenoir City

   TN    37771 742  

2500 W STONE DR

  

Kingsport

   TN    37660 743  

100 EAST I-240 SERVICE RD

  

Oklahoma City

   OK    73149 744  

6626 FM 1960 RD E

  

Humble

   TX    77346 745  

5600 N HENRY BLVD

  

Stockbridge

   GA    30281 746  

3401 S 31ST ST

  

Temple

   TX    76502 747  

1511 CAMP JACKSON RD

  

Cahokia

   IL    62206 748  

300 IOWA SPEEDWAY DR

  

Newton

   IA    50208

 

Page 17 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 749  

3015 GRAND AVE

  

Ames

   IA    50010 750  

302 ENTERPRISE DR

  

Independence

   IA    50644 751  

1650 WASHINGTON ST

  

Pella

   IA    50219 752  

5200 FAIRMONT PKWY

  

Pasadena

   TX    77505 753  

525 BRANDILYNN BLVD

  

Cedar Falls

   IA    50613 754  

147 NORTHSIDE DR E

  

Statesboro

   GA    30458 755  

4610 S COULTER ST

  

Amarillo

   TX    79119 756  

13427 HIGHWAY 27

  

Trion

   GA    30753 757  

2151 W OAKLAWN RD

  

Pleasanton

   TX    78064 758  

1711 E LAMAR ST

  

Americus

   GA    31709 759  

1480 US HIGHWAY 17 N

  

Wauchula

   FL    33873 760  

1002 OLD US 60 E

  

Hardinsburg

   KY    40143 761  

4858 HIGHWAY 1

  

Raceland

   LA    70394 762  

9248 PARKWAY E

  

Birmingham

   AL    35206 764  

750 ACADEMY DR

  

Bessemer

   AL    35022 765  

16503 NACOGDOCHES RD

  

San Antonio

   TX    78247 766  

3100 HOUGH RD

  

Florence

   AL    35630 767  

2767 W US HIGHWAY 90

  

Lake City

   FL    32055 768  

1313 N FRY RD

  

Katy

   TX    77449 769  

4150 TAMIAMI TRL S

  

Venice

   FL    34293 770  

3503 10TH ST

  

Great Bend

   KS    67530 771  

1500 E MERRITT ISLAND CSWY

  

Merritt Island

   FL    32952 772  

3506 HIGHWAY 6 S

  

Houston

   TX    77082 773  

1538 HIGHWAY 190

  

Eunice

   LA    70535 774  

818 E 23RD ST

  

Columbus

   NE    68601 775  

659 KNOX SQUARE DR

  

Galesburg

   IL    61401 776  

3010 E 23RD ST

  

Fremont

   NE    68025 777  

3115 EDGAR BROWN DR

  

West Orange

   TX    77630 778  

5001 TAYLOR RD

  

Punta Gorda

   FL    33950 779  

3501 S FLORIDA AVE

  

Lakeland

   FL    33803 780  

2050 W SPRING ST

  

Monroe

   GA    30655 781  

2700 US HIGHWAY 281

  

Marble Falls

   TX    78654 782  

3100 E MAIN ST

  

Uvalde

   TX    78801 783  

705 E BRIGGS DR

  

Macon

   MO    63552 784  

1045 N GRAND AVE

  

Mount Pleasant

   IA    52641 785  

1350 AZALEA DR

  

Waynesboro

   MS    39367 786  

2300 SYCAMORE RD

  

Dekalb

   IL    60115 787  

7050 HIGHWAY 85

  

Riverdale

   GA    30274 788  

1966 HIGHWAY 65 S

  

Clinton

   AR    72031 789  

200 US HIGHWAY 80 E

  

Mesquite

   TX    75149 790  

1902 W B ST

  

Mccook

   NE    69001 791  

2701 E MAIN ST

  

Alice

   TX    78332

 

Page 18 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 792  

1500 SE 5TH ST

  

Aledo

   IL    61231 793  

1701 N 23RD ST

  

Canyon

   TX    79015 794  

1905 E 17TH AVE

  

Hutchinson

   KS    67501 795  

11391 DUNBARTON BLVD

  

Barnwell

   SC    29812 796  

5307 RT. 251

  

Peru

   IL    61354 797  

324 W AGENCY RD

  

West Burlington

   IA    52655 798  

108 KYDEN DR.

  

Marshall

   IL    62441 799  

250 E TUCKER RD

  

Liberal

   KS    67901 800  

2501 CITRUS BLVD

  

Leesburg

   FL    34748 801  

1605 S MAIN ST

  

Maryville

   MO    64468 802  

300 6TH AVE WEST

  

Monroe

   WI    53566 803  

401 ONTARIO AVE

  

Bogalusa

   LA    70427 804  

601 NO. FM 1821

  

Mineral Wells

   TX    76067 805  

653 GRAVOIS BLUFFS BLVD

  

Fenton

   MO    63026 806  

571 WALTON BLVD

  

Las Cruces

   NM    88001 807  

6401 NE LOOP 820

  

North Richland Hills

   TX    76180 808  

121 HIGHWAY 332 W

  

Lake Jackson

   TX    77566 809  

92 PLAZA LN

  

Oxford

   AL    36203 810  

4151 4TH ST SW

  

Mason City

   IA    50401 811  

2725 SE HIGHWAY 70

  

Arcadia

   FL    34266 812  

2003 S DUMAS AVE

  

Dumas

   TX    79029 813  

401 W COMMERCE ST

  

Brownwood

   TX    76801 814  

2101 S PARROTT AVE

  

Okeechobee

   FL    34974 815  

4252 HIGHWAY 54

  

Osage Beach

   MO    65065 816  

960 BROOKWAY BLVD

  

Brookhaven

   MS    39601 817  

4444 W VINE ST

  

Kissimmee

   FL    34746 818  

10270 FRONT BEACH RD

  

Panama City Beach

   FL    32407 819  

1619 DEL PRADO BLVD S

  

Cape Coral

   FL    33990 820  

2150 MAIN ST

  

Boonville

   MO    65233 821  

3728 N PRINCE ST

  

Clovis

   NM    88101 822  

3700 E INTERSTATE 40

  

Amarillo

   TX    79103 823  

1101 E PROSPECT AVE

  

Ponca City

   OK    74601 824  

8000 ACADEMY RD NE

  

Albuquerque

   NM    87111 825  

1283 US HIGHWAY 27 N

  

Stanford

   KY    40484 826  

4600 E MAIN ST

  

Farmington

   NM    87402 827  

603 E HIGHWAY 243

  

Canton

   TX    75103 828  

2373 E MAIN ST

  

Plainfield

   IN    46168 829  

3251 CERRILLOS RD

  

Santa Fe

   NM    87507 830  

1901 1ST AVE

  

Rock Falls

   IL    61071 831  

301 SAN MATEO BLVD SE

  

Albuquerque

   NM    87108 833  

1344 ILLINOIS HWY #1

  

Carmi

   IL    62821 834  

810 S 37TH ST

  

Bethany

   MO    64424

 

Page 19 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 835  

400 EUBANK BLVD NE

  

Albuquerque

   NM    87123 836  

6586 GA HIGHWAY 40 E

  

Saint Marys

   GA    31558 837  

333 E WALNUT ST

  

Thayer

   MO    65791 838  

220 S HIGHWAY 97

  

Sand Springs

   OK    74063 839  

9350 CORTANA PL

  

Baton Rouge

   LA    70815 840  

515 N HOUSTON RD

  

Warner Robins

   GA    31093 841  

1126 HIGHWAY 38 NORTH

  

Tipton

   IA    52772 842  

4200 DILLON DR

  

Pueblo

   CO    81008 843  

165 US HIGHWAY 19 S

  

Camilla

   GA    31730 844  

333 E US ROUTE 6

  

Morris

   IL    60450 845  

1250 W DALLAS ST

  

Buffalo

   MO    65622 846  

1915 W. STATE HWY. 71

  

La Grange

   TX    78945 847  

601 E LEFFLER ST

  

Dodgeville

   WI    53533 848  

6811 SOUTHCREST PKWY

  

Southaven

   MS    38671 849  

155 LOUETTA XING

  

Spring

   TX    77373 850  

2701 CARLISLE BLVD NE

  

Albuquerque

   NM    87110 851  

26180 US HIGHWAY 70 E

  

Ruidoso Downs

   NM    88346 852  

4041 VETERANS DR

  

Ottawa

   IL    61350 853  

685 SCHILLINGER RD S

  

Mobile

   AL    36695 854  

2460 E WABASH ST

  

Frankfort

   IN    46041 855  

4735 JONESBORO RD

  

Union City

   GA    30291 856  

404 HWY 27 NO. BYPAS

  

Bremen

   GA    30110 857  

3653 S ORLANDO DR

  

Sanford

   FL    32773 858  

361 8TH AVE NE

  

Cairo

   GA    39828 859  

2000 STATE ROAD 60 E

  

Lake Wales

   FL    33898 860  

1699 N WOODLAND BLVD

  

Deland

   FL    32720 861  

4215 S LOOP 289

  

Lubbock

   TX    79423 862  

751 W OGLETHORPE HWY

  

Hinesville

   GA    31313 863  

4180 US HWY 431

  

Roanoke

   AL    36274 864  

3109 E 1ST ST

  

Vidalia

   GA    30474 865  

1209 S INTERSTATE 35

  

New Braunfels

   TX    78130 866  

5245 RANGELINE SERVICE RD S

  

Mobile

   AL    36619 867  

3322 AVENUE I

  

Scottsbluff

   NE    69361 868  

2401 S CANAL ST

  

Carlsbad

   NM    88220 869  

3333 CLARK ST

  

Alamosa

   CO    81101 870  

4040 N NEWTON ST

  

Jasper

   IN    47546 871  

101 W US HIGHWAY 60

  

Mountain View

   MO    65548 872  

1919 N MAIN ST

  

Pearland

   TX    77581 873  

926 PASEO DEL PUEBLO SUR

  

Taos

   NM    87571 874  

314 SGT. S. PRENTISS

  

Natchez

   MS    39120 875  

815 S WHEATLEY ST

  

Ridgeland

   MS    39157 876  

25800 HIGHWAY 171

  

Many

   LA    71449

 

Page 20 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 877  

2406 W ROOSEVELT BLVD

  

Monroe

   NC    28110 878  

1500 MARKET PLACE BLVD

  

Cumming

   GA    30041 879  

419 HIGHWAY 52 BYP W

  

Lafayette

   TN    37083 880  

4100 W AIRPORT FWY

  

Irving

   TX    75062 881  

5556 SUNSET BLVD

  

Lexington

   SC    29072 882  

38020 US HIGHWAY 18

  

Prairie Du Chien

   WI    53821 884  

2500 PROGRESS PKWY

  

Shelbyville

   IN    46176 885  

1326 280TH

  

Seward

   NE    68434 886  

3036 1ST AVE S

  

Fort Dodge

   IA    50501 887  

36 BYRD BLVD

  

Petal

   MS    39465 888  

400 S FRAN

  

Butler

   MO    64730 889  

15328 US HIGHWAY 19 S

  

Thomasville

   GA    31757 890  

11250 E COLONIAL DR

  

Orlando

   FL    32817 891  

4115 E LINCOLNWAY

  

Sterling

   IL    61081 892  

1002 SE NATIONAL DR

  

Ankeny

   IA    50021 893  

401 LINWOOD PLZ

  

Lindsay

   OK    73052 894  

6625 S MEMORIAL DR

  

Tulsa

   OK    74133 895  

100 OZARK DR

  

Cuba

   MO    65453 896  

2225 W INTERSTATE 20

  

Grand Prairie

   TX    75052 897  

2610 W DICKINSON BLVD

  

Fort Stockton

   TX    79735 898  

1903 S CEDAR ST

  

Pecos

   TX    79772 899  

340 NORMAN DR

  

Valdosta

   GA    31601 900  

2801 AVENUE F NW

  

Childress

   TX    79201 901  

550 SOUTH 123 BYPASS

  

Seguin

   TX    78155 902  

1750 INDIANAPOLIS RD

  

Greencastle

   IN    46135 903  

2711 GREENWAY DR

  

Jackson

   MS    39204 904  

2200 S MCKENZIE ST

  

Foley

   AL    36535 905  

2285 EAST KEN PRATT BLVD

  

Longmont

   CO    80504 906  

1650 W MALONEY AVE

  

Gallup

   NM    87301 907  

180 N LEE ST

  

Forsyth

   GA    31029 908  

8101 S JOHN YOUNG PKWY

  

Orlando

   FL    32819 909  

8101 W JUDGE PEREZ DR

  

Chalmette

   LA    70043 910  

201 S EDWARDS BLVD

  

Lake Geneva

   WI    53147 911  

4810 LAPALCO BLVD

  

Marrero

   LA    70072 912  

6000 BULLARD AVE

  

New Orleans

   LA    70128 913  

1798 OLD STAGE RD

  

Decorah

   IA    52101 914  

1401 OLD EXETER ROAD

  

Cassville

   MO    65625 915  

11210 W AIRPORT BLVD

  

Stafford

   TX    77477 916  

6072 U S HIGHWAY 98

  

Hattiesburg

   MS    39402 917  

2207 S BRIDGE ST

  

Brady

   TX    76825 918  

1701 E END BLVD N

  

Marshall

   TX    75670 919  

748 BEAL PKWY NW

  

Fort Walton Beach

   FL    32547

 

Page 21 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 920  

3009 RUSSELL PARKWAY

  

Warner Robins

   GA    31088 921  

7865 W US HIGHWAY 50

  

Salida

   CO    81201 922  

2363 HIGHWAY 135 NW

  

Corydon

   IN    47112 923  

16865 CLOVER RD

  

Noblesville

   IN    46060 924  

1510 W MAIN ST

  

Sterling

   CO    80751 925  

11720 E DR MARTIN LUTHER KING

  

Seffner

   FL    33584 927  

1501 N INTERSTATE 27

  

Plainview

   TX    79072 929  

10855 SO. US HWY #1

  

Port St Lucie

   FL    34952 930  

3801 EASTERN BLVD

  

Montgomery

   AL    36116 931  

5555 20TH ST

  

Vero Beach

   FL    32966 932  

1569 N EXPRESSWAY

  

Griffin

   GA    30223 933  

311 E ROUTE 38

  

Rochelle

   IL    61068 934  

27520 US HIGHWAY 98

  

Daphne

   AL    36526 935  

904 S RANGE AVE

  

Denham Springs

   LA    70726 936  

1204 AVENUE OF MID AMERICA

  

Effingham

   IL    62401 937  

2795 CHASTAIN MEADOWS PKWY

  

Marietta

   GA    30066 938  

6495 ATLANTA HWY

  

Montgomery

   AL    36117 939  

4320 FRANKLIN AVE

  

Waco

   TX    76710 940  

6770 WESTWORTH BLVD

  

Westworth Village

   TX    76114 941  

2140 BLOOMINGDALE AVENUE

  

Valrico

   FL    33596 942  

10500 W COLONIAL DR

  

Ocoee

   FL    34761 943  

1239 STATE ROAD 436 STE 101

  

Casselberry

   FL    32707 944  

3351 S FERDON BLVD

  

Crestview

   FL    32536 945  

702 W LOOP 289

  

Lubbock

   TX    79416 946  

#15 HALS PLAZA DR

  

Piedmont

   MO    63957 947  

401 E US HIGHWAY 82

  

Sherman

   TX    75092 948  

2525 US HIGHWAY 70 SE

  

Hickory

   NC    28602 949  

3155 W WHEATLAND RD

  

Dallas

   TX    75237 950  

8400 HIGHWAY 64

  

Bartlett

   TN    38133 951  

625 HIGHWAY 290 E

  

Hempstead

   TX    77445 952  

641 VETERANS PKWY S

  

Moultrie

   GA    31788 953  

1325 DENVER AVE

  

Loveland

   CO    80537 954  

527 LAKE ST

  

Hazlehurst

   MS    39083 955  

1700 S ORG BLSMTRAIL

  

Apopka

   FL    32703 956  

1001 E EAU GALLIE BLVD

  

Indian Harbour Beach

   FL    32937 957  

125 E BESTOR DR

  

Geneseo

   IL    61254 958  

1800 PROGRESSIVE PKWY

  

Platteville

   WI    53818 959  

2163 W C 48

  

Bushnell

   FL    33513 960  

11012 NO. WILLIAMS ST

  

Dunnellon

   FL    34432 961  

1616 W AIRLINE HWY

  

La Place

   LA    70068 962  

2921 TOUPAL DR

  

Trinidad

   CO    81082 963  

1836 S MAIN ST

  

Weatherford

   TX    76086

 

Page 22 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 964  

9441 ALAMEDA AVE

  

El Paso

   TX    79907 965  

222 W MCCOY BLVD

  

Tomah

   WI    54660 966  

1835 E MAIN ST

  

Cortez

   CO    81321 967  

1485 COMMERCIAL WAY

  

Spring Hill

   FL    34606 968  

355 CYPRESS GARDENS BLVD

  

Winter Haven

   FL    33880 969  

9350 HIGHWAY 49

  

Gulfport

   MS    39503 970  

235 FRONTAGE RD

  

Picayune

   MS    39466 971  

1133 N MAIN ST

  

Viroqua

   WI    54665 972  

6360 LAKE WORTH BLVD

  

Lake Worth

   TX    76135 973  

5100 OKEECHOBEE RD

  

Fort Pierce

   FL    34947 974  

845 PALM BAY RD NE

  

West Melbourne

   FL    32904 975  

3712 W MAIN ST

  

Durant

   OK    74701 976  

3360 FRONT ST

  

Winnsboro

   LA    71295 977  

1385 AMELIA PLZ

  

Fernandina Beach

   FL    32034 978  

2701 N SUMMIT ST

  

Arkansas City

   KS    67005 979  

1600 W WISCONSIN ST

  

Sparta

   WI    54656 980  

3103 S 23RD AVE

  

Greeley

   CO    80631 981  

1733 2ND ST S

  

Meridian

   MS    39301 982  

1130 W FRONTAGE RD

  

Owatonna

   MN    55060 983  

1210 GIANT DR

  

Blue Earth

   MN    56013 984  

133 SAM WALTON LANE

  

Castle Rock

   CO    80104 985  

2701 W BURLINGTON AVE

  

Fairfield

   IA    52556 986  

840 SUMMIT BLVD.

  

Frisco

   CO    80443 987  

14821 BEN C PRATT/6 MILE CYPRE

  

Fort Myers

   FL    33912 988  

1575 LAND O LAKES BLVD

  

Lutz

   FL    33549 989  

8912 VETERANS MEMORIAL BLVD

  

Metairie

   LA    70003 990  

4965 HIGHWAY 90

  

Milton

   FL    32571 991  

101 E I65 SERVICE RD S

  

Mobile

   AL    36606 992  

2019 E 81ST ST

  

Tulsa

   OK    74137 993  

205 S CENTENNIAL DR

  

Mcpherson

   KS    67460 994  

8745 STATE ROAD 54

  

New Port Richey

   FL    34655 995  

2125 N MORTON ST

  

Franklin

   IN    46131 996  

823 W STATE HIGHWAY 46

  

Spencer

   IN    47460 998  

4701 MISSION RD

  

Westwood

   KS    66205 999  

7239 SW LOOP 410

  

San Antonio

   TX    78242 1000  

2721 BOCA CHICA BLVD

  

Brownsville

   TX    78521 1001  

4080 W NORTHERN AVE

  

Pueblo

   CO    81005 1002  

2251 E STATE HIGHWAY 54

  

Linton

   IN    47441 1003  

6800 W US HIGHWAY 34

  

Plano

   IL    60545 1004  

5315 CORTEZ RD W

  

Bradenton

   FL    34210 1005  

2700 4TH ST SW

  

Waverly

   IA    50677 1006  

1215 E 16TH AVE

  

Cordele

   GA    31015

 

Page 23 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1007  

2401 US HWY 14 E

  

Richland Center

   WI    53581 1008  

250 W 65TH ST

  

Loveland

   CO    80538 1009  

1150 US HIGHWAY 60 E

  

Republic

   MO    65738 1010  

720 E US HIGHWAY 74

  

Rockingham

   NC    28379 1011  

434 S COLUMBIA AVE

  

Rincon

   GA    31326 1012  

120 FRANCES LN

  

Beaver Dam

   WI    53916 1013  

1795 E STATE ROAD 163

  

Clinton

   IN    47842 1014  

4000 S BOLGER RD

  

Independence

   MO    64055 1015  

7555 N MESA ST

  

El Paso

   TX    79912 1016  

410 N CANAL BLVD

  

Thibodaux

   LA    70301 1017  

2010 PAXVILLE HWY

  

Manning

   SC    29102 1018  

1099 INDIAN DR

  

Eastman

   GA    31023 1019  

3105 E US HIGHWAY 50

  

Canon City

   CO    81212 1020  

1550 BLAKE AVE

  

Albert Lea

   MN    56007 1021  

500 WARREN COUNTY CTR

  

Warrenton

   MO    63383 1022  

3820 STATE HIGHWAY 64 W

  

Tyler

   TX    75704 1023  

1140 E STUART DR

  

Galax

   VA    24333 1024  

414 S MAIN ST

  

Swainsboro

   GA    30401 1025  

1608 VETERANS BLVD

  

Mccomb

   MS    39648 1026  

3200 JOHN WILLIAMS BLVD

  

Bedford

   IN    47421 1027  

150 CONCORD COMMONS PL SW

  

Concord

   NC    28027 1028  

401 RIVER RD

  

East Peoria

   IL    61611 1029  

6885 S SUNCOAST BLVD

  

Homosassa

   FL    34446 1030  

805 HWY 9 BYPASS WES

  

Lancaster

   SC    29720 1032  

2101 S HIGHWAY 77

  

Lynn Haven

   FL    32444 1033  

1600 E TIPTON ST

  

Seymour

   IN    47274 1034  

705 E DIXON BLVD

  

Shelby

   NC    28152 1035  

141 DORMAN CENTRE DR

  

Spartanburg

   SC    29301 1036  

197 PLAZA DR

  

Forest City

   NC    28043 1037  

1317 N MAIN ST STE A1

  

Summerville

   SC    29483 1038  

2103 STATE ST N

  

Waseca

   MN    56093 1039  

2241 ROCKFORD ST

  

Mount Airy

   NC    27030 1040  

15955 FM 529 RD

  

Houston

   TX    77095 1041  

1310 N TEXAS BLVD

  

Weslaco

   TX    78599 1042  

488 HIGHWAY 71 W

  

Bastrop

   TX    78602 1043  

2008 W GRANT AVE

  

Pauls Valley

   OK    73075 1044  

5050 TROUP HWY

  

Tyler

   TX    75707 1045  

745 US HIGHWAY 287

  

Lafayette

   CO    80026 1046  

2214 N 1ST ST

  

Carrizo Springs

   TX    78834 1047  

6065 JONESBORO RD

  

Morrow

   GA    30260 1048  

589 W HIGHWAY 92

  

Williamsburg

   KY    40769 1050  

2406 LUBBOCK HWY

  

Lamesa

   TX    79331

 

Page 24 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1051  

407 E STATE ROAD 114

  

Levelland

   TX    79336 1052  

3186 HIGHWAY 171 N

  

Fayette

   AL    35555 1053  

1015 NEW MOODY LN

  

La Grange

   KY    40031 1054  

1920 HIGHWAY 73

  

Atchison

   KS    66002 1055  

5302 N GARLAND AVE

  

Garland

   TX    75040 1056  

3300 TRI CITY DR

  

Newcastle

   OK    73065 1057  

2190 GILMER AVENUE

  

Tallassee

   AL    36078 1058  

16750 S TOWNSEND AVE

  

Montrose

   CO    81401 1059  

1309 HIGHWAY 35 S

  

Forest

   MS    39074 1060  

G120 MORGANTON HEIGHTS BLVD

  

Morganton

   NC    28655 1061  

136 E JARMAN ST

  

Hazlehurst

   GA    31539 1062  

150 W EL DORADO BLVD

  

Friendswood

   TX    77546 1063  

1608 W MAGNOLIA AVE

  

Geneva

   AL    36340 1064  

935 BLOWING ROCK BLVD

  

Lenoir

   NC    28645 1065  

2400 N HERVEY ST

  

Hope

   AR    71801 1066  

4253 DENNY AVE

  

Pascagoula

   MS    39581 1067  

1506 N TEXANA ST

  

Hallettsville

   TX    77964 1068  

2001 US HIGHWAY #1

  

Sebastian

   FL    32958 1069  

231 EASTSIDE DR

  

Newton

   MS    39345 1070  

88 HIGHLAND XING

  

East Ellijay

   GA    30540 1071  

610 WESLEY DR

  

Wood River

   IL    62095 1072  

1830 US HIGHWAY 82 W

  

Tifton

   GA    31793 1073  

1710 CENTRAL TEXAS EXPY

  

Lampasas

   TX    76550 1074  

1655 SUNSET DR

  

Grenada

   MS    38901 1075  

1680 FORT CAMPBELL BLVD

  

Clarksville

   TN    37042 1076  

1401 GRAY HWY

  

Macon

   GA    31211 1077  

3535 APALACHEE PKWY

  

Tallahassee

   FL    32311 1078  

2005 HUTCHINS AVE

  

Ballinger

   TX    76821 1079  

3155 STATE RD 44

  

New Smyrna Beach

   FL    32168 1080  

3111 BROWNS MILL RD

  

Johnson City

   TN    37604 1081  

3570 SW ARCHER RD RELOCATION

  

Gainesville

   FL    32608 1082  

10991 SAN JOSE BLVD STE 1

  

Jacksonville

   FL    32223 1083  

6830 NORMANDY BLVD

  

Jacksonville

   FL    32205 1084  

3838 S SEMORAN BLVD

  

Orlando

   FL    32822 1085  

8701 US HIGHWAY 19

  

Port Richey

   FL    34668 1086  

4400 13TH ST

  

Saint Cloud

   FL    34769 1087  

4001 SE FEDERAL HWY

  

Stuart

   FL    34997 1088  

2681 CT SWITZER SR DR

  

Biloxi

   MS    39531 1089  

525 KIMBALL CROSSING DR

  

Kimball

   TN    37347 1090  

6767 103RD ST

  

Jacksonville

   FL    32210 1091  

1991 M. L. KING JR.

  

Andalusia

   AL    36420 1092  

1405 TAHOKA RD

  

Brownfield

   TX    79316

 

Page 25 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1093  

845 BROADMEADOW RD

  

Rantoul

   IL    61866 1094  

10300 E HIGHWAY 350

  

Raytown

   MO    64138 1095  

3010 BLAKE AVE

  

Glenwood Springs

   CO    81601 1096  

261 COOPER CREEK DR

  

Mocksville

   NC    27028 1097  

250 TURNER ST

  

Aberdeen

   NC    28315 1098  

400 TINEY BROWNING BLVD

  

Port Lavaca

   TX    77979 1099  

501 E PAWNEE ST

  

Wichita

   KS    67211 1100  

1706 MILITARY ST S

  

Hamilton

   AL    35570 1101  

4538 US HIGHWAY 231

  

Wetumpka

   AL    36092 1102  

14507 PLANK RD

  

Baker

   LA    70714 1103  

3450 FM 1960 RD W

  

Houston

   TX    77068 1104  

2461 E GULF TO LAKE HWY

  

Inverness

   FL    34453 1105  

4450 E MCCAIN BLVD

  

North Little Rock

   AR    72117 1106  

4283 CARTER ST

  

Vidalia

   LA    71373 1107  

1900 HIGHWAY 165 S

  

Oakdale

   LA    71463 1108  

705 S CONSTITUTION AVE

  

Oak Grove

   LA    71263 1109  

1806 JULIA ST

  

Rayville

   LA    71269 1110  

833 STERLINGTON HWY

  

Farmerville

   LA    71241 1111  

1572 ANDERSON HWY

  

Hartwell

   GA    30643 1112  

855 N CHURCH ST

  

Thomaston

   GA    30286 1113  

1851 HIGHWAY 192 W

  

London

   KY    40741 1114  

409 SYLAMORE AVE

  

Mountain View

   AR    72560 1115  

612 E MAIN ST

  

Hohenwald

   TN    38462 1116  

1845 N HIGHWAY 81

  

Duncan

   OK    73533 1117  

6001 N CENTRAL EXPY

  

Plano

   TX    75023 1118  

12300 LAKE JUNE RD

  

Balch Springs

   TX    75180 1119  

3451 TAMIAMI TRL E

  

Naples

   FL    34112 1120  

7207 N M1 HWY

  

Gladstone

   MO    64119 1121  

2592 N COLUMBIA ST

  

Milledgeville

   GA    31061 1122  

3886 HIGHWAY 17 S

  

Eastanollee

   GA    30538 1123  

1636 SANDIFER BLVD

  

Seneca

   SC    29678 1124  

1201 HIGHWAY 31 NW

  

Hartselle

   AL    35640 1125  

300 GREENBRIAR DR

  

Normal

   IL    61761 1126  

1381 S MAIN ST

  

Boerne

   TX    78006 1127  

2004 US HIGHWAY 74 W

  

Wadesboro

   NC    28170 1128  

7162 HIGHWAY 1

  

Mansura

   LA    71350 1129  

13201 RANCH ROAD 620 N

  

Austin

   TX    78717 1130  

922 E MAIN ST

  

Laurens

   SC    29360 1131  

901 NC HIGHWAY 16 S

  

Taylorsville

   NC    28681 1132  

1226 E DIXIE DR

  

Asheboro

   NC    27203 1133  

781 LEONARD AVE

  

Albemarle

   NC    28001 1134  

1226 FREEPORT ROAD

  

De Funiak Springs

   FL    32435

 

Page 26 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1135  

1150 S 4TH ST

  

Hartsville

   SC    29550 1136  

3255 LA HIGHWAY 1 S

  

Port Allen

   LA    70767 1137  

13750 EAST FWY

  

Houston

   TX    77015 1138  

7202 WATTS RD

  

Madison

   WI    53719 1139  

200 WALMART WAY

  

Morehead

   KY    40351 1140  

499 INDIAN MOUND DR

  

Mount Sterling

   KY    40353 1141  

1965 N STATE ST

  

Greenfield

   IN    46140 1142  

1618 W MCCLAIN AVE

  

Scottsburg

   IN    47170 1143  

1308 S HARRIS ST

  

Sandersville

   GA    31082 1144  

970 E LIBERTY ST

  

York

   SC    29745 1146  

511 N HIGHWAY 52

  

Moncks Corner

   SC    29461 1147  

168 WALMART DRIVE

  

Flippin

   AR    72634 1148  

3130 LAWRENCE RD

  

Wichita Falls

   TX    76308 1149  

755 S 20TH AVE

  

Safford

   AZ    85546 1150  

1815 BROTHERS BLVD

  

College Station

   TX    77845 1151  

10824 PARALLEL PKWY

  

Kansas City

   KS    66109 1152  

255 - 16TH ST SW

  

Sioux Center

   IA    51250 1153  

6020 HARRISON RD

  

Macon

   GA    31206 1154  

1435 E MAIN ST

  

Fredericksburg

   TX    78624 1155  

5070 FAYETTEVILLE RD

  

Lumberton

   NC    28358 1156  

169 NORMAN STATION BLVD

  

Mooresville

   NC    28117 1157  

2410 N STATE HWY 3

  

North Vernon

   IN    47265 1158  

2473 HACKWORTH RD

  

Birmingham

   AL    35214 1159  

432 S BROAD ST

  

New Tazewell

   TN    37825 1160  

100 SYCAMORE ESTATES DR

  

Aurora

   IN    47001 1161  

2897 S. SERVICE RD

  

St Charles

   MO    63303 1162  

1801 S STATE ROAD 57

  

Washington

   IN    47501 1163  

4001 BEHRMAN PL

  

New Orleans

   LA    70114 1164  

360 HARBISON BLVD

  

Columbia

   SC    29212 1165  

1165 WALMART WAY

  

Radcliff

   KY    40160 1166  

1347 W BROAD ST

  

Elizabethtown

   NC    28337 1167  

3500 BRUMBACK BLVD

  

Kenosha

   WI    53144 1168  

1001 HIGHWAY 98 BYP

  

Columbia

   MS    39429 1169  

1920 S ARKANSAS ST

  

Springhill

   LA    71075 1170  

10445 DIXIE HWY

  

Louisville

   KY    40272 1171  

8320 LOCKWOOD RIDGE RD

  

Sarasota

   FL    34243 1172  

13490 BEACH BLVD

  

Jacksonville

   FL    32224 1173  

8808 BEACH BLVD

  

Jacksonville

   FL    32216 1174  

34301 HIGHWAY 43

  

Thomasville

   AL    36784 1175  

2750 S WOODLANDS VILLAGE BLVD

  

Flagstaff

   AZ    86001 1176  

1800 US HIGHWAY 51

  

Stoughton

   WI    53589 1177  

201 HIGHLANDS BOULEVARD DR

  

Manchester

   MO    63011

 

Page 27 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1178  

4101 HIGHWAY 121

  

Bedford

   TX    76021 1179  

60 AIRPORT RD

  

Arden

   NC    28704 1180  

790 GREENSBURG COMMONS CTR

  

Greensburg

   IN    47240 1181  

1785 COBB PKWY S

  

Marietta

   GA    30060 1182  

174 CYPRESS POINT PKWY

  

Palm Coast

   FL    32164 1183  

2401 AUGUSTA RD

  

West Columbia

   SC    29169 1184  

1825 ROCKBRIDGE RD

  

Stone Mountain

   GA    30087 1185  

1030 NORWOOD PARK BLVD

  

Austin

   TX    78753 1186  

2121 HIGHWAY 146 BYP

  

Liberty

   TX    77575 1187  

2200 N STATE ST

  

Iola

   KS    66749 1188  

11900 ST CHARLES ROCK RD

  

Bridgeton

   MO    63044 1189  

301 PARKWAY PLZ

  

Barbourville

   KY    40906 1190  

120 JILL DR

  

Berea

   KY    40403 1191  

501 HAMPTON POINTE B

  

Hillsborough

   NC    27278 1192  

1625 SIMPSON HWY #49

  

Magee

   MS    39111 1193  

2701 LOUISVILLE AVE

  

Monroe

   LA    71201 1194  

373 S ILLINOIS AVE

  

Oak Ridge

   TN    37830 1195  

460 HIGHWAY 90

  

Waveland

   MS    39576 1196  

460 HOSPITAL RD

  

New Roads

   LA    70760 1197  

1511 BENVENUE RD

  

Rocky Mount

   NC    27804 1198  

1515 N LOOP 1604 E

  

San Antonio

   TX    78232 1199  

171 YODER AVENUE

  

Avon

   CO    81620 1200  

3201 E PLATTE AVE

  

Colorado Springs

   CO    80909 1201  

890 ODUM RD

  

Gardendale

   AL    35071 1202  

4331 8TH ST S

  

Wisconsin Rapids

   WI    54494 1203  

4928 STATE ROAD 674

  

Wimauma

   FL    33598 1204  

3451 NELSON RD

  

Lake Charles

   LA    70605 1205  

9218 S STATE ROAD 228

  

Macclenny

   FL    32063 1206  

3132 COLLEGE DR

  

Baton Rouge

   LA    70808 1207  

725 NO. TYNDALL PKWY

  

Callaway

   FL    32404 1208  

3600 YOUNGFIELD ST

  

Wheat Ridge

   CO    80033 1209  

306 N GENERALS BLVD

  

Lincolnton

   NC    28092 1210  

1024 N MAIN ST

  

Nicholasville

   KY    40356 1211  

21101 MCGUIRE RD

  

Harvard

   IL    60033 1212  

1095 INDUSTRIAL PKWY

  

Saraland

   AL    36571 1213  

13300 CORTEZ BLVD

  

Brooksville

   FL    34613 1214  

115 W WILLOW ST

  

Colby

   KS    67701 1215  

450 W BELMONT DR

  

Calhoun

   GA    30701 1216  

1213 E TRINITY MILLS RD

  

Carrollton

   TX    75006 1217  

273 COMMONS DRIVE

  

Franklin

   NC    28734 1218  

1741 E FLORENCE BLVD

  

Casa Grande

   AZ    85122 1219  

12100 LEM TURNER RD

  

Jacksonville

   FL    32218

 

Page 28 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1220  

2500 S KIRKMAN RD

  

Orlando

   FL    32811 1221  

6110 W KELLOGG DR

  

Wichita

   KS    67209 1222  

8970 PENSACOLA BLVD

  

Pensacola

   FL    32534 1223  

5500 THOMASVILLE RD

  

Tallahassee

   FL    32312 1224  

2650 CREIGHTON RD

  

Pensacola

   FL    32504 1225  

899 BLANDING BLVD

  

Orange Park

   FL    32065 1226  

1626 HIGHWAY 12 S

  

Ashland City

   TN    37015 1227  

260 BOBBY JONES EXPY

  

Augusta

   GA    30907 1228  

2680 N IL ROUTE 83

  

Round Lake Beach

   IL    60073 1229  

2780 JOHN HAWKINS PKWY

  

Hoover

   AL    35244 1230  

5401 S WHITE MOUNTAIN RD

  

Show Low

   AZ    85901 1231  

9901 GRANT ST

  

Thornton

   CO    80229 1232  

2604 N MAIN ST

  

Belton

   TX    76513 1233  

470 NO. MAYO TRAIL

  

Paintsville

   KY    41240 1234  

175 WALMART PLAZA DR

  

Monticello

   KY    42633 1235  

5025 NW LOOP 410

  

San Antonio

   TX    78229 1236  

1002 N SPENCE AVE

  

Goldsboro

   NC    27534 1237  

590 E JACKSON BLVD

  

Erwin

   NC    28339 1238  

1550 SKIBO RD

  

Fayetteville

   NC    28303 1239  

1840 E US HIGHWAY 36

  

Urbana

   OH    43078 1240  

500 N HIGHWAY 90 BYP

  

Sierra Vista

   AZ    85635 1241  

5811 ELMORE AVE

  

Davenport

   IA    52807 1242  

250 HIGHLANDS SQUARE DR

  

Hendersonville

   NC    28792 1243  

976 COMMONWEALTH BLVD

  

Martinsville

   VA    24112 1244  

3027 WADE HAMPTON BLVD

  

Taylors

   SC    29687 1245  

5800 US HIGHWAY 98 N

  

Lakeland

   FL    33809 1247  

120 DANIEL BOONE PLZ

  

Hazard

   KY    41701 1248  

7525 WINCHESTER RD

  

Memphis

   TN    38125 1249  

610 W 29TH ST

  

San Angelo

   TX    76903 1252  

6675 BUSINESS CENTER DR

  

Highlands Ranch

   CO    80130 1253  

710 E BEN WHITE BLVD

  

Austin

   TX    78704 1254  

1521 INTERSTATE 35 N

  

Bellmead

   TX    76705 1255  

901 US HIGHWAY 401 S

  

Laurinburg

   NC    28352 1256  

2424 W JEFFERSON ST

  

Joliet

   IL    60435 1257  

2614 N SWENSON STREET

  

Stamford

   TX    79553 1259  

60 S STEWART RD

  

Corbin

   KY    40701 1260  

11228 OLD 63 S

  

Lucedale

   MS    39452 1261  

4601 RAMSEY ST

  

Fayetteville

   NC    28311 1262  

1850 N MAIN ST

  

Rushville

   IN    46173 1263  

401 N BURKHARDT RD

  

Evansville

   IN    47715 1264  

2281 US HIGHWAY 68 S

  

Bellefontaine

   OH    43311 1265  

10741 W FLORISSANT AVE

  

Saint Louis

   MO    63136

 

Page 29 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1266  

2171 ONEAL LN

  

Baton Rouge

   LA    70816 1267  

1905 MCCOOY ROAD

  

Sun Prairie

   WI    53590 1268  

200 COLUMBUS CORNERS DR

  

Whiteville

   NC    28472 1269  

1915 S HURSTBOURNE PKWY

  

Louisville

   KY    40220 1270  

1201 KNOX AVE

  

North Augusta

   SC    29841 1271  

2400 HIGHWAY 19 N

  

Meridian

   MS    39307 1272  

5110 COLLEGE AVE

  

Snyder

   TX    79549 1273  

6310 S US HIGHWAY 85-87

  

Fountain

   CO    80817 1274  

1362 W MAIN ST

  

Whitewater

   WI    53190 1275  

2440 N LEBANON ST

  

Lebanon

   IN    46052 1276  

3711 S TAYLOR DR

  

Sheboygan

   WI    53081 1277  

611 STATE HIGHWAY 54

  

Black River Falls

   WI    54615 1278  

1506 FIR ST

  

Perry

   OK    73077 1279  

10411 N FREEWAY 45

  

Houston

   TX    77037 1280  

2881 NORTH AVE

  

Grand Junction

   CO    81501 1281  

2151 E MAIN ST

  

Spartanburg

   SC    29307 1282  

140 E COLLEGE DR

  

Concordia

   KS    66901 1283  

14500 US HIGHWAY 301 S

  

Starke

   FL    32091 1284  

3700 HWY 280/431 N.

  

Phenix City

   AL    36867 1285  

1940 VENTURE DR

  

Ottumwa

   IA    52501 1286  

7520 GARNERS FERRY RD

  

Columbia

   SC    29209 1287  

3141 GARDEN RD

  

Burlington

   NC    27215 1288  

1049 DURHAM RD STE A

  

Roxboro

   NC    27573 1289  

2825 PROGRESS WAY

  

Wilmington

   OH    45177 1290  

1801 US HIGHWAY 421

  

Wilkesboro

   NC    28697 1291  

7150 E SPEEDWAY BLVD

  

Tucson

   AZ    85710 1292  

2400 N FRANKLIN ST

  

Christiansburg

   VA    24073 1293  

3209 DEANS BRIDGE RD

  

Augusta

   GA    30906 1294  

3240 SOUTHWESTERN

  

Marion

   IN    46953 1295  

1100 S 1ST ST

  

Madill

   OK    73446 1296  

1126 W US HIGHWAY 77

  

San Benito

   TX    78586 1297  

2201 N YOUNG BLVD

  

Chiefland

   FL    32626 1298  

2025 N MARINE BLVD

  

Jacksonville

   NC    28546 1299  

2003 E RODEO DR

  

Cottonwood

   AZ    86326 1300  

3105 DR M L KING JR BLVD

  

New Bern

   NC    28562 1301  

5350 CLEARBROOK VILLAGE LN

  

Roanoke

   VA    24014 1302  

780 COMMONWEALTH DR

  

Norton

   VA    24273 1303  

620 S INTERSTATE 35

  

Georgetown

   TX    78628 1304  

2501 WALTON BLVD

  

Warsaw

   IN    46582 1305  

3800 DEERFIELD DR

  

Janesville

   WI    53546 1306  

233 S NEW YORK AVE

  

Alamogordo

   NM    88310 1307  

2080 NO. ST. ROUTE 50

  

Bourbonnais

   IL    60914

 

Page 30 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1308  

7700 W QUINCY AVE

  

Littleton

   CO    80123 1309  

1851 W MAIN ST

  

Salem

   VA    24153 1310  

5555 S US HWY #41

  

Terre Haute

   IN    47802 1311  

5448 WHITTLESEY BLVD STE B

  

Columbus

   GA    31909 1312  

670 LILLINGTON HWY

  

Spring Lake

   NC    28390 1313  

1200 SE MILITARY DR

  

San Antonio

   TX    78214 1314  

3795 BUFORD DR

  

Buford

   GA    30519 1315  

2032 DELL RANGE BLVD

  

Cheyenne

   WY    82009 1316  

1536 EGG HARBOR RD

  

Sturgeon Bay

   WI    54235 1317  

125 BLEACHERY BLVD

  

Asheville

   NC    28805 1318  

6777 CLINTON HWY

  

Knoxville

   TN    37912 1319  

7550 NORRIS FWY

  

Knoxville

   TN    37938 1320  

7420 CHAPMAN HWY

  

Knoxville

   TN    37920 1321  

1299 N BRIGHTLEAF BLVD

  

Smithfield

   NC    27577 1322  

160 LOWES BLVD

  

Lexington

   NC    27292 1323  

3315 N UNIVERSITY ST

  

Peoria

   IL    61604 1324  

100 W WHITE PARK DR

  

Nogales

   AZ    85621 1325  

455 E WETMORE RD

  

Tucson

   AZ    85705 1326  

2250 NO. DIERS AVE

  

Grand Island

   NE    68803 1327  

567 IVY TECH DR

  

Madison

   IN    47250 1328  

700 MIKES PIKE ST

  

Winslow

   AZ    86047 1329  

240 MALL RD

  

Logansport

   IN    46947 1330  

2450 ALLENTOWN RD RELOCATION

  

Lima

   OH    45805 1331  

2400 MICHIGAN ST

  

Sidney

   OH    45365 1332  

1601 CORNHUSKER DR

  

South Sioux City

   NE    68776 1333  

301 TOWN CENTER BLVD

  

Van Wert

   OH    45891 1334  

100 SOUTH RAGUS RD

  

Claypool

   AZ    85532 1335  

1233 N LEE HWY

  

Lexington

   VA    24450 1336  

1193 N MAIN ST

  

Marion

   VA    24354 1337  

548 CC CAMP RD

  

Elkin

   NC    28621 1338  

4701 BUENA VISTA RD RELOCATION

  

Columbus

   GA    31907 1339  

10060 TWO NOTCH RD

  

Columbia

   SC    29223 1340  

5401 FAIRINGTON RD

  

Lithonia

   GA    30038 1341  

335 S RED BANK RD

  

Evansville

   IN    47712 1342  

300 W ESPLANADE AVE

  

Kenner

   LA    70065 1344  

1028 RICHMOND AVENUE C.

  

Staunton

   VA    24401 1345  

3471 OLD HALIFAX RD

  

South Boston

   VA    24592 1346  

3911 BIENVILLE BLVD

  

Ocean Springs

   MS    39564 1347  

1430 AUSTIN HWY

  

San Antonio

   TX    78209 1348  

5135 CAROLINA BEACH RD

  

Wilmington

   NC    28412 1349  

3306 NORTH UNIVERSITY DRIVE

  

Sunrise

   FL    33351 1350  

3900 WARDS RD

  

Lynchburg

   VA    24502

 

Page 31 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1351  

1330 NO. EISENHOWER DR

  

Beckley

   WV    25801 1352  

5625 S NC 41 HWY

  

Wallace

   NC    28466 1353  

5110 JEFFERSON HWY

  

Harahan

   LA    70123 1354  

570 PAMLICO PLZ

  

Washington

   NC    27889 1355  

300 NC HIGHWAY 24

  

Morehead City

   NC    28557 1356  

410 GRAND VALLEY BLVD

  

Martinsville

   IN    46151 1357  

2501 HIGHWAY 180 E

  

Silver City

   NM    88061 1358  

2110 BELLS HWY

  

Walterboro

   SC    29488 1359  

7400 RIVERS AVE

  

North Charleston

   SC    29406 1360  

204 TOWN CENTER RD

  

Fayetteville

   WV    25840 1361  

3400 SINGING HILLS BLVD

  

Sioux City

   IA    51106 1362  

15017 EMERALD COAST PKWY

  

Destin

   FL    32541 1363  

1681 EATONTON RD

  

Madison

   GA    30650 1364  

5695 HIGHWAY 95 N

  

Lake Havasu City

   AZ    86404 1365  

2222 CREST VIEW DR

  

Hudson

   WI    54016 1366  

505 S. PINE RIDGE AVENUE

  

Merrill

   WI    54452 1367  

2720 WATSON BLVD

  

Warner Robins

   GA    31093 1368  

11217 STATE ROUTE 41

  

West Union

   OH    45693 1369  

300 N BEELINE HWY

  

Payson

   AZ    85541 1370  

2840 HIGHWAY 95

  

Bullhead City

   AZ    86442 1371  

735 WHITFIELD DR

  

Columbus

   IN    47201 1372  

4500 FAYETTEVILLE RD

  

Raleigh

   NC    27603 1373  

4004 LAWRENCEVILLE HWY NW

  

Lilburn

   GA    30047 1374  

200 S STATE ROAD 434

  

Altamonte Springs

   FL    32714 1375  

2255 HIGHWAY 71

  

Marianna

   FL    32448 1376  

204 NO. ANDERSON LANE

  

Hendersonville

   TN    37075 1377  

3801 RUNNING BROOK FARMS BLVD

  

Johnsburg

   IL    60051 1378  

2304 LINCOLNWAY E

  

Goshen

   IN    46526 1379  

210 GREENVILLE BLVD SW

  

Greenville

   NC    27834 1380  

2609 7TH ST

  

Las Vegas

   NM    87701 1381  

2555 W APACHE TRL

  

Apache Junction

   AZ    85120 1382  

508 NW BYPASS 72

  

Greenwood

   SC    29649 1383  

350 ROBERT SMALLS PKWY

  

Beaufort

   SC    29906 1384  

6 CONLEY RD

  

La Junta

   CO    81050 1385  

3000 E FRANKLIN BLVD

  

Gastonia

   NC    28056 1386  

1706 W REYNOLDS ST

  

Pontiac

   IL    61764 1387  

3801 TURTLE CREEK DR

  

Coral Springs

   FL    33067 1388  

2501 E NORTH ST

  

Kendallville

   IN    46755 1389  

1515 S.E. MARSHALL ST

  

Boone

   IA    50036 1390  

8001 US HIGHWAY 19 N

  

Pinellas Park

   FL    33781 1391  

1101 BEVILLE RD

  

Daytona Beach

   FL    32119 1392  

5226 SIGMON RD

  

Wilmington

   NC    28403

 

Page 32 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1393  

2203 AVENUE A WEST

  

Oskaloosa

   IA    52577 1394  

10600 W LAYTON AVE

  

Greenfield

   WI    53228 1395  

1340 W MCCORD ST

  

Centralia

   IL    62801 1396  

920 HWY 12

  

Baraboo

   WI    53913 1397  

10224 COORS BYP NW

  

Albuquerque

   NM    87114 1398  

4545 HYPOLUXO RD

  

Lake Worth

   FL    33463 1399  

1126 E LYNCHBURG SALEM TPKE

  

Bedford

   VA    24523 1400  

1911 EPPS BRIDGE PKWY

  

Athens

   GA    30606 1401  

2552 W. 75TH ST

  

Naperville

   IL    60540 1403  

250 FURNITURE DR

  

Cornelia

   GA    30531 1404  

820 S RAND RD

  

Lake Zurich

   IL    60047 1405  

4600 7TH ST

  

Bay City

   TX    77414 1406  

2350 S PLEASANT VALLEY RD

  

Winchester

   VA    22601 1407  

1530 WALMART DR

  

Lebanon

   OH    45036 1408  

4400 W TENNESSEE ST

  

Tallahassee

   FL    32304 1409  

10750 WESTVIEW DR

  

Houston (Westview)

   TX    77043 1410  

1801 W MAIN ST

  

Troy

   OH    45373 1411  

18680 S NOGALES HWY

  

Green Valley

   AZ    85614 1412  

4308 E GRAND AVE

  

Laramie

   WY    82070 1413  

1205 S IL ROUTE 31

  

Crystal Lake

   IL    60014 1414  

1 I 25 BYPASS

  

Belen

   NM    87002 1415  

2200 17TH ST.

  

Spirit Lake

   IA    51360 1416  

1815 SCOTT ST

  

Napoleon

   OH    43545 1417  

3050 E STATE ROUTE 69

  

Prescott

   AZ    86301 1418  

1530 WEST HWY 50

  

O Fallon

   IL    62269 1419  

5311 COLDWATER RD

  

Fort Wayne

   IN    46825 1420  

850 S BARRINGTON RD

  

Streamwood

   IL    60107 1421  

1980 FREEDOM PKWY

  

Washington

   IL    61571 1422  

7700 N ALGER RD

  

Alma

   MI    48801 1423  

1165 SUPERIOR DR

  

Saint Johns

   MI    48879 1424  

671 SOUTHPARK BLVD

  

Colonial Heights

   VA    23834 1425  

402 W PLAZA DR

  

Columbia City

   IN    46725 1426  

351 RIVER HILL DR

  

Ashland

   KY    41101 1427  

1470 S COURT ST

  

Circleville

   OH    43113 1428  

4730 ENCORE BLVD

  

Mount Pleasant

   MI    48858 1429  

2052 N STATE ROUTE 53

  

Fremont

   OH    43420 1430  

351 S WASHBURN ST

  

Oshkosh

   WI    54904 1431  

300 NO. PARK DRIVE

  

Keokuk

   IA    52632 1432  

8917 E 34 RD

  

Cadillac

   MI    49601 1433  

1950 HAVEMANN RD

  

Celina

   OH    45822 1434  

707 S 8TH ST

  

Colorado Springs

   CO    80905 1435  

806 LAUREL ST

  

Creston

   IA    50801

 

Page 33 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1436  

6294 FOREST HILL BLVD

  

Greenacres

   FL    33415 1437  

2600 N HIGHWAY 64

  

Guymon

   OK    73942 1438  

1330 S PROVIDENCE CENTER DR

  

Cedar City

   UT    84720 1439  

625 W TELEGRAPH ST

  

Washington

   UT    84780 1440  

99 W 1280 N

  

Tooele

   UT    84074 1441  

5303 BOWEN DRIVE

  

Mason

   OH    45040 1442  

1017 WEST HAUL ROAD

  

Page

   AZ    86040 1443  

4370 EASTGATE SQUARE DR

  

Cincinnati

   OH    45245 1444  

9890 HUTCHINSON PARK DR

  

Jacksonville

   FL    32225 1445  

2826 EAST HARBOR RD

  

Port Clinton

   OH    43452 1446  

2501 WEST AVE

  

Rice Lake

   WI    54868 1447  

3705 TOWER AVE

  

Superior

   WI    54880 1448  

1996 E MAIN ST

  

Ashland

   OH    44805 1449  

4115 CALUMET AVE

  

Manitowoc

   WI    54220 1450  

200 ACADEMY DR

  

Ripley

   WV    25271 1451  

100 LINCOLN AVE

  

Beardstown

   IL    62618 1452  

3209 PINEVILLE MATTHEWS RD

  

Charlotte

   NC    28226 1453  

2440 W MASON ST

  

Green Bay

   WI    54303 1454  

5211 BROADWAY ST

  

Quincy

   IL    62305 1455  

8401 ANDERSON BLVD

  

Fort Worth

   TX    76120 1456  

125 N 2ND ST

  

Evanston

   WY    82930 1457  

1733 N FEDERAL BLVD

  

Riverton

   WY    82501 1458  

3040 BATTLEFIELD PKWY

  

Fort Oglethorpe

   GA    30742 1459  

7245 US 31 S

  

Indianapolis

   IN    46227 1460  

3803 OSBORNE DR W

  

Hastings

   NE    68901 1461  

201 GATEWAY BLVD

  

Rock Springs

   WY    82901 1462  

501 WILLOW LN

  

Greenville

   AL    36037 1463  

70 HOSPITALITY DR

  

Xenia

   OH    45385 1464  

8180 S TRYON ST

  

Charlotte

   NC    28273 1465  

515 MOUNT CROSS RD

  

Danville

   VA    24540 1466  

2824 APPALACHIAN HWY

  

Jacksboro

   TN    37757 1467  

539 E CENTRAL AVE

  

Jamestown

   TN    38556 1468  

205 HOUSE CARLSON DR

  

Batesville

   MS    38606 1469  

2020 GUNBARREL RD STE 250

  

Chattanooga

   TN    37421 1470  

700 19TH AVE SE

  

Willmar

   MN    56201 1471  

1717 N SHAWANO ST

  

New London

   WI    54961 1472  

1752 NO. FRONTAGE

  

Hastings

   MN    55033 1473  

1881 E MADISON AVE

  

Mankato

   MN    56001 1474  

2900 S PACIFIC AVE

  

Yuma

   AZ    85365 1475  

2485 HIGHWAY 92

  

Washington

   IA    52353 1476  

1351 VETERANS PKWY

  

Clarksville

   IN    47129 1477  

200 WAL ST

  

Summersville

   WV    26651

 

Page 34 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1478  

354 PRIVATE DRIVE 288

  

South Point

   OH    45680 1479  

2400 MORTHLAND DR

  

Valparaiso

   IN    46383 1480  

950 E GREENVILLE PIKE

  

Winchester

   IN    47394 1481  

209 LAKESHORE PKWY

  

Homewood

   AL    35209 1482  

7011 W WATERS AVE

  

Tampa

   FL    33634 1483  

3001 BROADWAY AVE

  

Yankton

   SD    57078 1485  

2300 S DOUGLAS HWY

  

Gillette

   WY    82718 1486  

1800 PEERY DR

  

Farmville

   VA    23901 1487  

5780 FRANKLIN ST

  

Michigan City

   IN    46360 1488  

7001 CONCOURSE PKWY

  

Douglasville

   GA    30134 1489  

555 E TOWNLINE RD

  

Vernon Hills

   IL    60061 1490  

7219 WALTON ST

  

Rockford

   IL    61108 1491  

1500 N JEFFERSON WAY

  

Indianola

   IA    50125 1492  

14000 E EXPOSITION AVE

  

Aurora

   CO    80012 1493  

3371 S ALABAMA AVE

  

Monroeville

   AL    36460 1494  

4109 S STAPLES ST

  

Corpus Christi

   TX    78411 1495  

7680 BRANDT PIKE

  

Huber Heights

   OH    45424 1496  

1334 FLAMMANG DR

  

Waterloo

   IA    50702 1497  

21410 S CICERO AVE RELOCATION

  

Matteson

   IL    60443 1498  

3738 BATTLEGROUND AVE

  

Greensboro

   NC    27410 1499  

520 N JEFFERSON ST

  

Lewisburg

   WV    24901 1500  

1201 29TH ST SE

  

Watertown

   SD    57201 1501  

14941 N DALE MABRY HWY

  

Tampa

   FL    33618 1502  

251 PREMIER BLVD

  

Roanoke Rapids

   NC    27870 1503  

6244 WILMINGTON PIKE

  

Dayton

   OH    45459 1504  

8800 KINGSRIDGE DR

  

Dayton

   OH    45458 1505  

254 CASSIDY BLVD

  

Pikeville

   KY    41501 1506  

1220 W MAIN ST

  

Manchester

   IA    52057 1507  

3030 N ROCK RD

  

Wichita

   KS    67226 1508  

1695 COFFEEN AVE

  

Sheridan

   WY    82801 1509  

103 E CARLISLE

  

Maquoketa

   IA    52060 1510  

7625 DOERING DR

  

Florence

   KY    41042 1511  

1800 SOUTH UNIVERSITY DRIVE

  

Miramar

   FL    33025 1512  

800 W WARNER RD

  

Chandler

   AZ    85225 1513  

35404 US HIGHWAY 19 N

  

Palm Harbor

   FL    34684 1514  

2201 MICHIGAN AVE

  

Arnold

   MO    63010 1515  

W190N9855 APPLETON AVE

  

Germantown

   WI    53022 1516  

1501 ROOSEVELT

  

Borger

   TX    79007 1517  

5001 N FEDERAL HIGHWAY

  

Pompano Beach

   FL    33064 1518  

3221 W 86TH ST

  

Indianapolis

   IN    46268 1519  

100 WALMART DR

  

Jackson

   OH    45640 1520  

3820 7TH AVE SE

  

Aberdeen

   SD    57401

 

Page 35 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1521  

8451 COLERAIN AVE

  

Cincinnati

   OH    45239 1522  

721 BEVERLY PIKE

  

Elkins

   WV    26241 1523  

11400 WEST BROAD STREET ROAD

  

Glen Allen

   VA    23060 1524  

12000 IRON BRIDGE RD

  

Chester

   VA    23831 1525  

7430 BELL CREEK RD

  

Mechanicsville

   VA    23111 1526  

1831 LAKE AVE

  

Storm Lake

   IA    50588 1527  

101 TANGLEWOOD PKWY N

  

Elizabeth City

   NC    27909 1528  

2645 BLAIRS FERRY RD NE

  

Cedar Rapids

   IA    52402 1529  

2801 E MARKET ST BLDG B

  

York

   PA    17402 1530  

710 N DAVIS AVE

  

Cleveland

   MS    38732 1531  

620 DUNDEE AVE RELOCATION

  

East Dundee

   IL    60118 1532  

5845 W BELL RD

  

Glendale

   AZ    85308 1533  

7975 W PEORIA AVE

  

Peoria

   AZ    85345 1534  

2717 ROCK ISLAND PL

  

Bismarck

   ND    58504 1535  

3209 S LOUISE AVE

  

Sioux Falls

   SD    57106 1536  

10237 BAY PINES BLVD

  

St Petersburg

   FL    33708 1537  

1270 YORK RD

  

Gettysburg

   PA    17325 1538  

2233 6TH ST.

  

Brookings

   SD    57006 1539  

359 N LEXINGTON SPRINGMILL RD

  

Ontario

   OH    44906 1540  

201 73RD ST

  

South Haven

   MI    49090 1541  

9990 BELVEDERE RD

  

West Palm Beach

   FL    33411 1542  

950 EDELWEISS PARKWAY

  

Gaylord

   MI    49735 1543  

2825 1ST AVE

  

Spearfish

   SD    57783 1544  

550 EMILY DR

  

Clarksburg

   WV    26301 1545  

2551 32ND AVE S

  

Grand Forks

   ND    58201 1546  

840 S OAK ST

  

Iowa Falls

   IA    50126 1547  

4205 COMMERCE DR

  

Lafayette

   IN    47905 1548  

1790 E WALNUT ST

  

Watseka

   IL    60970 1549  

2020 N 75TH AVE

  

Phoenix

   AZ    85035 1550  

900 N MAIN ST

  

Gunnison

   CO    81230 1551  

6701 S 27TH ST

  

Franklin

   WI    53132 1552  

323 S ARLINGTON ST

  

Salisbury

   NC    28144 1553  

314 WEST ARMY TRAIL ROAD

  

Bloomingdale

   IL    60108 1554  

3223 E HAMMER LN

  

Stockton

   CA    95212 1555  

2150 N WATERMAN AVE

  

El Centro

   CA    92243 1556  

9265 159TH ST

  

Orland Hills

   IL    60487 1557  

8300 E 96TH ST

  

Fishers

   IN    46037 1558  

304 E ARBOR LN

  

Eden

   NC    27288 1559  

201 N NELLIS BLVD

  

Las Vegas

   NV    89110 1560  

6005 S EASTERN AVE

  

Las Vegas

   NV    89119 1561  

3950 AUSTIN PEAY HWY

  

Memphis

   TN    38128 1562  

13020 RIVERDALE DR NW

  

Coon Rapids

   MN    55448

 

Page 36 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1563  

44665 VALLEY CENTRAL WAY

  

Lancaster

   CA    93536 1564  

4490 GALLIA ST

  

New Boston

   OH    45662 1565  

4001 2ND AVE W

  

Williston

   ND    58801 1566  

4024 ELKHART RD STE 2

  

Goshen

   IN    46526 1567  

2456 3RD AVE W

  

Dickinson

   ND    58601 1568  

1275 N HERMITAGE RD

  

Hermitage

   PA    16148 1569  

240 WAL MART WAY

  

Maysville

   KY    41056 1570  

505 TOURING DR

  

Auburn

   IN    46706 1571  

250 WOLF RUN

  

Mukwonago

   WI    53149 1572  

1851 W HIGHWAY 40

  

Vernal

   UT    84078 1573  

255 S HIGHWAY 55

  

Price

   UT    84501 1574  

6225 COLONY ST

  

Bakersfield

   CA    93307 1575  

355 ORO DAM BLVD E

  

Oroville

   CA    95965 1576  

1555 US HIGHWAY 41

  

Schererville

   IN    46375 1577  

1315 HIGHWAY 25 N

  

Buffalo

   MN    55313 1578  

970 MANSELL RD

  

Roswell

   GA    30076 1579  

1015 LEWIS ST

  

Oxford

   NC    27565 1580  

10617 E WASHINGTON ST

  

Indianapolis

   IN    46229 1581  

4731 13TH AVE S

  

Fargo

   ND    58103 1583  

1977 W CLEVELAND AVE

  

Madera

   CA    93637 1584  

3615 S RAINBOW BLVD

  

Las Vegas

   NV    89103 1585  

1401 S DEWEY ST

  

North Platte

   NE    69101 1586  

1133 EW CONNECTOR SW

  

Austell

   GA    30106 1587  

2225 PLAZA PKWY

  

Modesto

   CA    95350 1588  

11896 AMARGOSA RD

  

Victorville

   CA    92392 1589  

16205 S MILITARY TRL

  

Delray Beach

   FL    33484 1590  

5851 NW 177TH ST

  

Hialeah

   FL    33015 1591  

6535 GRAYSON RD

  

Harrisburg

   PA    17111 1592  

901 N VAN DYKE RD

  

Bad Axe

   MI    48413 1593  

800 E CHICAGO ST

  

Coldwater

   MI    49036 1594  

911 HEBRON RD

  

Heath

   OH    43056 1595  

555 COLEMANS CROSSING BLVD

  

Marysville

   OH    43040 1596  

200 SOUTH BOLINGBROOK DRIVE

  

Bolingbrook

   IL    60440 1597  

10938 S MEMORIAL DR

  

Tulsa

   OK    74133 1598  

4617 E BELL RD

  

Phoenix

   AZ    85032 1599  

11701 METCALF AVE

  

Overland Park

   KS    66210 1600  

911 S CHINA LAKE BLVD RELOCATI

  

Ridgecrest

   CA    93555 1601  

2001 E 151ST ST

  

Carmel

   IN    46033 1602  

3401 FREEDOM DR

  

Springfield

   IL    62704 1603  

1691 J A COCHRAN BYPASS

  

Chester

   SC    29706 1604  

1200 N LACROSSE ST

  

Rapid City

   SD    57701 1605  

4600 MOBILE HWY STE 122

  

Pensacola

   FL    32506

 

Page 37 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1606  

5764 HIGHWAY 153

  

Hixson

   TN    37343 1607  

10180 US HIGHWAY 522 S

  

Lewistown

   PA    17044 1608  

1025 S MAIN ST

  

Red Bluff

   CA    96080 1609  

100 SE 29TH ST

  

Grand Rapids

   MN    55744 1610  

100 ELMRIDGE CENTER DR

  

Greece

   NY    14626 1611  

4845 24TH AVE

  

Fort Gratiot

   MI    48059 1612  

1650 W VALENCIA RD

  

Tucson

   AZ    85746 1613  

2628 S MAIN ST

  

High Point

   NC    27263 1614  

1525 GLENN SCHOOL RD

  

Durham

   NC    27704 1615  

2203 LOVERIDGE RD

  

Pittsburg

   CA    94565 1616  

2900 MAIN ST

  

Susanville

   CA    96130 1617  

4400 E 2ND ST

  

Casper

   WY    82609 1618  

2936 E 79TH AVE

  

Merrillville

   IN    46410 1619  

1200 MARKETPLACE DR

  

Rochester

   NY    14623 1620  

2578 DOUGLAS AVE

  

Brewton

   AL    36426 1621  

23148 HWY 5

  

Centerville

   IA    52544 1622  

2801 W STATE ROUTE 18

  

Tiffin

   OH    44883 1623  

2150 WILKES BARRE TWNSP MKTPL

  

Wilkes Barre

   PA    18702 1624  

2601 FASHION PLACE

  

Bakersfield

   CA    93306 1625  

1111 HOLTON DR

  

Le Mars

   IA    51031 1626  

2000 W MEMORIAL RD

  

Oklahoma City

   OK    73134 1627  

415 34TH ST N

  

Dilworth

   MN    56529 1628  

5500 MILAN RD STE 200

  

Sandusky

   OH    44870 1629  

2150 E NATIONAL AVE

  

Brazil

   IN    47834 1630  

1906 FORT JONES RD

  

Yreka

   CA    96097 1631  

1900 CUNNINGHAM DR

  

Hampton

   VA    23666 1632  

4611 STATE HIGHWAY 29 S

  

Alexandria

   MN    56308 1633  

21 COUNTY ROAD 120

  

Saint Cloud

   MN    56303 1634  

15091 18TH ST NE

  

Little Falls

   MN    56345 1635  

2000 S WEST AVE

  

Waukesha

   WI    53189 1636  

3900 S BROADWAY

  

Minot

   ND    58701 1637  

6304 N 99TH ST

  

Omaha

   NE    68134 1638  

3176 S EUFAULA AVE

  

Eufaula

   AL    36027 1639  

2395 MAIN ST

  

Rochester

   IN    46975 1640  

1665 N ATHERTON ST

  

State College

   PA    16803 1641  

1529 WASHINGTON ST

  

Williamston

   NC    27892 1642  

1680 PACKARD HWY

  

Charlotte

   MI    48813 1643  

377 N ROLLING MEADOWS DR

  

Fond Du Lac

   WI    54937 1644  

120 AJK BLVD

  

Lewisburg

   PA    17837 1645  

250 S 12TH AVE

  

Hanford

   CA    93230 1646  

6131 E SOUTHERN AVE

  

Mesa

   AZ    85206 1647  

1700 S 13TH ST

  

Decatur

   IN    46733

 

Page 38 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1648  

3770 US HIGHWAY 395 S

  

Carson City

   NV    89705 1649  

921 25TH ST SW

  

Jamestown

   ND    58401 1650  

825 E GREEN BAY AVE

  

Saukville

   WI    53080 1651  

7011 MAIN ST

  

American Canyon

   CA    94503 1652  

5225 ALEXANDER RD

  

Dublin

   VA    24084 1653  

110 BERLIN RD

  

Weston

   WV    26452 1654  

7295 GLORY RD

  

Baxter

   MN    56425 1655  

1835 S US HIGHWAY 231

  

Crawfordsville

   IN    47933 1656  

16086 CONNEAUT LAKE RD

  

Meadville

   PA    16335 1657  

150 WESTERN AVE NW

  

Faribault

   MN    55021 1658  

2205 HARRISON RD SE

  

Thomson

   GA    30824 1659  

60 W BROMLEY LN

  

Brighton

   CO    80601 1660  

40130 10TH ST W

  

Palmdale

   CA    93551 1661  

4101 W VERNON AVE

  

Kinston

   NC    28504 1662  

1116 CROSSROADS DR

  

Statesville

   NC    28625 1663  

135 TOWN CENTER LOOP

  

Waynesville

   NC    28786 1664  

2500 FOREST HILLS RD W

  

Wilson

   NC    27893 1665  

4801 W CLARA LN

  

Muncie

   IN    47304 1666  

3850 E INDEPENDENCE BLVD

  

Charlotte

   NC    28205 1667  

1601 NO. CASS ST

  

Wabash

   IN    46992 1668  

6590 GRAND AVE

  

Gurnee

   IL    60031 1669  

3915 GATEWAY DR

  

Eau Claire

   WI    54701 1670  

1135 BERKSHIRE BLVD

  

Wyomissing

   PA    19610 1671  

8525 S 71ST PLZ

  

Papillion

   NE    68133 1672  

2500 LAKE SHORE DR E

  

Ashland

   WI    54806 1673  

4238 RECREATION DR

  

Canandaigua

   NY    14424 1674  

17850 GARLAND GROH BLVD

  

Hagerstown

   MD    21740 1675  

2136 CAMPBELLSVILLE RD

  

Lebanon

   KY    40033 1676  

730 US HIGHWAY 66 E

  

Tell City

   IN    47586 1677  

4765 COMMERCIAL DR

  

New Hartford

   NY    13413 1678  

2863 HERITAGE DR

  

Delafield

   WI    53018 1679  

3107 MARKET PL

  

Onalaska

   WI    54650 1680  

15885 SW 88TH ST

  

Kendall

   FL    33196 1681  

930 MOUNT PROSPECT PLZ

  

Mt Prospect

   IL    60056 1682  

2448 CHESAPEAKE SQUARE RING RD

  

Chesapeake

   VA    23321 1683  

705 S FREMONT STREET

  

Shenandoah

   IA    51601 1684  

72 BEDFORD SQ

  

Everett

   PA    15537 1685  

1730 N GARFIELD AVE

  

Pierre

   SD    57501 1686  

5469 S REDWOOD RD

  

Taylorsville

   UT    84123 1687  

1200 N MAIN ST

  

Suffolk

   VA    23434 1688  

657 PHOENIX DR

  

Virginia Beach

   VA    23452 1689  

5650 S CHAMBERS RD

  

Aurora

   CO    80015

 

Page 39 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1690  

4224 N PROSPECT ST

  

Decatur

   IL    62526 1691  

7701 FRONTAGE RD

  

Overland Park

   KS    66204 1692  

1120 S MOUNT VERNON AVE

  

Colton

   CA    92324 1693  

2050 W REDLANDS BLVD

  

Redlands

   CA    92373 1694  

2875 SUGAR HILL RD

  

Marion

   NC    28752 1695  

1424 HWY 2 E

  

Devils Lake

   ND    58301 1696  

3300 STATE HIGHWAY 210 W

  

Fergus Falls

   MN    56537 1697  

8465 ELK GROVE BLVD

  

Elk Grove

   CA    95758 1698  

3 COMMERCE DR

  

Hooksett

   NH    03106 1699  

745 W HILL FIELD RD

  

Layton

   UT    84041 1700  

13425 COMMUNITY ROAD

  

Poway

   CA    92064 1701  

955 ELBERT ST

  

Elberton

   GA    30635 1702  

1000 NORTH WICKHAM R

  

Melbourne

   FL    32935 1703  

800 FOXCROFT AVE

  

Martinsburg

   WV    25401 1704  

1501 HELEN POWER DR

  

Vacaville

   CA    95687 1705  

1860 N ROAD

  

Waterloo

   NY    13165 1707  

16280 DRESDEN AVE

  

East Liverpool

   OH    43920 1708  

4848 S 900 W

  

Riverdale

   UT    84405 1709  

2016 N WAYNE ST

  

Angola

   IN    46703 1710  

950 HIGHWAY 80 E

  

Clinton

   MS    39056 1711  

1600 MONTCLAIR RD

  

Birmingham

   AL    35210 1712  

990 MISSOURI AVE N

  

Largo

   FL    33770 1713  

2071 N MAIN ST

  

Canton

   IL    61520 1714  

32 TYGART MALL LOOP

  

Fairmont

   WV    26554 1715  

8155 ELLIOTT RD

  

Easton

   MD    21601 1716  

150 SOLOMONS ISLAND RD N

  

Prince Frederick

   MD    20678 1717  

11930 ACTON LN

  

Waldorf

   MD    20601 1718  

2500 TIFFIN AVE

  

Findlay

   OH    45840 1719  

21400 PERRY AVE

  

Big Rapids

   MI    49307 1720  

1550 SCENIC HWY N

  

Snellville

   GA    30078 1721  

919 HIGHWAY 1 W

  

Iowa City

   IA    52246 1722  

1221 E MAIN ST

  

Marshall

   MN    56258 1723  

5101 SE 14TH ST

  

Des Moines

   IA    50320 1724  

1640 S WASHINGTON ST

  

Millersburg

   OH    44654 1726  

171 BURGESS ROAD

  

Harrisonburg

   VA    22801 1727  

861 COUNTY ROAD F

  

Berlin

   WI    54923 1728  

2321 CHARLES ST

  

Anderson

   IN    46013 1729  

4200 WESTERN AVE

  

Connersville

   IN    47331 1730  

1660 TAPPAHANNOCK BLVD

  

Tappahannock

   VA    22560 1731  

990 STATE ROUTE 5 AND 20

  

Geneva

   NY    14456 1732  

510 AVENUE C

  

Denison

   IA    51442 1733  

1621 E M 21

  

Owosso

   MI    48867

 

Page 40 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1734  

2610 N PROSPECT AVE

  

Champaign

   IL    61822 1735  

1455 E LAKE COOK RD

  

Wheeling

   IL    60090 1736  

36 JEROME DRIVE

  

Dover

   DE    19901 1737  

900 SOUTH ROUTE 83

  

Villa Park

   IL    60181 1738  

1300 HIGHWAY 15 S

  

Hutchinson

   MN    55350 1739  

30 TRINITY POINT DR

  

Washington

   PA    15301 1740  

2545 IL ROUTE 26 S

  

Freeport

   IL    61032 1741  

939 N DUPONT BLVD

  

Milford

   DE    19963 1742  

3501 ROUTE 42

  

Turnersville

   NJ    08012 1743  

201 WALTON ROAD

  

Harlan

   KY    40831 1744  

1902 EMPIRE BLVD RELOCATION

  

Webster

   NY    14580 1745  

3601 E MAIN ST

  

Richmond

   IN    47374 1746  

1380 W ELLIOT RD

  

Tempe

   AZ    85284 1747  

1800 N PERRIS BLVD

  

Perris

   CA    92571 1748  

3951 W ASHLEY CIR

  

Charleston

   SC    29414 1749  

59 WALTONS WAY

  

Somersworth

   NH    03878 1750  

1546 MARION-MT. GILEAD ROAD

  

Marion

   OH    43302 1751  

6600 GLENWOOD AVE

  

Raleigh

   NC    27612 1752  

3921 WILDER RD

  

Bay City

   MI    48706 1753  

11 ASHLEIGH DRIVE

  

Derry

   NH    03038 1754  

3850 E GRAND RIVER AVE

  

Howell

   MI    48843 1755  

4625 REDWOOD DR

  

Rohnert Park

   CA    94928 1756  

17251 FOOTHILL BLVD

  

Fontana

   CA    92335 1757  

4740 MALL DR

  

Hermantown

   MN    55811 1758  

3167 S STATE ROAD 3

  

New Castle

   IN    47362 1759  

6819 WALTON LN

  

Gloucester

   VA    23061 1760  

1018 RILEY ST

  

Folsom

   CA    95630 1761  

379 W PONTOON RD

  

Granite City

   IL    62040 1762  

700 LAFAYETTE ROAD UNIT #1

  

Seabrook

   NH    03874 1763  

4001 COLLEGE AVE

  

Bluefield

   VA    24605 1764  

1001 73RD ST

  

Des Moines

   IA    50324 1765  

2028 N CENTER AVE

  

Somerset

   PA    15501 1766  

3100 JOHNSON FERRY RD

  

Marietta

   GA    30062 1767  

4540 MAIN ST. B 3079

  

Shallotte

   NC    28459 1768  

1355 SANDHILL RD

  

Orem

   UT    84058 1769  

20 INDUSTRIAL DR

  

Du Bois

   PA    15801 1770  

20245 ROUTE 19

  

Cranberry Twp

   PA    16066 1771  

1500 S CENTERVILLE RD

  

Sturgis

   MI    49091 1772  

3600 WASHBURN WAY

  

Klamath Falls

   OR    97603 1773  

12401 JEFFERSON AVE

  

Newport News

   VA    23602 1774  

3310 NC HIGHWAY 87 S

  

Sanford

   NC    27332 1775  

3290 S SANTIAM HWY

  

Lebanon

   OR    97355

 

Page 41 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1776  

1901 MARKET WAY

  

Watertown

   WI    53094 1777  

5900 PERKIOMEN AVE

  

Reading

   PA    19606 1778  

321 YELLOWSTONE AVE

  

Cody

   WY    82414 1779  

10260 S HARLEM AVE

  

Bridgeview

   IL    60455 1780  

975 HILTON HEIGHTS RD

  

Charlottesville

   VA    22901 1781  

819 BENNIE RD

  

Cortland

   NY    13045 1782  

701 GRAND CENTRAL AVE

  

Vienna

   WV    26105 1783  

2700 W BROADWAY ST

  

Princeton

   IN    47670 1784  

3025 LANCASTER DR NE

  

Salem

   OR    97305 1785  

254 LOWELL RD

  

Hudson

   NH    03051 1786  

1360 TOWN CENTRE DR

  

Eagan

   MN    55123 1787  

2014 KITTYHAWK RD

  

Carroll

   IA    51401 1788  

500 GALLERY BLVD

  

Scarborough

   ME    04074 1789  

2350 W KETTLEMAN LN RELO

  

Lodi

   CA    95242 1790  

2150 N TELEGRAPH RD

  

Monroe

   MI    48162 1791  

7083 W 48TH ST

  

Fremont

   MI    49412 1792  

1102 MILLION DOLLAR HWY

  

Saint Marys

   PA    15857 1793  

3002 STACEY ALLISON WAY

  

Woodburn

   OR    97071 1794  

100 LUNGER DR

  

Bloomsburg

   PA    17815 1795  

177 FOREST GATE DR

  

Pisgah Forest

   NC    28768 1796  

85 STATE ROUTE 101A

  

Amherst

   NH    03031 1797  

55 THOMASTON COMMONS WAY

  

Thomaston

   ME    04861 1798  

1121 E CARO RD

  

Caro

   MI    48723 1799  

2950 NEW PINERY RD

  

Portage

   WI    53901 1800  

1801 MARKETPLACE DR

  

Garland

   TX    75041 1801  

4801 S COOPER ST

  

Arlington

   TX    76017 1802  

1501 SW WANAMAKER RD

  

Topeka

   KS    66604 1803  

4331 THOUSAND OAKS DRIVE

  

San Antonio

   TX    78217 1804  

1710 APPLE GLEN BLVD

  

Fort Wayne

   IN    46804 1805  

79295 US HWY 111

  

La Quinta

   CA    92253 1806  

329 S KINGSBORO AVE EXT

  

Gloversville

   NY    12078 1807  

265 N ROUTE 73

  

Berlin

   NJ    08091 1808  

1805 CENTRAL PARK DRIVE

  

Steamboat Springs

   CO    80487 1809  

701 OLDS ST

  

Jonesville

   MI    49250 1810  

26 W MERRITT BLVD

  

Fishkill

   NY    12524 1811  

1170 N MILITARY HWY

  

Norfolk

   VA    23502 1812  

3883 BURBANK RD

  

Wooster

   OH    44691 1813  

6788 STATE ROUTE 31 E

  

Newark

   NY    14513 1814  

1100 S RANDALL RD

  

Elgin

   IL    60123 1815  

3680 W SHAW AVE

  

Fresno

   CA    93711 1816  

7106 KNIGHTDALE BLVD

  

Knightdale

   NC    27545 1817  

1350 N 1ST ST

  

Hermiston

   OR    97838

 

Page 42 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1818  

2131 W GALENA BLVD

  

Aurora

   IL    60506 1819  

180 CEDAR FALLS RD

  

Menomonie

   WI    54751 1820  

1 HILLTOP PLZ

  

Kittanning

   PA    16201 1821  

9101 ALBEMARLE RD

  

Charlotte

   NC    28227 1823  

495 EISENHOWER DR

  

Hanover

   PA    17331 1824  

2515 ELLSWORTH RD

  

Ypsilanti

   MI    48197 1825  

8386 SUDLEY RD

  

Manassas

   VA    20109 1826  

1819 E NOBLE AVE

  

Visalia

   CA    93292 1827  

6545 LANDMARK DR

  

Park City

   UT    84098 1828  

250 CROSSROADS DR

  

Plover

   WI    54467 1829  

305 COMMERCE DR

  

Mullins

   SC    29574 1830  

297 GRANT AVE

  

Auburn

   NY    13021 1831  

8770 DELL CENTER DRIVE

  

Liverpool

   NY    13090 1832  

5601 E RAMON RD

  

Palm Springs

   CA    92264 1833  

1800 CARL D SILVER PKWY

  

Fredericksburg

   VA    22401 1834  

135 NE TERRY LN

  

Grants Pass

   OR    97526 1835  

2405 VESTAL PKWY E

  

Vestal

   NY    13850 1836  

1601 E US HIGHWAY 223

  

Adrian

   MI    49221 1837  

9451 FM 1960 BYPASS

  

Humble

   TX    77338 1838  

3041 N RAINBOW BLVD

  

Las Vegas

   NV    89108 1839  

4380 LEAVITT RD

  

Lorain

   OH    44053 1840  

1205 S MAIN ST

  

Manteca

   CA    95337 1841  

1521 SAMS CIR

  

Chesapeake

   VA    23320 1842  

4424 W WENDOVER AVE

  

Greensboro

   NC    27407 1843  

2375 NE HIGHWAY 99W

  

Mcminnville

   OR    97128 1844  

950 ROUTE 37 W

  

Toms River

   NJ    08755 1845  

4700 S FLAMINGO RD

  

Cooper City

   FL    33330 1846  

199 W 5TH ST

  

Douglas

   AZ    85607 1847  

4980 E SILVER SPRINGS BLVD

  

Ocala

   FL    34470 1848  

3S100 ROUTE 53

  

Glen Ellyn

   IL    60137 1849  

320 E HANES MILL RD

  

Winston Salem

   NC    27105 1850  

1730 LINCON WAY E

  

Chambersburg

   PA    17202 1851  

7900 W MCNAB RD

  

North Lauderdale

   FL    33068 1852  

14000 WORTH AVE

  

Woodbridge

   VA    22192 1853  

1231 S SANDERSON AVE

  

Hemet

   CA    92545 1855  

12195 SINGLETREE LN

  

Eden Prairie

   MN    55344 1856  

900 STILLWATER AVE

  

Bangor

   ME    04401 1857  

9303 MENTOR AVE

  

Mentor

   OH    44060 1858  

3001 E HIGHWAY 7

  

Montevideo

   MN    56265 1859  

2540 ROCKWOOD AVE

  

Calexico

   CA    92231 1860  

1000 E PULASKI HWY

  

Elkton

   MD    21921 1861  

5815 NORELL AVE N

  

Oak Park Heights

   MN    55082

 

Page 43 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1862  

1610 S RIVERSIDE AVE RELOCATIO

  

Rialto

   CA    92376 1863  

33752 VINE ST

  

Eastlake

   OH    44095 1864  

8000 LAKELAND AVE N

  

Brooklyn Park

   MN    55445 1865  

1410 E BRIDGE ST

  

Redwood Falls

   MN    56283 1866  

615 WILTON RD

  

Farmington

   ME    04938 1867  

280 WOODWARD RD

  

Westminster

   MD    21157 1868  

100 MOUNT AUBURN AVE

  

Auburn

   ME    04210 1869  

150 E ROUTE 70

  

Marlton

   NJ    08053 1870  

1690 SE HARVEST DR

  

Pullman

   WA    99163 1871  

20823 STATE ROUTE 3

  

Watertown

   NY    13601 1872  

2750 PROSPECT AVE

  

Helena

   MT    59601 1873  

1776 PLAINFIELD PIKE

  

Cranston

   RI    02921 1874  

2931 S MCCALL RD

  

Englewood

   FL    34224 1875  

407 GEORGE CLAUS BLVD

  

Severn

   MD    21144 1876  

2700 WASCO ST

  

Hood River

   OR    97031 1877  

1250 W HENDERSON AVE

  

Porterville

   CA    93257 1878  

1450 NORTH 2ND EAST

  

Rexburg

   ID    83440 1879  

621 MONTARA RD

  

Barstow

   CA    92311 1880  

2051 NEWMARK AVE

  

Coos Bay

   OR    97420 1881  

7901 WATT AVE

  

Antelope

   CA    95843 1882  

3400 FLORAL AVE

  

Selma

   CA    93662 1883  

3942 BRODHEAD ROAD

  

Monaca

   PA    15061 1884  

900 COMMERCE BLVD

  

Dickson City

   PA    18519 1885  

400 BUTLER CMNS

  

Butler

   PA    16001 1886  

6520 CARLISLE PIKE STE 550

  

Mechanicsburg

   PA    17050 1887  

1015 N LOYALSOCK AVE

  

Montoursville

   PA    17754 1888  

1550 N MAIN ST

  

North Logan

   UT    84341 1889  

11619 ISLAND AVE

  

Island City

   OR    97850 1890  

2702 N SALISBURY BLVD

  

Salisbury

   MD    21801 1891  

420 BUCKLAND HILLS DR

  

Manchester

   CT    06042 1892  

9450 JOLIET RD

  

Hodgkins

   IL    60525 1893  

3300 CRAIN HWY

  

Bowie

   MD    20716 1894  

4141 PEARL RD

  

Medina

   OH    44256 1895  

3750 W MARKET ST

  

Fairlawn

   OH    44333 1896  

8250 RAZORBACK RD

  

Colorado Springs

   CO    80920 1897  

801 MEACHAM RD

  

Elk Grove Village

   IL    60007 1898  

150 SMITH RD

  

Saint Charles

   IL    60174 1899  

6250 VALLEY SPRINGS PKWY

  

Riverside

   CA    92507 1900  

385 N OVERLAND AVE

  

Burley

   ID    83318 1901  

3901 HARRISON AVE

  

Butte

   MT    59701 1902  

1201 S 25TH E

  

Ammon

   ID    83406 1903  

1150 HARTER RD

  

Yuba City

   CA    95993

 

Page 44 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1904  

950 EDWARDS FERRY RD NE

  

Leesburg

   VA    20176 1905  

565 JENSEN GROVE DR

  

Blackfoot

   ID    83221 1906  

42 FAIRHAVEN COMMONS WAY

  

Fairhaven

   MA    02719 1907  

724 BRATTLEBORO RD

  

Hinsdale

   NH    03451 1908  

2292 MAIN ST

  

Green Bay

   WI    54311 1909  

1540 MILITARY RD

  

Niagara Falls

   NY    14304 1910  

900 E WASHINGTON BLVD

  

Crescent City

   CA    95531 1911  

2887 S ARLINGTON RD

  

Akron

   OH    44312 1912  

479 N MCKINLEY ST

  

Corona

   CA    92879 1913  

131 W GYPSY LANE RD

  

Bowling Green

   OH    43402 1914  

4210 EAST HIGHLAND AVENUE

  

Highland

   CA    92346 1915  

58501 29 PALMS HWY

  

Yucca Valley

   CA    92284 1916  

5571 W HILLSBORO BLVD

  

Coconut Creek

   FL    33073 1917  

170 TOWN CENTER PARKWAY

  

Santee

   CA    92071 1918  

250 HARTFORD AVE

  

Bellingham

   MA    02019 1919  

250 W BROADWAY

  

Lincoln

   ME    04457 1920  

5250 COMMERCIAL ST SE

  

Salem

   OR    97306 1921  

525 ROUTE 72 W

  

Manahawkin

   NJ    08050 1922  

12549 FOOTHILL BLVD

  

Rancho Cucamonga

   CA    91739 1923  

3999 ALPINE AVE NW

  

Comstock Park

   MI    49321 1924  

781 MAIN ST

  

Presque Isle

   ME    04769 1925  

160 NW 25TH ST

  

Newport

   OR    97365 1926  

341 STATE ROUTE 104

  

Oswego

   NY    13126 1927  

8160 MACEDONIA COMMONS BLVD

  

Macedonia

   OH    44056 1928  

4313 CORUNNA RD

  

Flint

   MI    48532 1929  

1308 HIGHWAY 33 S

  

Cloquet

   MN    55720 1930  

58 PLAISTOW RD

  

Plaistow

   NH    03865 1931  

2121 LINCOLN ST

  

Rhinelander

   WI    54501 1932  

17 MYRICK ST

  

Lamoine

   ME    04605 1933  

137 W NORTH AVE

  

Northlake

   IL    60164 1934  

315 FURR ST

  

South Hill

   VA    23970 1935  

150 TOWN CENTRE DR

  

Johnstown

   PA    15904 1936  

3763 I-75 BUSINESS SPUR

  

Sault Sainte Marie

   MI    49783 1937  

23605 AIRPORT RD

  

Coshocton

   OH    43812 1938  

7050 S CICERO AVE

  

Bedford Park

   IL    60638 1939  

15 TIBBETTS DR

  

Brunswick

   ME    04011 1940  

279 TROY RD

  

Rensselaer

   NY    12144 1941  

1950 AUTO CENTER DRIVE

  

Glendora

   CA    91740 1942  

2629 N PARK DR

  

Holland

   MI    49424 1943  

4700 N 27TH ST

  

Lincoln

   NE    68521 1945  

1169 S MAIN ST

  

Mansfield

   PA    16933 1946  

43 STEPHENVILLE ST

  

Massena

   NY    13662

 

Page 45 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1947  

902 ENGH RD

  

Omak

   WA    98841 1948  

400 THREE SPRINGS DR

  

Weirton

   WV    26062 1949  

10401 BENNETT RD

  

Fredonia

   NY    14063 1950  

2150 US 13 SOUTH

  

Ahoskie

   NC    27910 1951  

1775 E IDAHO AVE

  

Ontario

   OR    97914 1952  

8450 UNIVERSITY AVE NE

  

Fridley

   MN    55432 1953  

705 RETAIL WAY

  

Louisburg

   NC    27549 1954  

1930 MAIN ST

  

Sanford

   ME    04073 1955  

3849 NORTHRIDGE DR

  

Rockford

   IL    61114 1956  

2525 KING AVE W

  

Billings

   MT    59102 1957  

11225 TAMIAMI TRL N

  

Naples

   FL    34110 1958  

4534 E US HIGHWAY 83

  

Rio Grande City

   TX    78582 1959  

470 ROUTE 211 E

  

Middletown

   NY    10940 1960  

1505 N DALE MABRY HWY

  

Tampa

   FL    33607 1961  

6711 ALEXANDRIA PIKE

  

Alexandria

   KY    41001 1962  

1920 E MARKLAND AVE

  

Kokomo

   IN    46901 1963  

2111 FULKERTH RD

  

Turlock

   CA    95380 1964  

258 POST RD

  

Westerly

   RI    02891 1965  

3201 MANAWA CENTRE DR

  

Council Bluffs

   IA    51501 1966  

4235 VETERAN DR

  

Geneseo

   NY    14454 1967  

1105 BOSTON RD

  

Springfield

   MA    01119 1968  

645 S PHILADELPHIA BLVD

  

Aberdeen

   MD    21001 1969  

900 WALMART WAY

  

Midlothian

   VA    23113 1970  

280 WASHINGTON ST

  

Hudson

   MA    01749 1971  

3400 55TH ST NW

  

Rochester

   MN    55901 1972  

2700 LAS POSITAS RD

  

Livermore

   CA    94551 1973  

350 E FAIRMOUNT AVE

  

Lakewood

   NY    14750 1974  

17 LUDLOW RD

  

Houlton

   ME    04730 1975  

14 BOWEN ST

  

Claremont

   NH    03743 1976  

1400 COUNTY RD 64

  

Horseheads

   NY    14845 1977  

1872 ROUTE 88

  

Brick

   NJ    08724 1978  

2505 N OAK DR

  

Plymouth

   IN    46563 1979  

15960 DAM RD

  

Clearlake

   CA    95422 1980  

625 SCHOOL ST

  

Putnam

   CT    06260 1981  

45485 MIRAMAR WAY

  

California

   MD    20619 1982  

955 MUTUAL WAY

  

Appleton

   WI    54913 1983  

1670 MITCHELL RD

  

Ceres

   CA    95307 1984  

1415 CURRAN MEMORIAL HWY

  

North Adams

   MA    01247 1985  

3549 RUSSETT GRN

  

Laurel

   MD    20724 1986  

340 WESTWIND DR

  

Norwalk

   OH    44857 1987  

555 E GENESEE ST

  

Lapeer

   MI    48446 1988  

900 PLEASANT GROVE BLVD

  

Roseville

   CA    95678

 

Page 46 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 1989  

701 W CENTRAL AVE

  

Lompoc

   CA    93436 1990  

1760 COLUMBUS PIKE

  

Delaware

   OH    43015 1991  

3313 W STATE RD 45

  

Bloomington

   IN    47403 1992  

1540 W FOOTHILL BLVD

  

Upland

   CA    91786 1993  

6265 BROCKPORT SPENCERPORT RD

  

Brockport

   NY    14420 1994  

25 CONSUMER SQ

  

Plattsburgh

   NY    12901 1995  

4240 YELLOWSTONE AVE

  

Chubbuck

   ID    83202 1996  

2551 E HALLANDALE BEACH BLVD

  

Hallandale Beach

   FL    33009 1997  

800 LOUDON ROAD

  

Latham

   NY    12110 1998  

3626 TOUHY AVE

  

Skokie

   IL    60076 1999  

1851 BUNKER LAKE BLVD NW

  

Andover

   MN    55304 2000  

5400 N CROATAN HWY STE 100

  

Kitty Hawk

   NC    27949 2001  

5125 EAST KINGS CANYON RD

  

Fresno

   CA    93727 2002  

7150 CAMINO ARROYO

  

Gilroy

   CA    95020 2003  

979 US 1 SOUTH

  

North Brunswick

   NJ    08902 2004  

4200 DODGE ST

  

Dubuque

   IA    52003 2005  

2420 SUPERCENTER DR NE

  

Kannapolis

   NC    28083 2006  

306 5TH ST

  

Clarkston

   WA    99403 2007  

1005 N STRATFORD RD

  

Moses Lake

   WA    98837 2008  

1566 W MAIN STREET EXT

  

Grove City

   PA    16127 2009  

401 CONSTANT FRIENDSHIP BLVD

  

Abingdon

   MD    21009 2010  

2107 S 11TH ST

  

Niles

   MI    49120 2012  

742 MAIN ST

  

North Oxford

   MA    01537 2013  

80 WATERVILLE COMMONS DR

  

Waterville

   ME    04901 2014  

2129 W HOUGHTON LAKE DR

  

Houghton Lake

   MI    48629 2015  

13059 FAIR LAKES PARKWAY

  

Fairfax

   VA    22033 2016  

810 NORTH HIGHWAY

  

Colville

   WA    99114 2019  

355 WALMART DR

  

Uniontown

   PA    15401 2020  

905 S COLLEGE AVE

  

Rensselaer

   IN    47978 2021  

36 PARAMOUNT DR

  

Raynham

   MA    02767 2022  

474 BOSTON POST RD

  

North Windham

   CT    06256 2023  

1355 E LEHMAN ST

  

Lebanon

   PA    17046 2024  

808 HUNTER HWY

  

Tunkhannock

   PA    18657 2025  

3010 W GRANT LINE RD

  

Tracy

   CA    95304 2027  

12500 COUNTRY CLUB MALL RD

  

Lavale

   MD    21502 2028  

5200 VAN BUREN BLVD

  

Riverside

   CA    92503 2030  

1101 SANGUINETTI ROAD

  

Sonora

   CA    95370 2031  

30600 DYER ST

  

Union City

   CA    94587 2032  

2001 N ROSE AVE

  

Oxnard

   CA    93036 2033  

1000 OLD RED TRAIL NW

  

Mandan

   ND    58554 2035  

1501 WAGNER AVENUE

  

Greenville

   OH    45331 2036  

2700 MOUNTAINEER BLVD

  

South Charleston

   WV    25309

 

Page 47 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2037  

909 E WISHKAH ST

  

Aberdeen

   WA    98520 2038  

45415 DULLES CROSSING PLZ

  

Sterling

   VA    20166 2039  

3055 LOUGHBOROUGH DR

  

Merced

   CA    95348 2040  

2106 MOUNT HOLLY RD

  

Burlington

   NJ    08016 2041  

709 S BROADWAY

  

Pennsville

   NJ    08070 2043  

2348 ROUTE #19

  

Warsaw

   NY    14569 2044  

2044 FOREST AVE

  

Chico

   CA    95928 2045  

8118 PERRY HILLS CT

  

Nottingham

   MD    21236 2046  

201 CIVIC CENTER DR

  

Augusta

   ME    04330 2047  

1573 MAIN ST

  

Palmyra

   ME    04965 2048  

2701 N TEXAS ST

  

Fairfield

   CA    94533 2049  

2600 PLANK ROAD COMMONS

  

Altoona

   PA    16601 2050  

300 E LAKE MEAD PKWY

  

Henderson

   NV    89015 2051  

3396 STOCKTON HILL RD

  

Kingman

   AZ    86409 2052  

1155 AIRPORT PARK BLVD

  

Ukiah

   CA    95482 2053  

470 N AIRPORT RD

  

Willows

   CA    95988 2054  

10355 WICKLOW WAY

  

Jackson

   CA    95642 2055  

344 LOUDON RD

  

Concord

   NH    03301 2056  

16 OLD GICK RD

  

Saratoga Springs

   NY    12866 2057  

750 US HWY 202

  

Rindge

   NH    03461 2058  

1725 NEW HOPE CHURCH RD

  

Raleigh

   NC    27609 2059  

2200 GREENGATE CENTRE CIR

  

Greensburg

   PA    15601 2060  

3180 RICHMOND RD

  

Lexington

   KY    40509 2061  

412 OAKS XING

  

Plainwell

   MI    49080 2062  

1400 MALL DR

  

Benton Harbor

   MI    49022 2063  

6001 MAHONING AVE

  

Austintown

   OH    44515 2064  

220 ROUTE 6 & 209

  

Milford

   PA    18337 2065  

8445 WALBROOK DR

  

Knoxville

   TN    37923 2066  

2727 DUNVALE RD

  

Houston

   TX    77063 2068  

180 LEVITTOWN CTR

  

Levittown

   PA    19055 2069  

1360 CENTER DR

  

Medford

   OR    97501 2070  

3101 A ST

  

Anchorage

   AK    99503 2071  

8900 OLD SEWARD HWY

  

Anchorage

   AK    99515 2073  

10000 BROOKPARK RD

  

Cleveland

   OH    44130 2074  

1350 S SEWARD MERIDIAN PKWY

  

Wasilla

   AK    99654 2075  

20120 PINEBROOK BLVD

  

Bend

   OR    97702 2077  

31700 GRAPE ST

  

Lake Elsinore

   CA    92532 2078  

804 PIKE ST

  

Marietta

   OH    45750 2079  

3225 US HIGHWAY 41 W

  

Marquette

   MI    49855 2080  

6020 B DR N

  

Battle Creek

   MI    49014 2081  

23106 US HIGHWAY 19 N

  

Clearwater

   FL    33765 2082  

12701 TOWNE CENTER DR

  

Cerritos

   CA    90703

 

Page 48 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2083  

75 RETAIL CIRCLE

  

Morgantown

   WV    26508 2084  

1500 N 7TH AVE

  

Bozeman

   MT    59715 2086  

1700 DALLAS PKWY

  

Plano

   TX    75093 2087  

850 EAST COUNTY RD E

  

Vadnais Heights

   MN    55127 2088  

4133 VETERANS MEMORIAL DR

  

Batavia

   NY    14020 2089  

13245 LEE HWY

  

Bristol

   VA    24202 2090  

230 STATE HIGHWAY

  

Franklin

   NJ    07416 2091  

8651 NW 13TH TER

  

Doral

   FL    33126 2092  

3000 FORD STREET EXT

  

Ogdensburg

   NY    13669 2093  

710 HORATIO ST

  

Utica

   NY    13502 2094  

1800 UNIVERSITY DR

  

Vista

   CA    92083 2095  

15 TOBEY RD

  

Wareham

   MA    02571 2096  

100 E STREET RD

  

Warminster

   PA    18974 2097  

460 FAIRVIEW AVE

  

Hudson

   NY    12534 2098  

3900 MORSE RD

  

Columbus

   OH    43219 2099  

180 NIBLICK RD

  

Paso Robles

   CA    93446 2100  

1150 S MAIN ST

  

Cheboygan

   MI    49721 2101  

2720 S QUILLAN ST

  

Kennewick

   WA    99337 2102  

4854 W US HIGHWAY 10

  

Ludington

   MI    49431 2103  

550 PROVIDENCE HWY

  

Walpole

   MA    02081 2104  

1201 ROUTE 300

  

Newburgh

   NY    12550 2105  

4122 LBJ FREEWAY

  

Dallas

   TX    75244 2106  

2425 E 2ND ST

  

Reno

   NV    89502 2107  

5735 SOUTH TRANSIT ROAD

  

Lockport

   NY    14094 2108  

4620 BLACK HORSE PIKE

  

Mays Landing

   NJ    08330 2109  

2291 N 2ND ST

  

Millville

   NJ    08332 2110  

14501 LAKEWOOD BLVD

  

Paramount

   CA    90723 2111  

5335 HIGHWAY 280

  

Birmingham

   AL    35242 2112  

4915 N PIMA RD

  

Scottsdale

   AZ    85251 2113  

1607 W BETHANY HOME RD

  

Phoenix

   AZ    85015 2114  

1621 MAIN ST

  

Chipley

   FL    32428 2115  

231 BLUEBELL DR SW

  

New Philadelphia

   OH    44663 2116  

891 ROUTE #9

  

Queensbury

   NY    12804 2117  

1575 WEST PACHECO BLVD

  

Los Banos

   CA    93635 2118  

301 MASSACHUSETTS AVE

  

Lunenburg

   MA    01462 2119  

301 RANCH DR

  

Milpitas

   CA    95035 2120  

5396 STATE HIGHWAY 12

  

Norwich

   NY    13815 2121  

100 E WALLACE KNEELAND BLVD

  

Shelton

   WA    98584 2122  

30 MEMORIAL DR

  

Avon

   MA    02322 2123  

4000 NEW BOSTON RD

  

Texarkana

   TX    75501 2124  

3360 PENTAGON BLVD

  

Beavercreek

   OH    45431 2125  

7455 W COLFAX AVE

  

Lakewood

   CO    80214

 

Page 49 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2126  

95-550 LANIKUHANA AVE

  

Mililani

   HI    96789 2127  

4300 RIB MOUNTAIN DR

  

Wausau

   WI    54401 2128  

295 PLYMOUTH ST

  

Halifax

   MA    02338 2129  

100 SUPERCENTER DR

  

Clearfield

   PA    16830 2130  

2460 LAFAYETTE RD

  

Portsmouth

   NH    03801 2131  

1301 SW 37TH ST

  

Topeka

   KS    66611 2132  

10606 N MALL DR

  

Baton Rouge

   LA    70809 2133  

5017 W HIGHWAY 290

  

Austin

   TX    78735 2134  

7735 N TRYON ST

  

Charlotte

   NC    28262 2135  

139 MERCHANT PL

  

Cobleskill

   NY    12043 2136  

801 JAMES MADISON HWY

  

Culpeper

   VA    22701 2137  

5450 NEW HOPE COMMONS DR

  

Durham

   NC    27707 2138  

285 PLAINFIELD RD

  

West Lebanon

   NH    03784 2139  

780 LYNNWAY

  

Lynn

   MA    01905 2140  

46 N SOUTH RD

  

North Conway

   NH    03860 2141  

1675 S CHRISTOPHER COLUMBUS BL

  

Philadelphia

   PA    19148 2142  

326 N BROADWAY

  

Salem

   NH    03079 2143  

60 FAIRGROUNDS MKT PL

  

Skowhegan

   ME    04976 2144  

970 TORRINGFORD ST

  

Torrington

   CT    06790 2145  

2601 MACARTHUR RD RELOCATION

  

Whitehall

   PA    18052 2146  

101 SANFORD FARMS SHOPPING CTR

  

Amsterdam

   NY    12010 2147  

4000 HWY 93 SOUTH

  

Missoula

   MT    59804 2149  

1575 COSHOCTON AVE

  

Mount Vernon

   OH    43050 2150  

710 DENNERY ROAD

  

San Diego

   CA    92154 2151  

12555 W SUNRISE BLVD

  

Sunrise

   FL    33323 2152  

141 WASHINGTON AVE EXTENSION

  

Albany

   NY    12205 2153  

50 BOULDER WAY

  

Biddeford

   ME    04005 2154  

2635 PLEASANT HILL RD

  

Duluth

   GA    30096 2155  

677 TIMPANY BLVD

  

Gardner

   MA    01440 2156  

750 MIDDLE COUNTRY RD

  

Middle Island

   NY    11953 2157  

506 STATE RD

  

North Dartmouth

   MA    02747 2158  

200 OTIS ST

  

Northborough

   MA    01532 2159  

1869 PLAZA DR

  

Olean

   NY    14760 2160  

3500 S CRATER RD

  

Petersburg

   VA    23805 2161  

4501 ROSEWOOD DR

  

Pleasanton

   CA    94588 2163  

465 BRIDGEPORT AVE

  

Shelton

   CT    06484 2164  

317 S CASCADE DR

  

Springville

   NY    14141 2166  

6438 BASILE ROWE

  

East Syracuse

   NY    13057 2167  

270 INDIAN RUN ST

  

Exton

   PA    19341 2169  

1731 BLAKESLEE BOULEVARD DR E

  

Lehighton

   PA    18235 2170  

220 SALEM TPKE

  

Norwich

   CT    06360 2171  

101 NASSAU PARK BLVD

  

Princeton

   NJ    08540

 

Page 50 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2174  

141 SPRINGFIELD RD

  

Westfield

   MA    01085 2175  

18401 STATE HWY 13

  

Branson West

   MO    65737 2176  

2144 W INDIANTOWN RD

  

Jupiter

   FL    33458 2177  

3382 MURPHY CANYON ROAD

  

San Diego

   CA    92123 2178  

379 SOUTH ST

  

Calais

   ME    04619 2180  

55 BROOKSBY VILLAGE WAY

  

Danvers

   MA    01923 2181  

82-491 AVENUE 42

  

Indio

   CA    92203 2183  

1240 MAIN ST

  

Oxford

   ME    04270 2184  

1180 FALL RIVER AVE

  

Seekonk

   MA    02771 2185  

980 N SUSQUEHANNA TRL

  

Selinsgrove

   PA    17870 2187  

2000 N WENATCHEE AVE

  

Wenatchee

   WA    98801 2188  

18600 EAGLE RIVER RD

  

Eagle River

   AK    99577 2189  

4855 KIETZKE LN

  

Reno

   NV    89509 2190  

1720 E MAIN ST

  

Woodland

   CA    95776 2191  

1215 S MAIN ST

  

Bryan

   OH    43506 2192  

995 RAZORBACK DR

  

Houghton

   MI    49931 2193  

100 MALL DR

  

Steubenville

   OH    43952 2194  

5885 KINGSTOWNE BLVD

  

Alexandria

   VA    22315 2195  

4900 U.S. HWY #9

  

Howell

   NJ    07731 2196  

3411 E KOLONELS WAY

  

Port Angeles

   WA    98362 2197  

2016 MILLENNIUM BLVD

  

Cortland

   OH    44410 2198  

700 AMERICAN BLVD E

  

Bloomington

   MN    55420 2199  

50739 VALLEY PLAZA DR

  

Saint Clairsville

   OH    43950 2200  

150 GOLD STAR HWY

  

Groton

   CT    06340 2201  

7101 GATEWAY BLVD W

  

El Paso

   TX    79925 2202  

30 LANDING RD

  

Windham

   ME    04062 2204  

1300 DES PLAINES AVE

  

Forest Park

   IL    60130 2205  

1000 TOWN CENTER DRIVE

  

York

   PA    17408 2206  

27470 ALICIA PKWY

  

Laguna Niguel

   CA    92677 2207  

7250 UNION PARK AVE

  

Midvale

   UT    84047 2208  

1887 ELMIRA ST

  

Sayre

   PA    18840 2209  

2850 MAPLE AVE

  

Zanesville

   OH    43701 2210  

3290 SHERIDAN DR

  

Amherst

   NY    14226 2211  

1300 DORAL DR

  

Poland

   OH    44514 2213  

3270 TELEGRAPH RD

  

Saint Louis

   MO    63125 2214  

5420 FOREST DR

  

Columbia

   SC    29206 2215  

2189 75TH ST

  

Darien

   IL    60561 2218  

26502 TOWNE CENTRE DR

  

Foothill Ranch

   CA    92610 2221  

2021 E INDEPENDENCE ST

  

Springfield

   MO    65804 2222  

333 MAIN ST

  

Tewksbury

   MA    01876 2223  

9499 SHERIDAN BLVD

  

Westminster

   CO    80031 2224  

863 HARVEST LN

  

Williston

   VT    05495

 

Page 51 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2225  

7 DOWLING VILLAGE BLVD

  

North Smithfield

   RI    02896 2226  

19340 HAWTHORNE BLVD

  

Torrance

   CA    90503 2227  

777 BROCKTON AVE

  

Abington

   MA    02351 2228  

555 HUBBARD AVE STE 12

  

Pittsfield

   MA    01201 2230  

373 BENNER PIKE

  

State College

   PA    16801 2231  

3930 44TH AVENUE DR

  

Moline

   IL    61265 2232  

120 COMMERCIAL PKWY

  

Branford

   CT    06405 2233  

7400 GUILFORD DR

  

Frederick

   MD    21704 2234  

5815 ROME TABERG RD

  

Rome

   NY    13440 2236  

651 MAIN ST

  

Harleysville

   PA    19438 2237  

2523 LEE BLVD

  

Lehigh Acres

   FL    33971 2238  

1879 E SHERMAN BLVD

  

Muskegon

   MI    49444 2239  

8923 W MILITARY DR

  

San Antonio

   TX    78245 2241  

2675 E LINCOLN AVE

  

Sunnyside

   WA    98944 2242  

440 N EUCLID ST

  

Anaheim

   CA    92801 2243  

300 NW OAKTREE LN

  

Redmond

   OR    97756 2244  

3333 US ROUTE 60

  

Huntington

   WV    25705 2245  

705 COLLEGE BLVD

  

Oceanside

   CA    92057 2246  

17 COLBY CT

  

Bedford

   NH    03110 2247  

2010 KILDAIRE FARM RD

  

Cary

   NC    27518 2248  

6205 BALTIMORE NATIONAL PIKE

  

Catonsville

   MD    21228 2249  

1601 NW LOUISIANA AVE

  

Chehalis

   WA    98532 2250  

4000 RED BANK RD

  

Cincinnati

   OH    45227 2251  

17150 GALE AVE

  

City Of Industry

   CA    91745 2252  

3722 EASTON NAZARETH HWY

  

Easton

   PA    18045 2253  

13487 CAMINO CANADA

  

El Cajon

   CA    92021 2254  

55 S WHITE HORSE PIKE

  

Hammonton

   NJ    08037 2255  

761 AIRPORT RD

  

Hazle Township

   PA    18202 2256  

200 N COOPER DR

  

Henderson

   NC    27536 2257  

13484 NORTHWEST FWY

  

Houston

   TX    77040 2258  

7910 RICHMOND HWY

  

Alexandria

   VA    22306 2259  

170 HUTTON RANCH RD

  

Kalispell

   MT    59901 2261  

1031 TEN ROD RD

  

North Kingstown

   RI    02852 2262  

5054 STATE HIGHWAY 23

  

Oneonta

   NY    13820 2263  

233 SHOEMAKER RD

  

Pottstown

   PA    19464 2264  

1320 ALTAMONT AVE

  

Schenectady

   NY    12303 2265  

3950 GRANDVIEW DR

  

Simpsonville

   SC    29680 2266  

8585 PEARL RD

  

Strongsville

   OH    44136 2267  

137 W BOYLSTON ST

  

West Boylston

   MA    01583 2269  

1600 E CHESTNUT AVE

  

Yakima

   WA    98901 2270  

1155 S CAMINO DEL RIO

  

Durango

   CO    81303 2271  

1244 EAST GREEN BAY

  

Shawano

   WI    54166

 

Page 52 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2272  

2775 DORCHESTER SQ

  

Cambridge

   MD    21613 2273  

5323 E COURT ST N

  

Burton

   MI    48509 2274  

200 12TH ST SW

  

Forest Lake

   MN    55025 2275  

5720 COLLEGE CORNER PIKE

  

Oxford

   OH    45056 2276  

333 BOYD BLVD

  

La Porte

   IN    46350 2277  

323 W SHAW AVE

  

Clovis

   CA    93612 2278  

1825 DOWNS DR

  

Erie

   PA    16509 2279  

6721 CHESAPEAKE CENTER DR

  

Glen Burnie

   MD    21060 2280  

600 SHOWERS DR

  

Mountain View

   CA    94040 2281  

2351 CENTURY DR

  

West Mifflin

   PA    15122 2282  

44 PROSPECT HILL ROAD

  

East Windsor

   CT    06088 2283  

650 CENTRE OF NEW ENGLAND BLVD

  

Coventry

   RI    02816 2284  

1100 NEW HAVEN RD

  

Naugatuck

   CT    06770 2285  

103 N CAROLINE ST

  

Herkimer

   NY    13350 2286  

161 CENTEREACH MALL

  

Centereach

   NY    11720 2287  

2501 W STATE ST

  

New Castle

   PA    16101 2288  

80 RIO RANCHO RD

  

Pomona

   CA    91766 2289  

210 NORTHSIDE DR RELOCATION

  

Bennington

   VT    05201 2290  

9750 REISTERTOWN ROAD A

  

Owings Mills

   MD    21117 2291  

75 NORTH BROADWAY

  

Chula Vista

   CA    91910 2292  

1275 N AZUSA AVE

  

Covina

   CA    91722 2293  

952 SWEDE GULCH RD

  

Evergreen

   CO    80439 2294  

152 ROUTE 31 NORTH

  

Flemington

   NJ    08822 2295  

7901 BROOK RD

  

Richmond

   VA    23227 2297  

25450 THE OLD RD

  

Stevenson Ranch

   CA    91381 2299  

161 BERLIN RD

  

Cromwell

   CT    06416 2300  

250 SUMMIT PARK DR

  

Pittsburgh

   PA    15275 2305  

325 OAKLAND ST

  

Bristol

   CT    06010 2306  

5710 MCFARLAND BLVD

  

Northport

   AL    35476 2307  

11328 S JORDAN GTWY

  

South Jordan

   UT    84095 2308  

3-3300 KUHIO HWY

  

Lihue

   HI    96766 2309  

8288 CINCINNATI DAYTON RD

  

West Chester

   OH    45069 2310  

3051 KINZEL WAY

  

Knoxville

   TN    37924 2311  

2800 WAL MART DR

  

Huntington

   IN    46750 2312  

4807 VALLEY VIEW BLVD NW

  

Roanoke

   VA    24012 2313  

905 SINGLETARY DR

  

Streetsboro

   OH    44241 2314  

94-595 KUPUOHI ST

  

Waipahu

   HI    96797 2315  

321 NE KINGS VALLEY HWY

  

Dallas

   OR    97338 2316  

24801 BROOKPARK RD

  

North Olmsted

   OH    44070 2317  

6797 STATE HIGHWAY 303 NE

  

Bremerton

   WA    98311 2318  

3100 OAKLAND AVE

  

Indiana

   PA    15701 2319  

1250 SW ERIE ST

  

Oak Harbor

   WA    98277

 

Page 53 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2320  

901 ROW RIVER RD

  

Cottage Grove

   OR    97424 2321  

75-1015 HENRY ST

  

Kailua Kona

   HI    96740 2322  

577 N GERMANTOWN PKWY

  

Cordova

   TN    38018 2323  

3520 HUDSON DR

  

Stow

   OH    44224 2325  

3497 BETHEL RD SE

  

Port Orchard

   WA    98366 2326  

1000 STATE ROUTE 36

  

Hornell

   NY    14843 2328  

2014 WADE HAMPTON BLVD

  

Greenville

   SC    29615 2329  

555 E MAIN ST

  

Orange

   MA    01364 2330  

116 FARMINGTON RD

  

Rochester

   NH    03867 2331  

155 WATERFORD PARKWAY NO.

  

Waterford

   CT    06385 2332  

700 TUCKERS WAY

  

St Albans

   VT    05478 2333  

20251 HWY 18

  

Apple Valley

   CA    92307 2334  

2034 LINCOLN HWY E

  

Lancaster

   PA    17602 2335  

4198 NAKOOSA TRL

  

Madison

   WI    53714 2336  

300 COLONY PLACE RD

  

Plymouth

   MA    02360 2337  

550 OLD FRANKLIN TPKE

  

Rocky Mount

   VA    24151 2338  

2640 CROSSING CIR

  

Traverse City

   MI    49684 2339  

2801 NORTHWESTERN AVE

  

West Lafayette

   IN    47906 2340  

890 E MAIN ST

  

Ephrata

   PA    17522 2341  

301 FALLS BLVD

  

Quincy

   MA    02169 2348  

1231 FOLLY RD

  

Charleston

   SC    29412 2350  

485 AIRPORT HWY

  

Wauseon

   OH    43567 2351  

30 CATSKILL CMNS

  

Catskill

   NY    12414 2352  

2101 2ND AVE SE

  

Cambridge

   MN    55008 2354  

2500 S ADAMS RD

  

Rochester Hills

   MI    48309 2355  

5033 TRANSIT RD

  

Williamsville

   NY    14221 2357  

20910 FREDERICK RD

  

Germantown

   MD    20876 2358  

1180 M 32 W

  

Alpena

   MI    49707 2359  

3551 N RIDGE RD E

  

Ashtabula

   OH    44004 2360  

4725 ASHFORD DUNWOODY RD

  

Dunwoody

   GA    30338 2361  

4572 MEGA ST NW

  

North Canton

   OH    44720 2362  

1868 WARRENSVILLE CENTER RD

  

South Euclid

   OH    44121 2365  

3271 ROUTE 940

  

Mount Pocono

   PA    18344 2366  

1470 S WASHINGTON ST

  

North Attleboro

   MA    02760 2367  

950 11TH ST SW

  

Pine City

   MN    55063 2368  

355 LINCOLN AVE

  

East Stroudsburg

   PA    18301 2369  

33 SHERWOOD DRIVE

  

Tilton

   NH    03276 2370  

760 HOOSICK RD

  

Troy

   NY    12180 2371  

844 N COLONY RD

  

Wallingford

   CT    06492 2373  

840 POST RD

  

Warwick

   RI    02888 2376  

4651 WOODSTOCK RD NE SUITE 150

  

Roswell

   GA    30075 2385  

762 OUTLET COLLECTION WAY

  

Auburn

   WA    98001

 

Page 54 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2386  

352 PALMER RD

  

Ware

   MA    01082 2387  

11110 CAUSEWAY BLVD

  

Brandon

   FL    33511 2388  

950 W VOTAW ST

  

Portland

   IN    47371 2391  

8745 LITTLE ROAD

  

New Port Richey

   FL    34654 2392  

3560 BEE RIDGE RD

  

Sarasota

   FL    34239 2393  

640 SE 4TH ST

  

Moore

   OK    73160 2394  

1500 SW 59TH ST

  

Oklahoma City

   OK    73119 2395  

9411 S DELAWARE AVE

  

Tulsa

   OK    74137 2396  

12700 S MILITARY TRL

  

Boynton Beach

   FL    33436 2397  

2951 MATLOCK RD

  

Mansfield

   TX    76063 2398  

2200 WOODBURY AVE

  

Newington

   NH    03801 2399  

300 KELLER ST

  

Manchester

   NH    03103 2400  

85 RIVER TRACE LANE

  

Chillicothe

   OH    45601 2401  

1600 MOUNTAIN AVE

  

Duarte

   CA    91010 2402  

2944 MOUNTAIN CITY HWY

  

Elko

   NV    89801 2403  

310 31ST AVE SE

  

Puyallup

   WA    98374 2404  

8500 JONES MALTSBERGER RD

  

San Antonio

   TX    78216 2405  

5360 SOUTHWESTERN BLVD

  

Hamburg

   NY    14075 2406  

3155 SOUTH FEDERAL HIGHWAY

  

Delray Beach

   FL    33483 2412  

3200 NORTH RIDGE RD

  

Ellicott City

   MD    21043 2414  

973 N HARRISON AVE

  

Cary

   NC    27513 2415  

3429 STATE STREET

  

Schenectady

   NY    12304 2417  

1850 ANDERSON RD

  

Petoskey

   MI    49770 2418  

4300 MISSOURI FLAT RD

  

Placerville

   CA    95667 2419  

18922 REHOBOTH MALL BLVD

  

Rehoboth Beach

   DE    19971 2420  

100 SARA WAY

  

Belle Vernon

   PA    15012 2421  

2212 GLACIER DR

  

Saint Croix Falls

   WI    54024 2422  

2295 GABLE RD

  

Saint Helens

   OR    97051 2424  

1134 WICKER ST

  

Ticonderoga

   NY    12883 2426  

5200 WEST POINTE PLAZA

  

Columbus

   OH    43228 2427  

9301 FOREST LN

  

Dallas

   TX    75243 2428  

1701 S KANSAS RD

  

Newton

   KS    67114 2429  

2100 N BECHTLE AVE

  

Springfield

   OH    45504 2430  

1424 W 47TH STREET

  

Chicago (Back Of Yards)

   IL    60609 2431  

1330 W BEEBE CAPPS EXPY

  

Searcy

   AR    72143 2432  

2500 JAMIE LANE

  

Lincoln

   NE    68512 2433  

101 W BUCKINGHAM RD

  

Garland

   TX    75040 2434  

1920 SO. STEPEHENSON AVE

  

Iron Mountain

   MI    49801 2435  

2399 NORTH POINT BLVD

  

Dundalk

   MD    21222 2436  

6400A RIDGE ROAD, SUITE 1

  

Sykesville

   MD    21784 2437  

700 JAMES MADISON HWY

  

Warrenton

   VA    20186 2438  

217 GARRISONVILLE RD

  

Stafford

   VA    22554

 

Page 55 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2439  

8700 N HIGHWAY 146

  

Baytown

   TX    77523 2440  

210 WALMART PLZ

  

Sylva

   NC    28779 2441  

1505 MAIN ST

  

Hamilton

   OH    45013 2442  

5261 NORTH ANTIOCH ROAD

  

Kansas City

   MO    64119 2444  

2024 GENESEE ST

  

Oneida

   NY    13421 2445  

1515 BETHLEHEM PIKE

  

Hatfield

   PA    19440 2446  

195 N WEST END BLVD

  

Quakertown

   PA    18951 2447  

2322 FERGUSON RD

  

Cincinnati

   OH    45238 2448  

9300 EAST POINT DOUGLAS RD S

  

Cottage Grove

   MN    55016 2450  

4420 MERIDIAN ST

  

Bellingham

   WA    98226 2451  

4700 CUTLER AVE NE

  

Albuquerque

   NM    87110 2452  

401 E CAPITOL DR

  

Milwaukee

   WI    53212 2453  

2333 RENO HWY

  

Fallon

   NV    89406 2455  

701 SMELTER AVE NE

  

Great Falls

   MT    59404 2457  

10655 FOLSOM BLVD

  

Rancho Cordova

   CA    95670 2458  

1800 N MAIN

  

Salinas

   CA    93906 2459  

4381 CATTLEMEN RD

  

Sarasota

   FL    34233 2460  

22899 SUSSEX HWY

  

Seaford

   DE    19973 2465  

3697 WINDSOR SPRING RD

  

Hephzibah

   GA    30815 2468  

901 GOLF COURSE DRIVE

  

Rohnert Park

   CA    94928 2469  

540 7TH AVE

  

Longview

   WA    98632 2471  

5900 BRITTON PKWY

  

Dublin

   OH    43016 2472  

4550 KESTER MILL RD

  

Winston Salem

   NC    27103 2473  

325 E MAKAALA ST

  

Hilo

   HI    96720 2474  

R.R. #4 BOX 82

  

Keyser

   WV    26726 2475  

1436 DOGWOOD DR SE

  

Conyers

   GA    30013 2476  

1700 SE MEADOWBROOK BLVD

  

College Place

   WA    99324 2477  

2125 NW STEWART PKWY

  

Roseburg

   OR    97471 2479  

3412 COLLEGE AVE

  

San Diego

   CA    92115 2480  

777 OLD WILLOW AVE

  

Honesdale

   PA    18431 2481  

9300 STATE ROUTE 61

  

Coal Township

   PA    17866 2482  

857 N DOBSON RD

  

Mesa

   AZ    85201 2484  

1005 W SUGARLAND HWY

  

Clewiston

   FL    33440 2485  

476999 HIGHWAY 95

  

Ponderay

   ID    83852 2486  

4080 STEVENS CREEK BLVD

  

San Jose

   CA    95129 2487  

1560 WEST SIXTH STREET

  

Corona

   CA    92882 2488  

1203 6TH AVE SE

  

Decatur

   AL    35601 2490  

5150 ROE BLVD

  

Roeland Park

   KS    66205 2491  

4101 N VERMILION ST STE A

  

Danville

   IL    61834 2492  

2203 SW COURT AVE

  

Pendleton

   OR    97801 2493  

5859 28TH ST SE

  

Grand Rapids

   MI    49546 2494  

2100 VISTA WAY

  

Oceanside

   CA    92054

 

Page 56 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2495  

13331 BEACH BLVD

  

Westminster

   CA    92683 2496  

200 WATAUGA VILLAGE DR

  

Boone

   NC    28607 2497  

1300 US HIGHWAY 22

  

Phillipsburg

   NJ    08865 2499  

8801 CONROY WINDERMERE RD

  

Orlando

   FL    32835 2502  

100 COLONY LN

  

Latrobe

   PA    15650 2503  

1885 STATE ROUTE 57 STE 100

  

Hackettstown

   NJ    07840 2504  

601 FRANK STOTTILE BLVD

  

Kingston

   NY    12401 2505  

5501 HIGHWAY 6

  

Missouri City

   TX    77459 2506  

2600 STATE ROUTE 59

  

Ravenna

   OH    44266 2507  

2220 S BRADLEY RD

  

Santa Maria

   CA    93455 2508  

8300 W OVERLAND RD

  

Boise

   ID    83709 2509  

810 S IRISH RD

  

Chilton

   WI    53014 2510  

8760 NORTHRIDGE WAY

  

Minocqua

   WI    54548 2511  

949 W GRASSLAND DR

  

American Fork

   UT    84003 2512  

1825 W BELL RD

  

Phoenix

   AZ    85023 2513  

270 WALMART WAY

  

Dahlonega

   GA    30533 2514  

2132 OLD SNOW HILL RD

  

Pocomoke City

   MD    21851 2515  

3721 E THOMAS RD

  

Phoenix

   AZ    85018 2516  

743 RAINIER AVENUE SOUTH

  

Renton

   WA    98057 2517  

3600 W MCFADDEN AVE

  

Santa Ana

   CA    92704 2518  

700 MARKETPLACE BLVD

  

Hamilton

   NJ    08691 2519  

698 SHREWSBURY COMMONS AVE

  

Shrewsbury

   PA    17361 2520  

125 WASHINGTON SQUARE PLZ

  

Fredericksburg

   VA    22405 2522  

601 N LINCOLN RD

  

Escanaba

   MI    49829 2523  

2595 E IMPERIAL HWY

  

Brea

   CA    92821 2526  

19821 RINALDI ST

  

Porter Ranch

   CA    91326 2527  

951 AVENIDA PICO

  

San Clemente

   CA    92673 2528  

167 HOGAN BLVD

  

Mill Hall

   PA    17751 2529  

2021 LYNNHAVEN PKWY

  

Virginia Beach

   VA    23456 2530  

1 RUTLAND SHOPPING PLZ

  

Rutland

   VT    05701 2531  

3133 E MAIN ST

  

Mohegan Lake

   NY    10547 2532  

2785 MILWAUKEE RD

  

Beloit

   WI    53511 2533  

3767 GULF BREEZE PKWY

  

Gulf Breeze

   FL    32563 2534  

3300 S OATES ST

  

Dothan

   AL    36301 2535  

500 TERRY RICH BLVD

  

Saint Clair

   PA    17970 2536  

1110 E PROSPERITY AVE

  

Tulare

   CA    93274 2537  

1515 DANA DR

  

Redding

   CA    96003 2538  

1040 GREEN ACRES RD

  

Eugene

   OR    97408 2539  

15727 E BROADWAY AVE

  

Spokane Valley

   WA    99037 2540  

63 PERKINS RD

  

Clarion

   PA    16214 2541  

2700 W STATE ST

  

Alliance

   OH    44601 2542  

1720 N PERRY ST

  

Ottawa

   OH    45875

 

Page 57 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2543  

390 ROUTE 315 HWY

  

Pittston

   PA    18640 2544  

6087 US HIGHWAY 6

  

Portage

   IN    46368 2545  

2900 ROOSEVELT RD

  

Marinette

   WI    54143 2546  

2300 N TUSTIN ST

  

Orange

   CA    92865 2547  

41 ANAWANA LAKE RD

  

Monticello

   NY    12701 2548  

28402 US HIGHWAY 119

  

South Williamson

   KY    41503 2549  

9212 N COLTON ST

  

Spokane

   WA    99218 2550  

221E NE 104TH AVE

  

Vancouver

   WA    98664 2551  

209 E RIDGEVILLE BLVD

  

Mount Airy

   MD    21771 2552  

4200 SE 82ND AVE

  

Portland

   OR    97266 2553  

6650 HEMBREE LN

  

Windsor

   CA    95492 2554  

13055 W RANCHO SANTA FE BLVD

  

Avondale

   AZ    85392 2555  

117 WILTON BLVD

  

New Castle

   DE    19720 2556  

1168 W BRANCH ST

  

Arroyo Grande

   CA    93420 2557  

8400 ROSEDALE HWY

  

Bakersfield

   CA    93312 2558  

44575 MOUND RD

  

Sterling Heights

   MI    48314 2559  

33201 VAN DYKE AVE

  

Sterling Heights

   MI    48312 2560  

11416 OCEAN GTWY

  

Berlin

   MD    21811 2561  

5350 W. RIDGE RD

  

Erie

   PA    16506 2562  

2160 C0MMERCE ROAD

  

Goodland

   KS    67735 2563  

735 N GOSPEL ST

  

Paoli

   IN    47454 2564  

1036 US HIGHWAY 211 W

  

Luray

   VA    22835 2565  

197 MADISON HEIGHTS SQ

  

Madison Heights

   VA    24572 2566  

96 PATRICK HENRY WAY

  

Charles Town

   WV    25414 2567  

4542 KENOWA AVE SW

  

Grandville

   MI    49418 2568  

8333 VAN NUYS BLVD

  

Panorama City

   CA    91402 2569  

2569 TO 461 RT 10 SUITE 29

  

Ledgewood

   NJ    07852 2571  

1900 S 314TH ST

  

Federal Way

   WA    98003 2572  

990 W EMMITT AVE

  

Waverly

   OH    45690 2574  

60 NOBLE BLVD

  

Carlisle

   PA    17013 2575  

3900 DAVE WARD DR

  

Conway

   AR    72034 2576  

100 NITRO MARKET PL

  

Cross Lanes

   WV    25313 2577  

1 FRANKEL WAY

  

Cockeysville

   MD    21030 2579  

510 LINDEN ST

  

Chadron

   NE    69337 2580  

1415 SUNSET AVE

  

Clinton

   NC    28328 2581  

5399 W GENESEE ST

  

Camillus

   NY    13031 2582  

ROUTE 513 AND I-78

  

Clinton

   NJ    08809 2583  

1123 JERUSALEM AVE

  

Uniondale

   NY    11553 2584  

4375 LAWRENCEVILLE HWY

  

Tucker

   GA    30084 2585  

150 BARNUM AVENUE CUTOFF

  

Stratford

   CT    06614 2586  

100 THRUWAY PLAZA DR

  

Buffalo

   NY    14225 2587  

304 S ROCKWOOD DR

  

Cabot

   AR    72023

 

Page 58 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2588  

100 WALMART DR

  

North Versailles

   PA    15137 2590  

7650 NE SHALEEN STREET

  

Hillsboro

   OR    97006 2591  

151 SW 184TH AVE

  

Pembroke Pines

   FL    33029 2592  

1807 W CRAIG RD

  

North Las Vegas

   NV    89032 2593  

2310 E SERENE AVE

  

Las Vegas

   NV    89123 2594  

1400 164TH ST SW

  

Lynnwood

   WA    98087 2595  

8924 QUILCEDA BLVD

  

Marysville

   WA    98271 2596  

2301 FREEWAY DR

  

Mount Vernon

   WA    98273 2597  

10 KIMBERLY LN

  

Cranberry

   PA    16319 2598  

3661 TRUXEL RD

  

Sacramento

   CA    95834 2599  

5555 DE ZAVALA RD

  

San Antonio

   TX    78249 2600  

100 THF BLVD

  

Chesterfield

   MO    63005 2603  

300 WALMART DR

  

Gibsonia

   PA    15044 2604  

26 HAMPTON HOUSE RD

  

Newton

   NJ    07860 2605  

2145 EASTERN AVE

  

Gallipolis

   OH    45631 2607  

36318 MEMORY LANE

  

Polson

   MT    59860 2608  

3205 STOWER ST

  

Miles City

   MT    59301 2609  

2770 CARSON ST

  

Lakewood

   CA    90712 2610  

77 NORMAN MORGAN BLVD

  

Logan

   WV    25601 2611  

2100 SUMMIT RIDGE PLZ

  

Mt Pleasant

   PA    15666 2612  

1850 N ZARAGOZA RD

  

El Paso

   TX    79936 2613  

1875 E MANSFIELD ST

  

Bucyrus

   OH    44820 2614  

5370 ALLENTOWN PIKE

  

Temple

   PA    19560 2615  

3274 INNER PERIMETER RD

  

Valdosta

   GA    31602 2616  

1307 HIGHWAY K

  

O Fallon

   MO    63366 2617  

3010 POTATO RD

  

Winnemucca

   NV    89445 2618  

3301 PONTIAC TRAIL ROAD

  

Commerce

   MI    48390 2619  

910 JOE MANN BLVD

  

Midland

   MI    48642 2620  

1618 W M 43 HWY

  

Hastings

   MI    49058 2621  

255 COCHRAN ST

  

Simi Valley

   CA    93065 2626  

6868 US HIGHWAY 129

  

Live Oak

   FL    32060 2627  

2701 E FLETCHER AVE

  

Tampa

   FL    33612 2628  

4051 NICHOLASVILLE RD

  

Lexington

   KY    40503 2629  

100 VALLEY PKWY

  

Whitinsville

   MA    01588 2630  

1100 N 1ST ST

  

Jesup

   GA    31545 2631  

29555 PLYMOUTH RD

  

Livonia

   MI    48150 2632  

115 E DUNLAP AVE

  

Phoenix

   AZ    85020 2633  

1303 CENTENNIAL AVE

  

Piscataway

   NJ    08854 2634  

561 MAIN ST

  

Gorham

   NH    03581 2636  

8230 TALBERT AVE

  

Huntington Beach

   CA    92646 2637  

288 LARKIN DR

  

Monroe

   NY    10950 2638  

12504 U.S. ROUTE 60

  

Ashland

   KY    41102

 

Page 59 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2639  

1458 LAKE SHORE RD

  

Gilford

   NH    03249 2640  

450 HIGHLAND AVE

  

Salem

   MA    01970 2641  

1091 MILLCREEK RD

  

Allentown

   PA    18106 2642  

7835 150TH ST W

  

Apple Valley

   MN    55124 2643  

10240 HUDSON RD

  

Woodbury

   MN    55129 2644  

5825 BROCKWAY RD

  

Saginaw

   MI    48638 2645  

1451 S MAIN ST

  

Blackstone

   VA    23824 2646  

160 KINTER WAY

  

Pearisburg

   VA    24134 2647  

461 W RESERVOIR RD

  

Woodstock

   VA    22664 2648  

1919 DAVIS ST

  

San Leandro

   CA    94577 2649  

1635 MARKET PLACE BLVD.

  

Irving

   TX    75063 2650  

4301 BYBERRY ROAD

  

Philadelphia

   PA    19154 2651  

100 NORTH MAIN STREET

  

Manville

   NJ    08835 2652  

1000 ROBERT RD

  

Grants

   NM    87020 2653  

1604 E SPRUCE ST

  

Portales

   NM    88130 2654  

1650 EDMONTON RD

  

Tompkinsville

   KY    42167 2656  

1610 NO. RIVERSIDE DRIVE

  

Espanola

   NM    87532 2657  

6085 W CHANDLER BLVD

  

Chandler

   AZ    85226 2658  

1515 W PARADISE DR

  

West Bend

   WI    53095 2659  

206 US RT 1

  

Falmouth

   ME    04105 2660  

72 MAIN ST

  

North Reading

   MA    01864 2662  

313 THACKER AVE

  

Covington

   VA    24426 2663  

300 WALMART DR

  

Ebensburg

   PA    15931 2664  

21920 ROUTE #119

  

Punxsutawney

   PA    15767 2665  

167 NORTHSHORE BLVD

  

Slidell

   LA    70460 2666  

3579 S HIGH ST

  

Columbus

   OH    43207 2667  

7401 SAMUELL BLVD

  

Dallas

   TX    75228 2668  

3049 S OAKES RD

  

Sturtevant

   WI    53177 2671  

1175 S ARIZONA AVE

  

Chandler

   AZ    85286 2672  

1432 E OLIVE ST

  

Lamar

   CO    81052 2674  

45 WILLIAMSON RD

  

Greenville

   PA    16125 2678  

316 INDIAN RIDGE BLVD

  

Mishawaka

   IN    46545 2679  

175 COUNTRY ROAD #6 WEST

  

Elkhart

   IN    46514 2680  

3701 PORTAGE RD

  

South Bend

   IN    46628 2681  

615 MEADOW ST

  

Littleton

   NH    03561 2682  

282 BERLIN MALL RD

  

Berlin

   VT    05602 2683  

337 RUSSELL ST

  

Hadley

   MA    01035 2684  

1142 S BRIDGE ST

  

New Martinsville

   WV    26155 2686  

1703 E. CENTRAL AVE

  

Bentonville

   AR    72712 2687  

14055 E WADE HAMPTON BLVD

  

Greer

   SC    29651 2688  

6801 S BROADWAY AVE

  

Tyler

   TX    75703 2689  

3131 N CEDAR AVE

  

Fresno

   CA    93703

 

Page 60 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2690  

8650 MADISON BLVD

  

Madison

   AL    35758 2691  

2910 GRANT LINE RD

  

New Albany

   IN    47150 2692  

45400 MARKETPLACE BLVD

  

Chesterfield

   MI    48051 2693  

3700 OWEN RD

  

Fenton

   MI    48430 2694  

1202 S KIRKWOOD RD

  

Kirkwood

   MO    63122 2695  

1450 JOHNS LAKE RD

  

Clermont

   FL    34711 2696  

11 HARNESS RD

  

Moorefield

   WV    26836 2697  

4893 LONE TREE WAY

  

Antioch

   CA    94531 2699  

1435 THOMPSON BRIDGE RD

  

Gainesville

   GA    30501 2700  

9190 HIGHLAND RD

  

White Lake

   MI    48386 2702  

1102 N MASSEY BLVD

  

Nixa

   MO    65714 2703  

2014 S IRBY ST

  

Florence

   SC    29505 2704  

1021 HIGH POINT ST

  

Randleman

   NC    27317 2705  

1500 ARMORY DR

  

Franklin

   VA    23851 2706  

1501 MANHATTAN BLVD

  

Harvey

   LA    70058 2708  

32225 TEMECULA PKWY

  

Temecula

   CA    92592 2710  

4230 DON KING RD

  

Ketchikan

   AK    99901 2711  

2911 MILL BAY RD

  

Kodiak

   AK    99615 2712  

541 SEABOARD ST

  

Myrtle Beach

   SC    29577 2713  

5919 TRUSSVILLE CROSSINGS PKWY

  

Birmingham

   AL    35235 2714  

500 11TH ST SW

  

Spencer

   IA    51301 2715  

3615 SANGANI BLVD

  

Diberville

   MS    39540 2716  

3601 29TH AVE SW

  

Cedar Rapids

   IA    52404 2717  

5901 U S HIGHWAY 49

  

Hattiesburg

   MS    39402 2718  

9555 S POST OAK RD

  

Houston

   TX    77096 2719  

1400 FARMINGTON AVE

  

Bristol

   CT    06010 2720  

127 GRANDVIEW BLVD

  

Madison

   MS    39110 2722  

537 JOHANSEN EXPY

  

Fairbanks

   AK    99701 2723  

690 HIGHWAY 78

  

Sumiton

   AL    35148 2724  

1107 SHAVER ST

  

Pasadena

   TX    77506 2725  

8659 COLUMBUS PIKE

  

Lewis Center

   OH    43035 2726  

2793 TAYLOR ROAD EXT

  

Reynoldsburg

   OH    43068 2727  

33501 S DIXIE HWY

  

Florida City

   FL    33034 2728  

4625 E MARYLAND ST

  

Decatur

   IL    62521 2729  

1250 E MAGNOLIA ST

  

Fort Collins

   CO    80524 2730  

110 RIVER OAKS DR

  

Tarboro

   NC    27886 2731  

2892 BROWNS BRIDGE RD

  

Gainesville

   GA    30504 2732  

600 CARROLLTON VILLA RICA HWY

  

Villa Rica

   GA    30180 2733  

1009 SAINT PATRICKS DR

  

Perry

   GA    31069 2734  

601 12TH AVE NE

  

Norman

   OK    73071 2735  

6051 FLORIN RD

  

Sacramento

   CA    95823 2739  

701 MCMEANS AVE

  

Bay Minette

   AL    36507

 

Page 61 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2740  

19910 BRUCE B DOWNS BLVD

  

Tampa

   FL    33647 2741  

3510 SE 14TH ST

  

Bentonville

   AR    72712 2742  

1375 MARKET SQUARE DR

  

Springdale

   AR    72762 2743  

8801 HIGHWAY 107

  

Sherwood

   AR    72120 2744  

4900 ROGERS AVE STE 101J

  

Fort Smith

   AR    72903 2745  

2690 E CITIZENS DR

  

Fayetteville

   AR    72703 2747  

650 BALD HILL RD

  

Warwick

   RI    02886 2748  

170 E FORT MORGAN RD

  

Gulf Shores

   AL    36542 2749  

2514 HALLTOWN RD

  

Spruce Pine

   NC    28777 2751  

601 ENGLEWOOD PKWY

  

Englewood

   CO    80110 2752  

5990 DAHLIA ST

  

Commerce City

   CO    80022 2753  

1455 HIGHWAY 441 S

  

Clayton

   GA    30525 2754  

1500 N LIBERTY ST

  

Waynesboro

   GA    30830 2755  

5341 HIGHWAY 25

  

Flowood

   MS    39232 2756  

1811 MONOCACY BLVD

  

Frederick

   MD    21701 2757  

2012 MEMORIAL BLVD

  

Murfreesboro

   TN    37129 2758  

683 TENNEY MOUNTAIN HWY

  

Plymouth

   NH    03264 2760  

4206 N COLLEGE AVE

  

Jackson

   AL    36545 2761  

13320 G.C. PEERY HWY

  

Pounding Mill

   VA    24637 2762  

7373 PEPPERS FERRY BLVD

  

Fairlawn

   VA    24141 2763  

900 N. SALINAS BOULEVARD

  

Donna

   TX    78537 2764  

3501 8TH ST SW

  

Altoona

   IA    50009 2765  

1004 W. OCEAN BOULEVARD

  

Los Fresnos

   TX    78566 2766  

15355 N NORTHSIGHT BLVD

  

Scottsdale

   AZ    85260 2767  

4505 E MCKELLIPS RD

  

Mesa

   AZ    85215 2768  

1955 S STAPLEY DR

  

Mesa

   AZ    85204 2769  

5626 WALZEM ROAD

  

San Antonio (Walzem-Par

   TX    78218 2771  

1088 W BROADWAY ST

  

Monticello

   IN    47960 2772  

1675 N HOWE ST

  

Southport

   NC    28461 2773  

955 LAFAYETTE PARKWAY

  

Lagrange

   GA    30241 2774  

7730 SAWMILL ROAD

  

Dublin

   OH    43016 2777  

13770 W BELL RD

  

Surprise

   AZ    85374 2778  

1695 N ARIZONA BLVD

  

Coolidge

   AZ    85128 2780  

5108 CLEVELAND BLVD

  

Caldwell

   ID    83607 2781  

2100 12TH AVE RD

  

Nampa

   ID    83686 2782  

2745 AMERICAN LEGION BLVD

  

Mountain Home

   ID    83647 2783  

500 W NEW CIRCLE RD

  

Lexington

   KY    40511 2784  

3620 N 6TH ST

  

Beatrice

   NE    68310 2785  

441 COMMERCE DR

  

Victor

   NY    14564 2786  

9500 E US HIGHWAY 36

  

Avon

   IN    46123 2787  

7325 N KEYSTONE AVE

  

Indianapolis

   IN    46240

 

Page 62 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2788  

400 W NORTHFIELD DR

  

Brownsburg

   IN    46112 2789  

3200 OLD BOYNTON RD

  

Boynton Beach

   FL    33436 2791  

4 COLLEGE PARK LN

  

Georgetown

   DE    19947 2792  

100 MCGINNIS DR

  

Wayne

   WV    25570 2793  

1130 S MAIN ST

  

Kernersville

   NC    27284 2794  

777 N MAIN ST

  

Ephraim

   UT    84627 2795  

145 HILL CARTER PKWY

  

Ashland

   VA    23005 2796  

3801 TAMPA RD

  

Oldsmar

   FL    34677 2797  

100 CHARLTON RD

  

Sturbridge

   MA    01566 2799  

8745 BRANCH AVE

  

Clinton

   MD    20735 2801  

108 S WESTOVER BLVD

  

Albany

   GA    31707 2803  

2200 W DANFORTH RD

  

Edmond

   OK    73003 2804  

1801 BELLE ISLE BLVD

  

Oklahoma City

   OK    73118 2805  

303 MARKET DR

  

Emporia

   VA    23847 2806  

4000 HWY #9

  

Boiling Springs

   SC    29316 2807  

2160 JOHN WAYLAND HWY

  

Harrisonburg

   VA    22801 2808  

12200 CHATTANOOGA PLZ

  

Midlothian

   VA    23112 2809  

100 BUCKHANNON CROSSROADS

  

Buckhannon

   WV    26201 2810  

97 WILLIAMS DR

  

Spencer

   WV    25276 2811  

4375 LEXINGTON RD

  

Athens

   GA    30605 2812  

25 25TH ST SE

  

Rochester

   MN    55904 2813  

2001 N CENTRAL AVE

  

Marshfield

   WI    54449 2814  

9300 NW 77TH AVE

  

Hialeah

   FL    33016 2815  

1460 GOLF RD

  

Rolling Meadows

   IL    60008 2816  

5630 W TOUHY AVE

  

Niles

   IL    60714 2817  

17625 TORRENCE AVE

  

Lansing

   IL    60438 2818  

7850 CABELA DR

  

Hammond

   IN    46324 2819  

2100 N MAIN ST

  

Bluffton

   IN    46714 2820  

1055 RYANS RD

  

Worthington

   MN    56187 2821  

2410 SHEILA LN

  

Richmond

   VA    23225 2822  

28270 WALKER RD S

  

Walker

   LA    70785 2823  

2900 PIKE ST

  

Parkersburg

   WV    26101 2825  

1126 US HIGHWAY 9

  

Old Bridge

   NJ    08857 2826  

83053 AVENUE 48

  

Coachella

   CA    92236 2827  

2801 COMMERCE DR

  

Coralville

   IA    52241 2828  

3355 S 27TH ST

  

Milwaukee

   WI    53215 2830  

1570 CHESTER PIKE

  

Eddystone

   PA    19022

 

Page 63 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2831  

2680 S LINCOLN AVE

  

Jerome

   ID    83338 2832  

4400 HIGHWAY 278

  

Hardeeville

   SC    29927 2833  

#1 WAL-MART LANE

  

Grafton

   WV    26354 2835  

9006 GUILBEAU ROAD

  

San Antonio

   TX    78250 2836  

1051 E BROAD ST

  

Fuquay Varina

   NC    27526 2838  

540 MARKS ST

  

Henderson

   NV    89014 2840  

11 GLYNN PLAZA

  

Brunswick

   GA    31520 2841  

1740 ROUTE 38

  

Lumberton

   NJ    08048 2842  

1290 E ONTARIO AVE

  

Corona

   CA    92881 2843  

17961 S US HIGHWAY 441

  

Summerfield

   FL    34491 2844  

1549 ROUTE 9

  

Clifton Park

   NY    12065 2845  

14215. U.S. HIGHWAY 64 WEST

  

Siler City

   NC    27344 2846  

7950 CRAFT GOODMAN FRONTAGE RD

  

Olive Branch

   MS    38654 2847  

10504 S 15TH ST

  

Bellevue

   NE    68123 2849  

320 MALLARD LANE

  

Mason

   WV    25260 2850  

2320 NO. HANOVER PIKE

  

Hampstead

   MD    21074 2852  

10 WALMART DR

  

Moundsville

   WV    26041 2853  

40 DRURY DR

  

La Plata

   MD    20646 2854  

180 RIVER RD

  

Lisbon

   CT    06351 2855  

16100 W 65TH ST

  

Shawnee

   KS    66217 2856  

201 SE SALEM ST

  

Oak Grove

   MO    64075 2857  

8551 N BOARDWALK AVE

  

Kansas City

   MO    64154 2858  

349 BRAMPTON AVE

  

Statesboro

   GA    30458 2859  

2150 CHILI AVE

  

Rochester

   NY    14624 2860  

160 POOLER PKWY

  

Pooler

   GA    31322 2861  

7319 W STATE ST

  

Boise

   ID    83714 2862  

4051 E FAIRVIEW AVE

  

Meridian

   ID    83642 2864  

6703 LESLIE RD

  

San Antonio

   TX    78254 2865  

2301 W WELLESLEY AVE

  

Spokane

   WA    99205 2866  

5110 TIMES SQUARE PL

  

Okemos

   MI    48864 2867  

3225 TOWNE CENTRE BLVD

  

Lansing

   MI    48912 2869  

409 N MARKETPLACE BLVD

  

Lansing

   MI    48917 2871  

2501 ROUTE 130 S

  

Cinnaminson

   NJ    08077 2872  

10562 BELLEVILLE RD

  

Belleville

   MI    48111 2873  

2001 W MAPLE RD

  

Troy

   MI    48084 2874  

200 DUTCH MEADOWS LN

  

Glenville

   NY    12302 2875  

6437 N. MACARTHUR BLVD

  

Warr Acres

   OK    73132 2876  

1301 E 2ND ST

  

Edmond

   OK    73034 2877  

11101 N ROCKWELL AVE

  

Oklahoma City

   OK    73162 2878  

911 SW 104TH ST

  

Oklahoma City

   OK    73139 2880  

6606 E 81ST ST

  

Tulsa

   OK    74133 2881  

1471 E OSCEOLA PKWY

  

Kissimmee

   FL    34744 2882  

9451 DUNKIRK LN N

  

Maple Grove

   MN    55311 2883  

8801 OHIO DR

  

Plano

   TX    75024 2884  

8060 W TROPICAL PKWY

  

Las Vegas

   NV    89149 2885  

199 CONNELL HWY

  

Newport

   RI    02840 2886  

8500 WASHINGTON BLVD

  

Pico Rivera

   CA    90660 2887  

125 MARYPORT DRIVE

  

Myrtle Beach

   SC    29575

 

Page 64 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2888  

100 NO LONDONDERRY SQUARE

  

Palmyra

   PA    17078 2889  

2715 S 25TH ST

  

Clinton

   IA    52732 2890  

5955 ZEBULON RD

  

Macon

   GA    31210 2891  

2450 NW LOOP 338

  

Odessa

   TX    79763 2892  

11101 S PARKER RD

  

Parker

   CO    80134 2893  

121 PETER PAN RD

  

Independence

   KS    67301 2894  

13164 GARRETT HWY

  

Oakland

   MD    21550 2896  

656 NEW HAVEN AVE

  

Derby

   CT    06418 2897  

235 QUEEN ST

  

Southington

   CT    06489 2898  

665 BOSTON POST RD

  

Old Saybrook

   CT    06475 2899  

255 W MAIN ST

  

Avon

   CT    06001 2900  

80 TOWN LINE RD

  

Rocky Hill

   CT    06067 2901  

180 N KING ST

  

Northampton

   MA    01060 2902  

121 WORCESTER RD

  

Framingham

   MA    01701 2903  

66 PARKHURST RD

  

Chelmsford

   MA    01824 2904  

700 OAK ST

  

Brockton

   MA    02301 2905  

250 ROUTE 59

  

Suffern

   NY    10901 2906  

1890 OLD COUNTRY RD

  

Riverhead

   NY    11901 2907  

3791 NW 167TH STREET

  

Miami Gardens

   FL    33055 2908  

201 MONTGOMERY XING

  

Biscoe

   NC    27209 2909  

961 E COLUMBUS AVE

  

Corry

   PA    16407 2910  

2875 E STATE ST

  

Salem

   OH    44460 2911  

3018 EAST AVE

  

Central Square

   NY    13036 2912  

7555 TELEGRAPH RD

  

Taylor

   MI    48180 2913  

13001 HIGHWAY 90

  

Boutte

   LA    70039 2914  

1 MASSILLON MARKETPLACE DR SW

  

Massillon

   OH    44646 2915  

3990 NESCONSET HWY

  

East Setauket

   NY    11733 2916  

2465 HEMPSTEAD TPKE

  

East Meadow

   NY    11554 2917  

1850 VETERANS HWY

  

Islandia

   NY    11749 2918  

730 W EXCHANGE PKWY

  

Allen

   TX    75013 2919  

4430 DESIARD STREET

  

Monroe

   LA    71203 2920  

1505 COUNTY ROAD 220

  

Orange Park

   FL    32003 2921  

534 N HARRISVILLE RD

  

Harrisville

   UT    84404 2922  

7635 NO. LA CHOLLA B

  

Tucson

   AZ    85741 2923  

1649 MAIN ST

  

Billings

   MT    59105 2924  

2550 COORS BLDV. NW

  

Albuquerque

   NM    87120 2925  

681 LINCOLN AVE

  

Napa

   CA    94558 2926  

6000 COIT RD

  

Plano

   TX    75023 2927  

23500 NE SANDY BLVD

  

Wood Village

   OR    97060 2928  

605 SAINT JAMES AVE

  

Goose Creek

   SC    29445 2929  

3030 N MAIN ST

  

Hope Mills

   NC    28348 2930  

6931 NW 88TH AVENUE

  

Tamarac

   FL    33321

 

Page 65 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2931  

409 N FRUITLAND BLVD

  

Salisbury

   MD    21801 2932  

10900 PARKSIDE DR

  

Knoxville

   TN    37934 2933  

201 GREASY RIDGE RD

  

Princeton

   WV    24739 2934  

15150 US HIGHWAY 150

  

Paris

   IL    61944 2935  

814 W BELL AVE

  

Knoxville

   IA    50138 2936  

10330 W SILVER SPRING DR

  

Milwaukee

   WI    53225 2937  

12080 HIGHWAY 169 W

  

Hibbing

   MN    55746 2938  

2428 W PINHOOK RD

  

Lafayette

   LA    70508 2939  

200 MARKETPLACE DRIVE

  

Richland

   MS    39218 2940  

5251 CYPRESS STREET

  

West Monroe

   LA    71291 2941  

5200 WINDWARD PKWY

  

Alpharetta

   GA    30004 2945  

100 COMMONS DR

  

Parkesburg

   PA    19365 2946  

2500 W. BROWARD BOULEVARD

  

Fort Lauderdale

   FL    33312 2947  

9000 NE HIGHWAY 99

  

Vancouver

   WA    98665 2948  

13310 TELEGRAPH RD

  

Santa Fe Springs

   CA    90670 2950  

37140 47TH ST E

  

Palmdale

   CA    93552 2951  

1731 E AVENUE J

  

Lancaster

   CA    93535 2952  

41200 MURRIETA HOT SPRINGS RD

  

Murrieta

   CA    92562 2953  

54 COUSINEAU DRIVE

  

Swansea

   MA    02777 2954  

650 MAIN AVE

  

Norwalk

   CT    06851 2955  

1701 W 133RD ST

  

Kansas City

   MO    64145 2956  

1401 IL ROUTE 59

  

Shorewood

   IL    60431 2957  

1583 HIGHWAY 10 W

  

Detroit Lakes

   MN    56501 2958  

3701 E CALUMET ST

  

Appleton

   WI    54915 2959  

28804 GRATIOT AVE

  

Roseville

   MI    48066 2962  

2300 W ATLANTIC BLVD

  

Pompano Beach

   FL    33069 2963  

6001 CORAL RIDGE DR

  

Coral Springs

   FL    33076 2964  

11 JUNGLE RD

  

Leominster

   MA    01453 2965  

3164 BERLIN TPKE

  

Newington

   CT    06111 2966  

222 SMOKERISE DR

  

Wadsworth

   OH    44281 2967  

3450 VALLEY PLAZA PKWY

  

Ft Wright

   KY    41017 2968  

200 FLOYD DR

  

Carrollton

   KY    41008 2973  

115 WEST FM 544

  

Murphy

   TX    75094 2974  

1501 BUCKINGHAM RD

  

Richardson

   TX    75081 2975  

3959 BROADWAY BLVD

  

Garland

   TX    75043 2976  

915 N TOWN EAST BLVD

  

Mesquite

   TX    75150 2977  

735 W SUBLETT RD

  

Arlington

   TX    76017 2978  

7451 MCCART AVE

  

Fort Worth

   TX    76133 2979  

7401 PARK VISTA BLVD

  

Fort Worth

   TX    76137 2980  

8520 N BEACH ST

  

Fort Worth

   TX    76244 2981  

2130 RUF SNOW DRIVE

  

Keller

   TX    76248 2984  

3745 SW LEE BLVD

  

Lawton

   OK    73505 2985  

7065 N INGRAM AVE

  

Fresno

   CA    93650

 

Page 66 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 2986  

1155 W WINNECONNE AVE

  

Neenah

   WI    54956 2987  

4301 S UNIVERSITY DR

  

Davie

   FL    33328 2988  

2625 NO. HWY 27

  

La Fayette

   GA    30728 2989  

44009 OSGOOD RD

  

Fremont

   CA    94539 2990  

1101 E SPRUCE ST

  

Mitchell

   SD    57301 2991  

201 WALTON WAY

  

Cedar Park

   TX    78613 2992  

3217 SILVERBACK LN

  

Painted Post

   NY    14870 2993  

345 HIGHWAY 6

  

Sugar Land

   TX    77478 2994  

3022 S BELT HWY

  

Saint Joseph

   MO    64503 2995  

8040 INDEPENDENCE PKWY

  

Plano

   TX    75025 2996  

18121 MARSH LN

  

Dallas

   TX    75287 2998  

25755 BARTON RD

  

Loma Linda

   CA    92354 3004  

3320 SOUTH CICERO AVENUE

  

Cicero

   IL    60804 3008  

835 MARTIN LUTHER KING JR DRIV

  

Atlanta

   GA    30314 3011  

9840 S MILITARY TRL STE G-1

  

Boynton Beach

   FL    33436 3013  

7500 66TH ST

  

Pinellas Park

   FL    33781 3014  

200 SHORT ST

  

Dallas

   TX    75232 3015  

2827 S. BUCKNER BLVD

  

Dallas (Pleasant Grove)

   TX    75227 3017  

4959 MAIN ST

  

Spring Hill

   TN    37174 3018  

4425 VENETUCCI BOULEVARD

  

Fountain

   CO    80906 3019  

850 E 88TH AVE

  

Thornton

   CO    80229 3020  

14605 W 64TH AVE

  

Arvada

   CO    80004 3022  

1189 E MARCH LN

  

Stockton

   CA    95210 3023  

4055 EVERGREEN VILLAGE SQ STE

  

San Jose

   CA    95135 3025  

1600 SARATOGA AVE UNIT 501

  

San Jose

   CA    95129 3026  

72314 HIGHWAY 111

  

Palm Desert

   CA    92260 3035  

310 RIGGS ROAD NE

  

Washington

   DC    20011 3042  

2800 N HWY 190

  

Covington

   LA    70433 3043  

4536 HERITAGE TRACE PARKWAY

  

Fort Worth

   TX    76244 3044  

2900 RENAISSANCE SQUARE

  

Fort Worth

   TX    76105 3046  

1421 COFFEE RD

  

Modesto

   CA    95355 3047  

2480 GEER ROAD

  

Turlock

   CA    95380 3048  

3125 SOUTH SHERIDAN BOULEVARD

  

Denver

   CO    80227 3049  

2550 S. KOLB RD

  

Tucson

   AZ    85710 3050  

9055 SW MURRAY BLVD

  

Beaverton

   OR    97008 3052  

7809 NE VANCOUVER PLAZA DR

  

Vancouver

   WA    98662 3053  

1605 SE EVERETT MALL WAY

  

Everett

   WA    98208 3055  

19801 ROBSON RD

  

Catoosa

   OK    74015 3056  

305 SINGING OAKS

  

Spring Branch

   TX    78070 3057  

12550 LESLIE RD

  

Helotes

   TX    78023 3058  

918 BANDERA RD

  

San Antonio

   TX    78228

 

Page 67 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3059  

244 FEATHER LANE

  

Canton

   MS    39046 3061  

7437 WATSON ROAD

  

Shrewsbury

   MO    63119 3062  

3536 W MOUNT VERNON ST

  

Springfield

   MO    65802 3066  

3500 N TAMIAMI TRAIL

  

Sarasota

   FL    34234 3067  

4975 JIMMY CARTER BLVD

  

Norcross

   GA    30093 3068  

1167 POWDER SPRINGS ST

  

Marietta

   GA    30064 3069  

3101 ROSWELL ROAD

  

Marietta

   GA    30062 3070  

5025 WINTERS CHAPEL RD

  

Dunwoody

   GA    30360 3071  

3201 TUCKER NORCROSS RD

  

Tucker

   GA    30084 3072  

2912 W MAIN ST

  

Snellville

   GA    30078 3074  

3059 LAWRENCEVILLE HWY

  

Lawrenceville

   GA    30044 3075  

513 W 23RD ST

  

Panama City

   FL    32405 3077  

6530 TRADING SQ

  

Haymarket

   VA    20169 3078  

290 STATE ROUTE 18

  

East Brunswick

   NJ    08816 3081  

8915 GERBER ROAD

  

Sacramento

   CA    95829 3082  

1622 S ACADEMY BLVD

  

Colorado Springs

   CO    80916 3083  

665 N MURRAY BLVD

  

Colorado Springs

   CO    80915 3084  

1266 EAST VALLEY PARKWAY

  

Escondido

   CA    92027 3087  

2701 SAVIERS RD

  

Oxnard

   CA    93033 3088  

3601 2ND ST SOUTH

  

St Cloud

   MN    56301 3090  

5609 PACIFIC ST

  

Rocklin

   CA    95677 3093  

795 WEST OVERLAND ROAD

  

Meridian

   ID    83642 3094  

3233 N. COLE RD.

  

Boise

   ID    83704 3096  

2972 IRIS AVENUE

  

Boulder

   CO    80301 3098  

15063 MAIN ST

  

Bellevue

   WA    98007 3099  

5420 LAPALMA AVE

  

La Palma

   CA    90623 3101  

121 N BEACH BLVD

  

Anaheim

   CA    92801 3102  

300 21ST AVE

  

Princeton

   MN    55371 3103  

18631 W KELLOGG DR

  

Goddard

   KS    67052 3104  

1101 S. MILITARY TRL

  

Deerfield Beach

   FL    33442 3106  

8538 IH-35 SOUTH

  

San Antonio

   TX    78211 3110  

7535 S. ASHLAND AVE.

  

Chicago

   IL    60620 3111  

545 EL CAMINO ALTO DR

  

Springfield

   MO    65802 3112  

4096 N FOSTER RD

  

San Antonio

   TX    78244 3114  

770 BROADWAY

  

Saugus

   MA    01906 3116  

3372 CANTON RD STE 142

  

Marietta

   GA    30066 3118  

2525 N DECATUR RD

  

Decatur

   GA    30033 3119  

15495 PANAMA CITY BEACH PKWY

  

Panama City Beach

   FL    32413 3123  

3255 MISSION COLLEGE BLVD

  

Santa Clara

   CA    95054 3125  

3615 W BOWLES AVE

  

Littleton

   CO    80123 3126  

16746 E SMOKY HILL RD

  

Centennial

   CO    80015 3127  

5141 CHAMBERS RD

  

Denver

   CO    80239

 

Page 68 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3128  

1442 S PARKER RD

  

Denver

   CO    80231 3131  

300 WEST BASELINE RD

  

Rialto

   CA    92376 3132  

778 E ARROW HWY

  

Pomona

   CA    91767 3133  

1425 N HACIENDA BLVD

  

La Puente

   CA    91744 3135  

717 W. BERRY ST

  

Fort Worth

   TX    76110 3136  

13900 HORIZON BLVD

  

Horizon City

   TX    79928 3137  

7100 HOPGOOD ROAD

  

Fairview

   TN    37062 3138  

5625 CALLOWAY DRIVE

  

Bakersfield

   CA    93312 3140  

3111 NORTH CHESTER

  

Bakersfield

   CA    93308 3141  

5037 EAST BRUNDAGE LANE

  

Bakersfield

   CA    93307 3142  

3900 W. INA ROAD

  

Marana

   AZ    85741 3143  

8640 E BROADWAY BLVD

  

Tucson

   AZ    85710 3144  

15600 SE MCLOUGHLIN BLVD

  

Milwaukie

   OR    97267 3145  

2201 GRAND BLVD

  

Vancouver

   WA    98661 3146  

1840 NW 9TH ST

  

Corvallis

   OR    97330 3147  

2204 TAPO STREET

  

Simi Valley

   CA    93063 3149  

1032 FORT STREET MALL

  

Honolulu

   HI    96813 3150  

1800 N. 16TH ST.

  

Council Bluffs

   IA    51501 3151  

5018 AMES AVE

  

Omaha

   NE    68104 3152  

2451 NORTH 90TH STREET

  

Omaha

   NE    68134 3153  

6710 S. 167TH ST

  

Omaha

   NE    68135 3154  

2109 TOWNE CENTER DR

  

Bellevue

   NE    68123 3155  

1106 S. ROCK RD

  

Derby

   KS    67037 3156  

117 MARKETPLACE DRIVE

  

Hampton

   VA    23666 3157  

11214 JEFFERSON AVE

  

Newport News

   VA    23601 3159  

1 TETERBORO LANDING DRIVE

  

Teterboro

   NJ    07608 3161  

6850 GULFPORT BLVD S

  

Pasadena

   FL    33707 3162  

2715 S ORANGE AVE

  

Orlando

   FL    32806 3164  

205 N. MAIN STREET

  

Bentonville

   AR    72712 3166  

4720 S. COTTAGE GROVE AVENUE

  

Chicago

   IL    60653 3167  

4301 CHEF MENTEUR HIGHWAY

  

New Orleans

   LA    70126 3168  

2550 PRINCE ST

  

Conway

   AR    72034 3169  

11923 US HWY 290 E

  

Manor

   TX    78653 3170  

1320 W HWY 290

  

Elgin

   TX    78621 3172  

5051 L ST

  

Omaha

   NE    68117 3173  

9460 GILES ROAD

  

La Vista

   NE    68128 3175  

4142 AUSTIN BLUFFS PKWY

  

Colorado Springs

   CO    80918 3176  

1725 N UNION BLVD

  

Colorado Springs

   CO    80909 3177  

4625 S MASON ST

  

Fort Collins

   CO    80525 3178  

2444 E POWELL BLVD

  

Gresham

   OR    97080 3179  

512 NORTH VENTU PARK ROAD

  

Thousand Oaks

   CA    91320 3180  

4651 FIRESTONE BLVD

  

South Gate

   CA    90280

 

Page 69 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3182  

12500 US 15 501 N

  

Chapel Hill

   NC    27517 3183  

1499 SOUTH DIXIE HWY

  

Homestead

   FL    33033 3184  

3320 LORNA RD

  

Hoover

   AL    35216 3185  

4226 OAKWOOD AVE NW

  

Huntsville

   AL    35810 3186  

11770 HAYNES BRIDGE RD

  

Alpharetta

   GA    30009 3188  

5935 MEMORIAL DR

  

Stone Mountain

   GA    30083 3191  

2637 GENTRY MEMORIAL HWY

  

Pickens

   SC    29671 3192  

11410 ANDERSON RD

  

Greenville

   SC    29611 3197  

15302 N. NEBRASKA AVE.

  

Tampa

   FL    33613 3198  

4025 OLD DENTON RD

  

Carrollton

   TX    75007 3199  

3513 E PARK BLVD

  

Plano

   TX    75074 3200  

740 MIDDLE ST

  

Weymouth

   MA    02188 3201  

135 WILLOW LN

  

Mcdonough

   GA    30253 3202  

4900 S. SOONER RD

  

Oklahoma City

   OK    73135 3204  

820 E BELT LINE RD

  

Cedar Hill

   TX    75104 3205  

1100 THORNTON RD

  

Lithia Springs

   GA    30122 3206  

2400 HARDING HWY

  

Lima

   OH    45804 3207  

1601 RINEHART RD

  

Sanford

   FL    32771 3208  

660 S 1750 W

  

Springville

   UT    84663 3209  

18185 ZANE ST NW

  

Elk River

   MN    55330 3210  

2760 NO. DIRKSEN PKWY

  

Springfield

   IL    62702 3213  

3040 COLLEGE PARK DR

  

The Woodlands

   TX    77384 3214  

6259 COLLEGE DR

  

Suffolk

   VA    23435 3215  

5605 UNIVERSITY TOWN CENTER DR

  

Morgantown

   WV    26501 3216  

1149 NIMMO PKWY

  

Virginia Beach

   VA    23456 3217  

1860 E MAIN ST

  

Othello

   WA    99344 3218  

20307 MOUNTAIN HWY E

  

Spanaway

   WA    98387 3219  

731 E ROCHAMBEAU DR

  

Williamsburg

   VA    23188 3220  

2610 PIONEER RD

  

St George

   UT    84790 3221  

515 E 4TH ST

  

Watkins Glen

   NY    14891 3222  

1286 EIGHTEEN MILE RD

  

Central

   SC    29630 3223  

#100 CHIPPEWA TOWN CENTRE

  

Beaver Falls

   PA    15010 3224  

555 W INTERSTATE 30

  

Garland

   TX    75043 3225  

2501 LAKEVIEW PKWY

  

Rowlett

   TX    75088 3226  

25108 MARKET PLACE DR

  

Katy

   TX    77494 3227  

16218 JACKSON CREEK PKWY

  

Monument

   CO    80132 3228  

6700 HOLLYWOOD BLVD

  

Delmont

   PA    15626 3229  

3800 US HIGHWAY 287 W

  

Vernon

   TX    76384 3230  

400 BRYANT AVE

  

Bryant

   AR    72022 3231  

551 LIBERTY DR

  

Greenwood

   AR    72936 3232  

7671 S 3800 W

  

West Jordan

   UT    84084 3233  

2025 PAUL BUNYAN DR NW

  

Bemidji

   MN    56601

 

Page 70 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3234  

4331 HIGHWAY 66 S

  

Rogersville

   TN    37857 3235  

1425 NE 163RD ST

  

North Miami Beach

   FL    33162 3236  

326 W MAIN ST

  

Freehold

   NJ    07728 3237  

5521 E ARROWHEAD PKWY

  

Sioux Falls

   SD    57110 3238  

3720 EAST SUNSHINE STREET

  

Springfield

   MO    65809 3239  

2659 OLYMPIC ST

  

Springfield

   OR    97477 3241  

18551 N 83RD AVE

  

Glendale

   AZ    85308 3243  

4524 CHALLENGER AVE

  

Roanoke

   VA    24012 3245  

15594 STATE HIGHWAY 77

  

Hayward

   WI    54843 3247  

1819 E GENEVA ST

  

Delavan

   WI    53115 3248  

1340 S BEACH BLVD

  

La Habra

   CA    90631 3250  

7235 MARKET PLACE DR

  

Aurora

   OH    44202 3251  

1397 LEESBURG AVE

  

Washington Court House

   OH    43160 3252  

605 CONCHESTER HWY

  

Boothwyn

   PA    19061 3253  

108 WASHINGTON TOWNE BLVD N

  

Edinboro

   PA    16412 3254  

5260 W 7TH ST

  

Reno

   NV    89523 3255  

505 S DUNLAP AVE

  

Savoy

   IL    61874 3258  

4550 W 11TH AVE

  

Eugene

   OR    97402 3259  

3555 MULLAN RD

  

Missoula

   MT    59808 3260  

1399 NAT WASHINGTON WAY

  

Ephrata

   WA    98823 3261  

2801 DUPORTAIL ST

  

Richland

   WA    99352 3262  

61205 SOUTHGATE RD

  

Cambridge

   OH    43725 3265  

2601 GEO. WASHINGTON MEM. HWY

  

Yorktown

   VA    23693 3266  

839 US HIGHWAY 130

  

East Windsor

   NJ    08520 3267  

18201 WRIGHT ST

  

Omaha

   NE    68130 3268  

200 E STATE HIGHWAY 64

  

Antigo

   WI    54409 3269  

258 RIVER RD

  

Mexico

   ME    04257 3270  

345 COMMONWEALTH DR

  

Wytheville

   VA    24382 3271  

5100 HIGHWAY 31

  

Calera

   AL    35040 3273  

15700 METCALF AVE

  

Overland Park

   KS    66223 3274  

9101 N TARRANT PKWY

  

North Richland Hills

   TX    76182 3275  

1101 NW 164TH ST

  

Edmond

   OK    73013 3276  

4001 HALLMARK PKWY

  

San Bernardino

   CA    92407 3277  

155 DAMONTE RANCH PKWY

  

Reno

   NV    89521 3278  

8700 ANDERMATT DR

  

Lincoln

   NE    68526 3279  

2100 SE LOOP 410

  

San Antonio

   TX    78220 3280  

1490 HUDSON AVE

  

Rochester

   NY    14621 3281  

5741 BUFFALO RD

  

Harborcreek

   PA    16421 3282  

12910 STATE ROUTE 664 S

  

Logan

   OH    43138 3283  

10600 W 21ST ST N

  

Wichita

   KS    67205 3284  

4800 US 287 HIGHWAY

  

Arlington

   TX    76017 3285  

621 UPTOWN BLVD

  

Cedar Hill

   TX    75104

 

Page 71 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3286  

1035 HICKORY CREEK BLVD

  

Hickory Creek

   TX    75065 3287  

1515 JUSTIN RD

  

Lewisville

   TX    75077 3288  

10200 SULLIVAN RD

  

Baton Rouge

   LA    70818 3289  

1489 MOUNT JEFFERSON RD

  

West Jefferson

   NC    28694 3290  

101 PAKAULA ST

  

Kahului

   HI    96732 3291  

40 INTERNATIONAL DR S

  

Flanders

   NJ    07836 3292  

900 SPRINGFIELD RD

  

Union

   NJ    07083 3293  

223 MEADOWLANDS DR

  

Chardon

   OH    44024 3294  

7101 CEDAR SPRINGS BLVD

  

Louisville

   KY    40291 3295  

6310 S ELM PL

  

Broken Arrow

   OK    74011 3296  

2700 S KIRKWOOD RD

  

Houston

   TX    77077 3297  

12353 FM 1960 RD W

  

Houston

   TX    77065 3298  

255 FM 518 RD

  

Kemah

   TX    77565 3299  

475 KEMPSVILLE ROAD

  

Chesapeake

   VA    23320 3300  

1257 BELLEFONTAINE ST

  

Wapakoneta

   OH    45895 3301  

51 SILVER SPRING ST

  

Providence

   RI    02904 3302  

9460 W SAM HOUSTON PKWY S

  

Houston

   TX    77099 3303  

1179 RIVERVIEW ST

  

Grundy

   VA    24614 3304  

1624 NC #14 HIGHWAY

  

Reidsville

   NC    27320 3305  

6711 NC HIGHWAY 135

  

Mayodan

   NC    27027 3307  

35 MIKE STEWART

  

Crawfordville

   FL    32327 3308  

1580 BRANAN FIELD RD

  

Middleburg

   FL    32068 3309  

4250 PHILLIPS HWY

  

Jacksonville

   FL    32207 3310  

101 HOWLAND BLVD

  

Deltona

   FL    32738 3311  

19501 NW 27TH AVE

  

Miami Gardens

   FL    33056 3313  

10900 E BRIARWOOD AVE

  

Centennial

   CO    80112 3314  

7450 W GLENDALE AVE

  

Glendale

   AZ    85303 3315  

4230 W UNION HILLS DR

  

Glendale

   AZ    85308 3317  

8511 GOLF COURSE RD NW

  

Alameda

   NM    87114 3319  

2020 HEIGHTS DR

  

Harker Heights

   TX    76548 3320  

215 E MILE 3 RD

  

Palmhurst

   TX    78573 3322  

411 PEWAUKEE RD

  

Pewaukee

   WI    53072 3324  

4433 VANGUARD DR

  

Sheboygan

   WI    53083 3328  

10772 W CARSON CITY RD

  

Greenville

   MI    48838 3329  

7494 US HIGHWAY 11

  

Potsdam

   NY    13676 3330  

673 CEDAR ROAD

  

Chesapeake

   VA    23322 3331  

5501 S OLIVE ST

  

Pine Bluff

   AR    71603 3332  

1818 STATE ROUTE #3

  

Fulton

   NY    13069 3334  

3222 STATE ROUTE 11

  

Malone

   NY    12953 3336  

23800 ALLEN RD

  

Woodhaven

   MI    48183 3337  

3159 ROUTE 9 SOUTH

  

Rio Grande

   NJ    08242 3338  

203 CEDAR SPRINGS ROAD

  

Spartanburg

   SC    29302

 

Page 72 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3339  

1070 W LANDIS AVE

  

Vineland

   NJ    08360 3340  

4720 E 21ST ST

  

Tulsa

   OK    74114 3341  

2305 N CENTRAL EXPY

  

Dallas

   TX    75204 3342  

1815 E OHIO PIKE

  

Amelia

   OH    45102 3344  

501 WAL MART DR

  

Winchester

   VA    22603 3347  

7450 CYPRESS GARDENS BLVD

  

Winter Haven

   FL    33884 3348  

101 N CONGRESS AVE

  

Lake Park

   FL    33403 3349  

375 KINGS HWY

  

Port Charlotte

   FL    33983 3350  

5198 BOULDER HWY

  

Las Vegas

   NV    89122 3351  

6464 N DECATUR BLVD

  

Las Vegas

   NV    89131 3352  

10355 TRINITY PKWY

  

Stockton

   CA    95219 3354  

1401 AMERICAN PACIFIC DR

  

Henderson

   NV    89074 3355  

1400 S LAMB BLVD

  

Las Vegas

   NV    89104 3356  

7445 S EASTERN AVE

  

Las Vegas

   NV    89123 3357  

3925 E GRANT RD

  

Tucson

   AZ    85712 3360  

2750 E GERMANN RD

  

Chandler

   AZ    85286 3362  

14800 FORT CAMPBELL BLVD

  

Oak Grove

   KY    42262 3363  

3151 LEITCHFIELD RD

  

Owensboro

   KY    42303 3364  

1644 ROBERT ST S

  

Saint Paul

   MN    55118 3366  

221 W PARRISH LN

  

Centerville

   UT    84014 3367  

4920 CENTRE POINTE DR

  

North Charleston

   SC    29418 3370  

508 10TH ST E

  

Palmetto

   FL    34221 3371  

3240 WILKINSON BLVD

  

Charlotte

   NC    28208 3372  

2677 ROOSEVELT BOULEVARD

  

Largo

   FL    33760 3377  

2823 W VALENCIA RD

  

Tucson

   AZ    85746 3379  

2150 E TANGERINE RD

  

Oro Valley

   AZ    85755 3380  

4820 N ROAD 68

  

Pasco

   WA    99301 3381  

407 NE GEORGIA AVE

  

Sweetwater

   TX    79556 3382  

78 N MCCULLOCH BLVD

  

Pueblo West

   CO    81007 3383  

4215 CANYON DR

  

Amarillo

   TX    79110 3384  

300 W 15TH ST

  

Hereford

   TX    79045 3385  

9600 SAGE RD SW

  

Albuquerque

   NM    87121 3386  

160 SPRINGVILLE STATION BLVD

  

Springville

   AL    35146 3387  

17000 TAMIAMI TRL

  

North Port

   FL    34287 3388  

1400 LAWRENCEVILLE HWY

  

Lawrenceville

   GA    30044 3389  

3435 CENTERVILLE HWY

  

Snellville

   GA    30039 3390  

10001 WOODLANDS PKWY

  

Woodlands

   TX    77382 3391  

6102 FM 3009

  

Schertz

   TX    78154 3392  

2108 BEDFORD RD

  

Bedford

   TX    76021 3394  

1905 E 7TH ST

  

Atlantic

   IA    50022 3395  

3501 S LOCUST ST

  

Grand Island

   NE    68801 3397  

17650 NW 2ND AVE

  

Miami Gardens

   FL    33169

 

Page 73 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3400  

2300 US HIGHWAY 34

  

Oswego

   IL    60543 3401  

6149 OLD NATIONAL HWY

  

College Park

   GA    30349 3402  

1400 HUDSON BRIDGE RD

  

Stockbridge

   GA    30281 3403  

3615 MARIETTA HWY

  

Dallas

   GA    30157 3404  

1960 TWIN LAKES PARKWAY

  

Roseville

   MN    55113 3406  

15220 MONTFORT RD

  

Dallas

   TX    75248 3407  

1060 S WATSON RD

  

Buckeye

   AZ    85326 3408  

3200 MARKET ST

  

Carson City

   NV    89706 3409  

20 SOOJIAN DR

  

Leicester

   MA    01524 3411  

8660 CLIFFDALE ROAD

  

Fayetteville

   NC    28314 3412  

200 KOCHER LN

  

Elizabethville

   PA    17023 3414  

3400 EAST LAKE RD

  

Palm Harbor

   FL    34685 3415  

41232 US HWY 19 N

  

Tarpon Springs

   FL    34689 3417  

6650 COLLIER BLVD

  

Naples

   FL    34114 3418  

28500 STATE ROAD 54

  

Wesley Chapel

   FL    33543 3419  

6756 W VICKERY BLVD

  

Fort Worth

   TX    76116 3420  

1220 OLD COUNTRY RD

  

Westbury

   NY    11590 3422  

2000 CLEMENTS BRIDGE RD STE 10

  

Woodbury

   NJ    08096 3423  

5701 HERRERA DRIVE

  

Santa Fe

   NM    87507 3424  

2653 VALLEYDALE ROAD

  

Birmingham (Valleydale)

   AL    35244 3425  

9598 ROWLETT RD

  

Houston

   TX    77075 3427  

604 N 26TH ST

  

Artesia

   NM    88210 3428  

1400 W MAIN ST

  

Farmington

   NM    87401 3429  

2901 MARKET ST

  

Warren

   PA    16365 3430  

9011 NE 23RD ST

  

Oklahoma City

   OK    73141 3431  

2801 E INTERSTATE 20

  

Hudson Oaks

   TX    76087 3432  

951 W BELT LINE RD

  

Desoto

   TX    75115 3433  

100 RYAN DRIVE

  

Red Oak

   TX    75154 3434  

1275 LAKE AVE

  

Woodstock

   IL    60098 3435  

1133 NO. EMERSON ROAD

  

Greenwood

   IN    46143 3436  

700 W IRELAND RD

  

South Bend

   IN    46614 3437  

3421 MURCHISON RD

  

Fayetteville

   NC    28311 3439  

9360 NAVARRE PKWY

  

Navarre

   FL    32566 3441  

275 MAIN ST

  

White Plains

   NY    10601 3443  

48 STATE RT 23

  

Riverdale

   NJ    07457 3445  

1355 S MCCORD RD

  

Holland

   OH    43528 3447  

3657 E MAIN ST

  

Whitehall

   OH    43213 3452  

4810 HIGHWAY 6 N

  

Houston

   TX    77084 3453  

355 54TH STREET SW

  

Wyoming

   MI    49548 3454  

1200 S COMMERCE WAY

  

Perry

   UT    84302 3455  

1400 HILLTOP MALL RD

  

Richmond

   CA    94806 3457  

3116 S GARNETT RD

  

Tulsa

   OK    74146

 

Page 74 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3459  

2225 W MARKET ST

  

Bloomington

   IL    61705 3460  

8915 N ALLEN RD

  

Peoria

   IL    61615 3461  

2717 HIGHWAY 54

  

Peachtree City

   GA    30269 3462  

3245 LAWRENCEVILLE SUWANEE RD

  

Suwanee

   GA    30024 3463  

1208 E BRANDON BLVD

  

Brandon

   FL    33511 3464  

3943 GRAND AVE

  

Chino

   CA    91710 3465  

5010 N 95TH AVE

  

Glendale

   AZ    85305 3469  

1601 W EDGAR RD

  

Linden

   NJ    07036 3471  

3105 COBB PKWY NW

  

Kennesaw

   GA    30152 3472  

3050 E MULLAN AVE

  

Post Falls

   ID    83854 3473  

4505 W CHARLESTON BLVD

  

Las Vegas

   NV    89102 3474  

6225 E STATE ROAD 64

  

Bradenton

   FL    34208 3475  

650 S TROOPER RD

  

Norristown

   PA    19403 3476  

39500 FORD RD

  

Canton

   MI    48187 3477  

7250 CARSON BLVD

  

Long Beach

   CA    90808 3478  

700 KEEAUMOKU ST

  

Honolulu

   HI    96814 3479  

1819 S 8TH ST

  

Rogers

   AR    72756 3480  

1050 REGIONAL PARK RD

  

Lebanon

   VA    24266 3481  

112 CARROLL ISLAND RD

  

Baltimore

   MD    21220 3482  

425 COIT RD

  

Plano

   TX    75075 3483  

933 GRAND CAILLOU RD

  

Houma

   LA    70363 3484  

2951 S BLUE ANGEL PKWY

  

Pensacola

   FL    32506 3485  

2257 HWY 515

  

Blairsville

   GA    30512 3486  

929 E STATE ST

  

Athens

   OH    45701 3487  

51450 SHELBY PKWY

  

Shelby Township

   MI    48315 3488  

1901 MILWAUKEE AVE

  

Burlington

   WI    53105 3489  

6420 PETRIE WAY RD

  

Baltimore

   MD    21237 3490  

7081 ARUNDEL MILLS CIR

  

Hanover

   MD    21076 3491  

70 PLEASANT VALLEY ST

  

Methuen

   MA    01844 3492  

11411 E KELLOGG DR

  

Wichita

   KS    67207 3493  

1021 ARNOLD DR

  

Martinez

   CA    94553 3494  

732 CENTER DR

  

San Marcos

   CA    92069 3495  

2315 MADISON ST

  

Clarksville

   TN    37043 3497  

428 WALTON DR

  

Plymouth

   WI    53073 3498  

4369 BALL ROAD NE

  

Blaine

   MN    55449 3499  

1520 SOUTH MAIN STREET

  

Jefferson

   WI    53549 3500  

5655 E SAM HOUSTON PKWY N

  

Houston

   TX    77015 3501  

100 CROSSINGS BLVD

  

Elverson

   PA    19520 3502  

3201 PRINCETON RD

  

Hamilton

   OH    45011 3503  

1585 LIBERTY DR STE 1

  

Thomasville

   NC    27360 3504  

2415 SPRINGS ROAD NE

  

Hickory

   NC    28601 3505  

130 COMMERCE ST

  

Wisconsin Dells

   WI    53965

 

Page 75 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3506  

13742 N ELDRIDGE PKWY

  

Cypress

   TX    77429 3508  

1770 S ELM PL

  

Broken Arrow

   OK    74012 3509  

11755 BEECHNUT ST

  

Houston

   TX    77072 3510  

1710 BROADWAY ST

  

Pearland

   TX    77581 3511  

550 W HONEYSUCKLE AVE

  

Hayden

   ID    83835 3512  

11018 MONTGOMERY BLVD NE

  

Albuquerque

   NM    87111 3513  

8101 OLD CARRIAGE CT

  

Shakopee

   MN    55379 3514  

50 FOSTER BROOK BLVD

  

Bradford

   PA    16701 3515  

540 HARRY SAUNER RD

  

Hillsboro

   OH    45133 3516  

1360 EASTLAKE PKWY

  

Chula Vista

   CA    91915 3517  

1115 NM HIGHWAY 528 SE

  

Rio Rancho

   NM    87124 3518  

2320 BOB BULLOCK LOOP

  

Laredo

   TX    78043 3520  

400 PARK PL

  

Secaucus

   NJ    07094 3521  

2210 N.F.M 1417

  

Sherman

   TX    75092 3522  

3250 BIG DALTON AVE

  

Baldwin Park

   CA    91706 3523  

26471 CARL BOYER DR

  

Santa Clarita

   CA    91350 3524  

605 FLETCHER PKWY

  

El Cajon

   CA    92020 3525  

16502 MERIDIAN E

  

Puyallup

   WA    98375 3526  

7305 BROAD ST

  

Brooksville

   FL    34601 3527  

1675 NW SAINT LUCIE WEST BLVD

  

Port Saint Lucie

   FL    34986 3528  

1053 FRONTAGE DR E

  

Wiggins

   MS    39577 3529  

10735 PENDLETON PIKE

  

Indianapolis

   IN    46236 3530  

850 W RUSK ST

  

Rockwall

   TX    75087 3531  

1401 GALAXY DR NE

  

Lacey

   WA    98516 3533  

7800 SMITH RD

  

Denver

   CO    80207 3534  

295 TYLER RD S

  

Red Wing

   MN    55066 3535  

35 FRESH RIVER RD

  

Epping

   NH    03042 3537  

7001 BRIDGEPORT WAY W

  

Lakewood

   WA    98499 3538  

8500 N WICKHAM RD

  

Melbourne

   FL    32940 3541  

516 SCHOOL HOUSE RD

  

Kennett Square

   PA    19348 3542  

11242 S GESSNER DR

  

Houston

   TX    77071 3543  

67 NEWTOWN RD

  

Danbury

   CT    06810 3544  

900 BOSTON POST RD

  

Guilford

   CT    06437 3545  

2300 DIXWELL AVE

  

Hamden

   CT    06514 3546  

164 DANBURY RD

  

New Milford

   CT    06776 3547  

680 CONNECTICUT AVE

  

Norwalk

   CT    06854 3548  

910 WOLCOTT ST

  

Waterbury

   CT    06705 3549  

350 WINCHESTER ST

  

Keene

   NH    03431 3560  

638 QUEQUECHAN STREET

  

Fall River

   MA    02721 3561  

137 TEATICKET HWY

  

Teaticket

   MA    02536 3562  

189 US HIGHWAY 46

  

Saddle Brook

   NJ    07663 3563  

3926 LINDEN ST

  

Bethlehem

   PA    18020

 

Page 76 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3564  

2101 BLAIR MILL RD

  

Willow Grove

   PA    19090 3565  

53 W GERMANTOWN PIKE

  

Norristown

   PA    19401 3566  

9400 E HAMPDEN AVE

  

Denver

   CO    80231 3567  

3000 N JACKSON ROAD

  

Hidalgo

   TX    78557 3568  

3180 S 5600 W

  

West Valley City

   UT    84120 3569  

12900 NO. I-35 SVC RD SB

  

Austin

   TX    78753 3570  

4469 WASHINGTON RD

  

Evans

   GA    30809 3571  

2900 TOWNE BLVD

  

Middletown

   OH    45044 3572  

10505 BROADWAY ST

  

Pearland

   TX    77584 3573  

9401 LIBERIA AVE

  

Manassas

   VA    20110 3574  

1520 E EXCHANGE PKWY

  

Allen

   TX    75002 3579  

2165 NORTHPARK DR

  

Kingwood

   TX    77339 3580  

1315 N 21ST ST

  

Newark

   OH    43055 3581  

2850 MAYSVILLE PIKE

  

Zanesville

   OH    43701 3582  

1575 SPACE CENTER DR

  

Colorado Springs

   CO    80915 3583  

311 ROUTE 9W

  

Glenmont

   NY    12077 3584  

5405 SOUTH RICE AVENUE

  

Houston

   TX    77081 3587  

5454 CROSSINGS DRIVE

  

Rocklin

   CA    95677 3588  

17041 JEFFERSON DAVIS HWY

  

Dumfries

   VA    22026 3589  

350 HOPE AVE

  

Salt Lake City

   UT    84115 3590  

3101 FLOYD BLVD

  

Sioux City

   IA    51108 3591  

18700 HIGHWAY 105 W

  

Montgomery

   TX    77356 3593  

2401 GOODMAN RD W

  

Horn Lake

   MS    38637 3594  

2610 W PIONEER PKWY

  

Pantego

   TX    76013 3595  

7701 S RAEFORD RD

  

Fayetteville

   NC    28304 3596  

2250 MAIN ST NW

  

Los Lunas

   NM    87031 3597  

2101 GATEWAY CENTER DR

  

Belvidere

   IL    61008 3598  

235 RIDGEDALE AVE

  

Cedar Knolls

   NJ    07927 3599  

6520 MEMPHIS ARLINGTON RD

  

Bartlett

   TN    38135 3600  

970 STRICKLAND BRIDGE ROAD

  

Fayetteville

   NC    28304 3601  

4700 135TH ST

  

Crestwood

   IL    60445 3602  

1100 LEJUNE DR

  

Springfield

   IL    62703 3603  

16807 FOREST RD

  

Forest

   VA    24551 3604  

14200 W INDIAN SCHOOL RD

  

Goodyear

   AZ    85395 3605  

22088 TIMBERLAKE RD

  

Lynchburg

   VA    24502 3607  

13858 STATE ROUTE 31

  

Albion

   NY    14411 3608  

6067 N RIDGE RD

  

Madison

   OH    44057 3609  

2940 ANVIL BLOCK RD

  

Ellenwood

   GA    30294 3610  

7100 RAGGARD RD

  

Louisville

   KY    40216 3611  

6520 EARNEST BARRETT PARKWAY

  

Marietta

   GA    30064 3612  

530 S GRAHAM HOPEDALE RD

  

Burlington

   NC    27217 3614  

2141 DALE AVE

  

Roanoke

   VA    24013

 

Page 77 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3615  

2217 NW 23RD ST

  

Oklahoma City

   OK    73107 3616  

1200 W OAK ST

  

Amite

   LA    70422 3617  

600 S ALAFAYA TRL

  

Orlando

   FL    32828 3618  

3419 ORANGE AVE NE

  

Roanoke

   VA    24012 3619  

3901 HIXSON PIKE SUITE 181

  

Chattanooga

   TN    37415 3620  

13502 HAMILTON VIEW RD

  

Riverton

   UT    84065 3621  

1871 CHAMBLEE TUCKER RD

  

Chamblee

   GA    30341 3622  

4950 PLANTATION RD.

  

Roanoke

   VA    24019 3623  

4401 HIGHWAY 83 SOUTH

  

Laredo

   TX    78046 3624  

9320 CEDAR ST

  

Monticello

   MN    55362 3625  

3001 NORTH STATE ROAD #7

  

Lauderdale Lakes

   FL    33313 3626  

3475 PARKWAY VILLAGE CT

  

Winston Salem

   NC    27127 3627  

3875 MUNDY MILL RD

  

Oakwood

   GA    30566 3628  

115 HIGHWAY 14

  

Simpsonville

   SC    29681 3630  

5491 HIGHWAY 151

  

Marion

   IA    52302 3631  

1221 FM 1187

  

Crowley

   TX    76036 3632  

655 W SANILAC RD

  

Sandusky

   MI    48471 3633  

12751 WASHINGTON TOWNSHIP BLVD

  

Waynesboro

   PA    17268 3634  

35 PLAZA DR

  

Tamaqua

   PA    18252 3635  

1155 BATTLEFIELD PARKWAY

  

Fort Oglethrope

   GA    30742 3637  

1001 E MAIN STREET

  

Yukon

   OK    73099 3638  

804 S. CASHUA DRIVE

  

Florence

   SC    29501 3639  

24635 DULLES LANDING DRIVE

  

Dulles

   VA    20166 3640  

1118 SILBER RD

  

Houston

   TX    77055 3641  

200 S TUTTLE RD

  

Springfield

   OH    45505 3643  

1010 N 8TH ST

  

Medford

   WI    54451 3644  

201 HILLCREST PKWY

  

Chesapeake

   VA    23322 3645  

200 W INTERSTATE 20

  

Midland

   TX    79701 3646  

1635 RED BANK ROAD

  

Goose Creek

   SC    29445 3648  

1400 SKYLINE BLVD

  

Bismarck

   ND    58503 3650  

1739 S VICTORIA AVE

  

Ventura

   CA    93003 3652  

755 RIVERPOINT CT

  

West Sacramento

   CA    95605 3653  

965 NW JOHN JONES DR

  

Burleson

   TX    76028 3654  

808 W. WALNUT

  

Rogers

   AR    72756 3655  

10440 W CHEYENNE AVE

  

Las Vegas

   NV    89129 3656  

1143 SMILEY AVE

  

Cincinnati

   OH    45240 3658  

2107 PYRAMID VILLAGE BLVD

  

Greensboro

   NC    27405 3659  

501 SIGNAL MOUNTAIN RD

  

Chattanooga

   TN    37405 3660  

3550 CUMMINGS HWY

  

Chattanooga

   TN    37419 3661  

1551 N ZARAGOZA RD

  

El Paso

   TX    79936 3700  

2101 YOUNTS RD

  

Indian Trail

   NC    28079 3701  

308 NC HIGHWAY 55 W

  

Mount Olive

   NC    28365

 

Page 78 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3702  

13227 CITY SQUARE DR

  

Jacksonville

   FL    32218 3703  

3520 WILLIAMS BLVD

  

Kenner

   LA    70065 3705  

17100 STATE ROUTE 507 SE

  

Yelm

   WA    98597 3708  

350 WALTERS ROAD

  

Suisun City

   CA    94585 3709  

2427 GRESHAM RD SE

  

Atlanta

   GA    30316 3710  

3580 MEMORIAL DR

  

Decatur

   GA    30032 3712  

7010 AUBURN BLVD

  

Citrus Heights

   CA    95621 3713  

3685 LADSON ROAD

  

Ladson

   SC    29456 3717  

4040 NOLENSVILLE PIKE

  

Nashville

   TN    37211 3720  

3601 WASHINGTON BLVD

  

Arbutus

   MD    21227 3722  

250 TALLMADGE RD

  

Kent

   OH    44240 3723  

800 E MAIN

  

Locust Grove

   OK    74352 3724  

332 STONE WALL JACKSON BLVD

  

Orangeburg

   SC    29115 3725  

8500 W GOLF RD

  

Niles

   IL    60714 3726  

6170 S SAGINAW RD

  

Grand Blanc

   MI    48439 3727  

812 BELLEAU WOOD

  

Alexandria

   LA    71301 3728  

3950 W LAKE MEAD BLVD

  

North Las Vegas

   NV    89032 3729  

5065 PYRAMID WAY

  

Sparks

   NV    89436 3730  

3450 N GLASSFORD HILL RD

  

Prescott Valley

   AZ    86314 3731  

460 NM HIGHWAY #528

  

Bernalillo

   NM    87004 3732  

901 UNSER BLVD SE

  

Rio Rancho

   NM    87124 3733  

1151 STONECREST BLVD

  

Tega Cay

   SC    29708 3734  

1207 PRINCETON AVE

  

Vermillion

   SD    57069 3736  

2750 HWY 28 EAST

  

Pineville

   LA    71360 3738  

4015 FREEPORT RD

  

Natrona Heights

   PA    15065 3739  

5875 E FRANKLIN RD

  

Nampa

   ID    83687 3740  

21475 E QUINCY AVENUE

  

Aurora

   CO    80015 3741  

1105 RESEARCH CENTER ATLANTA D

  

Atlanta (W)

   GA    30331 3742  

1486 DIKE ACCESS RD

  

Woodland

   WA    98674 3743  

2400 CYPRESS STREET

  

West Monroe

   LA    71291 3745  

1840 MCKEEN PLACE

  

Monroe

   LA    71201 3746  

412 BERT KOUNS INDUSTRIAL LOOP

  

Shreveport

   LA    71106 3747  

1501 E 29TH ST

  

Muncie

   IN    47302 3748  

3826 COBB PKWY NW

  

Acworth

   GA    30101 3749  

2801 CUNNINGHAM RD

  

Cincinnati

   OH    45241 3750  

502 BOOTH RD

  

Warner Robins

   GA    31088 3751  

1725 W HUNT HWY

  

San Tan Valley

   AZ    85143 3752  

5700 SHED ROAD

  

Bossier City

   LA    71111 3754  

108 APPLE BLOSSOM DR

  

Chelan

   WA    98816 3757  

4010 172ND ST NE

  

Arlington

   WA    98223 3758  

1930 SAHLSTROM DR

  

Crookston

   MN    56716 3760  

1720 WESTRIDGE RD

  

New Ulm

   MN    56073

 

Page 79 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3761  

1755 HIGHWAY 59 S

  

Thief River Falls

   MN    56701 3762  

6365 STAGECOACH DR

  

West Des Moines

   IA    50266 3763  

12236 MONTANA AVE

  

El Paso

   TX    79938 3764  

105 CENTENNIAL BLVD

  

Lindale

   TX    75771 3765  

1300 E ASH ST

  

Piqua

   OH    45356 3768  

125 CLARION RD

  

Altavista

   VA    24517 3770  

19265 JEB STUART HWY

  

Stuart

   VA    24171 3771  

6150 S 35TH AVE

  

Phoenix

   AZ    85041 3772  

468 TRADE CENTER LN

  

Jonesville

   VA    24263 3773  

9500 CLIFFORD ST

  

Fort Worth

   TX    76108 3774  

1840 S BLACK HORSE PIKE

  

Williamstown

   NJ    08094 3775  

1801 HOWELL MILL RD NW

  

Atlanta

   GA    30318 3777  

12220 FM 423

  

Frisco

   TX    75033 3778  

4255 CY AVE

  

Casper

   WY    82604 3780  

303 FALLSTON BLVD

  

Fallston

   MD    21047 3781  

4545 LAFAYETTE RD

  

Indianapolis

   IN    46254 3782  

5991 NEW GOLDENROD ROAD

  

Orlando

   FL    32822 3783  

3465 YORK COMMONS BLVD

  

Dayton

   OH    45414 3784  

1275 E 2ND ST

  

Franklin

   OH    45005 3785  

501 N NAVY BLVD

  

Pensacola

   FL    32507 3786  

3250 SARDIS CHURCH RD

  

Buford

   GA    30519 3788  

6310 W CHARLESTON BLVD

  

Las Vegas

   NV    89146 3789  

1959 WALL AVE

  

Ogden

   UT    84401 3790  

16241 S FARRELL RD

  

Lockport

   IL    60441 3791  

101 S TOLBERT DR

  

Three Rivers

   MI    49093 3792  

2687 N MEMORIAL DR

  

Lancaster

   OH    43130 3794  

34520 16TH AVE S

  

Federal Way

   WA    98003 3795  

2100 88TH ST

  

North Bergen

   NJ    07047 3796  

1333 NORTH MOUNTAIN AVENUE

  

Ontario

   CA    91762 3799  

240 W BASELINE RD

  

Mesa

   AZ    85210 3801  

8713 64TH ST NE

  

Marysville

   WA    98270 3802  

705 MIDDLETOWN WARWICK RD

  

Middletown

   DE    19709 3803  

515 SAW MILL RD

  

West Haven

   CT    06516 3804  

8730 LIBERTY RD

  

Randallstown

   MD    21133 3805  

19600 E US HIGHWAY 24

  

Woodland Park

   CO    80863 3806  

1250 GOEMANN RD

  

Fairmont

   MN    56031 3807  

201 S PRICKLY PEAR AVE

  

Benson

   AZ    85602 3809  

1855 E WYANDOT AVE

  

Upper Sandusky

   OH    43351 3810  

620 GRAVEL PIKE

  

East Greenville

   PA    18041 3812  

2700 BETHEL RD

  

Columbus

   OH    43220 3817  

433 AVALON PARK SOUTH BLVD

  

Orlando

   FL    32828 3823  

3400 N 85TH ST

  

Lincoln

   NE    68507

 

Page 80 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3824  

7155 SHERIDAN BLVD

  

Westminster

   CO    80003 3825  

566 US HIGHWAY 70 W

  

Havelock

   NC    28532 3826  

1911 MARSHA SHARP FWY

  

Lubbock

   TX    79415 3827  

5660 W GRAND PKWY S

  

Richmond

   TX    77406 3828  

4006 ESTES PKWY

  

Longview

   TX    75603 3829  

2915 W MARKET ST

  

Johnson City

   TN    37604 3831  

1098 FREDRICK BLVD

  

Portsmouth

   VA    23707 3833  

1606 S SIGNAL BUTTE RD

  

Mesa

   AZ    85209 3835  

5588 LITTLE DEBBIE PKWY

  

Ooltewah

   TN    37363 3837  

4781 E ROCKTON RD

  

Roscoe

   IL    61073 3838  

2010 VILLAGE CENTER DR

  

Tarentum

   PA    15084 3840  

1161 TRENTON AVE

  

Findlay

   OH    45840 3841  

3101 POPLAR LEVEL RD

  

Louisville

   KY    40213 3842  

425 STATE ROUTE 31

  

Macedon

   NY    14502 3843  

610 LEGION RD

  

Denton

   MD    21629 3844  

5137 W OLIVE AVE

  

Glendale

   AZ    85302 3845  

6645 W PEORIA AVE

  

Glendale

   AZ    85302 3846  

2725 E MCKELLIPS RD

  

Mesa

   AZ    85213 3847  

1120 W PIONEER BLVD

  

Mesquite

   NV    89027 3848  

2228 W 1700 S

  

Syracuse

   UT    84075 3850  

5900 LITTLEROCK RD SW

  

Tumwater

   WA    98512 3851  

2347 VETERANS MEMORIAL PKWY S

  

Lafayette

   IN    47909 3852  

110 ROCKY BOTTOM DR

  

Unicoi

   TN    37692 3853  

2791 DAKOTA AVE S

  

Huron

   SD    57350 3857  

2151 ROYAL AVE

  

Monona

   WI    53713 3858  

22100 S STATE ROAD 7

  

Boca Raton

   FL    33428 3860  

200 GOLDIE RD

  

Youngstown

   OH    44505 3861  

5290 S POWER RD

  

Gilbert

   AZ    85295 3862  

1905 N NOVA RD

  

Daytona Beach

   FL    32117 3864  

561 YOPP RD

  

Jacksonville

   NC    28540 3867  

200 W 136TH AVE

  

Westminster

   CO    80234 3868  

1125 SHREVEPORT BARKSDALE HWY

  

Shreveport

   LA    71105 3869  

1504 N PARHAM RD

  

Richmond

   VA    23229 3870  

5401 PARK SPRINGS BLVD

  

Arlington

   TX    76017 3872  

100 STUMER RD

  

Rapid City

   SD    57701 3874  

156 POWER CENTER DR

  

Dawsonville

   GA    30534 3875  

1625 COMMERCE DR

  

Wahpeton

   ND    58075 3876  

3285 HENRY ST

  

Muskegon

   MI    49441 3877  

1800 NE 12TH AVE

  

Gainesville

   FL    32641 3880  

9714 SLIDING HILL RD

  

Ashland

   VA    23005 3883  

91-600 FARRINGTON HWY

  

Kapolei

   HI    96707 3884  

3435 EAST BROADWAY BLVD

  

Tucson

   AZ    85716

 

Page 81 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 3885  

5221 BROOK ROAD

  

Richmond

   VA    23227 3886  

4101 S MCCOLL RD

  

Edinburg

   TX    78539 3887  

1041 US HIGHWAY 27 N

  

Avon Park

   FL    33825 3888  

11210 POTRANCO RD

  

San Antonio

   TX    78253 3889  

3151 APEX PEAKWAY

  

Apex

   NC    27502 3891  

3900 FOUNTAIN SQUARE PL

  

Waukegan

   IL    60085 3892  

7000 IRON BRIDGE RD

  

North Chesterfield

   VA    23234 3893  

4000 ROUTE #173

  

Zion

   IL    60099 3894  

2350 GREY LAG WAY ROAD

  

Lexington

   KY    40509 3896  

21655 N LAKE PLEASANT PKWY

  

Peoria

   AZ    85382 3897  

252 CHENEY DR W

  

Twin Falls

   ID    83301 3899  

215 ST JAMES AVENUE

  

Goose Creek

   SC    29445 4046  

1855 S GARLAND AVE

  

Garland

   TX    75040 4048  

40567 LA HWY 42

  

Prairieville

   LA    70769 4053  

5555 MICHIGAN ROAD

  

Indianapolis

   IN    46228 4054  

4837 KENTUCKY AVENUE

  

Indianapolis

   IN    46221 4057  

1600 EAST 7TH ST

  

Joplin

   MO    64801 4063  

17105 SAN CARLOS BLVD

  

Ft. Myers Beach

   FL    33931 4064  

4821 VIRGINIA BEACH BLVD.

  

Virginia Beach

   VA    23462 4065  

8035 MARKET STREET

  

Wilmington

   NC    28411 4068  

1206 N. CANYON CREEK PARKWAY

  

Spanish Fork

   UT    84660 4100  

2255 N UNIVERSITY PARKWAY

  

Provo

   UT    84604 4101  

3705 E. SOUTH STREET

  

Long Beach

   CA    90805 4103  

175 INTERSTATE 35 N

  

Devine

   TX    78016 4104  

3930 TEASLEY LN

  

Denton

   TX    76210 4105  

101 E. REDD RD

  

El Paso

   TX    79932 4108  

4870 ELM SPRINGS ROAD

  

Springdale

   AR    72762 4112  

2205 E. RUBEN TORRES SR. BLVD

  

Brownsville

   TX    78526 4114  

3812 GILMER RD

  

Longview

   TX    75604 4118  

545 CONESTOGA PARKWAY LOT 1

  

Shepherdsville

   KY    40165 4127  

215 CALIFORNIA ST

  

Woodland

   CA    95695 4128  

2109 W MAIN ST

  

Russellville

   AR    72801 4129  

1331 HWY 51

  

Ponchatoula

   LA    70454 4130  

5754 KYLE PARKWAY

  

Kyle

   TX    78640 4131  

9427 CULEBRA RD

  

San Antonio

   TX    78251 4134  

12840 BEACH BLVD

  

Stanton

   CA    90680 4137  

1965 S. UNION AVE

  

Tacoma

   WA    98405 4138  

13105 BIRCH DR

  

Omaha

   NE    68164 4139  

360 NORTH SADDLECREEK ROAD

  

Omaha

   NE    68131 4140  

6991 SW 8TH ST

  

Miami

   FL    33134 4141  

9020 ULMERTON ROAD

  

Largo (Starkey)

   FL    33771 4142  

4520 S SEMORAN BLVD

  

Orlando

   FL    32822

 

Page 82 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 4143  

6152 COVINGTON HWY

  

Lithonia

   GA    30058 4144  

3338 WRIGHTSBORO ROAD

  

Augusta

   GA    30909 4145  

805 W WADE HAMPTON BLVD STE B

  

Greer

   SC    29650 4147  

3560 DAVIS DR

  

Morrisville

   NC    27560 4148  

8800 EAST W T HARRIS BLVD

  

Charlotte

   NC    28227 4149  

7421 E. INDEPENDENCE BLVD

  

Charlotte

   NC    28227 4153  

2825 HIGHWAY ROUTE 18

  

Old Bridge

   NJ    08857 4157  

2750 NC 55 HWY

  

Cary

   NC    27519 4159  

2850 E OSCEOLA PARKWAY

  

Kissimmee

   FL    34743 4160  

1101 S. GOLDWYN

  

Orlando

   FL    32805 4161  

9191 W. FLAGLER ST

  

Miami

   FL    33174 4162  

12639 BLANCO RD

  

San Antonio

   TX    78231 4163  

2801 EAST WHITESTONE BOULEVARD

  

Cedar Park

   TX    78613 4164  

300 KINGS FORT PARKWAY

  

Kaufman

   TX    75142 4165  

2245 JACKSBORO HIGHWAY

  

Ft. Worth

   TX    76114 4166  

935 STATE HWY 11 SOUTH

  

Sweetwater

   TN    37874 4167  

2501 UNIVERSITY COMMONS WAY

  

Knoxville

   TN    37919 4168  

2003 W. CENTER ST

  

Beebe

   AR    72012 4169  

300 NORTH SECOND STREET

  

El Cajon

   CA    92021 4171  

11822 GILBERT ST

  

Garden Grove

   CA    92841 4174  

1450 MONTEREY RD

  

San Jose Sun Garden Cen

   CA    95112 4176  

21320 SW LANGER FARMS PKWY

  

Sherwood

   OR    97140 4178  

2730 GATEWAY STREET

  

Springfield

   OR    97477 4180  

175 S MIDDLETON RD

  

Nampa

   ID    83651 4182  

3312 PRESTON ROAD

  

Plano

   TX    75093 4183  

643 N HARVEY MITCHELL PARKWAY

  

Bryan

   TX    77807 4184  

3335 HEMPSTEAD TPKE

  

Levittown

   NY    11756 4185  

2395 PEACHTREE PKWY

  

Cumming

   GA    30041 4187  

2701 CLOVERDALE ROAD

  

Florence

   AL    35633 4188  

1410 FLORENCE BLVD

  

Florence

   AL    35630 4189  

335 HELENA MARKETPLACE

  

Helena

   AL    35080 4191  

6920 FOREST AVENUE

  

Richmond

   VA    23230 4193  

1900 ESE LOOP 323

  

Tyler

   TX    75703 4194  

4001 HOUSTON HIGHWAY

  

Victoria

   TX    77901 4195  

14185 MACK HARRINGTON DRIVE

  

Choctaw

   OK    73020 4196  

15240 E ILIFF AVENUE

  

Aurora

   CO    80014 4198  

18555 W. 151ST ST

  

Olathe

   KS    66062 4200  

6475 GATEWAY ROAD

  

Columbus

   GA    31909 4201  

66 STATE ROAD #344

  

Edgewood

   NM    87015 4202  

1400 LEAD HILL BLVD

  

Roseville

   CA    95661 4206  

300 SOUTH BELAIR RD

  

Augusta

   GA    30907 4208  

2705 E PARLEYS WAY

  

Salt Lake City

   UT    84109

 

Page 83 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 4209  

2101 S 11TH ST

  

Nebraska City

   NE    68410 4210  

1300 NORTH UNIVERSITY

  

Mobile

   AL    36618 4211  

5559 CLARCONA OCOEE RD

  

Orlando

   FL    32810 4215  

8801 STATE HIGHWAY 34 S

  

Quinlan

   TX    75474 4216  

2025 MERCHANT MILE

  

Columbus

   IN    47201 4218  

15431 W GREENWAY RD

  

Surprise

   AZ    85374 4219  

690 OLD SAN ANTONIO RD

  

Buda

   TX    78610 4220  

3201 HOLLAND RD

  

Virginia Beach

   VA    23453 4221  

220 N ADAIR ST

  

Cornelius

   OR    97113 4223  

2410 US HIGHWAY 411 S

  

Maryville

   TN    37801 4224  

201 ZELKOVA CT NW

  

Conover

   NC    28613 4226  

16773 RANKIN AVE

  

Dunlap

   TN    37327 4230  

10105 LIMA RD

  

Fort Wayne

   IN    46818 4231  

7502 SOUTHTOWN CROSSING BLVD

  

Fort Wayne

   IN    46816 4232  

4747 E CACTUS RD

  

Phoenix

   AZ    85032 4233  

6550 WEST HAPPY VALLEY RD

  

Glendale

   AZ    85310 4235  

2399 S STATE ROAD 46

  

Terre Haute

   IN    47803 4237  

10048 CHARLOTTE HWY

  

Indian Land

   SC    29707 4238  

2761 JENSEN AVE

  

Sanger

   CA    93657 4239  

250 VISTA KNOLL PARKWAY

  

Reno

   NV    89506 4240  

3060 JUSTIN RD

  

Highland Village

   TX    75077 4241  

4545 W 6TH AVE

  

Stillwater

   OK    74074 4243  

11493 N LINDEN RD

  

Clio

   MI    48420 4244  

1303 CHARLES ST

  

Park Rapids

   MN    56470 4246  

100 JUNIPER AVE

  

Wadena

   MN    56482 4247  

3510 US HIGHWAY 2 W

  

Havre

   MT    59501 4249  

583 COMMERCE DRIVE

  

Smelterville

   ID    83868 4250  

1001 SHILOH GLENN DR

  

Morrisville

   NC    27560 4252  

2601 E HUNTINGTON DR

  

Flagstaff

   AZ    86004 4253  

205 12TH ST S

  

Sauk Centre

   MN    56378 4255  

1000 CHESTNUT COMMONS DR

  

Elyria

   OH    44035 4256  

534 S DUFF AVE

  

Ames

   IA    50010 4257  

1000 18TH AVE NW

  

Austin

   MN    55912 4258  

11 VILLAGE PKWY

  

Fredericksburg

   VA    22406 4259  

2607 W. MAIN ST.

  

Shelbyville

   IL    62565 4260  

1850 SW GATLIN BLVD

  

Port St Lucie

   FL    34953 4262  

4085 WEDGEWOOD LN

  

The Villages

   FL    32162 4264  

7951 N ORACLE RD

  

Oro Valley

   AZ    85704 4272  

1150 S 100 W

  

Logan

   UT    84321 4273  

1112 NEW POINTE BLVD

  

Leland

   NC    28451 4274  

7131 HIGHWAY #73

  

Denver

   NC    28037 4275  

7421 WEST THUNDERBIRD ROAD

  

Peoria

   AZ    85381

 

Page 84 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 4276  

1325 MAIN

  

Taylor

   PA    18517 4277  

167 PROGRESS WAY

  

Hurricane

   WV    25526 4278  

1001 WARRIOR WAY

  

Quincy

   WV    25015 4279  

400 N HIGHWAY 67

  

Midlothian

   TX    76065 4281  

800 W 10TH ST S

  

Ladysmith

   WI    54848 4283  

2801 AIRPORT THRUWAY

  

Columbus

   GA    31909 4284  

440 WADSWORTH BLVD

  

Lakewood

   CO    80226 4285  

3400 STEELYARD DR

  

Cleveland

   OH    44109 4286  

2000 ORCHARD RD

  

Montgomery

   IL    60538 4288  

4651 W 121ST AVE

  

Broomfield

   CO    80020 4293  

2435 E BASELINE RD

  

Phoenix

   AZ    85042 4295  

6225 COLISEUM BLVD

  

Alexandria

   LA    71303 4298  

9235 N SAM HOUSTON PKWY E

  

Humble

   TX    77396 4299  

6315 82ND ST

  

Lubbock

   TX    79424 4303  

3200 NW 79TH STREET

  

Miami

   FL    33147 4309  

8961 GREENBACK LN

  

Orangevale

   CA    95662 4318  

145 KELLEY BLVD

  

Millbrook

   AL    36054 4321  

5475 N MERIDIAN AVE

  

Wichita

   KS    67204 4322  

1800 E 29TH ST

  

Crete

   NE    68333 4323  

505 RIVERSTONE PKWY

  

Kankakee

   IL    60901 4324  

1900 E CHANDLER BLVD

  

Chandler

   AZ    85225 4325  

8151 E 32ND ST

  

Yuma

   AZ    85365 4330  

16077 HIGHWAY 280

  

Chelsea

   AL    35043 4332  

8990 TURKEY LAKE RD

  

Orlando

   FL    32819 4333  

10040 COUNTY ROAD 48

  

Fairhope

   AL    36532 4334  

25 NORTHRIDGE COMMONS PKWY

  

Weaverville

   NC    28787 4335  

11550 MERIDIAN MARKET VW

  

Falcon

   CO    80831 4336  

12900 W THUNDERBIRD RD

  

El Mirage

   AZ    85335 4337  

1613 NORTH MAIN STREET

  

San Luis

   AZ    85349 4339  

5940 LOSEE RD

  

North Las Vegas

   NV    89081 4340  

13401 MAIN ST

  

Hesperia

   CA    92345 4341  

2001 H.R. ASHBAUGH DR.

  

Truth Or Consequences

   NM    87901 4348  

200 COMMERCE DR

  

Duncansville

   PA    16635 4350  

200 OLD FAIRGROUNDS WAY

  

Kilmarnock

   VA    22482 4352  

3757 55TH AVE S

  

Fargo

   ND    58104 4354  

5010 AIRPORT PULLING RD N

  

Naples

   FL    34105 4356  

7200 ARROYO CROSSING PKWY

  

Las Vegas

   NV    89113 4357  

6670 MOBILE HIGHWAY

  

Pensacola

   FL    32526 4358  

1606 S 72ND ST

  

Omaha

   NE    68124 4359  

7405 DEBARR ROAD

  

Anchorage (Ne)

   AK    99504 4366  

951 N RESLER DR

  

El Paso

   TX    79912 4367  

3302 SUMMERHILL ROAD

  

Texarkana

   TX    75503

 

Page 85 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 4368  

34 BAHIA AVE

  

Ocala

   FL    34472 4370  

1550 NEWLANDS DR E

  

Fernley

   NV    89408 4371  

3520 RICHMOND ROAD

  

Texarkana

   TX    75503 4372  

100 WALMART DR

  

Kingwood

   WV    26537 4373  

200 WAKE VILLAGE ROAD

  

Wake Village

   TX    75503 4374  

2301 EAST FRONTAGE ROAD

  

Litchfield

   MN    55355 4375  

4900 JENNIFER TERRACE

  

Springdale

   AR    72762 4376  

1400 N WALTON BLVD

  

Bentonville

   AR    72712 4377  

2000 W VICTORY WAY

  

Craig

   CO    81625 4378  

26036 LANKFORD HWY

  

Onley

   VA    23418 4379  

1326 BUSH RIVER RD

  

Columbia

   SC    29210 4380  

10635 W ATLANTIC BLVD

  

Coral Springs

   FL    33071 4381  

1101 BRANSON HILLS PKWY

  

Branson

   MO    65616 4383  

5851 MERCURY DR

  

Dearborn

   MI    48126 4384  

3000 PROPRIETORS PL

  

Mt Pleasant

   SC    29466 4387  

25 TOBIAS BOLAND WAY

  

Worcester

   MA    01607 4389  

4901 DARTMOUTH COLLEGE HWY

  

Woodsville

   NH    03785 4390  

1018 N. CLEVELAND STREET

  

Enid

   OK    73703 4392  

12234 PALMDALE ROAD

  

Victorville

   CA    92392 4393  

4675 WATT AVENUE

  

North Highlands

   CA    95660 4394  

1221 S HAYFORD RD

  

Spokane

   WA    99224 4395  

6405 W POINTE PARKWAY

  

Post Falls

   ID    83854 4399  

30830 OLD US 20

  

Elkhart

   IN    46514 4403  

24 QUAKER RIDGE BLVD

  

Queensbury

   NY    12804 4404  

50 NEWBERRY PKWY

  

Etters

   PA    17319 4405  

2900 KIRK RD

  

Aurora

   IL    60502 4407  

10710 CHANTILLY PKWY

  

Montgomery

   AL    36117 4409  

1801 NATHAN DEAN BYP

  

Rockmart

   GA    30153 4410  

4780 HICKORY BLVD

  

Granite Falls

   NC    28630 4412  

101 BERNHARDT RD

  

Laurel

   MT    59044 4413  

4230 SARON DR

  

Lexington

   KY    40515 4414  

515 W BROAD ST

  

Smithville

   TN    37166 4415  

8115 NORTH LOOP DR

  

El Paso

   TX    79907 4416  

13003 TOMBALL PKWY

  

Houston

   TX    77086 4417  

8191 UPLAND BND

  

Camby

   IN    46113 4420  

115 E CHURCH ST

  

Leesville

   SC    29070 4421  

7300 BLACKMON RD

  

Columbus

   GA    31909 4423  

5680 HAMMONDS MILL RD

  

Martinsburg

   WV    25404 4424  

29176 VAN DYKE AVENUE

  

Warren

   MI    48093 4425  

7818 COLONIAL WEST DRIVE

  

Orlando

   FL    32818 4426  

1042 MANCHESTER EXPY

  

Columbus

   GA    31904 4427  

3221 N MONROE ST

  

Tallahassee

   FL    32303

 

Page 86 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 4428  

1636 HENDERSONVILLE RD

  

Asheville

   NC    28803 4430  

41650 W MARICOPA CASA GRANDE H

  

Maricopa

   AZ    85138 4435  

3458 DICKERSON PIKE

  

Nashville

   TN    37207 4436  

5455 ATLANTA HWY

  

Alpharetta

   GA    30004 4438  

136 W STATE ROAD 73

  

Saratoga Springs

   UT    84045 4439  

1013 SOUTH KALAMAZOO STREET

  

Paw Paw

   MI    49079 4440  

1180 DUTCH FORK RD

  

Irmo

   SC    29063 4443  

2003 E GREENVILLE ST

  

Anderson

   SC    29621 4444  

10251 SHOPS LN

  

Jacksonville

   FL    32258 4445  

680 OLD GREENVILLE HWY

  

Clemson

   SC    29631 4446  

4225 45TH ST

  

West Palm Beach

   FL    33407 4450  

12981 SHELBYVILLE RD

  

Middletown

   KY    40243 4451  

21055 E RITTENHOUSE RD

  

Queen Creek

   AZ    85142 4452  

5009 OLD BUNCOMBE ROAD

  

Greenville

   SC    29617 4453  

4715 WESLEY STREET

  

Greenville

   TX    75401 4456  

1 COOPERTOWN BLVD

  

Somerdale

   NJ    08083 4457  

1250 BENNETTSVILLE SQUARE, HWY

  

Bennettsville

   SC    29512 4458  

7016 GB ALFORD HWY

  

Holly Springs

   NC    27540 4459  

1205 EASTERN AVE

  

Nashville

   NC    27856 4460  

12001 MAUMELLE BLVD

  

North Little Rock

   AR    72113 4461  

275 WALTON DR

  

Louisa

   KY    41230 4464  

2711 SW 58TH STREET

  

Amarillo

   TX    79110 4468  

20903 HIGHLAND KNOLLS DRIVE

  

Katy

   TX    77450 4469  

2551 WHITFIELD ROAD

  

Clarksville

   TN    37040 4470  

25145 DEMOTT DR

  

Joplin

   MO    64801 4471  

2390 E CEDAR ST

  

Rawlins

   WY    82301 4472  

8424 MALL PARKWAY

  

Lithonia

   GA    30038 4473  

2175 W RUTHRAUFF RD

  

Tucson

   AZ    85705 4474  

10096 KENAI SPUR HWY

  

Kenai

   AK    99611 4475  

395 N K 7 HWY

  

Olathe

   KS    66061 4476  

14501 HANCOCK VILLAGE ST

  

Chesterfield

   VA    23832 4477  

2710 N MAIN ST

  

High Point

   NC    27265 4478  

2426 S MAIDEN LN

  

Joplin

   MO    64804 4479  

10392 FREMONT PIKE

  

Perrysburg

   OH    43551 4482  

300 PLEASANT GROVE RD STE 600

  

Mount Juliet

   TN    37122 4483  

222 WILKINSON LN

  

White House

   TN    37188 4484  

8000 TOWN DR.

  

Raleigh

   NC    27616 4487  

3581 RICHLAND AVE W

  

Aiken

   SC    29801 4488  

150 BEACH RD

  

Marina

   CA    93933 4490  

2565 E. COMMERCE CENTER PLACE

  

Tucson

   AZ    85706 4491  

541 WARRIOR WAY

  

Grand Junction

   CO    81504 4497  

1007 RED FARMER DR

  

Hueytown

   AL    35023

 

Page 87 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 4498  

4650 N UNIVERSITY DR

  

Coral Springs

   FL    33067 4499  

841 E GANNON AVE

  

Zebulon

   NC    27597 4501  

134 DANIEL KENDALL DR

  

West Brownsville

   PA    15417 4504  

312 PALISADES BLVD

  

Birmingham

   AL    35209 4506  

321 KILLIAN RD

  

Columbia

   SC    29203 4508  

1705 EXPRESSWAY 83

  

Penitas

   TX    78576 4509  

8840 BENBROOK BLVD

  

Benbrook

   TX    76126 4511  

1601 18TH ST

  

Silvis

   IL    61282 4514  

201 MARANTO MANOR DR

  

Winchester

   VA    22602 4517  

2586 N SLAPPEY BLVD

  

Albany

   GA    31701 4520  

4021 LAGNIAPPE WAY

  

Tallahassee

   FL    32317 4521  

1780 S LAKE DR

  

Lexington

   SC    29073 4523  

201 BLANKENBAKER PKWY

  

Louisville

   KY    40243 4524  

5360 DIXIE HWY

  

Louisville

   KY    40216 4525  

1422 W OGLETHORPE HWY STE A

  

Hinesville

   GA    31313 4526  

4412 NORTH FWY

  

Houston

   TX    77022 4527  

1630 PLANT AVE

  

Waycross

   GA    31501 4528  

98 WEST WALNUT AVE

  

Dalton

   GA    30720 4529  

501 E LINCOLN HWY

  

New Lenox

   IL    60451 4530  

10530 ABERCORN ST

  

Savannah

   GA    31419 4531  

420 WEBER ROAD

  

Romeoville

   IL    60446 4533  

105 CHICKASAW RIDGE DR

  

Oakland

   TN    38060 4538  

6060 N FRY RD

  

Katy

   TX    77449 4540  

970 GEHRINGER DR

  

Fowlerville

   MI    48836 4543  

100 W RIVERSIDE DR

  

Parker

   AZ    85344 4545  

2700 WARD BLVD

  

Wilson

   NC    27893 4553  

11601 E US HIGHWAY 40

  

Kansas City

   MO    64133 4554  

2525 W ANDERSON LN

  

Austin

   TX    78757 4556  

14030 ABERCORN ST

  

Savannah

   GA    31419 4557  

3075 E TROPICANA AVE

  

Las Vegas

   NV    89121 4558  

4200 SALEM RD

  

Covington

   GA    30016 4560  

6901 OKEECHOBEE BLVD

  

West Palm Beach

   FL    33411 4564  

2908 US HIGHWAY 70 W

  

Goldsboro

   NC    27530 4567  

7101 E 128TH AVE

  

Brighton

   CO    80602 4568  

1882 HOLLY ST

  

Blair

   NE    68008 4569  

912 11TH ST E

  

Bottineau

   ND    58318 4570  

7500 ROUTE 209

  

Napanoch

   NY    12458 4574  

5825 THUNDER RD

  

Concord

   NC    28027 4577  

321 W CALIFORNIA

  

Ruston

   LA    71270 4579  

8600 US HWY 71 S

  

Fort Smith

   AR    72908 4580  

1300 MONTGOMERY HWY

  

Vestavia Hills

   AL    35216 4581  

2500 DAWES RD

  

Mobile

   AL    36695

 

Page 88 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 4583  

3925 PELHAM RD

  

Greenville

   SC    29615 4585  

11551 N 129TH EAST AVE

  

Owasso

   OK    74055 4588  

3101 W PRINCETON ST

  

Orlando

   FL    32808 4589  

216 DOVER ROAD

  

Clarksville

   TN    37042 4591  

408 TINY TOWN ROAD

  

Clarksville

   TN    37042 4593  

4875 OLD YORK RD

  

Rock Hill

   SC    29732 4594  

2505 LINCOLNTON HWY

  

Cherryville

   NC    28021 4595  

1885 N PINE ISLAND RD

  

Plantation

   FL    33322 4597  

886 NIAGARA FALLS BLVD

  

North Tonawanda

   NY    14120 4599  

4500 WEITZEL ST

  

Timnath

   CO    80547 4600  

11350 WICKERSHAM BLVD

  

Gretna

   NE    68028 4601  

3331 RINCONADA BLVD

  

Las Cruces

   NM    88011 4603  

5500 E 22ND ST

  

Tucson

   AZ    85711 4605  

5976 OLD JACKSONVILLE HWY

  

Tyler

   TX    75703 4606  

2400 COLLEGE DR

  

Osceola

   IA    50213 4607  

3735 PALOMAR CENTRE DR

  

Lexington

   KY    40513 4609  

10240 COLERAIN AVE

  

Cincinnati

   OH    45251 4611  

5701 SILVERHEEL STREET

  

Shawnee

   KS    66226 4612  

1800 TILDEN RIDGE

  

Hamburg

   PA    19526 4615  

12200 S WACO AVE

  

Glenpool

   OK    74033 4616  

260 DONALD E THURMOND PKWY

  

Cleveland

   GA    30528 4617  

1199 S FEDERAL HWY

  

Pompano Beach

   FL    33062 4618  

2625 W MAIN STREET

  

League City

   TX    77573 4623  

6111 JEFFERSON AVE

  

Newport News

   VA    23605 4625  

2424 N TAYLOR AVE

  

Garden City

   KS    67846 4626  

1723 MCFARLAND ROAD

  

Junction City

   KS    66441 4627  

2750 W UNIVERSITY DR

  

Denton

   TX    76201 4628  

712 N. WESTERN AVE.

  

Liberal

   KS    67901 4631  

1100 5TH AVE

  

Hammond

   IN    46320 4635  

150 TANNER LN

  

Clinton

   TN    37716 4636  

505 OAKVILLE RD

  

Appomattox

   VA    24522 4637  

3900 E HILLSIDE DR

  

Broken Arrow

   OK    74014 4638  

135 STONERIDGE DR

  

Ruckersville

   VA    22968 4639  

2100 LEGACY CIR

  

Elizabeth

   CO    80107 4641  

12300 ROUTE 47

  

Huntley

   IL    60142 4643  

1500 ECONOMY WAY

  

Baden

   PA    15005 4648  

6575 AIRPORT BLVD

  

Mobile

   AL    36608 4653  

580 LIVINGSTON AVENUE

  

Cheyenne

   WY    82007 4654  

2100 HIGHWAY 77

  

Marion

   AR    72364 4657  

6350 COTTAGE HILL RD

  

Mobile

   AL    36609 4659  

5255 HIGHLAND RD

  

Baton Rouge

   LA    70808 4660  

18400 HALL RD

  

Clinton Township

   MI    48038

 

Page 89 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 4664  

151 MYRTLE RIDGE DR

  

Conway

   SC    29526 4667  

1803 N HIGHLAND AVE

  

Clearwater

   FL    33755 4669  

6900 US HIGHWAY 19 N

  

Pinellas Park

   FL    33781 4676  

1820 UNSER BOULEVARD NW

  

Albuquerque

   NM    87120 4677  

W159S6530 MOORLAND RD

  

Muskego

   WI    53150 4678  

180 N 3400 W

  

Hurricane

   UT    84737 4679  

34025 LA HIGHWAY 16

  

Denham Springs

   LA    70706 4681  

4302 W GANDY BLVD

  

Tampa

   FL    33611 4682  

164 CAMP CREEK PKWY

  

Gordonsville

   VA    22942 4683  

10550 BURBANK DR

  

Baton Rouge

   LA    70810 4686  

906 SW REGIONAL AIRPORT BLVD

  

Bentonville

   AR    72712 4687  

275 N GULPH RD

  

King Of Prussia

   PA    19406 4689  

4689 W CEDAR HILLS DR

  

Cedar Hills

   UT    84062 4690  

201 34TH ST N

  

St Petersburg

   FL    33713 4692  

4150 RINGGOLD ROAD

  

East Ridge

   TN    37412 4695  

6660 GODFREY RD

  

Godfrey

   IL    62035 4696  

1274 S US 189

  

Heber City

   UT    84032 4697  

3227 OLD FOREST RD

  

Lynchburg

   VA    24501 4699  

2415 N BLOOMINGTON ST

  

Streator

   IL    61364 4700  

1707 WEST STATE STREET

  

Pleasant Grove

   UT    84062 4706  

3555 S. 8400 W.

  

Magna

   UT    84044 4747  

10755 WASHINGTON STREET

  

Northglenn

   CO    80233 4756  

9085 HWY 119

  

Alabaster

   AL    35007 4757  

5110 YELM HIGHWAY

  

Lacey

   WA    98503 4759  

6197 SUNRISE BLVD

  

Citrus Heights

   CA    95610 4762  

1180 SOUTH DIAMOND BAR BLVD.

  

Diamond Bar

   CA    91765 4848  

8322 PNVL MTHWS RD STE 601

  

Charlotte

   NC    28226 4849  

8580 ROCK RIDGE DRIVE

  

Mountain Iron

   MN    55768 4865  

5200 WEST 60TH STREET NORTH

  

Sioux Falls

   SD    57107 5003  

211 ASPEN VILLAGE DRIVE

  

Pagosa Springs

   CO    81147 5005  

6855 WILSON BOULEVARD

  

Jacksonville

   FL    32210 5007  

2050 NUT TREE RD

  

Vacaville

   CA    95687 5008  

859 W FLORIDA AVE

  

Hemet

   CA    92543 5013  

4102 PRECISION WAY

  

High Point

   NC    27265 5014  

3605 HIGH POINT RD

  

Greensboro

   NC    27407 5021  

2275 GUS THOMASSON RD

  

Dallas

   TX    75228 5022  

1901 TCHOUPITOULAS ST

  

New Orleans

   LA    70130 5023  

1200 HIGHLAND AVE

  

National City

   CA    91950 5025  

10420 MAYSVILLE RD

  

Fort Wayne

   IN    46835 5027  

4975 TRANSIT RD

  

Depew

   NY    14043 5028  

2925 GLENDALE AVE

  

Toledo

   OH    43614 5029  

3721 NAVARRE AVE

  

Oregon

   OH    43616

 

Page 90 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5030  

5821 W CENTRAL AVE

  

Toledo

   OH    43615 5031  

8280 N CORTARO RD

  

Tucson

   AZ    85743 5032  

8450 LA PALMA AVE

  

Buena Park

   CA    90620 5033  

1300 BARLOW RD

  

Fort Morgan

   CO    80701 5034  

4770 COLONIAL BLVD

  

Fort Myers

   FL    33966 5035  

6745 N CHURCH AVE

  

Mulberry

   FL    33860 5036  

6192 GUNN HWY

  

Tampa

   FL    33625 5037  

464016 STATE ROAD 200

  

Yulee

   FL    32097 5038  

12690 S ROUTE 59

  

Plainfield

   IL    60585 5039  

263 WALMART DR

  

Camden

   DE    19934 5040  

2200 WASHINGTON PIKE

  

Carnegie

   PA    15106 5041  

19205 STATE ROUTE 410 E

  

Bonney Lake

   WA    98391 5043  

6990 E SHELBY DR

  

Memphis

   TN    38125 5044  

10000 BARTEL BLVD

  

Galena

   IL    61036 5045  

22605 STATE HIGHWAY 249

  

Tomball

   TX    77375 5046  

805 TOWN CENTER BOULEVARD

  

Clayton

   NC    27520 5047  

130 BLACK HORSE PIKE

  

Audubon

   NJ    08106 5048  

30729 LYON CENTER DR E

  

New Hudson

   MI    48165 5049  

13420 W COAL MINE AVE

  

Littleton

   CO    80127 5051  

920 47TH AVE

  

Greeley

   CO    80634 5054  

11900 ATLANTIC BLVD

  

Jacksonville

   FL    32225 5055  

9885 COLLIER BLVD

  

Naples

   FL    34114 5056  

17585 AIRLINE HWY

  

Prairieville

   LA    70769 5057  

2900 S RUTHERFORD BLVD

  

Murfreesboro

   TN    37130 5058  

3035 HAMILTON CHURCH RD

  

Antioch

   TN    37013 5060  

1410 S RANDALL RD

  

Algonquin

   IL    60102 5062  

2047 E UNIVERSITY DR

  

Auburn

   AL    36830 5063  

1830 GALLERIA BLVD

  

Charlotte

   NC    28270 5064  

6065 GULL RD

  

Kalamazoo

   MI    49048 5065  

501 N 9TH ST

  

Kalamazoo

   MI    49009 5066  

35901 CHESTER RD

  

Avon

   OH    44011 5069  

3576 US HIGHWAY 22

  

Branchburg

   NJ    08876 5070  

5200 S FORT APACHE RD

  

Las Vegas

   NV    89148 5071  

6301 NW QUANNAH PARKER TRL

  

Lawton

   OK    73505 5072  

19503 NORMANDIE AVE

  

Torrance

   CA    90501 5073  

17432 SE 270TH PL

  

Covington

   WA    98042 5075  

3405 MARRON RD

  

Oceanside

   CA    92056 5076  

24 WALTON DR

  

Brewer

   ME    04412 5077  

300 WOOTTON ST

  

Boonton

   NJ    07005 5078  

6600 W NOB HILL BLVD

  

Yakima

   WA    98908 5079  

1617 E BEACH BLVD

  

Pass Christian

   MS    39571 5080  

1732 PRECINCT LINE RD

  

Hurst

   TX    76054

 

Page 91 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5082  

8303 W RIDGEWOOD DR

  

Parma

   OH    44129 5083  

6594 MAYFIELD RD

  

Mayfield Heights

   OH    44124 5085  

701 HAWLEY AVE

  

Belmont

   NC    28012 5087  

550 HIGHWAY 17 N

  

North Myrtle Beach

   SC    29582 5088  

450 STEWART LN

  

Triadelphia

   WV    26059 5089  

9165 CAHILL AVE

  

Inver Grove Heights

   MN    55076 5090  

1415 LAWRENCE DR

  

De Pere

   WI    54115 5091  

26270 NORTHWEST FWY

  

Cypress

   TX    77429 5092  

190 E ROUND GROVE RD

  

Lewisville

   TX    75067 5093  

4404 S PEORIA AVE

  

Tulsa

   OK    74105 5094  

9700 HILLCROFT ST

  

Houston

   TX    77096 5095  

495 FLATBUSH AVENUE

  

Hartford

   CT    06106 5096  

34500 MONTEREY AVE

  

Palm Desert

   CA    92211 5097  

5650 BAY RD

  

Saginaw

   MI    48604 5098  

1970 S UNIVERSITY BLVD

  

Mobile

   AL    36609 5099  

2545 RIMROCK AVE

  

Grand Junction

   CO    81505 5100  

1916 CENTER POINT PKWY

  

Birmingham

   AL    35215 5101  

300 S HIGHWAY 160

  

Pahrump

   NV    89048 5102  

99 WESTBANK EXPY

  

Gretna

   LA    70053 5103  

4600 ROOSEVELT BLVD BLDG G

  

Phila

   PA    19124 5104  

1701 W DOROTHY LN

  

Moraine

   OH    45439 5105  

10 RIVERTON COMMONS DR

  

Front Royal

   VA    22630 5106  

4255 ALAFAYA TRL

  

Oviedo

   FL    32765 5107  

109 GALLATIN PIKE N

  

Madison

   TN    37115 5108  

3000 SAUL KLEINFELD DR

  

El Paso

   TX    79936 5109  

4570 S 4000 W

  

West Valley City

   UT    84120 5110  

1360 DRAPER PKWY

  

Draper

   UT    84020 5111  

1501 US HIGHWAY 22

  

Watchung

   NJ    07069 5113  

165 VAUGHAN LN

  

Pell City

   AL    35125 5115  

3101 W KIMBERLY RD

  

Davenport

   IA    52806 5116  

9025 SPENCER HWY

  

La Porte

   TX    77571 5117  

116 LUCY LN

  

Waynesboro

   VA    22980 5118  

10050 GLENWOOD AVE

  

Raleigh

   NC    27617 5119  

5531 EDMONDSON PIKE

  

Nashville

   TN    37211 5120  

3706 W 9800 S

  

South Jordan

   UT    84095 5122  

2856 HICKORY HILL RD

  

Memphis

   TN    38115 5123  

5550 E WOODMEN RD

  

Colorado Springs

   CO    80920 5124  

5605 W NORTHERN AVE

  

Glendale

   AZ    85301 5125  

2310 S UNION STREET

  

Opelousas

   LA    70570 5126  

1950 W MAIN ST

  

Centre

   AL    35960 5127  

4622 MORMON COULEE RD

  

La Crosse

   WI    54601 5129  

6210 ANNAPOLIS RD

  

Landover Hills

   MD    20784

 

Page 92 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5130  

9745 ROOSEVELT BLVD STE A

  

Philadelphia

   PA    19114 5131  

3461 HORIZON BLVD

  

Bensalem

   PA    19020 5132  

5216 RED BUG LAKE RD

  

Winter Springs

   FL    32708 5133  

5000 RHONDA RD

  

Anderson

   CA    96007 5134  

5075 GOSFORD RD

  

Bakersfield

   CA    93313 5135  

102 GATEWAY CROSSINGS BLVD.

  

Radcliff

   KY    40160 5136  

1131 N BEALE RD

  

Marysville

   CA    95901 5137  

6101 S AURORA PKWY

  

Aurora

   CO    80016 5139  

235 E DORSET DR

  

Dixon

   CA    95620 5140  

5500 GROSSMONT CENTER DR

  

La Mesa

   CA    91942 5141  

16960 W MAPLE RD

  

Omaha

   NE    68116 5142  

3575 STATE ROUTE 66

  

Neptune

   NJ    07753 5143  

8101 EAST BRAINERD RD

  

Chattanooga

   TN    37421 5144  

8315 FM 78

  

Converse

   TX    78109 5145  

1603 VANCE JACKSON RD

  

San Antonio

   TX    78213 5146  

8030 BANDERA RD

  

San Antonio

   TX    78250 5147  

1521 N COCKRELL HILL RD

  

Dallas

   TX    75211 5149  

1700 N 7 HWY

  

Blue Springs

   MO    64014 5150  

1900 MAPLEWOOD COMMONS DR

  

Maplewood

   MO    63143 5151  

825 CARTERSVILLE HWY SE

  

Rome

   GA    30161 5152  

6433 FALLBROOK AVE

  

West Hills

   CA    91307 5154  

1827 WALNUT GROVE AVE

  

Rosemead

   CA    91770 5155  

1550 S VALLEY DR

  

Las Cruces

   NM    88005 5156  

1540 E 2ND ST

  

Beaumont

   CA    92223 5157  

155 E COURTLAND ST

  

Morton

   IL    61550 5159  

2750 COOK RD

  

West Branch

   MI    48661 5160  

1700 W MICHIGAN AVE

  

Jackson

   MI    49202 5162  

27931 KELLY JOHNSON PKWY

  

Santa Clarita

   CA    91355 5164  

11729 IMPERIAL HWY

  

Norwalk

   CA    90650 5165  

1421 FRONTAGE RD

  

Alamo

   TX    78516 5166  

1021 E PINE ST

  

Deming

   NM    88030 5167  

1052 TURF FARM RD

  

Payson

   UT    84651 5168  

10 E 1300 S

  

Richfield

   UT    84701 5170  

3001 SILVERBERG DR

  

Sidney

   NE    69162 5172  

1900 S JEFFERSON ST

  

Perry

   FL    32348 5173  

815 SHUGART RD

  

Dalton

   GA    30720 5174  

7855 MOFFETT RD

  

Semmes

   AL    36575 5175  

589 W MAIN ST

  

Algood

   TN    38506 5177  

100 COMMERCE CIR

  

Bristol

   PA    19007 5178  

220 ENTERPRISE DR

  

Rockaway

   NJ    07866 5179  

201 S CHICKASAW TRL

  

Orlando

   FL    32825 5180  

10303 METCALF AVE

  

Overland Park

   KS    66212

 

Page 93 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5181  

6513 MEADOWBROOK DR

  

Fort Worth

   TX    76112 5183  

3800 RUCKRIEGEL PKWY

  

Jeffersontown

   KY    40299 5184  

6674 WINCHESTER BLVD

  

Canal Winchester

   OH    43110 5185  

1221 GEORGESVILLE RD

  

Columbus

   OH    43228 5186  

2501 S MARKET ST

  

Gilbert

   AZ    85295 5188  

7636 MIDDLE VALLEY RD

  

Hixson

   TN    37343 5189  

5250 W INDIAN SCHOOL RD

  

Phoenix

   AZ    85031 5190  

2501 W HAPPY VALLEY RD STE 34

  

Phoenix

   AZ    85085 5191  

802 E US HIGHWAY 80

  

Forney

   TX    75126 5192  

5821 ANTELOPE RD

  

Sacramento

   CA    95842 5193  

12721 MORENO BEACH DR

  

Moreno Valley

   CA    92555 5195  

11400 HIGHWAY 99

  

Everett

   WA    98204 5196  

5255 ELVIS PRESLEY BLVD

  

Memphis

   TN    38116 5197  

330 SUTTON RD SE

  

Owens Cross Roads

   AL    35763 5198  

1810 TIFT AVE N

  

Tifton

   GA    31794 5199  

475 EAST ROUTE 173

  

Antioch

   IL    60002 5200  

2030 FRUITVILLE PIKE

  

Lancaster

   PA    17601 5201  

2220 STATE ROUTE 27

  

Edison

   NJ    08817 5202  

85 CROOKED HILL RD

  

Commack

   NY    11725 5203  

375 LAFAYETTE ST

  

London

   OH    43140 5204  

4000 BARKSDALE BLVD

  

Bossier City

   LA    71112 5205  

1356 E HIGHWAY 193

  

Layton

   UT    84040 5206  

1710 E SKYLINE DR

  

South Ogden

   UT    84405 5207  

9000 METCALF AVE

  

Overland Park

   KS    66212 5210  

2050 N HIGHWAY 78

  

Wylie

   TX    75098 5211  

5001 MCKINNEY RANCH PKWY

  

Mckinney

   TX    75070 5215  

530 WOOLLOMES AVE

  

Delano

   CA    93215 5216  

5730 W AMARILLO BLVD

  

Amarillo

   TX    79106 5218  

3501 34TH ST S

  

St Petersburg

   FL    33711 5219  

550 CONGRESSIONAL DR

  

Lawrence

   KS    66049 5220  

8220 N DALE MABRY HWY

  

Tampa

   FL    33614 5221  

8885 N FLORIDA AVE

  

Tampa

   FL    33604 5224  

4226 DE ZAVALA RD

  

San Antonio

   TX    78249 5226  

9526 W. MILITARY DR.

  

San Antonio

   TX    78251 5227  

6000 BURKE COMMONS RD

  

Burke

   VA    22015 5228  

6405 DOBBIN RD

  

Columbia

   MD    21045 5229  

1000 EASTON RD STE 200

  

Wyncote

   PA    19095 5230  

3460 EL CAMINO AVE

  

Sacramento

   CA    95821 5231  

10470 TWIN CITIES ROAD

  

Galt

   CA    95632 5232  

1000 AIRPORT RD

  

Rifle

   CO    81650 5233  

5675 W 6200 S

  

West Valley City

   UT    84118 5234  

1632 N 2000 W

  

Clinton

   UT    84015

 

Page 94 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5235  

9151 SOUTH QUARRY BLVD

  

Sandy

   UT    84094 5236  

1201 MORGANTOWN RD

  

Bowling Green

   KY    42101 5239  

567 ROUTE 100 N

  

Bechtelsville

   PA    19505 5240  

135 FAIRGROUNDS MEMORIAL PKWY

  

Ithaca

   NY    14850 5241  

915 MILLS DR

  

North Huntingdon

   PA    15642 5242  

8064 BREWERETON ROAD

  

Cicero

   NY    13039 5244  

19301 CANTRELL RD

  

Little Rock

   AR    72223 5245  

3302 SE MILITARY DR

  

San Antonio

   TX    78223 5246  

10388 US 59 RD

  

Wharton

   TX    77488 5247  

1228 NORTH HIGHWAY 377

  

Roanoke

   TX    76262 5250  

904 CYPRESS PKWY

  

Kissimmee

   FL    34759 5251  

490 GREENWAY VIEW DR

  

Chattanooga

   TN    37411 5252  

4221 ATLANTA HWY

  

Loganville

   GA    30052 5253  

632 GRASSFIELD PKWY

  

Chesapeake

   VA    23322 5254  

2114 S MAIN ST

  

Wake Forest

   NC    27587 5255  

6216 ELLIOT DR

  

Tampa

   FL    33615 5256  

4201 HARGROVE RD E

  

Tuscaloosa

   AL    35405 5257  

5122 E UNIVERSITY DR

  

Mesa

   AZ    85205 5258  

5850 W CRAIG RD

  

Las Vegas

   NV    89130 5259  

6151 W LAKE MEAD BLVD

  

Las Vegas

   NV    89108 5260  

4208 PLEASANT CROSSING BLVD

  

Rogers

   AR    72758 5261  

100 COMMERCIAL LN

  

Pineville

   MO    64856 5262  

2181 PELHAM PKWY

  

Pelham

   AL    35124 5263  

2300 TREASURY DR SE

  

Cleveland

   TN    37323 5264  

13140 SOUTH TAMIAMI TRAIL

  

Osprey

   FL    34229 5266  

12610 US HIGHWAY 19

  

Hudson

   FL    34667 5269  

490 E SILVERADO RANCH BLVD

  

Las Vegas

   NV    89183 5270  

585 N STATE ST

  

Lindon

   UT    84042 5272  

21200 OLHAVA WAY NW

  

Poulsbo

   WA    98370 5273  

1110 W WASHINGTON ST

  

Sequim

   WA    98382 5274  

1131 KUALA ST

  

Pearl City

   HI    96782 5275  

6435 BELLS FERRY RD

  

Woodstock

   GA    30189 5276  

1555 N RAND RD

  

Palatine

   IL    60074 5278  

591 MEMORIAL DR

  

Chicopee

   MA    01020 5280  

8350 SHAVER RD

  

Portage

   MI    49024 5281  

360 US HIGHWAY 9 ROUTE N

  

Woodbridge

   NJ    07095 5282  

3800 DEWEY AVE

  

Greece

   NY    14616 5285  

3200 ATLANTIC BLVD NE

  

Canton

   OH    44705 5286  

9320 N PENNSYLVANIA PL

  

The Village

   OK    73120 5287  

21150 KUYKENDAHL RD

  

Spring

   TX    77379 5288  

220 N HIGHWAY 175

  

Seagoville

   TX    75159 5290  

1515 S ELLISON DR

  

San Antonio

   TX    78245

 

Page 95 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5292  

4431 NEW BERN AVE

  

Raleigh

   NC    27610 5293  

77 GREEN ACRES RD

  

Valley Stream

   NY    11581 5294  

1365 BOSTON POST RD

  

Milford

   CT    06460 5295  

965 BROADHOLLOW RD

  

Farmingdale

   NY    11735 5296  

25 NICHOLS DR

  

Barboursville

   WV    25504 5297  

143 THIERMAN LN

  

Louisville

   KY    40207 5298  

223 N MYRTLE SCHOOL RD

  

Gastonia

   NC    28052 5299  

550 US HIGHWAY 27

  

Clermont

   FL    34714 5300  

9205 GIBSONTON DR

  

Gibsonton

   FL    33534 5301  

4375 BELVEDERE RD

  

West Palm Beach

   FL    33406 5303  

1280 GAIL GARDNER WAY

  

Prescott

   AZ    86305 5304  

1916 S LINDSAY RD

  

Mesa

   AZ    85204 5305  

1150 BROADWAY

  

Chula Vista

   CA    91911 5306  

5545 SIMMONS ST

  

North Las Vegas

   NV    89031 5307  

1725 E SANTA FE ST

  

Gardner

   KS    66030 5308  

11010 W 74TH TER

  

Shawnee

   KS    66203 5309  

46440 US ROUTE 20

  

Oberlin

   OH    44074 5311  

1721 N CUSTER RD

  

Mckinney

   TX    75071 5312  

3851 AIRPORT FWY

  

Fort Worth

   TX    76111 5313  

6100 RONALD REAGAN DR

  

Lake Saint Louis

   MO    63367 5314  

4420 S WESTERN AVE

  

Oklahoma City

   OK    73109 5316  

1401 N SAGINAW BLVD

  

Saginaw

   TX    76179 5317  

9300 S INTERSTATE 35 STE B

  

Austin

   TX    78748 5319  

1881 ROBERT C BYRD DR

  

Macarthur

   WV    25873 5320  

121 W ELMSLEY ST

  

Greensboro

   NC    27406 5321  

9131 COLLEGE PKWY STE 101

  

Fort Myers

   FL    33919 5325  

5555 W ATLANTIC BLVD

  

Margate

   FL    33063 5326  

9570 SW HIGHWAY 200

  

Ocala

   FL    34481 5327  

9830 OLD HAMMOND HWY

  

Baton Rouge

   LA    70816 5328  

14241 COURSEY BLVD

  

Baton Rouge

   LA    70817 5329  

4435 W ANTHEM WAY

  

Anthem

   AZ    85086 5330  

6145 N 35TH AVE

  

Phoenix

   AZ    85017 5331  

7575 W LOWER BUCKEYE RD

  

Phoenix

   AZ    85043 5332  

730 E MCKELLIPS RD

  

Mesa

   AZ    85203 5334  

3301 TOWER RD

  

Aurora

   CO    80011 5335  

250 WILDCAT DR

  

Brawley

   CA    92227 5336  

11020 ELM STREET

  

Jenks

   OK    74037 5337  

1185 HERNDON AVE

  

Clovis

   CA    93611 5338  

4840 SHAWLINE ST

  

San Diego

   CA    92111 5339  

877 FREEPORT RD

  

Pittsburgh

   PA    15238 5340  

500 ROUTE 38

  

Cherry Hill

   NJ    08002 5341  

500 SUMMIT BLVD

  

Broomfield

   CO    80021

 

Page 96 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5342  

2501 S AVENUE B

  

Yuma

   AZ    85364 5343  

10001 SOUTHPOINT PKWY

  

Fredericksburg

   VA    22407 5344  

1238 PUTTY HILL AVE STE 5

  

Towson

   MD    21286 5345  

10600 TOWNE CENTER BLVD

  

Dunkirk

   MD    20754 5346  

1318 MEBANE OAKS RD

  

Mebane

   NC    27302 5347  

19975 S. TAMIAMI TRAIL

  

Estero

   FL    33928 5348  

851 ANN ST

  

Montgomery

   AL    36107 5349  

8335 E GUADALUPE RD

  

Mesa

   AZ    85212 5350  

4627 S 900 E

  

Salt Lake City

   UT    84117 5352  

801 NORTH RANDALL ROAD

  

Batavia

   IL    60510 5355  

1241 E COLUMBUS ST

  

Kenton

   OH    43326 5356  

300 RESORT PLAZA DR

  

Blairsville

   PA    15717 5358  

100 S CONESTOGA DR

  

Shippensburg

   PA    17257 5359  

721 BOYD RD

  

Azle

   TX    76020 5360  

11415 HYDETOWN RD

  

Titusville

   PA    16354 5361  

12850 L ST

  

Omaha

   NE    68137 5363  

11465 TARA BLVD

  

Lovejoy

   GA    30250 5365  

3950 N WICKHAM RD

  

Melbourne

   FL    32935 5366  

3550 S BABCOCK ST

  

Melbourne

   FL    32901 5368  

1940 TURNER RD SE

  

Salem

   OR    97302 5369  

1100 N ESTRELLA PKWY

  

Goodyear

   AZ    85338 5370  

2514 MAIN ST

  

Longmont

   CO    80504 5372  

3430 TAYLOR AVE

  

Evansville

   IN    47714 5373  

2786 COMMERCIAL BLVD

  

Chippewa Falls

   WI    54729 5374  

100A E WASHINGTON JACKSON RD

  

Eaton

   OH    45320 5376  

621 E LAKE ST

  

Tawas City

   MI    48763 5379  

1450 MORRELL AVE

  

Connellsville

   PA    15425 5380  

1775 WASHINGTON ST

  

Hanover

   MA    02339 5381  

5055 LIBRARY RD

  

Bethel Park

   PA    15102 5382  

8107 GOVERNOR RITCHIE HIGHWAY

  

Pasadena

   MD    21122 5383  

615 BULTMAN DRIVE

  

Sumter

   SC    29150 5384  

1130 HIGHWAY 77

  

Bridgeton

   NJ    08302 5385  

1804 N CLINTON ST

  

Defiance

   OH    43512 5386  

14700 US HIGHWAY 31

  

Grand Haven

   MI    49417 5387  

15050 S SPRINGDALE AVE

  

Middlefield

   OH    44062 5388  

1701 W FM 646 RD

  

League City

   TX    77573 5389  

600 HEWITT DR

  

Waco

   TX    76712 5390  

210 COBB PKWY S

  

Marietta

   GA    30060 5391  

5420 JULIET BLVD

  

Naples

   FL    34109 5392  

980 W PARKER ST

  

Baxley

   GA    31513 5394  

770 W EL MONTE WAY

  

Dinuba

   CA    93618 5396  

1330 GOLDFISH FARM RD SE

  

Albany

   OR    97322

 

Page 97 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5397  

955 FRONTENAC DR

  

Winona

   MN    55987 5398  

3902 W RIVERSIDE BLVD

  

Rockford

   IL    61101 5399  

1640 S GALENA AVE

  

Dixon

   IL    61021 5402  

4650 W NORTH AVE

  

Chicago

   IL    60639 5403  

100 S HIGH CROSS RD

  

Urbana

   IL    61802 5404  

103 W HOLBROOK RD

  

Glenwood

   IL    60425 5406  

8010 E 38TH ST

  

Indianapolis

   IN    46226 5408  

3805 S KEYSTONE AVE

  

Indianapolis

   IN    46227 5409  

7725 HOKE RD

  

Clayton

   OH    45315 5410  

4004 TUSCARAWAS ST W

  

Canton

   OH    44708 5411  

152 W SPRAGUE RD

  

Ionia

   MI    48846 5414  

580 US HIGHWAY 9

  

Lanoka Harbor

   NJ    08734 5416  

915 E RANDOL MILL RD

  

Arlington

   TX    76011 5417  

175 OUTER LOOP

  

Louisville

   KY    40214 5418  

2020 BASHFORD MANOR LN

  

Louisville

   KY    40218 5419  

2600 MCINGVALE RD

  

Hernando

   MS    38632 5420  

3250 VINELAND RD

  

Kissimmee

   FL    34746 5422  

500 E ALICE ST

  

Bainbridge

   GA    39819 5423  

6570 E LAKE MEAD BLVD

  

Las Vegas

   NV    89156 5424  

11500 HANNON RD

  

Eagle Point

   OR    97524 5425  

1861 S SAN JACINTO AVE

  

San Jacinto

   CA    92583 5426  

40580 ALBRAE ST

  

Fremont

   CA    94538 5428  

1710 S GREENFIELD RD

  

Mesa

   AZ    85206 5429  

14111 N PRASADA GATEWAY AVE

  

Surprise

   AZ    85388 5430  

3500 COORS BLVD SW

  

Albuquerque

   NM    87121 5432  

250 RICHMOND WAY

  

New Richmond

   WI    54017 5433  

3604 N HIGHWAY 7

  

Hot Springs Village

   AR    71909 5434  

15555 HESPERIAN BLVD

  

San Leandro

   CA    94579 5435  

777 STORY RD

  

San Jose

   CA    95122 5436  

1251 CENTERVILLE RD

  

Wilmington

   DE    19808 5437  

1450 UNIVERSITY AVE W

  

Saint Paul

   MN    55104 5438  

15205 WEST GREENFIELD AVENUE

  

New Berlin

   WI    53151 5439  

315 FOXON BLVD

  

New Haven

   CT    06513 5440  

10000 SE 82ND AVE

  

Happy Valley

   OR    97086 5441  

2600 NW ROCHESTER RD

  

Topeka

   KS    66617 5442  

1050 N ROHLWING RD

  

Addison

   IL    60101 5443  

4650 S EMERSON AVE

  

Indianapolis

   IN    46203 5444  

10305 COUNTRY CLUB ROAD

  

Ironwood

   MI    49938 5445  

2711 ELM ST

  

Erie

   PA    16504 5446  

405 MURTHA DR

  

Waynesburg

   PA    15370 5447  

150 HARRISON AVE

  

Kearny

   NJ    07032 5448  

160 BROADWAY

  

Raynham (N)

   MA    02767

 

Page 98 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5449  

9929 HWY 6

  

Missouri City

   TX    77459 5450  

75 NORTH EAST PLZ

  

North East

   MD    21901 5451  

3920 SKYLINE BLVD

  

Cape Coral

   FL    33914 5453  

505 SW PINE ISLAND RD

  

Cape Coral

   FL    33991 5455  

1040 MALABAR RD SE

  

Palm Bay

   FL    32907 5458  

37 STAFFORD LN

  

Delta

   CO    81416 5460  

2000 US HIGHWAY 181

  

Portland

   TX    78374 5461  

14505 NE FOURTH PLAIN BLVD

  

Vancouver

   WA    98682 5462  

430 SE 192ND AVE

  

Vancouver

   WA    98683 5463  

1220 THEIL ST

  

Hartford

   WI    53027 5466  

1693 STRINGTOWN RD

  

Grove City

   OH    43123 5467  

1997 BUFFALO TRAIL

  

Morristown

   TN    37814 5469  

1881 BALTIMORE PIKE

  

Hanover

   PA    17331 5470  

6716 TOWNE CENTER BLVD

  

Huntingdon

   PA    16652 5471  

2485 POSSUM RUN RD

  

Mansfield

   OH    44903 5472  

7000 E MICHIGAN AVE

  

Saline

   MI    48176 5476  

820 COOPER ST

  

Woodbury

   NJ    08096 5477  

401 SUPERCENTER DR

  

Jefferson City

   MO    65101 5479  

1548 FM 685

  

Pflugerville

   TX    78660 5480  

4700 E PALM VALLEY BLVD

  

Round Rock

   TX    78665 5481  

9820 CALLABRIDGE CT

  

Charlotte

   NC    28216 5482  

201 WALMART DR

  

Eatonton

   GA    31024 5483  

882 S. STATE ROAD 135

  

Greenwood

   IN    46143 5485  

2500 W 95TH ST

  

Evergreen Park

   IL    60805 5486  

4005 167TH ST

  

Country Club Hills

   IL    60478 5487  

9 BENTON RD

  

Travelers Rest

   SC    29690 5488  

7530 TIDEWATER DR

  

Norfolk

   VA    23505 5489  

930 HIGHWAY 711 EAST

  

Pembroke

   NC    28372 5491  

2266 WYOMING BLVD NE

  

Albuquerque

   NM    87112 5492  

700 6TH ST N

  

Socorro

   NM    87801 5494  

500 S UTAH AVE

  

Idaho Falls

   ID    83402 5495  

50 N MACDADE BLVD

  

Glenolden

   PA    19036 5497  

25737 US ROUTE #11

  

Evans Mills

   NY    13637 5498  

7155 E STATE ST # 12SOUTH

  

Lowville

   NY    13367 5499  

201 CHAMBER DR

  

Milford

   OH    45150 5600  

30491 AVENIDA DE LAS FLORES

  

Rancho Santa Margarita

   CA    92688 5601  

21132 BEACH BLVD

  

Huntington Beach

   CA    92648 5602  

20226 AVALON BLVD.

  

Carson

   CA    90746 5603  

12270 PARAMOUNT BLVD

  

Downey

   CA    90242 5604  

14441 INGLEWOOD AVE

  

Hawthorne

   CA    90250 5605  

14530 NORDHOFF ST

  

Panorama City

   CA    91402 5606  

1250 E GIBSON ROAD

  

Woodland

   CA    95776

 

Page 99 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5608  

941 ALAMO DR.

  

Vacaville

   CA    95687 5609  

501 SERENO DR

  

Vallejo

   CA    94589 5610  

9100 ALCOSTA BLVD

  

San Ramon

   CA    94583 5611  

3112 SANTA RITA RD.

  

Pleasanton

   CA    94566 5612  

2391 S WAYSIDE DR

  

Houston

   TX    77023 5613  

2121 N COLLINS ST

  

Arlington

   TX    76011 5614  

4904 COLLEYVILLE BLVD

  

Colleyville

   TX    76034 5615  

11800 HIALEAH GARDENS BLVD

  

Hialeah Gardens

   FL    33018 5616  

2421 POWELL AVE

  

Nashville

   TN    37204 5617  

4626 W DIVERSEY AVE

  

Chicago

   IL    60639 5622  

10863 BLOOMINGDALE AVE

  

Riverview

   FL    33578 5623  

334 GULF BREEZE PKWY

  

Gulf Breeze

   FL    32561 5624  

13100 JOSEY LN

  

Farmers Branch

   TX    75234 5625  

1200 SHINGLE CREEK CROSSING

  

Brooklyn Center

   MN    55430 5626  

1260 EAST TUCSON MARKETPLACE B

  

Tucson

   AZ    85713 5627  

3900 W POWELL BLVD

  

Gresham

   OR    97030 5628  

19191 N KELSEY STREET

  

Monroe

   WA    98272 5629  

3300 BROADWAY BAYSHORE MALL

  

Eureka

   CA    95501 5632  

1804 EAST ASHLAN AVENUE

  

Fresno

   CA    93726 5633  

1830 SHAW AVE

  

Clovis

   CA    93611 5634  

6855 N WILLOW AVE

  

Fresno

   CA    93710 5635  

1320 N DEMAREE ST

  

Visalia

   CA    93291 5637  

1046 MISSION AVENUE

  

Oceanside

   CA    92054 5638  

2121 IMPERIAL AVENUE

  

San Diego

   CA    92102 5639  

10912 KATELLA AVENUE

  

Garden Grove

   CA    92840 5640  

1120 S ANAHEIM BLVD

  

Anaheim

   CA    92805 5641  

1000 E IMPERIAL HWY

  

La Habra

   CA    90631 5643  

421 W ESPLANADE DR

  

Oxnard

   CA    93036 5644  

16555 VON KARMAN AVE, STE A

  

Irvine

   CA    92606 5645  

2844 N BROADWAY ST

  

Chicago

   IL    60657 5646  

2551 W CERMAK RD

  

Chicago (Cermak)

   IL    60608 5647  

570 W MONROE ST

  

Chicago

   IL    60661 5653  

25241 PERDIDO BEACH BLVD STE W

  

Orange Beach

   AL    36561 5654  

3671 W HILLSBOROUGH AVE

  

Tampa

   FL    33614 5657  

3100 CUSTER RD

  

Plano

   TX    75075 5658  

2240 S BRADLEY RD

  

Santa Maria

   CA    93454 5659  

500 S BLOSSER RD

  

Santa Maria

   CA    93458 5661  

14865 TELEGRAPH ROAD

  

La Mirada

   CA    90638 5663  

8844 LIMONITE AVENUE

  

Jurupa Valley

   CA    92509 5664  

275 WEST VENTURA BLVD

  

Camarillo

   CA    93010 5666  

2510 CANTRELL RD

  

Little Rock

   AR    72202 5667  

222 N CHICAGO AVE

  

South Milwaukee

   WI    53172

 

Page 100 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5668  

5301 S. 76TH ST

  

Greendale

   WI    53129 5669  

4140 W GREENFIELD AVE

  

West Milwaukee

   WI    53215 5670  

2171 GULF TO BAY BLVD. BUILDIN

  

Clearwater

   FL    33765 5671  

13600 SW 288TH ST

  

Homestead

   FL    33033 5672  

2662 W LUCAS RD

  

Lucas

   TX    75002 5673  

8015 WOODBRIDGE PARKWAY

  

Sachse

   TX    75048 5675  

11001 MENAUL BLVD NE

  

Albuquerque

   NM    87112 5676  

2770 W EVANS AVE

  

Denver

   CO    80219 5678  

17222 HIGHWAY 99

  

Lynnwood

   WA    98037 5683  

8455 ELK GROVE BLVD

  

Elk Grove

   CA    95758 5684  

8810 GROSSMONT BLVD

  

La Mesa

   CA    91942 5685  

2801 COCHRAN ST

  

Simi Valley

   CA    93065 5687  

71 TECHNOLOGY DR

  

Irvine

   CA    92618 5689  

3875 RANCHO VISTA BOULEVARD

  

Palmdale

   CA    93551 5691  

1445 EAST FOOTHILL BLVD

  

Upland

   CA    91786 5692  

3150 W REPUBLIC RD

  

Springfield

   MO    65810 5693  

1320 S GLENSTONE

  

Springfield (Bennett)

   MO    65804 5695  

5625 WASHINGTON AVENUE

  

Mt. Pleasant

   WI    53406 5697  

7025 W MAIN ST

  

Milwaukee

   WI    53214 5700  

2151 FRANKSTON HIGHWAY

  

Tyler

   TX    75701 5701  

14061 W. WHITESBRIDGE AVENUE

  

Kerman

   CA    93630 5703  

8580 HWY 72 W

  

Madison

   AL    35758 5705  

545 GARDEN CITY CONNECTOR

  

Garden City Beach

   SC    29576 5706  

700 BOWMAN RD

  

Little Rock

   AR    72211 5707  

11700 US HIGHWAY 380

  

Cross Roads

   TX    76227 5709  

4949 BILL GARDNER PKWY

  

Locust Grove

   GA    30248 5710  

3848 MCHENRY AVE

  

Modesto

   CA    95356 5713  

2615 NE BOB BULLOCK LOOP

  

Laredo

   TX    78045 5722  

3265 MANHATTAN BLVD

  

Harvey

   LA    70058 5727  

5810 RANCH LAKE BLVD

  

Bradenton

   FL    34202 5728  

8599 HIGH POINTE DR

  

Newburgh

   IN    47630 5731  

2533 GERMANNA HWY

  

Locust Grove

   VA    22508 5732  

2 GANNETT DR

  

Johnson City

   NY    13790 5734  

750 LYNN GARDEN DR

  

Kingsport

   TN    37660 5735  

5010 STEINER WAY

  

Grovetown

   GA    30813 5737  

3475 W BLACK FOREST DRIVE

  

Fayetteville

   AR    72704 5738  

3553 E ROBINSON AVE

  

Springdale

   AR    72764 5740  

2570 GOVERNMENT BLVD

  

Mobile

   AL    36606 5743  

5141 NC HIGHWAY 42 W

  

Garner

   NC    27529 5745  

175 HIGHWAY 274

  

Lake Wylie

   SC    29710 5747  

1876 MAIN ST W

  

Locust

   NC    28097 5748  

2150 E 1ST ST

  

Grimes

   IA    50111

 

Page 101 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5751  

1375 N DAVIS RD.

  

Salinas

   CA    93907 5752  

174 PASSAIC ST

  

Garfield

   NJ    07026 5753  

6303 RICHMOND HWY

  

Alexandria

   VA    22306 5754  

4670 CASEY BLVD

  

Williamsburg

   VA    23188 5755  

1720 E LITTLE CREEK RD

  

Norfolk

   VA    23518 5758  

3911 S JOG RD

  

Greenacres

   FL    33467 5759  

6177 S JOG RD

  

Lake Worth

   FL    33467 5760  

1601 W KENNEDY BLVD

  

Tampa

   FL    33606 5761  

45555 MICHIGAN AVE

  

Canton

   MI    48188 5763  

3590 W. SOUTH JORDAN PKWY

  

South Jordan

   UT    84095 5764  

2401 AVONDALE HASLET ROAD

  

Fort Worth

   TX    76052 5766  

170 COCHRANE PLZ

  

Morgan Hill

   CA    95037 5767  

9354 AMBLESIDE DRIVE

  

Fishers

   IN    46038 5768  

800 E SOUTHERN AVE

  

Tempe

   AZ    85282 5772  

1936 N. LECANTO HWY

  

Lecanto

   FL    34461 5777  

450 PROVIDENCE ROAD

  

Brooklyn

   CT    06234 5779  

16375 MERCHANT LN

  

King George

   VA    22485 5781  

8331 S STEWART AVE

  

Chicago

   IL    60620 5786  

1100 OLD PHILADELPHIA RD

  

Jasper

   GA    30143 5787  

4545 FAYETTEVILLE RD

  

Raeford

   NC    28376 5791  

1011 EAST CENTENNIAL DRIVE

  

Pittsburg

   KS    66762 5795  

800 COMMONS DR

  

Oxford

   PA    19363 5797  

262 CORDELE RD

  

Albany

   GA    31705 5799  

2711 S. HOUGHTON RD

  

Tucson

   AZ    85730 5804  

5835 W. 10TH ST

  

Indianapolis

   IN    46224 5805  

3571 W. ROCK CREEK ROAD

  

Norman

   OK    73069 5806  

5755 GATEWAY DRIVE

  

Grand Forks

   ND    58203 5808  

411 SOUTH BROADWAY STREET

  

Elsa

   TX    78543 5809  

2812 S. EXPRESSWAY 281

  

Edinburg

   TX    78542 5810  

7075 W WHEATLAND RD

  

Dallas

   TX    75249 5812  

97 COMMERCE DRIVE

  

Blue Ridge

   GA    30513 5813  

3851 EVANS TO LOCKS ROAD, SUIT

  

Martinez

   GA    30907 5814  

2200 HOLLY SPRINGS PARKWAY

  

Holly Springs

   GA    30115 5815  

2909 AUSTELL RD SW SUITE 100

  

Marietta

   GA    30008 5816  

1650 SAN PABLO RD S

  

Jacksonville

   FL    32224 5817  

8011 MERRILL RD

  

Jacksonville

   FL    32277 5818  

10550 OLD ST. AUGUSTINE RD

  

Jacksonville

   FL    32257 5819  

445 STATE RD 13

  

Fruit Cove

   FL    32259 5820  

2570 COUNTY ROAD 220

  

Middleburg

   FL    32068 5823  

6185 RETAIL RD

  

Dallas

   TX    75231 5826  

901 LITHIA PINECREST RD

  

Brandon

   FL    33511 5831  

13817 WALSINGHAM RD

  

Largo

   FL    33774

 

Page 102 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5832  

3009 E CAUSEWAY APPROACH

  

Mandeville

   LA    70448 5835  

34399 N CAVE CREEK RD

  

Cave Creek

   AZ    85331 5837  

5000 PAULINE WHITAKER PARKWAY

  

Rogers

   AR    72758 5839  

3615 CRATER LAKE HWY

  

Medford

   OR    97504 5840  

12912 E 86TH ST N

  

Owasso

   OK    74055 5841  

5001 N. TEN MILE RD.

  

Meridian

   ID    83646 5842  

14900 DIX TOLEDO RD

  

Southgate

   MI    48195 5843  

1030 SPERRY AVE

  

Patterson

   CA    95363 5844  

29574 7 MILE RD

  

Livonia

   MI    48152 5845  

1300 JOHN SIMS PKWY E

  

Niceville

   FL    32578 5846  

3183 W VINE ST

  

Kissimmee

   FL    34741 5847  

1950 ANDERSON HWY

  

Powhatan

   VA    23139 5848  

10075 BRUCEVILLE RD

  

Elk Grove

   CA    95757 5851  

4600 E. 10TH ST

  

Greenville

   NC    27858 5853  

3715 OCEAN BEACH HWY 2

  

Longview

   WA    98632 5854  

8400 CORAL WAY

  

Miami

   FL    33155 5855  

10550 W CENTRAL AVE

  

Wichita

   KS    67212 5857  

50 E SCHROCK RD

  

Westerville

   OH    43081 5858  

9260 S. HOUGHTON RD

  

Tucson

   AZ    85747 5859  

401 N. CENTRAL AVENUE

  

Wasco

   CA    93280 5863  

7520 E RENO AVE

  

Midwest City

   OK    73110 5864  

1511 GRANT ST

  

Gardnerville

   NV    89410 5866  

8555 PRESTON RD

  

Frisco

   TX    75034 5867  

500 BAYONNE CROSSING WAY

  

Bayonne

   NJ    07002 5869  

2470 WEST PULLMAN ROAD 2

  

Moscow

   ID    83843 5871  

5734 S. ORANGE BLOSSOM TRL

  

Orlando

   FL    32839 5872  

6712 US HIGHWAY 98 W

  

Santa Rosa Beach

   FL    32459 5874  

22015 HAWTHORNE BLVD

  

Torrance

   CA    90503 5875  

12550 S ORANGE BLOSSOM TRL

  

Orlando

   FL    32837 5876  

2102 MAIN ST

  

Dunedin

   FL    34698 5879  

11145 BRYTON TOWN CENTER DR

  

Huntersville

   NC    28078 5880  

11181 LEE HWY

  

Fairfax

   VA    22030 5881  

400 S STATE RD

  

Springfield

   PA    19064 5882  

2765 10TH AVE N

  

Palm Springs

   FL    33461 5883  

5025 E SPRAGUE AVE

  

Spokane Valley

   WA    99212 5884  

5095 ALMADEN EXPY

  

San Jose

   CA    95118 5886  

1550 LEUCADIA BLVD

  

Encinitas

   CA    92024 5888  

3400 HARTZDALE DRIVE

  

Camp Hill

   PA    17011 5889  

9410 WEBB CHAPEL RD

  

Dallas

   TX    75220 5890  

800 COMMERCE AVE

  

Atwater

   CA    95301 5891  

2200 WHEATSHEAF LN

  

Philadelphia

   PA    19137 5893  

26090 INGERSOL DR

  

Novi

   MI    48375

 

Page 103 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5894  

5511 DEEP LAKE RD

  

Oviedo

   FL    32765 5898  

6101 SARATOGA RD

  

Corpus Christi

   TX    78412 5899  

1123 HAYDEN MEADOWS DRIVE

  

Portland

   OR    97217 5903  

3864 US HIGHWAY 80 W

  

Phenix City

   AL    36870 5911  

3625 S FEDERAL HWY

  

Boynton Beach

   FL    33435 5912  

21151 S DIXIE HWY

  

Miami

   FL    33189 5927  

3390 N HIGHWAY 67

  

Florissant

   MO    63033 5929  

1201 SW 13TH AVENUE

  

Battle Ground

   WA    98604 5930  

88 E ORANGETHORPE AVE

  

Anaheim

   CA    92801 5931  

13739 N CENTRAL EXPY

  

Dallas

   TX    75243 5932  

12800 PINES BLVD

  

Pembroke Pines

   FL    33027 5935  

7600 SW DARTMOUTH ST.

  

Tigard

   OR    97223 5936  

1500 B CORNERSIDE BLVD

  

Vienna (Tysons)

   VA    22182 5938  

575 SATURN BLVD

  

San Diego

   CA    92154 5939  

12620 SE 41ST PL

  

Bellevue

   WA    98006 5941  

99 H STREET NW

  

Washington

   DC    20001 5945  

400 W 49TH ST

  

Hialeah

   FL    33012 5947  

5631 DYER ST

  

El Paso

   TX    79904 5954  

2753 E. EASTLAND CENTER DR, ST

  

West Covina

   CA    91791 5956  

3750 S MOONEY BLVD

  

Visalia

   CA    93277 5957  

5957 W. 44TH AVE

  

Lakeside

   CO    80212 5959  

111 YALE ST

  

Houston (Yale I-Ten)

   TX    77007 5960  

10301 ALAMEDA AVE

  

Socorro

   TX    79927 5962  

4716 HONDO PASS DR

  

El Paso

   TX    79904 5963  

2800 FLOWER MOUND RD

  

Flower Mound

   TX    75022 5964  

1720 E HILLSBOROUGH AVE

  

Tampa

   FL    33610 5965  

10900 S. DOTY AVENUE

  

Chicago

   IL    60628 5968  

5929 GEORGIA AVE NW

  

Washington

   DC    20011 5969  

4368 CHANTILLY SHOPPING CENTER

  

Chantilly

   VA    20151 5976  

11505 ULYSSES ST NE

  

Blaine

   MN    55434 5977  

12200 RIVER RIDGE BLVD

  

Burnsville

   MN    55337 5979  

255 LINCOLN BLVD

  

Lincoln

   CA    95648 5980  

4080 DOUGLAS BLVD

  

Granite Bay

   CA    95746 5981  

6005 MADISON AVE

  

Carmichael

   CA    95608 5982  

2700 MARCONI AVE

  

Sacramento

   CA    95821 5987  

494 W. INTERSTATE 30

  

Royse City

   TX    75189 5988  

2271 N. SEMORAN BLVD

  

Orlando

   FL    32807 5990  

2111 N AMIDON AVE

  

Wichita

   KS    67203 5991  

3137 S SENECA ST

  

Wichita

   KS    67207 5992  

20710 KEOKUK AVE

  

Lakeville

   MN    55044 5993  

17275 NW CORNELL RD

  

Beaverton

   OR    97006 5994  

19133 WILLAMETTE DR

  

West Linn

   OR    97068

 

Page 104 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 5996  

1330 EAST GRAND AVENUE

  

Escondido

   CA    92027 6078  

1400 MCCREARY ROAD

  

Wylie

   TX    75098 6098  

800 EAST NOLANA AVE

  

Mcallen

   TX    78501 6159  

1600 S TEXAS BLVD

  

Weslaco

   TX    78596 6165  

1733 EAST PASS ROAD

  

Gulfport

   MS    39507 6166  

10290 D’IBERVILLE RD

  

Diberville

   MS    39540 6167  

727 W. GOLF ROAD

  

Des Plaines

   IL    60016 6170  

3139 S HARVARD AVE E

  

Tulsa

   OK    74135 6172  

2300 METROPOLITAN AVENUE

  

Kansas City

   KS    66106 6173  

21141 STATE HWY 59

  

Robertsdale

   AL    36567 6174  

10635 DORCHESTER ROAD

  

Summerville

   SC    29485 6176  

5611 W. FRIENDLY AVENUE

  

Greensboro

   NC    27410 6177  

7170 N FEDERAL BLVD

  

Westminster

   CO    80030 6178  

10400 E COLFAX AVENUE

  

Aurora

   CO    80010 6207  

14344 SPRING HILL DRIVE

  

Spring Hill

   FL    34609 6226  

1832 KEMPSVILLE ROAD

  

Virginia Beach

   VA    23464 6243  

3633 CLEMMONS ROAD

  

Clemmons

   NC    27012 6263  

5039 UNIVERSITY PKWY

  

Winston Salem

   NC    27106 6264  

180 HARVEY STREET

  

Winston Salem

   NC    27103 6286  

3404 WEST STAN SCHLUETER LOOP

  

Killeen

   TX    76549 6323  

11333 HIGHWAY 49

  

Gulfport

   MS    39503 6370  

4331 W. ANDREW JOHNSON HIGHWAY

  

Morristown

   TN    37814 6390  

5550 FALL CREEK PARKWAY N DR.

  

Indianapolis

   IN    46226 6392  

2630 SE CALIFORNIA AVENUE

  

Topeka

   KS    66605 6394  

6300 W BROWN DEER RD

  

Brown Deer

   WI    53223 6398  

1569 SAXON BOULEVARD

  

Deltona

   FL    32725 6400  

1794 22ND STREET SOUTH

  

St Petersburg

   FL    33712 6459  

960 EAST FM 2410

  

Harker Heights

   TX    76548 6470  

900 WEST MAIN STREET

  

Plainfield

   IN    46168 6480  

3460 W. CHANDLER BOULEVARD

  

Chandler

   AZ    85226 6500  

3411 S. NOLAND ROAD

  

Independence

   MO    64055 6530  

4420 FLORIN RD

  

Sacramento

   CA    95823 6531  

9301 PINE FOREST ROAD

  

Pensacola

   FL    32534 6548  

4525 GUNN HWY

  

Tampa

   FL    33624 6574  

2864 VIRGINIA BEACH BOULEVARD

  

Virginia Beach

   VA    23452 6576  

1041 EDGEFIELD RD

  

North Augusta

   SC    29860 6577  

637 ROBERT BLVD

  

Slidell

   LA    70458 6578  

6604 BLVD.26

  

Richland Hills

   TX    76118 6583  

2011 RYAN ST

  

Lake Charles

   LA    70601 6585  

335 SW MACVICAR AVENUE

  

Topeka

   KS    66606 6586  

3905 CONCORD PARKWAY S

  

Concord

   NC    28027

 

Page 105 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 6587  

10840 MARTIN LUTHER KING JR BO

  

El Paso

   TX    79934 6588  

3130 PONTCHATRAIN DRIVE

  

Slidell

   LA    70458 6589  

3175 NACOGDOCHES ROAD, BLDG. #

  

San Antonio

   TX    78217 6590  

260 SAM HOUSTON JONES PARKWAY

  

Lake Charles

   LA    70611 6786  

5700 N 23RD STREET

  

Mcallen

   TX    78504 6798  

3350 E PRINCESS ANNE ROAD

  

Norfolk

   VA    23502 6813  

3590 N. ZARAGOZA ROAD

  

El Paso

   TX    79938 6814  

5175 BROOKBERRY PARK AVENUE

  

Winston-Salem

   NC    27104 6828  

1035 BEESONS FIELD DRIVE

  

Kernersville

   NC    27284 6849  

2050 PASS ROAD

  

Biloxi

   MS    39531 6850  

1006 N BRYAN ROAD

  

Mission

   TX    78572 6851  

6750 MURPHY ROAD

  

Sachse

   TX    75048 6876  

3319 HARRISBURG ROAD

  

Jonesboro

   AR    72404 6878  

14595 HWY 231-431 N

  

Hazel Green

   AL    35750 6887  

300 BYPASS 25 NE

  

Greenwood

   SC    29646 6929  

6801 W ADAMS AVENUE

  

Temple

   TX    76502 6937  

2150 TAMIAMI TRAIL

  

Port Charlotte

   FL    33948 6942  

4851 W. HOUSTON ST

  

Broken Arrow

   OK    74012 6943  

2811 CREEK DR

  

Jonesboro

   AR    72401 6951  

369 SCOTTS FORK-BONNIE ROAD

  

Sutton

   WV    26601 6953  

1800 E CENTERTON BLVD

  

Bentonville

   AR    72712 6960  

935 S. HOLLY ST

  

Siloam Springs

   AR    72761 6962  

1225 CHERRY RD

  

Rock Hill

   SC    29730 6966  

3400 VIRGINIA PARKWAY

  

Mckinney

   TX    75071 6967  

4105 S STATE ROAD 7

  

Lake Worth

   FL    33449 6968  

10327 BIG BEND ROAD

  

Riverview

   FL    33578 6971  

240 SLACK STREET

  

Pea Ridge

   AR    72751 6975  

1203 S. PINE ST

  

Cabot

   AR    72023 6998  

844 CLEVELAND AVENUE

  

East Point

   GA    30344 7004  

1300 DALLAS CHERRYVILLE RD

  

Dallas

   NC    28034 7009  

349 KINSTON HIGHWAY

  

Richlands

   NC    28574 7043  

1202 WEST 12600 SOUTH

  

Riverton

   UT    84065 7062  

2324 S NEW HOPE RD

  

Gastonia

   NC    28054 7072  

2021 INDEPENDENCE STREET

  

Cape Girardeau

   MO    63701 7098  

6645 HIGHWAY 70

  

Newport

   NC    28570 7099  

1002 LA HWY 70

  

Morgan City

   LA    70380 7127  

3001 OAK GROVE ROAD

  

Poplar Bluff

   MO    63901 7129  

201 PONY EXPRESS LANE

  

Ogallala

   NE    69153 7137  

4250 WESTERN BOULEVARD

  

Jacksonville

   NC    28546 7146  

1011 SHELBY ROAD

  

Kings Mountain

   NC    28086 7162  

420 FUN CENTER DRIVE

  

Hampstead

   NC    28443 7168  

5056 W 13400 S

  

Herriman

   UT    84096

 

Page 106 of 107



--------------------------------------------------------------------------------

Store

 

Building Address

  

City

   State    Zip 7174  

5700 HOPKINS ROAD

  

North Chesterfield

   VA    23234 7180  

2520 CUTHBERTSON ROAD

  

Waxhaw

   NC    28173 7205  

90 W US HIGHWAY 64

  

Lexington

   NC    27295 7206  

10250 S. MAIN ST.

  

Archdale

   NC    27263 7209  

2985 E ELIZABETHTOWN RD

  

Lumberton

   NC    28358 7217  

2503 WEST 5TH STREET

  

Lumberton

   NC    28358 7218  

2915 NEUSE BLVD

  

New Bern

   NC    28563 7220  

1852 SHERWOOD WAY

  

San Angelo

   TX    76901 7222  

2830 GATEWAY DRIVE

  

Greenville

   NC    27834 7224  

350 N BLUEGROVE RD

  

Lancaster

   TX    75146 7232  

108 W. PARKERVILLE ROAD

  

Desoto

   TX    75115 7235  

3801 S. MEMORIAL DRIVE

  

Winterville

   NC    28590 7238  

11233 B NC 55 HWY

  

Grantsboro

   NC    28529 7240  

8800 LAKEVIEW PARKWAY

  

Rowlett

   TX    75088 7241  

25820 LA HWY 16

  

Denham Springs

   LA    70726 7242  

367 W MAIN ST

  

Farmington

   AR    72730 7243  

908 NC HIGHWAY 53 EAST

  

Burgaw

   NC    28425 7245  

1102 E FRANKLIN

  

Sylvester

   GA    31791 7246  

366 HWY 26 EAST

  

Cochran

   GA    31014 7247  

911 N MAIN STREET

  

Atmore

   AL    36502 7249  

500 WEST MOUNT VERNON BLVD

  

Mount Vernon

   MO    65712 7262  

11550 COURSEY BOULEVARD

  

Baton Rouge

   LA    70816 7280  

5601 HIGHWAY 157

  

Cullman

   AL    35058 7296  

2794 HICKORY BOULEVARD

  

Hudson

   NC    28638 7304  

1001 N GREEN STREET

  

Morganton

   NC    28655 7308  

2551 CLASSEN BLVD

  

Norman

   OK    73071 7309  

12312 WILL CLAYTON PARKWAY

  

Humble

   TX    77346 7310  

24919 WESTHEIMER

  

Katy

   TX    77494 7315  

483 HWY 70 SW

  

Hickory W

   NC    28602 7317  

75 SOUTH BROADVIEW

  

Greenbrier

   AR    72058 7329  

120 S ODOM STREET

  

St. Pauls

   NC    28384 7334  

4350 US 70 HWY EAST

  

Goldsboro

   NC    27534 7337  

1826 E. ARLINGTON BLVD

  

Greenville

   NC    27858 7340  

1144 TOMMYS RD

  

Goldsboro

   NC    27534 7342  

7140 WALL TRIANA HIGHWAY

  

Madison

   AL    35757 7349  

7251 ARDEN RD

  

Amarillo

   TX    79109 7357  

8208 BARKER CYPRESS RD

  

Cypress

   TX    77433 7361  

12631 BROADWAY STREET

  

Pearland

   TX    77584 7362  

2035 SE 34TH AVE

  

Amarillo

   TX    79118 8930  

15757 COIT RD

  

Dallas

   TX    75248

 

Page 107 of 107



--------------------------------------------------------------------------------

Attachment E

[Multi-State Regulatory Addendum – Attached]



--------------------------------------------------------------------------------

LOGO [g126569new1.jpg]

MULTI-STATE REGULATORY ADDENDUM

LEGAL MGI 1007 11/2015

This Multi-State Regulatory Addendum (the “Regulatory Addendum”) is hereby made
a part of, and incorporated into, that certain Master Trust Agreement (the
“Agreement”) by and between Trustee and MoneyGram Payment Systems, Inc.
(“Company” or “MoneyGram”). This Regulatory Addendum updates and replaces any
previous versions of a similar regulatory addendum executed by Trustee or
otherwise made part of or incorporated into the Agreement. By performing money
transfer transactions after the receipt of this Regulatory Addendum, Trustee and
Company agree to be bound by its terms. In the event of any conflict between the
Agreement and this Regulatory Addendum, the terms of this Regulatory Addendum
shall control. Except as expressly amended, supplemented or modified by this
Regulatory Addendum, the Agreement shall continue in full force and effect.

GENERAL

As required by the laws of the States and Territories in which Company is
licensed to do business and as required by the Agreement, Trustee and Company
expressly agree to the following:

 

1. Trustee shall not authorize or appoint sub-agents or sub-delegates to sell or
offer or perform money transfer services.

 

2. Trustee acknowledges and agrees that it may be subject to supervision and
regulation by certain state governmental authorities;

 

3. Trustee hereby consents, with or without further prior notice, to
examinations and/or inspections of its books, records and accounts by any
authorized state governmental representative to the fullest extent allowed by
law.

 

4. Trustee acknowledges and agrees that state governmental authorities may
suspend or revoke Trustee’s designation as an “authorized delegate”, “agent”,”
authorized agent”, “authorized seller” or “authorized vendor”, or require
Company to terminate Trustee’s designation as such;

 

5. Trustee acknowledges and agrees that Trustee is under a duty to act only as
authorized under the Agreement, and that if Trustee exceeds its authority under
the Agreement the Agreement is subject to termination and Trustee may be subject
to disciplinary action under applicable law;

 

6. Trustee agrees to post any notice that is legally required or provided by
Company or any governmental authority in the manner required by law.

By signing this Regulatory Addendum, Trustee acknowledges that it has received
compliance information from Company; that it agrees to the terms set forth in
this Regulatory Addendum as they apply to Trustee, regardless of the state in
which it provides the Services; and that Trustee agrees to the individual
regulatory requirements and additional terms set forth below of those states or
territories in which Trustee operates as an authorized delegate of Company, but
solely to the extent such regulatory requirements apply to an “Authorized
Delegate”, “Agent”, “Authorized Agent”, “Authorized Seller”, or “Authorized
Vendor”, as those terms are used in the applicable state statutes and
regulations.

ALASKA REGULATORY RIDER

 

1. The Authorized Delegate shall perform the Services in compliance with the
Alaska Uniform Money Services Act, Alaska Statutes, Title 6, Chapter 55 (the
“Act”), and any regulations adopted or orders issued thereunder, as amended from
time to time.

 

2. The Authorized Delegate certifies that it is familiar with, and agrees to
operate in full compliance with, the Act and 3 Alaska Administrative Code
Chapter 13 including the requirements of Alaska Statutes § 06.55.301(b) for
remission of money, the trust and other requirements of Alaska Statutes §
06.55.301(d), and the record maintenance requirements of Alaska Stat. §
06.55.405 and 3 Alaska Administrative Code Chapter 13.

 

3. The Authorized Delegate acknowledges receipt of the written policies and
procedures required under Alaska Stat. § 06.55.301(a).

 

Page 1 of 17



--------------------------------------------------------------------------------

ARIZONA REGULATORY RIDER

ARIZONA APPENDIX: ARIZONA REVISED STATUTES, TITLE 6, BANKS AND FINANCIAL
INSTITUTIONS, CHAPTER 12 - TRANSMITTERS OF MONEY

6-1201. Definitions

In this chapter, unless the context otherwise requires:

 

1) “Authorized delegate” means a person designated by the licensee under section
6-1208.

 

2) “Check cashing” means exchanging for compensation a check, debit card payment
order, draft, money order, traveler’s check or payment instrument of a licensee
for money delivered to the presenter at the time and place of the presentation.

 

3) “Control” means ownership of fifteen per cent or more of a licensee or
controlling person, or the power to vote fifteen per cent or more of the
outstanding voting securities of a licensee or controlling person. For the
purpose of determining the percentage controlled by any one person, that
person’s interest shall be aggregated with the interest of any other person
controlled by that person, by an officer, partner or authorized delegate of that
person, or by a spouse, parent or child of that person.

 

4) “Controlling person” means a person directly or indirectly in control of a
licensee.

 

5) “Engage in the business” means conducting activities regulated under this
chapter more than ten times in any calendar year for compensation or in the
expectation of compensation. For purposes of this paragraph, “compensation”
means any fee, commission or other benefit.

 

6) “Foreign money exchange” means exchanging for compensation money of the
United States government or a foreign government to or from money of another
government at a conspicuously posted exchange rate at the time and place of the
presentation of the money to be exchanged.

 

7) “Licensee” means a person licensed under this chapter.

 

8) “Location” means a place of business at which activity regulated by this
chapter occurs.

 

9) “Money” means a medium of exchange that is authorized or adopted by a
domestic or foreign government as a part of its currency and that is customarily
used and accepted as a medium of exchange in the country of issuance.

 

10) “Money accumulation business” means obtaining money from a money transmitter
as part of any activity that is carried on for financial gain if the money that
is obtained by all persons acting in concert in the activity, in amounts of one
thousand dollars or more, totals over fifty thousand dollars in the preceding
twelve-month period. Money accumulation business does not include a person who
is subject to the reporting requirements under 31 United States Code section
5313. The exception that is established by 31 United States Code section 5331,
subsection (c), paragraph 1 does not apply to persons who are engaged in the
money accumulation business.

 

11) “Money transmitter” means a person who is located or doing business in this
state, including a check casher and a foreign money exchanger, and who does any
of the following:

 

  (a) Sells or issues payment instruments.

 

  (b) Engages in the business of receiving money for the transmission of or
transmitting money.

 

  (c) Engages in the business of exchanging payment instruments or money into
any form of money or payment instrument.

 

  (d) Engages in the business of receiving money for obligors for the purpose of
paying that obligor’s bills, invoices or accounts.

 

  (e) Meets the definition of a bank, financial agency or financial institution
as prescribed by 31 United States Code section 5312 or 31 Code of Federal
Regulations section 1010.100.

 

12) “Outstanding payment instruments” means unpaid payment instruments whose
sale has been reported to a licensee.

 

13) “Payment instrument” means a check, draft, money order, traveler’s check or
other instrument or order for the transmission or payment of money sold to one
or more persons whether or not that instrument or order is negotiable. Payment
instrument does not include an instrument that is redeemable by the issuer in
merchandise or service, a credit card voucher or a letter of credit.

 

14) “Permissible investment” means any of the following:

 

  a) Money on hand or on deposit in the name of the licensee.

 

  b) Certificates of deposit or other debt instruments of a bank, savings and
loan association or credit union.

 

  c) Bills of exchange or time drafts that are drawn on and accepted by a bank,
otherwise known as banker’s acceptances, and that are eligible for purchase by
member banks of the federal reserve system.

 

Page 2 of 17



--------------------------------------------------------------------------------

  d) Commercial paper bearing a rating of one of the three highest grades as
defined by a nationally recognized organization that rates these securities.

 

  e) Securities, obligations or other instruments whose payment is guaranteed by
the general taxing authority of the issuer, of the United States or of any state
or by any other governmental entity or any political subdivision or
instrumentality of a governmental entity and that bear a rating of one of the
three highest grades by a nationally recognized investment service organization
that has been engaged regularly in rating state and municipal issues for at
least five years.

 

  f) Stocks, bonds or other obligations of a corporation organized in any state
of the United States, the District of Columbia, the Commonwealth of Puerto Rico
or the several territories organized by Congress that bear a rating of one of
the three highest grades by a nationally recognized investment service
organization that has been engaged regularly in rating corporate securities for
at least five years.

 

  g) Any receivable that is due to a licensee from its authorized delegate
pursuant to a contract between the licensee and authorized delegate as
prescribed in section 6-1208 if the amount of investment in those receivables
does not exceed ninety per cent of the total amount of those receivables after
subtracting the amount of those receivables that are past due or doubtful of
collection.

 

15) “Responsible individual” means a person who is employed by a licensee and
who has principal active management authority over the business of the licensee
in this state that is regulated under this chapter.

 

16) “Trade or business” has the same meaning prescribed in section 162 of the
internal revenue code of 1954 and includes the money accumulation business.

 

17) “Transmitting money” means the transmission of money by any means including
transmissions within this country or to or from locations abroad by payment
instrument, wire, facsimile internet or any other electronic transfer, courier
or otherwise.

 

18) “Traveler’s check” means an instrument identified as a traveler’s check on
its face or commonly recognized as a traveler’s check and issued in a money
multiple of United States or foreign currency with a provision for a specimen
signature of the purchaser to be completed at the time of purchase and a
countersignature of the purchaser to be completed at the time of negotiation.

6-1202. License required

 

A. A person shall not sell or issue payment instruments, engage in the business
of receiving money for transmission or transmitting money, engage in the
business of exchanging payment instruments or money into any form of money or
payment instrument or engage in the business of receiving money for obligors for
the purpose of paying that obligor’s bills, invoices or accounts without first
obtaining a license as provided in this chapter or becoming an authorized
delegate of a licensee with respect to those activities. A licensee is under the
jurisdiction of the department. A person who is not licensed under this chapter
or who is not an authorized delegate of a licensee with respect to those
activities is presumed to be engaged in a business that is regulated by this
chapter and that requires a license if he advertises, solicits or holds himself
out as being in the business of selling or issuing payment instruments, of
receiving money for transmission or transmitting money or of converting one form
of money to another form of money.

 

B. No person other than a corporation organized and in good standing under the
laws of the state of its incorporation or, if a corporation organized under the
laws of a country other than the United States and in good standing under the
laws of the country of its incorporation and authorized to do business in this
state, may apply for or be issued a license as provided in this chapter.

 

C. A person engages in business activity regulated by this chapter in this state
if any of the following applies:

1. Conduct constituting any element of the regulated activity occurs in this
state.

2. Conduct occurs outside this state and constitutes an attempt, offer or
conspiracy to engage in the activity within this state and an act in furtherance
of the attempt, offer or conspiracy occurs within this state.

3. As part of a business activity described by this section a person knowingly
transmits money into this state or makes payments in this state without
disclosing the identity of each person on whose behalf money was transmitted or
payment was made.

6-1203. Exemptions

 

A. This chapter does not apply to:

 

  1. The United States or any department or agency of the United States.

 

  2. This state, including any political subdivision of this state.

 

Page 3 of 17



--------------------------------------------------------------------------------

B. This chapter does not apply to the following if engaged in the regular course
of their respective businesses, except that the provisions of article 2 of this
chapter apply to:

 

  1. A bank, financial institution holding company, credit union, savings and
loan association or savings bank, whether organized under the laws of any state
or the United States when the term “money transmitter” is used.

 

  2. A person who engages in check cashing or foreign money exchange and engages
in other activity regulated under this chapter only as an authorized delegate of
a licensee acting within the scope of the contract between the authorized
delegate and the licensee.

 

  3. A person licensed pursuant to chapter 5, 6, 7 or 8 of this title, chapter
9, article 2 of this title, chapter 12.1 of this title or title 32, chapter 9.

6-1204. Application for license; fees

 

A. Each application for a license shall be made in writing, under oath and in
the form prescribed by the superintendent. The application shall contain at
least the following:

1. Copies of the articles of incorporation for the applicant, a listing of all
trade names or fictitious names used by the applicant and other information
concerning the corporate status of the applicant.

2. The address of the applicant’s principal place of business, the address of
each location where the applicant intends to transact business in this state,
including any branch offices, and the name and address of each location of any
authorized delegates.

3. For each executive officer and director of the applicant and for each
executive officer and director of any controlling person, unless the controlling
person is a publicly traded company on a recognized national exchange and has
assets in excess of four hundred million dollars, a statement of personal
history in the form prescribed by the superintendent.

4. An identification statement for each branch manager and responsible
individual including all of the following:

(a) Name and any aliases or previous names used.

(b) Date and place of birth.

(c) Alien registration information, if applicable.

(d) Employment history and residence addresses for the preceding fifteen years.

(e) Social security number.

(f) Criminal convictions, excluding traffic offenses.

5. The name and address of each authorized delegate.

6. The identity of any account in any financial institution through which the
applicant intends to conduct any business regulated under this chapter.

7. A financial statement audited by a licensed independent certified public
accountant.

 

B. Each application shall be accompanied by the nonrefundable application fee
and an annual fee as prescribed in section 6-126.

6-1205. Bond required; conditions; notice; cancellation; substitution

 

A. Each application for a license shall be accompanied by and each licensee
shall maintain at all times a bond executed by the licensee as principal and a
surety company authorized to do business in this state as surety. The bond shall
be in the amount of twenty-five thousand dollars for a licensee with five or
fewer authorized delegates and locations, one hundred thousand dollars for a
licensee with more than five but fewer than twenty-one authorized delegates and
locations and an additional five thousand dollars for each authorized delegate
and location in excess of twenty but fewer than two hundred one authorized
delegates and locations, to a maximum of two hundred fifty thousand dollars and
an additional five thousand dollars for each authorized delegate and location in
excess of two hundred authorized delegates and locations, to a maximum of five
hundred thousand dollars.

 

B. The bond shall be conditioned on the faithful compliance of the licensee,
including its directors, officers, authorized delegates and employees, with this
chapter. The bond shall be payable to any person injured by the wrongful act,
default, fraud or misrepresentation of the licensee, his authorized delegates or
his employees or to the state for the benefit of the person injured. Only one
bond is required for any licensee irrespective of the number of officers,
directors, locations, employees or authorized delegates of that licensee.

 

Page 4 of 17



--------------------------------------------------------------------------------

C. The bond shall remain in effect until cancelled by the surety, which
cancellation may be had only after thirty days’ written notice to the
superintendent. That cancellation does not affect any liability incurred or
accrued during the thirty day period.

 

D. In lieu of the bond prescribed in this section, an applicant for a license or
a licensee may deposit with the superintendent cash or alternatives to cash
acceptable to the superintendent in the amount of the required bond.
Notwithstanding section 35-155, subsection E, the principal amount of the
deposit shall be released only on written authorization of the superintendent or
on the order of a court of competent jurisdiction. The principal amount of the
deposit shall not be released to the licensee before the expiration of five
years from the first occurrence of any of the following:

1. The date of substitution of a bond for a cash alternative unless the
superintendent determines in his discretion that the bond constitutes adequate
security for all past, present or future obligations of the licensee. After that
determination, the cash alternative may be immediately released.

2. The surrender of the license.

3. The revocation of the license.

4. The expiration of the license.

 

E. Notwithstanding subsections A through D of this section, if the required
amount of the bond is reduced, whether by change in the number of authorized
delegates or locations or by legislative action, a cash deposit in lieu of that
bond shall not be correspondingly reduced but shall be maintained at the higher
amount until the expiration of three years from the effective date of the
reduction in the required amount of that bond unless the superintendent in his
discretion determines otherwise.

6-1205.01. Net worth requirements

 

A. Each applicant for a license shall have and each licensee shall maintain at
all times a net worth of at least one hundred thousand dollars, calculated
according to generally accepted accounting principles.

 

B. Any licensee who is engaged in the business regulated under this chapter at
more than one location pursuant to section 6-1207 or through authorized
delegates pursuant to section 6-1208 shall have an additional net worth of fifty
thousand dollars for each location or authorized delegate located in this state,
as applicable, to a maximum of five hundred thousand dollars.

 

C. A licensee whose business conducts a total of more than five hundred thousand
dollars in transactions that involve transmitting money in an amount of one
thousand dollars or more during the preceding year shall maintain net worth in
addition to the amounts required by subsections A and B of this section. The
additional net worth shall be not less than ten per cent of the total of such
transactions conducted in this state, calculated according to generally accepted
accounting principles to a maximum of five hundred thousand dollars.

6-1206. Issuance of license; renewal

 

A. On the filing of a complete application, the superintendent shall investigate
the financial condition and responsibility, financial and business experience,
character and general fitness of the applicant. In his discretion, the
superintendent may conduct an on-site investigation of the applicant, the
reasonable cost of which shall be borne by the applicant. The superintendent
shall issue a license to an applicant if the superintendent finds that all of
the following conditions are met:

1. The applicant has complied with sections 6-1204, 6-1205 and 6-1205.01.

2. The competence, experience and integrity of the officers, directors and
controlling persons and any proposed management personnel indicate that it would
be in the interest of the public to permit such person to participate in the
affairs of a licensee.

3. The applicant has paid the required license fee.

 

B. The superintendent shall approve or deny every application for an original
license within one hundred twenty days after the date an application is
complete, which period may be extended by the written consent of the applicant.
The superintendent shall notify the applicant of the date on which the
application is determined to be complete. In the absence of approval or denial
of the application or consent to the extension of the one hundred twenty day
period, the application is deemed approved and the superintendent shall issue
the license effective as of the first business day after that one hundred twenty
day period or any extended period.

 

C. A licensee shall pay a renewal fee as prescribed in section 6-126 on or
before November 1 of each year. The renewal fee shall be accompanied by a
renewal application in the form prescribed by the superintendent. A license for
which no renewal fee and application have been received by November 1 shall be
suspended. A licensee may renew a suspended license no later than December 1 of
the year of expiration by paying the renewal fee plus one hundred dollars for
each day the renewal fee and application were not received by the
superintendent. A license expires on December 1 of each year, unless earlier
renewed, surrendered or revoked. A license shall not be granted to the holder of
an expired license or to an incorporator, director or officer of the holder of
an expired license except on compliance with the requirements provided in this
article for an original license.

 

Page 5 of 17



--------------------------------------------------------------------------------

6-1207. Principal and branch offices; notices

 

A. A licensee shall designate and maintain a principal place of business for the
transaction of business regulated by this chapter. If a licensee maintains one
or more places of business in this state, the licensee shall designate a place
of business in this state as its principal place of business for purposes of
this section. The license shall specify the address of the principal place of
business and shall designate a responsible individual for its principal place of
business.

 

B. If a licensee maintains one or more locations in this state in addition to a
principal place of business, and those locations are to be under the control of
the licensee and not under the control of authorized delegates as prescribed in
section 6-1208, the licensee shall obtain a branch office license from the
superintendent for each additional location by filing an application as required
by the superintendent at the time the licensee files its license application. If
branch offices are added by the licensee, the licensee shall file with the
superintendent an application for a branch office license with the licensee’s
next quarterly fiscal report prescribed by section 6-1211. The superintendent
shall issue a branch office license if the superintendent determines that the
licensee has complied with the provisions of this subsection. The license shall
indicate on its face the address of the branch office and shall designate a
manager for each branch office to oversee that office. The superintendent may
disapprove the designated manager then or at any later time if the
superintendent finds that the competence, experience and integrity of the branch
manager warrants disapproval. A person may be designated as the manager for more
than one branch. The licensee shall submit a fee as prescribed in section 6-126
for each branch office license.

 

C. A licensee shall prominently display the money transmitter license in its
principal place of business and the branch office license in each branch office.
Each authorized delegate shall prominently display at each location a notice in
a form prescribed by the superintendent that indicates that the authorized
delegate is an authorized delegate of a licensee under this chapter.

 

D. If the address of the principal place of business or any branch office is
changed, the licensee shall immediately notify the superintendent of the change.
The superintendent shall endorse the change of address on the license for a fee
as prescribed in section 6-126.

6-1208. Authorized delegates of licensee; reports

 

A. A licensee may conduct the business regulated under this chapter at one or
more locations in this state through authorized delegates designated by the
licensee.

 

B. Each contract between a licensee and an authorized delegate shall require the
authorized delegate to operate in full compliance with the law and shall contain
as an appendix a current copy of this chapter. The licensee shall provide each
authorized delegate with operating policies and procedures sufficient to permit
compliance by the delegate with the provisions of title 13, chapter 23 and this
chapter and rules adopted pursuant to this chapter. The licensee shall promptly
update the policies and procedures to permit compliance with those laws and
rules.

 

C. An authorized delegate is not liable for any obligation imposed on its
licensee by this chapter with respect to the business for which it is a
delegate. On suspension or revocation of a license or the failure of a licensee
to renew its license, the superintendent shall notify all delegates of the
licensee who are on record with the department of the department’s action. On
receipt of this notice, an authorized delegate shall immediately cease to
operate as a delegate of that licensee.

6-1209. Cease and desist orders; examinations

 

A. In addition to his authority under section 6-137, the superintendent may
issue an order to cease and desist against a licensee, requiring the licensee to
cease conducting its business through an authorized delegate and to take
appropriate affirmative action, pursuant to section 6-137, if the superintendent
finds that:

1. The authorized delegate has violated, is violating or is about to violate any
applicable law or rule or order of the superintendent.

2. The authorized delegate has failed to cooperate with an examination or
investigation by the superintendent or the attorney general authorized by this
title.

3. The competence, experience, integrity or overall moral character of the
authorized delegate or any controlling person of the authorized delegate
indicates that it would not be in the interest of the public to permit that
person to participate in the business regulated under this chapter.

4. The financial condition of the authorized delegate is such that it might
prejudice the interests of the public in the conduct of the business regulated
under this chapter.

5. The authorized delegate has engaged, is engaging or is about to engage in any
unsafe or unsound act, practice or transaction or an act, practice or
transaction that constitutes a violation of this title or of any rule or order
of the superintendent.

 

Page 6 of 17



--------------------------------------------------------------------------------

B. Any business for which a license is required by this chapter conducted by an
authorized delegate outside the scope of authority conferred in the contract
between the authorized delegate and the licensee is unlicensed activity. An
authorized delegate of a licensee holds in trust for the benefit of the licensee
all monies received from the sale or delivery of the licensee’s payment
instruments or monies received for transmission. If an authorized delegate
commingles any such monies with any monies or other property owned or controlled
by the authorized delegate, a trust against all commingled proceeds and other
monies or property owned or controlled by the authorized delegate is imposed in
favor of the licensee in an amount equal to the amount of the proceeds due the
licensee.

 

C. An authorized delegate is subject to examination by the superintendent at the
discretion of the superintendent. The licensee is responsible for the payment of
an assessment for the examination of its authorized delegates to the extent that
the examination relates to the activities conducted by the authorized delegate
on behalf of the licensee. That assessment shall be made at the rate set by the
superintendent for examination of an enterprise pursuant to section 6-125,
subsection B, and payment of that assessment shall be made as prescribed by
section 6-125.

6-1210. Suspension or revocation of licenses

The superintendent may suspend or revoke a license if the superintendent finds
any of the following:

 

1. The licensee has made a material misstatement or suppressed or withheld
information on an application for a license or any document required to be filed
with the superintendent.

 

2. A fact or condition exists that, if it had existed or had been known at the
time the licensee applied for its license, would have been grounds for denying
the application.

 

3. The licensee is insolvent as defined in section 47-1201.

 

4. The licensee has violated any provision of title 13, chapter 23, this chapter
or rules adopted pursuant to this chapter or any order of the superintendent.

 

5. An authorized delegate of the licensee has violated any provision of title
13, chapter 23, this chapter or rules adopted thereunder or any order of the
superintendent as a result of a course of negligent failure to supervise or as a
result of the willful misconduct of the licensee.

 

6. The licensee refuses to permit the superintendent or the attorney general to
make any examination authorized by this title.

 

7. The licensee knowingly fails to make any report required by this chapter.

 

8. The licensee fails to pay a judgment entered in favor of a claimant,
plaintiff or creditor in an action arising out of the licensee’s business
regulated under this article within thirty days after the judgment becomes final
or within thirty days after expiration or termination of a stay of execution or
other stay of proceedings, whichever is later. If execution on the judgment is
stayed by court order, operation of law or otherwise, proceedings to suspend or
revoke the license for failure of the licensee to comply with that judgment may
not be commenced by the superintendent under this subsection until thirty days
after that stay.

 

9. The licensee has been convicted in any state of a felony or of any crime
involving a breach of trust or dishonesty.

6-1211. Reports

Each licensee shall file with the superintendent within forty-five days after
the end of each fiscal quarter a consolidated financial statement including a
balance sheet, income and expense statements and a list of all authorized
delegates, branch managers, responsible individuals and locations within this
state that have been added or terminated by the licensee within the fiscal
quarter. Information regarding branch managers and responsible individuals shall
include the information prescribed in section 6-1204, subsection A, paragraph 4.
For locations and authorized delegates, the licensee shall include the name and
street address of each location and authorized delegate.

6-1212. Permissible investments

 

A. Every licensee shall maintain at all times permissible investments that
comply with either of the following:

1. A market value computed in accordance with generally accepted accounting
principles of not less than the aggregate amount of all of its outstanding
payment instruments.

2. A net carrying value computed in accordance with generally accepted
accounting principles of not less than the aggregate amount of all of its
outstanding payment instruments, provided the market value of these permissible
investments is at least ninety-five per cent of the net carrying value.

 

Page 7 of 17



--------------------------------------------------------------------------------

B. Notwithstanding any other provision of this chapter, the superintendent, with
respect to any particular licensee or all licensees, may limit the extent to
which any class of permissible investments as defined in section 6-1201 may be
considered a permissible investment, except for money and certificates of
deposit. The superintendent may by rule prescribe or by order allow other types
of investments which the superintendent determines to have substantially
equivalent safety as other permissible investments to be considered a
permissible investment under this chapter.

6-1213. Records

 

A. Each licensee shall keep and use in its business books, accounts and records
in accordance with generally accepted accounting principles that will enable the
superintendent to determine whether that licensee is complying with the
provisions of this chapter. Each licensee and authorized delegate shall preserve
its records for at least five years after making the final entry on any
transaction. Each authorized delegate shall keep records as required by the
superintendent.

 

B. For each authorized delegate, the licensee shall maintain records that
demonstrate that the licensee conducted a reasonable background investigation of
each authorized delegate. A licensee shall preserve those records for at least
five years after the authorized delegate’s most recent designation by the
licensee. For an authorized delegate designated after November 1, 1991, the
records shall be available at all times, and for an authorized delegate
designated on or before November 1, 1991, the records shall be available at all
times after November 1, 1992.

 

C. The records of the licensee regarding the business regulated under this
chapter shall be maintained at its principal place of business or, with notice
to the superintendent, at another location designated by the licensee. If the
records are maintained outside this state, the superintendent may require that
the licensee make those records available to the superintendent at his office
not more than five business days after demand. The superintendent may further
require that those records be accompanied by an individual who is available to
answer questions regarding those records and the business regulated under this
chapter. The superintendent may require the appearance of a specific individual
or may request the licensee to designate an individual knowledgeable with regard
to the records and the business. The individual appearing with the records shall
be available to the superintendent for up to three business days.

 

D. On-site examinations of records prescribed by this chapter may be conducted
in conjunction with representatives of other state agencies or agencies of
another state or of the federal government as determined by the superintendent.
In lieu of an on-site examination, the superintendent may accept the examination
report of an agency of this state or of another state or of the federal
government or a report prepared by an independent licensed certified public
accountant. Joint examination or acceptance of an examination report shall not
be deemed a waiver of examination assessments provided by law, and joint reports
and reports accepted under this subsection are considered an official report of
the department for all purposes. Information obtained by examinations prescribed
by this article shall be disclosed only as provided in section 6-129.

6-1214. Liability of licensees

Each licensee is liable for the payment of all moneys covered by payment
instruments that it sells or issues in any form in this state whether directly
or through an authorized delegate and whether as a maker or drawer or as money
received for obligors or for transmission by any means whether or not that
instrument is a negotiable instrument under the laws of this state.

6-1215. Notice of source of instrument; transaction records

 

A. Every payment instrument sold by a licensee directly or through an authorized
delegate shall bear the name of the licensee and a unique consecutive number
clearly stamped or imprinted on it.

 

B. For every transaction involving the receipt of money from a customer, the
licensee or authorized delegate who receives the money shall maintain written
records of the transaction. The records may be reduced to computer or other
electronic medium. The records collectively shall contain the name of the
licensee, the street address of the location where the money was received, the
name and street address of the customer if reported to the licensee or
authorized delegate, the approximate date of the transaction, the name or other
information from which, together with other contemporaneous records, the
superintendent can determine the identity of those employees of the licensee or
authorized delegate who may have conducted the transaction and the amount of the
transaction. The information required by this section shall be available through
the licensee or authorized delegate who received the money for at least five
years from the date of the transaction.

6-1216. Acquisition of control

 

A. A person shall not directly or indirectly acquire control of a licensee or
controlling person without the prior written approval of the superintendent,
except as otherwise provided by this section.

 

Page 8 of 17



--------------------------------------------------------------------------------

B. An application for approval to acquire control of a licensee shall be in
writing in a form prescribed by the superintendent and shall be accompanied by
information as the superintendent may require. The application shall be
accompanied by the fee prescribed in section 6-126. The superintendent shall act
on the application within one hundred twenty days after the date on which the
application is complete, unless the applicant consents in writing to an extended
period. An application that is not denied or approved within that period shall
be deemed approved as of the first business day after the expiration of that
period.

 

C. The superintendent shall deny the application to acquire control of a
licensee if he finds that the acquisition of control is contrary to law or
determines that disapproval is reasonably necessary to protect the interest of
the public. In making that determination, the superintendent shall consider both
of the following:

1. Whether the financial condition of the person that seeks to control the
licensee might jeopardize the financial condition of the licensee or prejudice
the interests of the public in the conduct of the business regulated under this
chapter.

2. Whether the competence, experience, integrity and overall moral character of
the person that seeks to control the licensee, or the officers, directors and
controlling persons of the person that seeks to control the licensee, indicate
that it would not be in the interest of the public to permit that person to
control the licensee.

 

D. Nothing in this section prohibits a person from negotiating or entering into
agreements subject to the condition that the acquisition of control will not be
effective until approval of the superintendent is obtained.

 

E. This section does not apply to any of the following persons or transactions:

1. A registered dealer who acts as an underwriter or member of a selling group
in a public offering of the voting securities of a licensee or controlling
person of a licensee.

2. A person who acts as proxy for the sole purpose of voting at a designated
meeting of the security holders of a licensee or controlling person of a
licensee.

3. A person who acquires control of a licensee or controlling person of a
licensee by devise or descent.

4. A person who acquires control of a licensee or controlling person as a
personal representative, custodian, guardian, conservator, trustee or any other
officer appointed by a court of competent jurisdiction or by operation of law.

5. A pledgee of a voting security of a licensee or controlling person who does
not have the right, as pledgee, to vote that security.

6. A person or transaction that the superintendent by rule or order exempts in
the public interest.

 

F. Before filing an application for approval to acquire control, a person may
request in writing a determination from the superintendent as to whether that
person will be deemed in control on consummation of a proposed transaction. If
the superintendent determines in response to that request that the person will
not be in control within the meaning of this chapter, the superintendent shall
enter an order to that effect and the proposed transaction is not subject to the
requirements of this section.

6-1217. Appointment of superintendent as agent for service of process;
forwarding of process; consent to jurisdiction

 

A. A licensee, an authorized delegate or a person who knowingly engages in
business activities that are regulated under this chapter with or without filing
an application is deemed to have done both of the following:

1. Consented to the jurisdiction of the courts of this state for all actions
arising under this chapter.

2. Appointed the superintendent as his lawful agent for the purpose of accepting
service of process in any action, suit or proceeding that may arise under this
chapter.

 

B. Within three business days after service of process upon the superintendent,
the superintendent shall transmit by certified mail copies of all lawful process
accepted by the superintendent as an agent to that person at its last known
address. Service of process shall be considered complete three business days
after the superintendent deposits the copies of the documents in the United
States mail.

6-1218. Prohibited transactions

A person shall not engage in conduct requiring a license under this chapter as
an authorized delegate of a principal if that principal is not licensed under
this chapter. A person who does so shall be deemed to be the principal seller,
issuer or actor, and not merely an authorized delegate, and is liable to the
holder, remitter or customer as the principal.

 

Page 9 of 17



--------------------------------------------------------------------------------

6-1241. Reports to the attorney general; investigation; violation;
classification

 

A. Within thirty days after any transaction or series or pattern of transactions
that is conducted or attempted by, at or through the business and that involves
or aggregates five thousand dollars or more in funds or other assets, each
licensee and authorized delegate of a licensee and each money transmitter shall
file with the attorney general’s office in a form prescribed by the attorney
general a report of the transaction or series or pattern of transactions if the
licensee, authorized delegate or money transmitter knows, suspects or has reason
to suspect that the activity either:

1. Involves funds that are derived from illegal activities, is intended or
conducted in order to hide or disguise funds or other assets that are derived
from illegal activities, including, without limitation, the ownership, nature,
source, location or control of the funds or other assets, as part of a plan to
violate or evade any law or regulation or to avoid any transaction reporting
requirement under this chapter or may constitute a possible money laundering
violation under section 13-2317 or another racketeering violation as defined in
section 13-2301.

2. Has no business or apparent lawful purpose or is not the sort of activity in
which the particular customer would normally be expected to engage and the
licensee, authorized delegate or money transmitter knows of no reasonable
explanation for the activity after examining the available facts, including the
background and possible purpose of the activity.

 

B. A licensee, authorized delegate or money transmitter that is required to file
a report regarding business conducted in this state pursuant to the currency and
foreign transactions reporting act (31 United States Code sections 5311 through
5326, including any special measures that are established under 31 United States
Code section 5318A, and 31 Code of Federal Regulations CHAPTER X or 12 Code of
Federal Regulations section 21.11) shall file a duplicate of that report with
the attorney general.

 

C. All persons who are engaged in a trade or business and who receive more than
ten thousand dollars in money in one transaction or who receive more than ten
thousand dollars in money through two or more related transactions shall
complete and file with the attorney general the information required by 31
United States Code section 5331 and the federal regulations relating to this
section concerning reports relating to cash received in trade or business.

 

D. A licensee, authorized delegate or money transmitter that is regulated under
the currency and foreign transactions reporting act (31 United States Code
section 5325 and 31 Code of Federal Regulations CHAPTER X) and that is required
to make available prescribed records to the secretary of the United States
department of treasury on request at any time shall follow the same prescribed
procedures and create and maintain the same prescribed records relating to each
transaction.

 

E. In addition to the requirements under subsection D of this section and in
connection with each transaction that involves transmitting money in an amount
of one thousand dollars or more, whether sending or receiving, a licensee or,
for transactions conducted through an authorized delegate, an authorized
delegate shall retain a record of each of the following:

1. The name and social security or taxpayer identification number, if any, of
the individual presenting the transaction and the person and the entity on whose
behalf the transaction is to be effected.

2. The type and number of the customer’s verified photographic identification,
as described in 31 Code of Federal Regulations section 1010.312.

3. The customer’s current occupation.

4. The customer’s current residential address.

5. The customer’s signature.

 

F. Subsection E of this section does not apply to transactions by which the
licensee’s customer is making a bill payment either to a commercial creditor
pursuant to a contract between the licensee and the commercial creditor or to a
utility company.

 

G. Each licensee shall create records that reflect the provision of updated
operating policies and procedures pursuant to section 6-1208, subsection B and
of instruction that promotes compliance with this chapter, title 13, chapter 23
and 31 United States Code section 5318, including the identification of the
provider and the material and instruction that were provided.

 

H. On request of the attorney general, a county attorney or the superintendent,
a licensee, authorized delegate or money transmitter shall make any records that
are created pursuant to this section available to the attorney general, a county
attorney or the superintendent at any time.

 

I. A licensee or, for transactions conducted through an authorized delegate, an
authorized delegate shall maintain any customer identification records that are
created pursuant to subsection E of this section for three years. After three
years, the licensee or, for transactions conducted through an authorized
delegate, the authorized delegate shall deliver the customer identification
records to the attorney general. The attorney general shall make the records
available on request to the superintendent or a county attorney but shall not
otherwise distribute the customer identification records without a court order.
The customer identification records shall not be used for any purpose other than
for criminal and civil prosecution and the prevention and detection of fraud and
other criminal conduct.

 

Page 10 of 17



--------------------------------------------------------------------------------

J. If the superintendent or the attorney general finds that reasonable grounds
exist for requiring additional record keeping and reporting in order to carry
out the purposes of this chapter and to prevent the evasion of this chapter, the
superintendent or the attorney general may:

1. Issue an order requiring any group of licensees, authorized delegates or
money transmitters in a geographic area to do any of the following:

(a) Obtain information regarding transactions that involve total dollar amounts
or denominations of five hundred dollars or more, including the names of any
persons participating in those transactions and any persons or entities on whose
behalf they are to be effected.

(b) Maintain records of that information for at least five years and make those
records available to the attorney general and the superintendent.

(c) File a report with the attorney general and the superintendent regarding any
transaction in the manner prescribed in the order.

2. Issue an order exempting any group of licensees or authorized delegates from
the requirements of subsection E of this section based on the geographic area,
the volume of business conducted, the record of compliance with the reporting
requirements of this chapter and other objective criteria.

 

K. An order issued pursuant to subsection J of this section is not effective for
more than one hundred eighty days unless renewed after finding that reasonable
grounds exist for continuation of the order.

 

L. The timely filing of a report required by this section with the appropriate
federal agency shall be deemed compliance with the reporting requirements of
this section, unless the attorney general has notified the superintendent that
reports of that type are not regularly and comprehensively transmitted by that
federal agency to the attorney general.

 

M. This chapter does not preclude a licensee, authorized delegate, money
transmitter, financial institution or person engaged in a trade or business from
instituting contact with and disclosing customer financial records to
appropriate state or local law enforcement agencies if the licensee, authorized
delegate, money transmitter, financial institution or person has information
that may be relevant to a possible violation of any criminal statute or to the
evasion or attempted evasion of any reporting requirement of this chapter.

 

N. A licensee, authorized delegate, money transmitter, financial institution,
person engaged in a trade or business or director, officer, employee, agent or
authorized delegate of any of them that keeps or files a record as prescribed by
this section, that communicates or discloses information or records under
subsection M of this section or that requires another to make any such
disclosure is not liable to any person under any law or rule of this state or
any political subdivision of this state or under any contract or other legally
enforceable agreement, including any arbitration agreement, for the disclosure
or for the failure to provide notice of the disclosure to the person who is the
subject of the disclosure or to any other person who is identified in the
disclosure. This subsection shall be construed to be consistent with 31 United
States Code section 5318(g)(3).

 

O. The attorney general may report any possible violations indicated by analysis
of the reports required by this chapter to any appropriate law enforcement
agency for use in the proper discharge of its official duties. If an officer or
employee of this state or any political subdivision of this state receives a
report pursuant to 31 United States Code section 5318(g), the report shall be
disclosed only as provided in 31 United States Code section 5318(g). A person
who releases information received pursuant to this subsection except in the
proper discharge of official duties is guilty of a class 2 misdemeanor.

 

P. The requirements of this section shall be construed to be consistent with the
requirements of the currency and foreign transactions reporting act (31 United
States Code sections 5311 through 5326 and federal regulations prescribed under
those sections) unless the context otherwise requires.

 

Q. A person who refuses to permit any lawful investigation by the
superintendent, a county attorney or the attorney general or who refuses to make
records available to the superintendent, a county attorney or the attorney
general pursuant to subsection H of this section is guilty of a class 6 felony.

6-1242. Investigations

 

A. The attorney general may conduct investigations within or outside this state
to determine if a licensee, authorized delegate, money transmitter, financial
institution or person engaged in a trade or business has failed to file a report
required by this article or has engaged or is engaging in an act, practice or
transaction that constitutes a money laundering violation as provided in section
13-2317.

On request of the attorney general, all licensees, authorized delegates, money
transmitters and financial institutions shall make their books and records
available to the attorney general during normal business hours for inspection
and examination in connection with an investigation pursuant to this section.

 

Page 11 of 17



--------------------------------------------------------------------------------

CALIFORNIA REGULATORY RIDER

 

1. The Agreement may contain a provision designating governing law as a state
other than the State of California. Notwithstanding the terms of the Agreement,
the provisions of the California Money Transmission Act shall apply to the
Agreement for Agents or Agent locations in the State of California and in the
event of a conflict of laws, the provisions of the California Money Transmission
Act shall prevail.

 

2. MoneyGram appoints the Agent as its agent with authority to sell on behalf of
MoneyGram payment instruments issued by MoneyGram or to conduct money
transmission on behalf of MoneyGram. The Authorized Delegate shall perform the
services in compliance with the Money Transmission Act, California Financial
Code, Division 1.2 (the “Act”) and any regulations adopted or orders issued
thereunder, as amended from time to time.

 

3. The Agent shall make and keep accounts, correspondence, memorandums, papers,
books, and other records as the Department of Business Oversight by regulation
or order requires and preserves the records for the time specified by the
regulation or order.

 

4. The Agent acknowledges and agrees that:

 

  (a) all money or monetary value, less fees due agents provided for and
expressly set forth in the written agreement, received by the Agent for money
transmission on behalf of MoneyGram shall be trust funds owned by and belonging
to MoneyGram the time when the money or an equivalent amount are remitted by the
agent to the MoneyGram in accordance with Section 2060 of Chapter 4 of the
California Financial Code.

 

  (b) all money must be remitted in accordance with the provisions of Cal. Fin.
Code § 2000 et seq.

 

  (c) it agrees to be bound by any other provisions that the Commissioner may by
regulation or order find to be necessary to carry out the provisions and
purposes of this chapter.

 

5. Agent agrees to update and amend its agreements with MoneyGram to accommodate
any other provisions that the Commissioner may by regulation find to be
necessary to carry out the provisions and purposes of the Act.

FLORIDA REGULATORY RIDER

 

1. The Authorized Vendor shall report to MoneyGram, immediately upon discovery,
the theft or loss of currency received for a transmission or payment instrument.

 

2. The Authorized Vendor shall hold in trust all currency or payment instruments
received for transmissions or for the purchase of payment instruments from the
time of receipt by MoneyGram or the Authorized Vendor until the time the
transmission obligation is completed.

 

3. The Authorized Vendor shall not commingle the money received for
transmissions accepted or payment instruments sold on behalf of MoneyGram with
the money or property of the Authorized Vendor, except for making change in the
ordinary course of the Authorized Vendor’s business, and ensure that the money
is accounted for at the end of the business day.

HAWAII REGULATORY RIDER

The Authorized Delegate certifies that it is in compliance with the
recordkeeping and reporting requirements under Title 31 United States Code
Section 5311 et seq., 31 Code of Federal Regulations Part 1022,
Section 1022.210, and other federal and state laws pertaining to money
laundering.

ILLINOIS REGULATORY RIDER

 

1. The Authorized Seller shall operate in full compliance with the laws of the
State of Illinois and of the United States, including without limitation the
Illinois Transmitters of Money Act (the “Act”), Illinois Compiled Statutes,
Sections 657/1 – 657/105, and any rules and regulations issued thereunder, as
amended from time to time.

 

2. The Authorized Seller acknowledges and agrees that it holds in trust for
MoneyGram from the moment of receipt the proceeds of any business transacted
under the Act in an amount equal to the amount of proceeds due MoneyGram less
the amount due the Authorized Seller. The funds shall remain the property of
MoneyGram whether or not commingled by the Authorized Seller with its own funds.
In the event MoneyGram’s license is revoked by the Director of Financial
Institutions (the “Director”), all proceeds then held in trust by the Authorized
Seller shall be deemed to have been assigned to the Director.

 

3. The Authorized Seller shall upon discovery immediately report to MoneyGram
the theft or loss of any payment instrument from MoneyGram or Authorized Seller
in Illinois having a value in excess of $100 or an aggregate value of $1,000 in
any 3 month period.

 

Page 12 of 17



--------------------------------------------------------------------------------

IOWA REGULATORY RIDER

 

1. The Authorized Delegate agrees to operate in full compliance with the Iowa
Money Services Act, Iowa Code Chapter 533C (the “Act”), and any regulations and
orders issued thereunder, as amended from time to time.

 

2. The Authorized Delegate acknowledges and agrees that it shall not provide
Money services outside the scope of activity permissible under the Agreement
between MoneyGram and the Authorized Delegate, except activity in which the
authorized delegate is authorized to engage under Article 2 or 3 of the Iowa
Uniform Money Services Act, Iowa Code Chapter 533C.

 

3. The Authorized Delegate acknowledges and agrees that it holds in trust for
the benefit of MoneyGram all money net of fees received from money transmission.

MICHIGAN REGULATORY RIDER

 

  Ø   Authority to Conduct Examinations or Investigations (M.C.L.A. § 487.1021)

The Michigan Commissioner of the Office of Financial and Insurance Services
(“Commissioner”) may examine your Agent location at any time, without any
notice. This examination may be conducted with representatives of other
departments or agencies of Michigan, agencies of another state, or the federal
government.

 

  Ø   Filing of Changed Information (M.C.L.A. § 487.1023)

You shall immediately contact MoneyGram if you or one of your employees is
charged with or convicted of a felony.

 

  Ø   Maintenance of Records (M.C.L.A. § 487.1025)

MoneyGram or any person subject to the Michigan Money Transmission Services Act
shall maintain a copy of the following records for at least three years:

 

  (a) A record of each payment instrument from the date it was created;

 

  (b) A general ledger posted at least monthly containing all asset, liability,
capital, income and expense accounts;

 

  (c) Bank statements and bank reconciliation records;

 

  (d) Records of outstanding payment instruments;

 

  (e) Records of each payment instrument paid within the 3 year period;

 

  (f) A list of the last known name and addresses of all of the MoneyGram’s
Authorized Delegates.

 

  (g) Any other records the commissioner reasonably requires.

The records described above may be stored on any tangible medium or in any
electronic or other medium that is immediately retrievable in perceivable form.

 

Ø   Agreements Between You and MoneyGram (M.C.L.A §§ 487.1033, 487.1034)

 

  1. As an Authorized Delegate of MoneyGram, you shall comply with the Michigan
Money Transmission Services Act, Mich. Comp. Laws §§ 487.1001 – 1047, as amended
and all other applicable law.

 

  2. You shall remit all monies owing to MoneyGram in accordance with the
Agreement. “Remit” means to make direct payments of money to MoneyGram or its
representative authorized to receive money or to deposit money in a depository
financial institution in an amount specified by MoneyGram.

 

  3. If MoneyGram’s license is suspended or revoked you shall immediately cease
providing money transmission services as an Authorized Delegate of MoneyGram
upon notice of the suspension or revocation.

 

  4. You acknowledge and agree that you shall not provide money transmission
services outside the scope of activity permissible under the Agreement, except
activity in which you as an Authorized Delegate of MoneyGram is otherwise
authorized to engage.

 

  5. You acknowledge and agree that, as an Authorized Delegate of MoneyGram, you
hold all money received from providing money transmission services, reduced by
any fees owed to you by MoneyGram, in trust for the benefit of MoneyGram.

 

  Ø   Agent Conduct; Duties and Prohibited Activities (M.C.L.A. § 487.1034)

You shall not make any fraudulent or false statement or misrepresentation to a
customer or MoneyGram or to the Commissioner. You shall provide money
transmission services lawfully and in full accordance with MoneyGram’s operating
policies and procedures provided to you. All funds received from the sale of a
payment instrument, less fees, shall be held in trust for MoneyGram from the
time you receive the funds until the funds are remitted to MoneyGram. You shall
report to MoneyGram the theft or loss of a payment instrument within 24 hours
after the theft or loss.

 

Page 13 of 17



--------------------------------------------------------------------------------

  Ø   Suspension or Revocation of Agents (M.C.L.A. § 487.1041)

The Commissioner may order MoneyGram to bar you from being an Authorized
Delegate of MoneyGram, if:

(1) you are convicted of violating a state or federal anti-money laundering
statute or if you violate a rule or order issued under the Michigan Money
Transmission Services Act;

(2) your competence, experience, character, or general fitness indicates that it
is not in the public interest to permit you to provide money services; or

(3) MoneyGram does not remove you as an Authorized Delegate after the
Commissioner issues and serves MoneyGram with an order that you have violated
state law.

 

  Ø   Criminal Penalties (M.C.L.A § 487.1042)

It is a felony to intentionally make a false statement, misrepresentation, or
false certification in any record that you file or maintain under Michigan law,
or intentionally make a false entry or omit a material entry in such a record.
Such a felony may be punishable by imprisonment for not more than five years or
a fine of not more than $100,000.00, or both.

 

  Ø   Civil Penalties (M.C.L.A § 487.1046)

The Commissioner may assess a civil fine against any person that violates the
Michigan Money Transmission Services Act, a related regulation or order issued
by the Commissioner, or any other applicable state or federal law in an amount
that does not exceed $10,000 per day for each day the violation continues, plus
the state’s costs and expenses for the investigation and prosecution of the
matter, including reasonable attorney fees.

Persons Engaged in Fraud or Money Laundering (M.C.L.A § 487.1047)

If the Commissioner determines that you have engaged in fraud or have been
convicted of a criminal violation involving money laundering, the commissioner
may serve you with an order prohibiting you from being an Authorized Delegate
for MoneyGram. If the commissioner issues such an order, it will remain in
effect until the order is stayed, modified, terminated or set aside by the
Commissioner. If you are subjected to such an order, you may apply to the
Commissioner after 5 years to terminate the order.

MASSACHUSETTES REGULATORY RIDER

All funds of clients deposited with a Licensee for transmittal to a foreign
country shall be deposited in one or more trust accounts maintained at a
federally insured bank. Said account(s) shall contain only those funds collected
for transmittal.

Such Licensee may offset funds in the trust account(s), in order to effect the
transmittal of funds to foreign countries in accordance with the directions of
clients.

The Licensee shall maintain complete and accurate trust account records. The
Licensee shall produce, upon request, all documents pertaining to trust account
activity, including, but not limited to, bank statements, check stubs,
cancelled, voided or unused checks, deposit tickets, and reconciliations or
other comparable account records.

No person licensed as a foreign transmittal agency shall commingle money
collected for transmission abroad from clients with its own funds or use any
part of a client’s money in the conduct of the Licensee’s business

MISSOURI REGULATORY RIDER

Money order accounts must be dedicated and no funds commingled with other funds
of the agent.

NEVADA REGULATORY RIDER

Money received from the sale or issuance of checks or for the purpose of
transmission must not be commingled with the other assets of the licensee or his
or her agents.

NEW YORK REGULATORY RIDER

 

1. MoneyGram is licensed by the Superintendent of Banks of the State of New York
(the “Superintendent”) to engage in the business of issuing and selling money
orders denominated in United States currency and receiving money for
transmission within this country and abroad pursuant to the provisions of
Article XIII-B of the Banking Law.

 

Page 14 of 17



--------------------------------------------------------------------------------

2. The Agent shall not act on behalf of the consumer as a courier for the
transmission of money which activity requires licensing as a money transmitter,
and any money orders sold in the State of New York may not be retained by the
Agent but must be given to the purchasers of the instruments for their own
delivery to the beneficiary.

 

3. The Agent acknowledges and agrees that the Superintendent reserves the right
to inspect, with or without prior notice to MoneyGram or the Agent or subagent,
if any, the books and records of the Agent of MoneyGram, and that the expenses
incurred by the Superintendent in making any such inspection shall be borne by
MoneyGram.

 

4. The Agent shall not sell any travelers check, money order or other money
transmission instrument in the State of New York unless MoneyGram’s name shall
clearly appear on the face of the instrument and MoneyGram shall not condition
its engagement as obligor under the payment instrument upon the remittance of
proceeds of sale from the Agent and subagent, if any.

 

5. The Agent shall not sell any travelers check, money order or other money
transmission instrument in the State of New York unless the Agent has provided
the Superintendent with a written and irrevocable consent to examine, have
access to, and retain copies of all of its books and records, wherever
maintained, relating to these activities.

 

6. The Agent acknowledges and agrees that it is under a duty to act only as
authorized under the Agreement between MoneyGram and the Agent, and the Agent
who exceeds such authority is subject to cancellation of this Agreement and may
result in further disciplinary action against MoneyGram by the Superintendent.

 

7. The Agent shall not sell or deliver money orders over-the-counter to the
public or engage in the business of receiving money for transmission in a manner
that would require the Agent to be licensed under Article XIII-B, Section 648 of
the Banking Law, New York State Consolidated Laws. Section 648 provides that:

§ 648. Agents and subagents

A licensee may conduct its business at one or more locations within this state,
as follows:

 

  (a) The business may be conducted through or by means of such agents and
subagents as the licensee may from time to time designate or appoint, and in no
event, shall the business of money transmission be conducted through a subagent.

 

  (b) No license under this article shall be required of any agent or subagent
of a licensee except as provided in the following subsection.

 

  (c) An agent or subagent, other than a person expressly excepted from the
application of this article, who sells or delivers the licensee`s checks
over-the-counter to the public shall not be exempt from licensing under this
article if such agent or subagent in the ordinary conduct of such business
receives or at any time has access to (1) the licensee’s checks which, having
been paid, are returned through banking channels or otherwise for verification
or for reconciliation or accounting with respect thereto or (2) bank statements
relating to checks so returned. No license under this article shall be required
of an agent, including a general or managing agent, of a licensee who does not
directly sell or deliver the licensee’s checks over-the-counter to the public.

NORTH CAROLINA RIDER

MoneyGram shall issue a certificate of authority for each location at which
Trustee conducts licensed activities in the State of North Carolina and Trustee
shall post such certificate in public view at each location. Each certificate
shall state as follows: “Money transmission on behalf of MoneyGram Payment
Systems, Inc. is conducted at this location pursuant to the Money Transmitters
Act.”

PUERTO RICO RIDER

 

1. The Authorized Delegate certifies that it is familiar with and agrees to
fully comply with all applicable state and federal laws, rules, and regulations
pertaining to money transmission, including the Puerto Rico Act to Regulate
Money Services Business, P.R. Laws, (Act No. 136 of 2010), the Bank Secrecy Act,
the USA PATRIOT ACT and other money services laws and agrees to comply fully
with such requirements.

 

2. The Authorized Delegate shall remit all money owing to MoneyGram in
accordance with the terms of the Agreement between MoneyGram and the Authorized
Delegate and in accordance with § 3.7 of the Puerto Rico Act to Regulate Money
Services Business.

 

3. The Authorized Delegate shall prepare and maintain records as required by the
Puerto Rico Act to Regulate Money Services Business or any rules adopted or
orders issued thereunder or as reasonably requested by the Commissioner of
Financial Institutions of Puerto Rico (‘Commissioner”).

 

4. The Authorized Delegate acknowledges and consents to examination or
investigation by the Commissioner.

 

Page 15 of 17



--------------------------------------------------------------------------------

5. The Authorized Agent acknowledges and agrees that it is under a duty to act
only as authorized under this Agreement, and that if the Authorized Agent
exceeds such authority this Agreement is subject to cancellation by MoneyGram
and the Authorized Agent is subject to disciplinary action by the Commissioner.

 

6. The Authorized Delegate acknowledges receipt of the written rules and
procedures required under § 3.8 of the Puerto Rico Act to Regulate Money
Services Business.

        TEXAS REGULATORY RIDER

 

1. MoneyGram appoints the Authorized Delegate as MoneyGram’s authorized delegate
with the authority to conduct money transmission on behalf of MoneyGram in
compliance with the Texas Regulation of Money Services Business, Chapter 151 of
the Texas Finance Code, and any rules adopted or orders issued thereunder, as
amended from time to time.

 

2. MoneyGram and the Authorized Delegate acknowledge that the contract between
them sets forth the nature and scope of the relationship between MoneyGram and
the Authorized Delegate and the respective rights and responsibilities of the
parties.

 

3. The Authorized Delegate certifies that it is familiar with and agrees to
fully comply with all applicable state and federal laws, rules, and regulations
pertaining to money transmission, including the Texas Regulation of Money
Services Business, Chapter 151 of the Texas Finance Code and any rules adopted
or orders issued thereunder, relevant provisions of the Bank Secrecy Act and the
USA PATRIOT ACT, and Chapter 271 and Chapter 278 of the Texas Finance Code.

 

4. The Authorized Delegate shall remit all money owed to MoneyGram: (1) not
later than the 10th business day after the date the Authorized Delegate receives
the money; (2) in accordance with the contract between MoneyGram and the
Authorized Delegate; or (3) as directed by the commissioner. The Authorized
Delegate may remit the money at a later date if the Authorized Delegate
maintains on deposit with an office of a federally insured financial institution
located in the United States an amount that: (1) is in an account solely in the
name of MoneyGram; and (2) for each day by which the period before the
remittance exceeds 10 business days, is not less than the outstanding
obligations of MoneyGram routinely incurred by the Authorized Delegate on a
daily basis.

 

5. MoneyGram shall hold in trust all money received for transmission directly or
from the Authorized Delegate from the time of receipt until the time the
transmission obligation is discharged. A trust resulting from MoneyGram’s
actions is in favor of the persons to whom the related money transmission
obligations are owed. The Authorized Delegate shall hold in trust all money
received for transmission by or for MoneyGram from the time of receipt until the
time the money is remitted by the Authorized Delegate to MoneyGram. A trust
resulting from the Authorized Delegate’s actions is in favor of MoneyGram. The
Authorized Delegate may not commingle the money received for transmission by or
for MoneyGram with the Authorized Delegate’s own money or other property, except
to use in the ordinary course of the Authorized Delegate’s business for the
purpose of making change, if the money is accounted for at the end of each
business day. If MoneyGram or the Authorized Delegate commingles any money
received for transmission with money or other property owned or controlled by
MoneyGram or the Authorized Delegate, all commingled money and other property
are impressed with a trust as provided by section 151.404 of the Texas Finance
Code in an amount equal to the amount of money received for transmission, less
the amount of fees paid for the transmission. If the commissioner revokes
MoneyGram’s license under section 151.703 of the Texas Finance Code, all money
held in trust by MoneyGram and the Authorized Delegates is assigned to the
commissioner for the benefit of the persons to whom the related money
transmission obligations are owed. Money of MoneyGram or the Authorized Delegate
impressed with a trust under section 151.404 of the Texas Finance Code may not
be considered an asset or property of MoneyGram or Authorized Delegate in the
event of bankruptcy, receivership, or a claim against MoneyGram or Authorized
Delegate unrelated to MoneyGram’s or Authorized Delegate’s obligations under
Chapter 151 of the Texas Finance Code.

 

6. The Authorized Delegate shall prepare and maintain records as required by
Chapter 151 of the Texas Finance Code or any rules adopted or orders issued
thereunder or as reasonably requested by the commissioner.

 

7. MoneyGram and the Authorized Delegate acknowledge that the Authorized
Delegate consents to examination or investigation by the commissioner.

 

8. MoneyGram is subject to regulation by the commissioner and that, as part of
that regulation, the commissioner may suspend or revoke an authorized delegate
designation or require MoneyGram to terminate an authorized delegate
designation.

 

9. The Authorized Delegate acknowledges receipt of the written policies and
procedures adopted by MoneyGram to ensure that the Authorized Delegate complies
with applicable state and federal law.

 

10. The Authorized Delegate acknowledge that it has been provided regulatory
website addresses through which the Authorized Delegate can access Chapters 151
and 271 of the Texas Finance Code and rules adopted under those chapters
(www.dob.texas.gov) and the Bank Secrecy Act (msb.gov) and the USA PATRIOT ACT
and (http://www.fincen.gov/statutes_regs/patriot/)

 

Page 16 of 17



--------------------------------------------------------------------------------

WASHINGTON RIDER

 

1. The Authorized Delegate shall operate in full compliance with the State of
“Washington Uniform Money Services Act,” Rev. Code Wash. §§ 19.230.005 to
19.230.905 and any rules adopted, or orders issued thereunder, as amended from
time to time.

 

2. The Authorized Delegate acknowledges and agrees that it may not provide money
services outside the scope of activity permissible under the Agreement between
MoneyGram and the Authorized Delegate, except activity in which the Authorized
Delegate is authorized to engage under Rev. Code Wash. §§ 19.230.030 or
19.230.080.

In addition to the individual regulatory requirements and additional terms set
forth for the states above, if any of Trustee’s locations are in the following
states or territories, Trustee further agrees to operate in full compliance with
the laws of such state, including but not limited to those laws referenced in
the chart below for such state, and any rules and orders adopted thereunder, as
amended from time to time:

 

Arkansas    Arkansas Uniform Money Services Act, Ark. Code §§ 23-55-101 to
23-55-1005, including Ark. Money Service Rule, §§ 102-1006. Connecticut   
Connecticut General Statutes Title 36a, Sections 595 to 610, inclusive, as
amended by Public Act No. 13-253 (“Act’), and sections 18 and 19 of this Act.
Georgia    Article 4 of title 7 of the Official Code of Georgia Annotated, the
rules and regulations promulgated under Article 4, and any applicable order
issued by the Georgia Commissioner of Banking and Finance. Kansas    Kansas
Money Transmitters Act, Kan. Stat. §§ 9-508 through 9-513, and amendments
thereto, and Kan. Stat. 2012 Supp. §§ 9-513a through 9-513d. Kentucky   
Kentucky Money Transmitters Act and rules promulgated under the Act and any
order issued by the Executive Director of the Kentucky Office of Financial
Institutions. Minnesota    MoneyGram is subject to supervision and regulation by
the Commissioner and that as a part of that supervision and regulation, the
Commissioner may require MoneyGram to cancel the Agreement as a result of a
violation of section 53B.21 of the Minnesota Money Transmitters Act, Minn. Stat.
§§ 53B.01 – 53B.26. Nebraska    MoneyGram is subject to supervision and
regulation by the Nebraska Director of Banking and Finance.

 

Ohio    Ohio Revised Code Sections 1315.01 to 1315.18, and any regulations
adopted or issues ordered thereunder, as amended from time to time. Oklahoma   
Oklahoma Financial Transaction Reporting Act, Oklahoma Statutes Title 6,
Sections 1511 et seq., Oklahoma Sale of Checks Act, Title 6, Sections 2101 et
seq., and any regulations adopted or orders issued thereunder, as amended from
time to time. US Virgin Islands    U.S. Virgin Islands Uniform Money Services
Act, V.1. Code Title 9, § 501 to 592 (the “Act”), and any regulations adopted or
orders issued thereunder, as amended from time to time. Utah    MoneyGram is
subject to supervision and regulation by the Commissioner of Financial
Institutions. Vermont    Chapter 79, Title 8 of the Vermont Statutes (Money
Services) Virginia    Virginia Code Title 6.2-1900 et seq. and any regulations
adopted or orders issued thereunder, as amended from time to time, and all other
applicable state and federal laws and regulations. West Virginia    The laws of
the State of West Virginia and of the United States. The Authorized Delegate
acknowledges and agrees that it holds in trust for MoneyGram from the moment of
receipt of the proceeds of any business transacted under West Virginia Code §§
32A-2-1 to 32-A-28 in an amount equal to the amount of proceeds due MoneyGram
less the amount due the Authorized Delegate.

 

Page 17 of 17



--------------------------------------------------------------------------------

Attachment F

[MoneyGram Compliance Policies – Attached]



--------------------------------------------------------------------------------

LOGO [g1265692.jpg]

 

 

15 December 2014



--------------------------------------------------------------------------------

MoneyGram’s Anti-Money Laundering (“AML”) and Counter Financing of Terrorism
(“CFT”) Compliance Policy Statement sets forth the global compliance policies
followed by MoneyGram International, Inc. (including our subsidiaries,
collectively “MoneyGram” or “Company”) to conduct business in conformity with
the highest business and ethical standards in all jurisdictions where MoneyGram
does business.

It is the policy of MoneyGram to develop, implement and maintain an effective,
risk-based AML/CFT compliance program, called the AML/CFT Global Compliance
Program (“Compliance Program”), which is designed to prevent MoneyGram from
being used to facilitate money laundering, financing of terrorism, and other
illegal activities. The major components of the Compliance Program implement and
execute the following MoneyGram policies.

Overview. It is the policy of MoneyGram not to participate in, or knowingly
facilitate, money laundering, terrorist financing or other illicit financial
activity. MoneyGram has enacted its Compliance Program to prevent the use of its
services for money laundering, terrorist financing and other financial criminal
activity. No employee may complete a transaction if that employee suspects the
consumer intends to use MoneyGram’s products or services to conduct such
activity. Any employee found to have assisted in the commission of illegal
activity, either knowingly or by failing to comply with MoneyGram’s policies or
procedures, may be subject to disciplinary action, including suspension or
dismissal. Any MoneyGram Agent found to assist in such activity may be subject
to suspension or termination of MoneyGram services.

Compliance with Laws and Regulations in All Jurisdictions. It is the policy of
MoneyGram to maintain compliance with all laws and regulations in the United
States and the countries and jurisdictions where MoneyGram conducts business.
This includes compliance with the various AML, CFT, Office of Foreign Assets
Control (“OFAC”), and other government sanctions requirements in all
jurisdictions. MoneyGram maintains such compliance by implementing globally its
Compliance Program. MoneyGram monitors continuously its compliance with global
legal and regulatory requirement and updates its global Compliance Program when
necessary so MoneyGram can comply with the most current requirements. MoneyGram
also obtains all licenses and registrations necessary to do business in such
jurisdictions and does what is necessary to remain in good standing to do
business in such jurisdictions.

Compliance Program Management and Resources. To implement its compliance
governance regime, MoneyGram’s Board of Directors has designated its Senior Vice
President & Chief Compliance Officer as the person who heads compliance efforts
and who has the overall authority and responsibility for designing,
administering and executing the Compliance Program across MoneyGram globally.
The Chief Compliance Officer reports jointly to the Board’s Compliance and
Ethics Committee and to Executive Management through the General Counsel of the
Company. MoneyGram provides substantial compliance resources to carry out the
Compliance Program, with qualified personnel located centrally at Company
headquarters as well as regionally where MoneyGram conducts its business. It is
the policy of MoneyGram that the Chief Compliance Officer reports on material
compliance matters to the Board’s Compliance and Ethics Committee as well as to
MoneyGram’s Executive Management on a regular basis as well as on such other
matters deemed to be appropriate and informative of the compliance risks facing
the Company.

 

2

© 2014 MoneyGram All Rights Reserved | PROPRIETARY AND CONFIDENTIAL | Internal
Use Only



--------------------------------------------------------------------------------

Risk Assessments. MoneyGram takes a risk-based approach to managing compliance
in accordance with the guidance from the Financial Action Task Force (“FATF”).
MoneyGram uses a combination of a risk assessment and risk models to drive its
risk-based approach. It is the policy of MoneyGram to perform formal AML/CFT
risk assessments periodically. Such risk assessments are performed to identify
and assess, in certain key risk categories, those situations more susceptible to
money laundering, fraud or terrorist financing activities, to measure residual
risk after considering mitigating controls and to devote resources for
additional risk mitigation where appropriate. The key risk categories for
performing risk assessments relate to MoneyGram’s consumers and transactions,
Agents, products and services and the geographies in which MoneyGram does
business.

Managing Consumer and Transaction Risk. It is the policy of MoneyGram to manage
its consumer and transaction risk by performing due diligence on consumers and
by performing ongoing monitoring and analysis of consumers and their
transactions in accord with industry standards and best practices, and
implementing compliance controls where necessary, including conducting enhanced
consumer due diligence and PEP screening. Geographic risk is taken into account
in determining the need for and frequency of such monitoring and analysis.
MoneyGram manages consumer and transaction risk by, among other things:

 

·   conducting consumer due diligence - obtaining and recording consumer
identification and other consumer information as required under the law of
various jurisdictions as well in alignment with MoneyGram polices and conducting
enhanced consumer due diligence when necessary;

 

·   filing accurate and timely government reports where required such as for
large currency transactions;

 

·   detecting and filing timely reports of suspicious transactions or unusual
activity as required to the appropriate government or law enforcement officials;

 

·   proactively performing transaction monitoring and analysis around risky
patterns and behaviors of consumers to identify risk and take corrective action
where necessary, including conducting enhanced consumer due diligence;

 

·   blocking and holding a transaction if such transaction would potentially be
in violation of any government or economic sanctions requirements, e.g., under
OFAC or the sanctions laws of any other jurisdiction where MoneyGram does
business; and

 

·   interdicting or preventing a transaction from being processed if such
transaction would potentially be i) illegal, e.g., a fraudulent transaction, a
transaction that appears to involve money laundering or other illegal financial
activity; or ii) would represent an unacceptable level of risk to MoneyGram.

 

3

© 2014 MoneyGram All Rights Reserved | PROPRIETARY AND CONFIDENTIAL | Internal
Use Only



--------------------------------------------------------------------------------

Managing Agent Risk. It is the policy of MoneyGram to provide compliance support
to, and maintain ongoing oversight Agents. MoneyGram sets expectations of its
Agents regarding their compliance with the AML/CFT and other laws in the
jurisdictions where such Agents offer MoneyGram’s products and services and
holds Agents to the same compliance standards MoneyGram has set for itself.
MoneyGram manages Agent risk by, among other things:

 

·   developing and providing AML/CFT compliance tools and other materials to
Agents which explain the Agents’ AML/CFT compliance responsibilities, and which
are designed to assist them in developing effective AML/CFT policies and
complying with AML/CFT laws and all relevant MoneyGram policies and procedures;

 

·   conducting due diligence or background checks worldwide on Agents and
subagents who apply to offer MoneyGram products and services as well as at other
times during an Agent’s relationship with MoneyGram. MoneyGram or its
subsidiaries does not activate Agents not meeting MoneyGram’s standards.
Enhanced due diligence is required when certain risk categories are identified,
e.g., ownership by a politically exposed person (PEP), Agents located in
geographies with higher AML/CFT risk, etc.;

 

·   performing compliance training for all new Agents prior to activation and on
an ongoing basis, provide Agents with access to training and educational
opportunities to facilitate compliance with regulatory requirements and
MoneyGram’s compliance expectations;

 

·   proactively performing transaction monitoring and analysis in MoneyGram’s
Financial Intelligence Unit (“FIU”) around the patterns and behaviors of Agents
to proactively identify risk and take corrective action;

 

·   conducting Agent compliance program reviews (assessment of the Agent’s
compliance program and controls), performing on-site investigations and taking
other compliance actions when, based on the ongoing assessment of risk relating
to an Agent, additional compliance controls need to be activated to mitigate
risk; and

 

·   suspending an Agent for remediation or terminating an Agent when certain
thresholds of risk are reached.

Managing Risks Related to Products and Services. It is the policy of MoneyGram
to manage risk related to products and services by evaluating new products and
services for AML/CFT risk before they are introduced and assess if additional
compliance controls are necessary. MoneyGram also assess if the geographies
where such products and services are offered have higher AML/CFT risk and thus
may require additional compliance controls.

Employee Training. It is the policy of MoneyGram to provide employees with
appropriate compliance training, including all new employees with AML/CFT
training and all employees annually with refresher AML/CFT training. Senior
management and the Board of Directors also receive annual AML/CFT training.
Compliance personnel also receive specialized training annually, tailored to the
jobs they perform.

 

4

© 2014 MoneyGram All Rights Reserved | PROPRIETARY AND CONFIDENTIAL | Internal
Use Only



--------------------------------------------------------------------------------

Record Retention Requirements. It is the policy of MoneyGram to obtain and
maintain records required by AML laws in the jurisdictions in which we do
business and preserve them or an electronic equivalent for at least five years
or such longer period as may be required by any such law or jurisdiction.

Periodic Independent Reviews and Audits. It is the policy of MoneyGram to
provide for periodic independent reviews of MoneyGram’s Compliance Program, in
accordance with industry standards and any government requirements, by a person
or persons not otherwise involved with implementation or operation of such
program. MoneyGram has an active and ongoing internal audit program which also
assesses the effectiveness of such controls.

Cooperation with Regulatory Officials and Law Enforcement. It is the policy of
MoneyGram to cooperate with regulatory officials during examinations and
inspections. MoneyGram is responsive to appropriate regulatory requests for
information and provides other assistance to help such officials carry out their
responsibilities. It is also the policy to cooperate with appropriate requests
of law enforcement agencies for assistance in investigations of money laundering
or other criminal activity. MoneyGram works actively with law enforcement and
appropriate government agencies to help develop effective methods to combat
money laundering and terrorist financing. MoneyGram complies, in a timely and
complete fashion, with requests for information pursuant to subpoenas, other
legal process or under appropriate provisions of various AML/CFT laws.

 

5

© 2014 MoneyGram All Rights Reserved | PROPRIETARY AND CONFIDENTIAL | Internal
Use Only



--------------------------------------------------------------------------------

LOGO [g1265693.jpg]

 

IMPORTANT CONTACT INFORMATION

CHIEF COMPLIANCE OFFICER

Our compliance team is available at:

MoneyGram International, Inc.

Attn: Chief Compliance Officer

2828 North Harwood Street, 15th Floor

Dallas, TX 75201

Phone: (+01) 214-999-7640

 

Reason to Contact

  

MoneyGram Contact Information

 

Hotline

 

Agents and their employees have the ability to contact MoneyGram immediately by
telephone to stop a fraud-induced transaction, or to file a confidential,
anonymous report regarding ethics violations by telephone or email. This Hotline
should be used in the following situations:

 

•       Report a consumer transaction that appears to be fraud-induced, in
progress and requires immediate attention.

 

•       Report violations by Agent or Agent Employees of MoneyGram’s Global
Partner Compliance Policy’s Legal and Ethical requirements.

 

•       Report violations by MoneyGram or MoneyGram Employees of MoneyGram’s
Global Partner Compliance Policy’s Legal and Ethical requirements.

 

•       Report instances where an Agent or their employee is suspected of
participation in money laundering, consumer fraud, or terrorist financing.

  

 

 

Report Fraud

PHONE

in the United States

1-800-866-8800

 

outside of the United States

http://corporate.moneygram.com/compliance

 

Report Violations

PHONE

United States

1-800-866-8800 for English or Spanish

 

ONLINE

Complete the online form by visiting

http://corporate.moneygram.com/compliance

Potentially Suspicious or Unusual Activity Escalation

 

Agents and their employees have the ability to immediately report to MoneyGram
information related to potentially suspicious or unusual activity, including
suspected instances of consumer fraud.

 

•       Report information related to potentially suspicious or unusual consumer
activity, including activities attempted by consumers.

 

•       Report consumer transactions that appear to be fraud-induced and are no
longer in progress.

  

 

PHONE

United States

1-800-866-8800 for English or Spanish

 

ONLINE

Complete the online form by visiting

http://corporate.moneygram.com/compliance

 

© 2016 MoneyGram. V1-2016  



--------------------------------------------------------------------------------

LOGO [g1265693.jpg]

 

Reason to Contact

  

MoneyGram Contact Information

Law Enforcement or Regulatory Request Assistance

 

Agents and their employees may contact MoneyGram regarding any questions
regarding law enforcement or regulatory requests or inquiries.

  

 

EMAIL

MGILEDirect@moneygram.com

Consumer Privacy and Data Protection Request Assistance

 

Agents and their employees must contact MoneyGram immediately to report any
incident in which the confidentiality or security of any consumer’s personal
information has been or is suspected to have been disclosed, misused, or
compromised.

  

 

EMAIL

PrivacyProgramOffice@moneygram.com

General Agent Assistance

 

Agents and their employees may contact MoneyGram to receive assistance or
guidance regarding general topics, including:

 

•       Consumer refund requests;

 

•       Technology or equipment support;

 

•       Request systems or compliance training; and

 

•       Any other questions not covered by the above provided contact
information.

  

 

PHONE

United States

1-800-866-8800 for English or Spanish

 

AGENT CONTACT ME SERVICE

Web

https://www.callmoneygram.com/moneygram

 

Phone

+1 720 362 5024 (there is no charge for this call)

 

POWERTRANSACT CONTACT ME SERVICE

Web

https://www.callmoneygram.com/PwT

 

Phone

+1 720 362 5025 (there is no charge for this call)

 

ONLINE

Complete the online form by visiting

http://corporate.moneygram.com/compliance

 

© 2016 MoneyGram. V1-2016  



--------------------------------------------------------------------------------

Attachment G

[MoneyGram Fraud Policies – Attached]



--------------------------------------------------------------------------------

LOGO [g1265693.jpg]

Global Anti-Fraud and Anti-Money Laundering (AML) Compliance Policy -

MoneyGram Agents and Other Distributors of MoneyGram Products and Services

 

Purpose of Policy. MoneyGram Agents and other non-agent distribution channels
(Distributors) 1 are important partners in offering MoneyGram® money transfer
and other services and products to our valued consumers. Because both MoneyGram
and its Agents and other distribution channels are required to comply with
various laws and governmental regulations worldwide, MoneyGram has issued this
Global Anti-Fraud and Anti-Money Laundering (AML) Compliance Policy - MoneyGram
Agents and Other Distributors (Policy). The Policy outlines the responsibilities
of Agents and Distributors globally to comply with all applicable laws and
regulations and with MoneyGram’s policies and procedures. It also states
MoneyGram’s commitment to protecting its consumers and to preventing the use of
its products and services by anyone for fraudulent purposes, money laundering,
terrorist financing or other illegal activities. MoneyGram expects the same
commitment from its Agents. In order to carry out this Policy, MoneyGram has
implemented its Anti-Fraud and AML Compliance Programs (Programs).

MoneyGram Operates in a Legal Manner. MoneyGram requires all Agents and
Distributors to operate in a legal manner:

 

  •   MoneyGram is committed to operating in compliance with all laws and
regulations, in the United States, where it is headquartered, and in all other
countries and jurisdictions where it does business.

 

  •   MoneyGram does not participate in, or knowingly facilitate, consumer
fraud, money laundering, terrorist financing or other illegal activities whether
by consumers or by MoneyGram employees, by MoneyGram Agents or Agent employees,
Distributors or Distributor employees, or otherwise. MoneyGram only does
business with those who share the same commitment to abide by the law.

 

  •   MoneyGram products and services should only be used for legal purposes.
MoneyGram does not permit its employees to complete a transaction if that
employee suspects that the transaction is related to any unlawful activities.
MoneyGram expects the same of its Agents and Distributors.

Preventing completion of an illegal transaction, whether it is fraudulent or
involves money laundering, terrorist financing or other criminal activity,
protects the global financial system, an Agent’s or Distributor’s business, our
legitimate consumers and MoneyGram. Any MoneyGram Agent or Distributor found to
assist or participate in illegal activities will be subject to suspension or
termination of MoneyGram’s services.

Responsibilities of Agents, Distributors and Employees of Agents and
Distributors. MoneyGram Agents, Distributors and their employees are the first
line of defense in preventing criminals and terrorists from abusing and
exploiting MoneyGram products and services. It is the responsibility of each
MoneyGram Agent and Distributor to take appropriate steps to implement an
effective program to prevent consumer fraud and to meet all applicable AML
compliance or other regulatory requirements, including but not limited to the
following:

For Consumer Fraud Prevention:

 

  •   Establish effective policies & procedures for your employees to follow
designed to detect and prevent fraud-induced money transfers, if you offer
MoneyGram money transfer services.

 

1 MoneyGram distributes some products and services through arrangements that are
not traditional principal/agent relationships. MoneyGram does conduct oversight
of these distributions channels and expects the same level of compliance that it
expects of Agents. Given the differences in the products and services offered,
or the differences in the regulatory requirements applicable to such
Distributors, the Distributor’s obligations may vary and will be spelled out in
detail in their contract with MoneyGram.

 

© 2014 MoneyGram International Inc.   1



--------------------------------------------------------------------------------

LOGO [g1265693.jpg]

Global Anti-Fraud and Anti-Money Laundering (AML) Compliance Policy -

MoneyGram Agents and Other Distributors of MoneyGram Products and Services

 

  ü   Require all employees who conduct MoneyGram money transfers to complete
the consumer fraud prevention training provided by MoneyGram or equivalent
training. Your employees should learn how to identify consumer scams and prevent
fraud-induced transfers.

 

  ü   Instruct your employees to warn consumers about current fraud “scams” by
referencing the warnings on the send form or other relevant packaging for
products.

 

  •   When processing MoneyGram transactions ensure that, where applicable:

 

  ü   Send & receive forms are filled out fully and accurately and signed.

 

  ü   Consumer identification is checked carefully – do not accept a false
identification document and ensure that the document presented correctly
identifies the person sending or receiving the transfer.

 

  ü   Obtain and record consumer identification information before the
transaction is processed in accordance with local requirements and MoneyGram
policy and procedures.

 

  ü   Distributors of certain on-line MoneyGram services may not use paper
“forms” to conduct a transaction. In that case, the distributor must ensure that
all agreed upon and required identification and other information is captured
and retained.

 

  •   Take action and question consumers about transactions that appear to be
fraud-induced.

 

  ü   Never knowingly participate in any fraud- induced transfer or complete a
transaction that you know to be connected with fraud. After an occurrence of
fraud has been brought to your attention, encourage consumers to report the
fraud to MoneyGram and the appropriate local authorities.

 

  ü   When you or your employees become aware of a fraudulent transaction,
notify MoneyGram and/or local law enforcement officials using the processes
MoneyGram has in place. If you are unsure of how to report activity please
contact your local Compliance Officer.

For AML Compliance:

 

  •   Designate a compliance officer or compliance contact responsible for
carrying out your AML compliance program. Your compliance officer should:

 

  ü   Be knowledgeable about your day-to-day business.

 

  ü   Be trained in AML compliance requirements.

 

  ü   Have appropriate authority to implement your compliance program at your
location(s) and throughout your network if applicable.

 

  •   Develop a written AML compliance program based on the risk of your
business and include the following key components:

 

  ü   Effective written AML policies & procedures for your employees to follow
in your business.

 

  ü   Transaction processing procedures that describe the consumer information
that you are required to collect and maintain to meet governmental AML record
keeping and reporting requirements, e.g., information identifying the consumer,
or the filing of large currency transaction and suspicious activity or
transaction reports.

 

  ü   Procedures for on-going transaction monitoring and analysis to detect and
report unusual or suspicious activity or large currency transactions, if
required by your local regulations.

 

  ü  

Compliance training for your compliance officer or compliance contact and
appropriate

 

© 2014 MoneyGram International Inc.   2



--------------------------------------------------------------------------------

LOGO [g1265693.jpg]

Global Anti-Fraud and Anti-Money Laundering (AML) Compliance Policy -

MoneyGram Agents and Other Distributors of MoneyGram Products and Services

 

 

employees. MoneyGram requires that all Agents, Distributors and their employees
who sell MoneyGram® money transfer services or MoneyGram® money orders complete
AML training at a minimum of every two years.

 

  ü   Periodic independent reviews to evaluate the effectiveness of your AML
compliance program if required by local regulation or MoneyGram policy.

Additional Compliance Responsibilities of Agents:

 

  •   Provide accurate and complete information on the Application and other
forms to allow MoneyGram to conduct Agent or Distributor background checks or
update its due diligence.

 

  •   Obtain and maintain any required registrations or licenses issued by
national, state or local governmental or judicial bodies.

 

  •   Notify MoneyGram of any material change in your ownership or senior
management.

 

  •   Maintain all documentation and other relevant transaction records in a
safe and secure location.

 

  •   Make sure your compliance program includes e procedures to comply with
privacy laws and to ensure data security.

 

  •   Monitor whether your employees are following MoneyGram’s policies and
procedures and your consumer fraud prevention and AML compliance procedures.
MoneyGram is always improving its Programs and may change Agent responsibilities
at any time based on changes in laws, regulations, industry best practices or
risk. You are responsible for communicating those changes to your employees.

 

  •   Cooperate fully with MoneyGram and law enforcement or regulatory agencies
when contacted about consumer fraud or AML compliance matters. Promptly provide
supporting documentation of transactions to MoneyGram when requested.

What MoneyGram Does to Help Agents and Distributors. It is MoneyGram’s policy to
provide compliance support to and maintain ongoing oversight of MoneyGram Agents
and Distributors globally.

 

  •   MoneyGram provides all new Agents and Distributors with consumer fraud
prevention and AML compliance training. As a MoneyGram Agent or Distributor, it
is your responsibility to make sure all your employees at each of your locations
who interact with consumers take the training.

 

  •   While Agents generally have independent transaction monitoring
obligations, MoneyGram will assist Agents in ensuring the effectiveness of their
transaction monitoring through evaluation during the on-boarding process and
periodic program reviews.

 

  •   For certain Distributors of MoneyGram products and services such as
on-line channels, employees do not have direct interface with consumers. In that
case, the Distributor will conduct the fraud and other training outlined in its
contract with MoneyGram.

 

  •   MoneyGram may determine that an Agent or Distributor needs additional
compliance training. If you are contacted for such training, you must complete
the training in the timeframe required by MoneyGram.

 

© 2014 MoneyGram International Inc.   3



--------------------------------------------------------------------------------

LOGO [g1265693.jpg]

Global Anti-Fraud and Anti-Money Laundering (AML) Compliance Policy -

MoneyGram Agents and Other Distributors of MoneyGram Products and Services

 

  •   MoneyGram provides compliance educational and operational materials to
Agents and Distributors such as:

 

  ü   AML compliance materials to help you document and carry out your AML
program.

 

  ü   Consumer fraud trends based on analysis of fraud data gathered from our
Agents and other sources, along with tips to Agents on how to take preventive
action.

 

  •   MoneyGram monitors both consumer transactions and Agent and Distributor
activities to detect and prevent fraud-induced money transfers and other
suspicious activities. MoneyGram takes prompt action to prevent fraud and report
suspicious activities to governmental authorities when appropriate.

MoneyGram Consumers – Refund Policy. It is MoneyGram’s policy to support
consumer awareness of fraud scams. MoneyGram uses many tools to publicize fraud
scams and educate consumers on how to avoid them. For example, MoneyGram
publishes important information about the scams on its website and on send forms
and other product packaging. It is MoneyGram’s policy to reimburse both the
principal amount of a consumer’s money transfer and the full consumer fee if a
consumer contacts MoneyGram before a transfer has been picked up and asks that
the transfer be stopped because it was fraudulently induced. If a consumer asks
an Agent to cancel a transfer because the transfer was fraudulently induced, you
must:

 

  •   refund the transfer, reimbursing both the principal amount of the money
transfer and the full consumer fee, if your system allows you to do so; or

 

  •   advise the consumer to immediately contact MoneyGram to request a refund.

Agent and Distributor Monitoring and Corrective Action. MoneyGram also monitors
how well Agents and Distributors carry out their compliance responsibilities. In
its discretion, MoneyGram conducts reviews of Agents’ and Distributors’
compliance programs to ensure that they have designed and implemented an
effective compliance program tailored to their business model and are following
all applicable MoneyGram policies and procedures or contractual requirements.

 

  •   We monitor Agents and Distributors who receive complaints of consumer
fraud and collect information about those frauds. If there area certain number
of fraud complaints for transactions through a particular Agent or Distributor
location, MoneyGram will investigate to determine if the Agent is taking
reasonable steps to detect and reject fraud induced transfers.. Agents and
Distributors not taking reasonable steps to detect and reject such transactions
will be subject to corrective action, including probation, suspension of service
or and termination of MoneyGram services.

 

  •   MoneyGram’s Oversight Program, will include periodic program reviews to
evaluate your compliance program and may include corrective action or remedial
measures if we find deficiencies.

 

  •   MoneyGram may require specific remedial measures to respond to identified
risks or if an Agent or Distributor fails to follow MoneyGram’s policies and
procedures. These remedial measures could include suspension of the right to
conduct MoneyGram money transfer transactions; termination of the agreement with
MoneyGram; or imposition of restrictions, including (a) lowering of thresholds
for consumer identification procedures, (b) transaction volume or transfer
amount limits, (c) requiring express MoneyGram approval of transfers above a
certain amount, and (d) other measures deemed necessary by MoneyGram.

 

© 2014 MoneyGram International Inc.   4



--------------------------------------------------------------------------------

LOGO [g1265693.jpg]

Global Anti-Fraud and Anti-Money Laundering (AML) Compliance Policy -

MoneyGram Agents and Other Distributors of MoneyGram Products and Services

 

  •   MoneyGram reserves the right to take corrective action against Agents or
Distributors who do not carry out their compliance responsibilities to the
satisfaction of MoneyGram, which could include probation, suspension of service,
or termination of service.

Agent and Distributor Cooperation with MoneyGram and Governmental Authorities.
MoneyGram partners with law enforcement around the world to pursue arrests and
convictions of those who try to engage in illegal activities using our products
and services. In addition, MoneyGram and its Agents are subject to examination
for compliance with laws, regulations and with MoneyGram policy and procedures
by governmental authorities in many jurisdictions. It is MoneyGram’s policy and
our expectation, that Agents, Distributors and their employees will cooperate
and respond promptly to all appropriate governmental and other requests for
information including:

 

  •   any MoneyGram request for records or other information

 

  •   any regulatory exam, inspection or compliance review of your business, and

 

  •   any appropriate governmental law enforcement request for records including
subpoenas or other request related to your sales of MoneyGram’s products and
services.

MoneyGram’s Compliance Department. For any questions about this Policy, consumer
fraud prevention or your AML compliance responsibilities, we encourage you to
contact the MoneyGram compliance officer or compliance contact assigned to you.

 

© 2014 MoneyGram International Inc.   5



--------------------------------------------------------------------------------

Attachment H

[MoneyGram Anti-Corruption Policies – Attached]



--------------------------------------------------------------------------------

LOGO [g1265692.jpg]

Global Anti-Bribery/Anti-Corruption Policy

 

 

MoneyGram International, Inc.

 

© 2015 MoneyGram International Inc. – PROPRIETARY & CONFIDENTIAL – Internal Use
Only      1   



--------------------------------------------------------------------------------

Department: Legal

Department

  

Title: MoneyGram Anti-Bribery / Anti-Corruption

Policy

   Revision Version: 2.0   

Policy Owner / Title:

Cori Ulrich, Senior Vice President & Deputy

General Counsel

David Gilmore, Legal Compliance Programs

   Last Revision Date: May 7, 2015   

Executive Committee Owner / Title:

Aaron Henry, Executive Vice President, General

Counsel, and Corporate Secretary

  

Review Date:

May 2017

  

Approved By / Title:

MoneyGram Board of Directors Compliance and

Ethics Committee

   Effective Date: May 7, 2015

Policy and Purpose. MoneyGram International, Inc. (“MoneyGram”) places the
highest importance on its reputation for honesty, integrity and unquestionable
ethical standards. The purpose of this Policy is to affirm the importance to all
persons covered by this Policy (see Scope section below) of conducting
MoneyGram’s business affairs in a manner beyond reproach. It is MoneyGram’s
policy not to authorize, offer or make prohibited or improper payments to anyone
for any reason. MoneyGram Personnel, whether operating directly or through third
parties through which MoneyGram conducts its business, must comply with all
applicable anti-bribery and anti-corruption laws and policies, including the
U.S. Foreign Corrupt Practices Act (“FCPA”), the U.K Bribery Act 2010 (“U.K.
Bribery Act”), the anti-bribery laws of those other jurisdictions in which we do
business, and corporate policies. In addition, it is MoneyGram’s policy is that
books and records of all activities and transactions should be complete and
accurate and that all Personnel comply with all procedures regarding the
authorization of expenditures and other corporate transactions, the expenditures
of funds, and the documentation of and accounting for such expenditures. As
detailed further below, requests for improper payments or other facts and
circumstances that raise concerns about conformity with this Policy should be
promptly reported to the responsible persons within the organization.

This Global Anti-Bribery/Anti-Corruption Policy (“ABC Policy” or “Policy”)
provides the framework for ethical conduct and compliance with anti-bribery and
anti-corruption laws in the course of MoneyGram’s business activities involving
both Government Officials and Commercial Parties (as defined below). It
describes prohibited business practices. The accompanying Anti-Bribery/Anti-
Corruption Program (“ABC Program” or “Program”) provides additional guidance and
instructions for all MoneyGram directors, officers, and employees regarding the
implementation of this Policy and sets out other elements of MoneyGram’s program
to enhance governance in this area.

Scope. This Policy applies to MoneyGram, including its subsidiaries, divisions,
and controlled affiliates (collectively, “MoneyGram” or the “Company”), and to
all MoneyGram directors, officers and employees (“MoneyGram Personnel” or
“Personnel”). MoneyGram Personnel must never use an Agent or other

 

© 2015 MoneyGram International Inc. – PROPRIETARY & CONFIDENTIAL – Internal Use
Only      2   



--------------------------------------------------------------------------------

third party to take any action that does not comply with this Policy. MoneyGram
expects that its Personnel, Agents and other third parties will adhere to
standards of conduct consistent with this policy when acting on MoneyGram’s
behalf. For purposes of this Policy, “Agents” are defined below. Third parties
are contractors, vendors, licensees, consultants, representatives,
intermediaries, and joint venture and other business partners worldwide, other
than Agents, with which MoneyGram engages, retains or contracts to perform
services.

Prohibited Business Practices. MoneyGram Personnel are prohibited from engaging,
whether directly or through an Agent or other third party, in bribery or
corruption in order to secure an undue advantage in MoneyGram’s business. This
prohibition applies to any transactions involving either Commercial Parties or
Government Officials. MoneyGram Personnel are also prohibited from directly or
indirectly falsifying any book or record of the Company, circumventing any
internal control established by the Company to prevent or detect violations of
this Policy, or from obstructing any investigation or inquiry to determine
compliance with this Policy.

Definitions.

The term “Government Official,” as used in this Policy, includes the following:

 

  •   Officers and employees of any government department, agency, commission,
bureau, or authority, at any level of government (national, state or provincial,
regional, or local), whether they are elected, career employees, or political
appointees;

 

  •   Legislators and judges;

 

  •   Any persons acting in an official capacity on behalf of a public
authority;

 

  •   Officers and employees of entities that are owned or controlled by a
public authority;

 

  •   Candidates for political office;

 

  •   Officers and employees of a political party, as well as the political
party as an institution/entity;

 

  •   Officers and employees of any Public International Organization; and

 

  •   Anyone else treated as a government official under local laws of the
locations where MoneyGram operates.

A “Public International Organization” is an institution established by the
national governments of sovereign countries, including but not limited to
inter-governmental organizations. Examples include the United Nations, the World
Bank, the International Finance Corporation, the International Monetary Fund,
and the Inter-American Development Bank.

An “Agent” as used in this Policy, is an entity which offers MoneyGram products
and services to MoneyGram customers. MoneyGram’s Legal Department should be
contacted if there is a question as to whether an individual or should be
treated as a Government Official for the purpose of the Company’s ABC Policy and
Program. Questions can also be directed to the Legal Department at
legalcompliance@moneygram.com.

As used in this Policy, a “Commercial Party” is any company, organization, or
commercial entity whose personnel do not qualify as “Government Officials,”
including any employee, agent, trustee, or fiduciary of such party.

 

© 2015 MoneyGram International Inc. – PROPRIETARY & CONFIDENTIAL – Internal Use
Only      3   



--------------------------------------------------------------------------------

Third Parties. As stated above, MoneyGram expects that its Agents and other
third parties will adhere to the standards of conduct outlined in this Policy.
MoneyGram can be legally responsible for the conduct of its Agents and other
third parties when it occurs in the course of their work for MoneyGram.
MoneyGram requires due diligence to be conducted, as outlined in the ABC
Program, before entering into business relationship with any Agent or other
third party, and the inclusion of appropriate controls in contracts, including
controls on payments. MoneyGram also requires that its employees monitor the
activities of Agents and other third parties, and to raise any concerns about
their compliance with this Policy as directed above.

Hospitality, Entertainment, Gifts and Travel Related Expenses. The provision of
hospitality, including meals, refreshments, entertainment, gifts and travel and
related expenses, whether offered or provided to a Government Official or to a
Commercial Party, must comply with applicable laws, be reasonable and bona fide,
and be directly related to the business of MoneyGram. It must also meet all
requirements of MoneyGram policies regarding required approvals, amounts,
frequency, permitted recipients, and other relevant factors. Such expenses must
never be provided to improperly influence any official act or decision or to
secure any improper business advantage, in order to assist MoneyGram in
obtaining or retaining business or directing business to anyone. See the ABC
Program for additional guidance on permissible hospitality, entertainment,
gifts, and travel expenses.

Political Contributions, Charitable Donations, and Social Responsibility
Payments. Requests for political contributions, charitable donations, or social
responsibility payments by Government Officials present special considerations.
A payment prohibited under anti-bribery and anti-corruption regulations cannot
be disguised as something else such as a political contribution, charitable
donation, or social responsibility payment. Requests for charitable donations
should be referred to the President of the MoneyGram Foundation, the Legal
Department or your regional compliance leader for further consideration. All
other requests, including for any political contribution or social
responsibility payment, must be forwarded to the Legal Department for further
consideration. See the ABC Program for additional guidance on permissible
political contributions, charitable donations, and social responsibility
payments. Questions can be directed to the Legal Department at
legalcompliance@moneygram.com.

Events, Programs, and Campaigns. From time to time MoneyGram organizes or
sponsors various events, programs, and campaigns for legitimate business
reasons, including to promote MoneyGram’s services and products and to educate
Agents and other third parties. These events, programs, and campaigns can raise
issues when Government Officials are invited to attend or may benefit from the
event, program, or campaign. When planning or sponsoring such events, programs,
and campaigns, MoneyGram Personnel should review the ABC Program and contact the
Legal Department or your regional compliance leader for additional guidance.

Mergers and Acquisitions. Acquiring another company or business unit may present
anti-corruption concerns and legal risks, particularly where such acquisition
has an international aspect. The ABC Program sets forth aspects of
anti-corruption due diligence that should be performed during the acquisition
process where such risks are present, to enable MoneyGram to detect and
remediate any issues that may be present. MoneyGram will also integrate any
newly acquired company into the ABC Program and internal controls as soon as
practicable.

 

© 2015 MoneyGram International Inc. – PROPRIETARY & CONFIDENTIAL – Internal Use
Only      4   



--------------------------------------------------------------------------------

Government Taxes and Fees. This Policy does not prohibit the payment of
legitimate government taxes and fees. MoneyGram Personnel are responsible for
determining that payments requested by government authorities are legitimate
government taxes or fees. So-called “facilitating payments” to Government
Officials, including any payments to individuals to compensate or expedite any
“routine governmental action” by a government agency, are prohibited unless
specifically authorized by the Legal Department. Routine government action
includes but is not limited to services such as securing mail pick up or
delivery, registering trademarks, securing electricity or telephone service, or
obtaining police protection or public safety services. This prohibition applies
whether facilitating payments are made directly or through third parties, and
regardless of whether the payment is solicited by a Government Official, except
in cases of imminent and serious threats to individual health and safety. See
the ABC Program for further detail.

Books and Records. MoneyGram is required to keep books, records, and accounts in
reasonable detail that accurately reflect the transactions and disposition of
Company assets. MoneyGram’s books and records and accounts include, among other
things, expense reports, time records, procurement and purchase orders,
contracts and agreements, and other documentation. This recordkeeping obligation
falls on every employee of MoneyGram. MoneyGram personnel are responsible for
reviewing third party invoices and supporting documents to ensure their
completeness and accuracy.

Reporting Obligations. All MoneyGram employees and representatives are required
to report actual or suspected violations of this Policy, as well as any other
illegal, unethical, or improper conduct. MoneyGram’s policy prohibits
retaliation against any employee for concerns raised in good faith. MoneyGram
employees and representatives are expected to read, understand, and consult this
Policy; conduct themselves at all times in a manner consistent with this Policy;
and report any known or suspected violation of this Policy, or suspected
impending violation, to the MoneyGram Legal Department or your regional
compliance leader, by calling the toll-free compliance hotline (1-800-494-
3554), or by reporting online at www.moneygram.ethicspoint.com. Violations of
this Policy or the ABC Program may result in disciplinary action up to and
including termination.

Questions and requests for preapproval of transactions should be directed to the
Legal Department or legalcompliance@moneygram.com.

Related Policies and Procedures.

 

  •   Code of Conduct

 

  •   Anti-Bribery / Anti-Corruption Program

 

  •   Political Contributions Policy

 

  •   Global Due Diligence Policy

 

  •   Global Supplier Management Policy and Procedures

 

  •   Global Travel and Entertainment Policy

 

© 2015 MoneyGram International Inc. – PROPRIETARY & CONFIDENTIAL – Internal Use
Only      5   



--------------------------------------------------------------------------------

Attachment I

SERVICE LEVEL AGREEMENT

This Service Level Agreement (this “SLA”) is attached to and a part of that
Amended and Restated Master Trust Agreement effective February 1, 2016 between
the Parties hereto (the “Agreement”).

Whereas, the Parties wish to further clarify the components of the computer
systems used to process money transfers and money orders and to provide for
certain service levels applicable to those systems; and

Whereas, the Parties wish to require each other to perform the Agreement in
conformance with these service level requirements set forth in this SLA.

Now therefore, the Parties agree that this SLA supplements the Agreement to add
the following:

Article 1

 

1.1 Definitions. All capitalized terms that are not defined herein shall have
the meanings ascribed to them in the Agreement. The following defined terms
shall be used in this SLA.

 

  1.1.1 MoneyGram Processing System. The MoneyGram Processing System shall mean
and include the following components:

 

  (a) MoneyGram Money Order System: the application(s) processing all money
order transactions through MoneyGram’s computer systems that are within
MoneyGram’s control.

 

  (b) MoneyGram Money Transfer System: the application(s) processing all money
transfer authorization transactions through MoneyGram’s computer systems that
are within MoneyGram’s control.

 

  (c) MoneyGram Bill Payment System: the application(s) processing all bill
payment transactions through MoneyGram’s computer systems that are within
MoneyGram’s control.

 

  (d) MoneyGram Devices: hardware provided by MoneyGram and located in Walmart
store locations for use by Walmart customer service associates in providing the
Services.

The MoneyGram Processing System shall not mean or include the following
components which are components of the Walmart Processing System and shall mean
and include the Walmart Processing System:

 

  (a) Walmart Money Order System: the application(s) processing all money order
transactions through MoneyGram’s computer systems that are within Walmart’s
control.

 

  (b) Walmart Money Transfer System: the application(s) processing all money
transfer authorization transactions through MoneyGram’s computer systems that
are within Walmart’s control.

 

  (c) Walmart Bill Payment System: the application(s) processing all bill
payment transactions through MoneyGram’s computer systems that are within
Walmart’s control.

 

  (d) Walmart Devices: hardware provided by Walmart and located in Walmart store
locations for use by Walmart customer service associates and Walmart customers
in providing the Services.

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

1



--------------------------------------------------------------------------------

  1.1.2 Network. Network shall mean communication devices such as routers,
switches, firewalls, and load balancers as well as circuits and cabling for
connectivity between data centers and computer systems.

 

  1.1.3 Incident. Incident shall mean a Severity 1 incident, a Severity 2
incident or a Severity 3 incident as described in Section 2.13.4.

Article 2

 

2.1 Service Level Standards. MoneyGram and Walmart respectively agree that they
will meet or exceed the following service level standards (“Service Level
Standards”) in the provision of the Services:

 

  2.1.1 System Availability. The MoneyGram Processing System will be available
for all money transfer authorizations, all bill payment transactions and all
money order transactions other than during MoneyGram Scheduled Outages as
described in Section 2.2 below. The Walmart Processing System will be available
for all money transfer authorizations, bill payment transactions and all money
order transactions other than during Walmart Scheduled Outages as described in
Section 2.2 below. A MoneyGram Unscheduled Outage shall occur when the MoneyGram
Processing System experiences Severity 1 issues as defined in Section 2.13.4(a)
below when processing money transfer authorizations, bill payment transactions
and/or money order transactions for a period of time in excess of thirty
(30) minutes, provided that MoneyGram Unscheduled Outages shall not include any
time in which a MoneyGram Scheduled Outage occurs or any outage that is caused
by a Walmart Unscheduled Outage. MoneyGram Unscheduled Outage Time shall be the
amount of time in excess of thirty (30) minutes (per occurrence) during which a
MoneyGram Unscheduled Outage exists. A Walmart Unscheduled Outage shall occur
when the Walmart Processing System cannot process money transfer authorizations,
bill payment transactions and/or money order transactions for a period of time
in excess of thirty (30) minutes. Walmart Unscheduled Outage Time shall be the
amount of time in excess of thirty (30) minutes (per occurrence) during which a
Walmart Unscheduled Outage exists. A MoneyGram Partial Outage shall occur when
the MoneyGram Processing System experiences Severity 1 issues as defined in
Section 2.13.4(a) below when processing money transfer authorizations, bill
payment transactions and/or money order transactions for a period of time in
excess of one (1) minute and less than thirty (30) minutes. A Walmart Partial
Outage shall occur when the Walmart Processing System cannot process money
transfer authorizations, bill payment transactions and/or money order
transactions for a period of time in excess of one (1) minute and less than
thirty (30) minutes. MoneyGram Partial Outage(s) shall not exceed thirty
(30) minutes within the calendar month and if at any point in time, the
cumulative total exceeds thirty (30) minutes, the same remedies will apply as
outlined in Section 2.4 below.

 

  2.1.2 Connectivity Redundancy. The MoneyGram Processing System shall be
configured to have redundant connectivity. If one Network has severed
connectivity and does not respond to money transfer authorization requests or is
unable to process bill payment or money order transactions, MoneyGram will
automatically reroute all subsequent money transfer authorization requests to
the other Network. The Walmart Processing System shall be configured between
redundant Networks.

 

2.2 Scheduled Outages. MoneyGram Scheduled Outages may occur each Sunday (with
the exception of any Sundays after the second Sunday of November of each
calendar year) during the hours of 00:01 to 05:00 Central Time. Walmart
Scheduled Outages may occur as reasonably required by Walmart. Walmart will
provide MoneyGram with forty-eight (48) hours advance notice of any Walmart
Scheduled Outage, including the reason(s), date(s) and anticipated time(s) for
the outage. Other MoneyGram Scheduled Outages may occur from time to time.
MoneyGram will provide Walmart with forty-eight (48) hours advance notice of any
other MoneyGram Scheduled Outage, including the reason(s), date(s), and
anticipated time(s) for the outage. If Walmart does not object to the MoneyGram
Scheduled Outage in

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

2



--------------------------------------------------------------------------------

  writing within twenty-four (24) hours after receipt of notice, then Walmart
shall be deemed to have agreed to the MoneyGram Scheduled Outage as specified in
the notice. If Walmart objects to the planned MoneyGram Scheduled Outage, it
shall state the reasons for such objection and the Parties shall work together
in good faith to arrive at a mutually agreeable solution. Walmart will not
unreasonably withhold or delay consent to any MoneyGram Scheduled Outage.

 

2.3 Evaluation and Reporting of Service Level Standards. Within fifteen
(15) calendar days after the end of each calendar month during the term of the
Agreement, each party will provide the other with an accurate written and
graphical evaluation of its performance of each of the Service Level Standards
during the just concluded calendar month. For any month in which a party did not
meet a Service Level Standard, the written evaluation shall include a corrective
action plan describing root cause(s) for the failure and steps being taken to
prevent the reoccurrence of such failure.

 

2.4 Failure to Meet Service Level Standards.

 

  2.4.1 In the event there is a MoneyGram Unscheduled Outage with respect to
which MoneyGram Unscheduled Outage Time exceeds thirty (30) minutes, MoneyGram
shall pay Walmart the following amount as liquidated damages: [*]. The average
commissions shall be calculated based on the previous calendar quarter’s
transactions. If at any time there are one or more MoneyGram Unscheduled Outages
per month in any three (3) consecutive calendar months that result in a
substantial impact to Walmart’s ability to provide money order, bill payment
and/or money transfer services at Walmart store locations (resulting in a
decrease of [*]% or more of the total revenue generated), Walmart may terminate
the Agreement upon thirty (30) days written notice to MoneyGram. Any notice of
termination shall be given within sixty (60) days following the event giving
rise to the right to terminate.

 

  2.4.2 Walmart and MoneyGram agree that during any MoneyGram Unscheduled Outage
or Walmart Unscheduled Outage, they will respond immediately to reasonable
requests from the other for data or other information requested for the purpose
of resolving such MoneyGram Unscheduled Outage and/or Walmart Unscheduled
Outage.

MoneyGram and Walmart agree to provide to one another a report on or before the
fifteenth (15) day of each calendar month that lists all MoneyGram Unscheduled
Outages or Walmart Unscheduled Outages, as applicable, that occurred during the
prior calendar month.

 

2.5 Monitors and Alerting. MoneyGram shall monitor the MoneyGram Processing
System for availability and capacity. MoneyGram shall immediately investigate
any substantial reduction in capacity or any substantial unavailability of the
MoneyGram Processing System and shall use its commercially reasonable efforts to
report to Walmart’s Field Support within thirty (30) minutes of its discovery of
any reduction in capacity and/or unavailability. Alerting shall be accomplished
via industry standard protocols and methods as agreed upon by the Parties.
Walmart shall monitor the Walmart Processing System for availability and
capacity. Walmart shall immediately investigate any substantial reduction in
capacity or any substantial unavailability of the Walmart Processing System and
shall use its commercially reasonable efforts to report to MoneyGram within
thirty (30) minutes of its discovery of any reduction in capacity and/or
unavailability. Alerting shall be accomplished via industry standard protocols
and methods as agreed to by the Parties.

 

2.6 Contacts. Each party will provide a single, primary point of contact in case
of technical questions or emergencies, and a backup contact, in case the primary
is not available.

 

2.7 Walmart Home Office Policy Changes. With respect to communication of
Walmart’s Home Office policy changes to Walmart’s associates, MoneyGram will
make reasonable efforts to provide associates at Walmart locations with
directions as outlined in the procedural reference material supplied from
Walmart. Walmart agrees to provide updated procedural reference material to
MoneyGram that reflects Home Office policy changes.

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

3



--------------------------------------------------------------------------------

2.8 Transactional Support Center.

 

  2.8.1 Beginning no later than June 30, 2016, MoneyGram shall provide a
segregated and dedicated Walmart service support team with procedural and
technical knowledge and awareness of the Services to provide call center support
in Spanish and English, with a dedicated Walmart toll-free number to be used by
Walmart associates. MoneyGram will provide this support 24 hours per day, 7 days
per week, 365 days per year. MoneyGram will make its best efforts to provide
translation services for any other languages if it is unable to support those
languages with in-person call center staff.

 

  2.8.2 The consolidated average speed of answer for the dedicated
Walmart-specific toll-free number will not exceed [*] during each calendar
month. The average speed of answer will be calculated by taking the total delay
in seconds and dividing it by the number of calls. MoneyGram shall not be
required to meet the [*] average speed of answer during any month in which an
event or events occur that are outside MoneyGram’s reasonable control, including
but not limited to, (i) MoneyGram’s receipt of training-related calls from
Walmart’s associates (ii) outages in the Walmart Processing System,
(iii) MoneyGram’s receipt of calls for support relating to Walmart’s Processing
System or (iv) weather emergencies and other Force Majeure Events which result
in MoneyGram’s inability to meet the [*] average speed of answer.

 

  2.8.3 The abandonment rate for calls to MoneyGram’s dedicated Walmart
toll-free number by Walmart associates will not exceed [*] during each calendar
month. MoneyGram shall not be required to satisfy the [*] abandonment rate
during any month in which an event or events occur that are outside MoneyGram’s
reasonable control, including but not limited to, (i) MoneyGram’s receipt of
training-related calls from Walmart’s associates, (ii) outages in the Walmart
Processing System, (iii) MoneyGram’s receipt of calls for support relating to
Walmart’s Processing System, (iv) weather emergencies and other Force Majeure
Events which result in MoneyGram exceeding the [*] abandonment rate.

 

  2.8.4 MoneyGram will participate in monthly call center monitor sessions with
Walmart during which two (2) calls from customers utilizing MoneyGram services
at a Walmart location are monitored and then discussed via conference call.
Recordings of any calls to MoneyGram’s call center will at all times remain in
MoneyGram’s possession and control.

 

  2.8.5 If Walmart becomes aware of any event or activity, whether or not within
Walmart’s control, that could reasonably be expected to result in an increase in
call center support volume, Walmart shall promptly notify MoneyGram of such
event or activity, and, in any event, shall use commercially reasonable efforts
to provide MoneyGram with reasonable advanced notice of such events or
activities.

 

2.9 Technical Support Center.

 

  2.9.1 MoneyGram will provide Walmart with technical support via telephone
twenty-four (24) hours per day, seven (7) days per week, three hundred and
sixty-five (365) days per year for the purposes of problem identification and
corrections and assistance from MoneyGram for all Software, Hardware,
Procedures, and Operations associated with the MoneyGram Processing System.
Walmart will route calls relating to the Walmart Processing System through its
own technical support call center and will resolve all problems that do not
relate to the MoneyGram Processing System.

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

4



--------------------------------------------------------------------------------

  2.9.2 The average speed of answer for the calls to MoneyGram’s technical
support center by Walmart’s associates will not exceed [*] during each calendar
month. The average speed of answer will be calculated by taking the total delay
in seconds and dividing it by the number of calls. MoneyGram shall not be
required to meet the [*] average speed of answer during any month in which an
event or events occur that are outside MoneyGram’s reasonable control, including
but not limited to, (i) MoneyGram’s receipt of training-related calls from
Walmart’s associates, (ii) outages in the Walmart Processing System,
(iii) MoneyGram’s receipt of calls for support relating to Walmart’s Processing
System or (iv) weather emergencies and other Force Majeure Events which result
in MoneyGram’s inability to meet the [*] average speed of answer; provided,
however, upon the occurrence of a Force Majeure Event, MoneyGram will
immediately implement its BCDR, if appropriate, in accordance with the
Agreement.

 

  2.9.3 The abandonment rate for the calls to MoneyGram’s technical call center
by Walmart associates will not exceed [*] during each calendar month. MoneyGram
shall not be required to satisfy the [*] abandonment rate during any month in
which an event or events occur that are outside MoneyGram’s reasonable control,
including but not limited to, (i) MoneyGram’s receipt of training-related calls
from Walmart’s associates, (ii) outages in the Walmart Processing System,
(iii) MoneyGram’s receipt of calls for support relating to Walmart’s Processing
System or (iv) weather emergencies and other Force Majeure Events which result
in MoneyGram exceeding the [*] abandonment rate; provided, however, upon the
occurrence of a Force Majeure Event, MoneyGram will immediately implement its
BCDR, if appropriate, in accordance with the Agreement.

 

  2.9.4 If Walmart becomes aware of any event or activity, whether or not within
Walmart’s control, that could reasonably be expected to result in an increase in
technical support center volume, Walmart shall promptly notify MoneyGram of such
event or activity, and, in any event, shall use commercially reasonable efforts
to provide MoneyGram with reasonable advance notice of such events or
activities.

 

2.10 Failure to Meet Call Center Standards. In the event that MoneyGram fails to
meet any of the call center standards set out in Sections 2.8.2, 2.8.3, 2.9.2 or
2.9.3, MoneyGram shall pay Walmart the following amount as liquidated damages:
[*]; provided that MoneyGram will not be required to pay such amount if such
failure is caused by a MoneyGram Unscheduled Outage for which MoneyGram must pay
liquidated damages under Section 2.4.1.

 

2.11 Escalation process. For problem resolution requiring Walmart assistance,
MoneyGram will maintain line connection until Walmart’s associate is connected
to the appropriate next level of service.

 

2.12 Contact information. MoneyGram will provide as updated, call center contact
information to Walmart.

 

2.13 Escalation Procedures to Walmart. The following definitions of escalation
levels are to be used as guidelines by MoneyGram personnel to define when any
problem or issue will be escalated to the next defined level and what
notifications Walmart is to receive when that internal escalation occurs. The
activities identified are the minimum required and, upon the mutual written
agreement of both MoneyGram and Walmart, can be supplemented by further actions
during the course of the issue or problem in order to affect a resolution.

 

  2.13.1 Walmart Provided Support. Walmart is to provide First Level Support,
including basic help desk functions to Walmart locations (“First Level
Support”). Typically, First Level Support will include pinging devices, insuring
hardware is connected properly, some first level software troubleshooting,
ensuring that flags are turned on to support the money order machines, providing
product information, configuration guidance and assistance, product and problem
analysis, fact and information gathering for correction of problems, as well as
attempts to duplicate problems. Walmart is also responsible for all costs for
support associated with or relating to Walmart including connectivity to the
Walmart routers located at MoneyGram facilities.

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

5



--------------------------------------------------------------------------------

  2.13.2 MoneyGram Provided Support. Second Level Support will be provided by
MoneyGram’s technical support center in the event First Level Support from
Walmart is unable to resolve a problem when problem is identified as pertaining
to MoneyGram. Walmart will notify MoneyGram of the required second level support
via telephone. MoneyGram’s second level support may include a more detailed
diagnosis service for identifying complex problems, errors and design faults
that cannot be resolved by First Level Support.

If a problem cannot be resolved with Second Level Support, MoneyGram will
provide Walmart with a dedicated Program Manager until the problem has been
resolved, to provide detailed, in-depth product and problem analysis/solutions,
and use all commercially reasonable efforts to duplicate problems. MoneyGram
will also provide Walmart with reasonable access to senior technical consultants
within MoneyGram for final confirmation and resolution of problem analysis and
to formally escalate any unresolved problems to MoneyGram’s senior management.
In the event that Third Level support is engaged for any problem, MoneyGram is
required to escalate via Walmart’s Network Operation Center.

 

  2.13.3 Escalation Procedures from Walmart. The following definitions of
escalation levels are to be used as guidelines by Walmart personnel to define
when any problem or issue will be escalated to the next defined level within
MoneyGram. The activities identified are the minimum required and upon the
mutual written agreement of both MoneyGram and Walmart, can be supplemented by
further actions during the course of the investigation in order to affect a
resolution for the issue or problem.

 

  2.13.4 Severity Designations and Definitions. MoneyGram and Walmart agree to
the following severity designations and definitions for reporting problems to
MoneyGram. Walmart and MoneyGram will reasonably and in good faith designate
severity.

 

  (a) Severity 1.

The MoneyGram Processing System abnormally stops or program function cannot be
used and no usable work-around exists. Resulting situation is critical to the
operation of the business at the Walmart Agent Locations. A Timeout shall be
considered severity 1. A “Timeout” shall occur when, as measured response time
from the MoneyGram Processing System to the Walmart router(s), 100 transactions
within a ten (10) minute period of time exceed a response time of [*].

 

  (b) Severity 2.

Function of the MoneyGram Processing System cannot be used or impacts Walmart
operations, but a manual usable work-around exists. This would exclude Timeouts
which result in a retry. Resulting situation has some material and adverse
impact on operation of the business across Walmart’s Network and work-around
allows business to continue with minor restrictions.

 

  (c) Severity 3.

MoneyGram Processing System issue causes Walmart negligible immediate impact,
yet is desirable to resolve because of restrictions to operations or usability
issues to Walmart personnel.

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

6



--------------------------------------------------------------------------------

  2.13.5 Response Times. MoneyGram and Walmart agree to the following response
times schedule for Incident reported to MoneyGram utilizing the above Severity
Designations and Definitions defined in Section 2.13.4. Three (3) or more
failures (in a single calendar month) by MoneyGram to meet the following maximum
response times shall result in liquidated damages (based on a reasonable
estimate of the commissions and damages Walmart would sustain in the event of
MoneyGram’s failure to meet such response requirements) to be paid by MoneyGram
of [*] for that calendar month, to be paid within fifteen (15) days of the end
of that calendar month.

 

  (a) Severity 1.

Thirty (30) minute response with commercially reasonable efforts at initial
diagnosis and problem solving at Second and Third levels of Support. MoneyGram
will use all commercially reasonable efforts to provide workaround(s) or problem
resolution within one (1) hour of initial escalation to Second Level Support.
Hourly updates on progress from MoneyGram to Walmart until a workaround is
provided, with MoneyGram personnel working around the clock to provide the
workaround.

 

  (b) Severity 2.

Sixty (60) minute response with commercially reasonable efforts at initial
diagnosis and problem solving at Second and Third levels of Support. MoneyGram
will use all commercially reasonable efforts to provide additional workaround(s)
or problem resolution within two (2) hours of initial escalation to Second Level
Support. Hourly updates on progress from MoneyGram to Walmart until a workaround
is provided.

 

  (c) Severity 3.

Four (4) hour response with commercially reasonable efforts at initial diagnosis
and problem solving at Second and Third Levels of Support. MoneyGram agrees to
use all best efforts to provide additional workaround(s) or problem resolution
within 2 days of initial escalation to Second Level Support and to provide daily
updates on progress to Walmart until a workaround is provided.

 

  2.13.6 Remedy Ticket System. Walmart will grant MoneyGram access to its Remedy
Ticket System, for purposes of tracking all service requests. MoneyGram agrees
to respond via remedy ticket updates and will input information inclusive of the
daily issue logs into this system for purposes of tracking progress against such
requests. Priority 1 issues, from MoneyGram to Walmart, may also be reported via
telephone; however, the Remedy Ticket System will still be utilized for tracking
purposes and follow-up of these issues. Severity 1 issues from Walmart to
MoneyGram must be reported via telephone to MoneyGram; however, the Remedy
Ticket System will still be utilized for tracking purposes and follow-up of
these issues. MoneyGram will provide Walmart updates on outstanding issues as
reasonably required.

The following provisions shall apply to the Co-Branded Site:

 

I. MoneyGram System and Website:

 

  A. Availability.

1.       Uptime. MoneyGram shall ensure that the Co-branded Site (“MoneyGram
Systems”) maintains monthly uptime and availability of [*] year round and [*]
during November 1st – January 10th (the “Holiday Freeze Period”) 24 hours a day,
7 days a week (“24x7”). MoneyGram Systems are defined as one or more connected
or unconnected computers, peripheral devices, website(s) software, data, program
communications, facilities, and computer networks related to the Co-branded
Site. Uptime and availability shall include the ability of a customer to perform
Transactions on the Co-branded Site.

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

7



--------------------------------------------------------------------------------

2.       Performance Standards. MoneyGram shall meet the following performance
standards for page loads occurring on the Co-branded Site (“Performance Tiers”).
Performance should be measured internally by MoneyGram at the server/kernel
level, or externally by a 3rd party service (e.g. Keynote) at the Internet
backbone.

From the Effective Date until the termination of the Co-Branded Website
Addendum, the Performance Tiers shall be:

 

  •   Performance Tier 1: Geometric mean not to exceed [*] for full page
download;

 

  •   Performance Tier 2: [*] of all transactions should load in [*] or less;

 

  •   Performance Tier 3: [*] of all transactions should load in [*] or less.

For the purposes of the SLA, performance will be measured over a consecutive
3-day window. If performance does not meet the Performance Standards outlined
above, MoneyGram shall be considered in breach of the SLA.

3.       Performance Monitoring. Performance standards will be monitored by
MoneyGram and by an independent 3rd party service, such as Keynote, Webmetrics
or Gomez for Walmart.com. Performance standards need to conform to Performance
Tiers.

 

  B. Redundancy, Scalability and Stress Testing.

1.       Capacity Planning. At least once a year, Walmart shall provide
MoneyGram with the current year’s peak capacity numbers for orders per hour.
MoneyGram systems shall support at least [*] above projected peak capacity. This
capacity should be over and above any other capacity requirements for other
systems or customers.

2.       Redundancy. MoneyGram System architecture should be designed for
redundancy and to minimize single points of failure. MoneyGram shall have a
standby backup server for fallover for any servers critical to Walmart file
processing. MoneyGram will provide a one (1) page system architecture overview.

3.       Stress Testing. In preparation for peak loads, MoneyGram shall set up
stress testing within ninety (90) days prior to the Holiday Freeze Period to
fully prepare for peak traffic, based on projected peak capacity and cumulative
capacity calculations.

 

II. Change Freeze Restrictions.

A.       Change Freeze Dates. In order to minimize any risk of an unscheduled
outage that disrupts customers and sales during the busiest time of year,
Walmart imposes a Holiday Freeze Period on system changes. With the exception of
a scheduled MoneyGram main transaction system maintenance on the 2nd Sunday in
November from 1:00-05:00 AM CST, MoneyGram may not make any changes to their
site or Services during the Holiday Freeze Period without prior written approval
from Walmart.

B.       Holiday Freeze Preparedness. All planned maintenance, security patches,
system upgrades, IP address changes, etc. must be completed prior or after the
Holiday Freeze Period. With the exception noted in II(A) above, no changes will
be made on the Walmart system during the Holiday Freeze Period.

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

8



--------------------------------------------------------------------------------

III. Management of Systems

A.       Monitoring. MoneyGram shall monitor the MoneyGram System every [*] for
compliance with the service levels defined in section I.A and any other metrics
that Walmart deems necessary in order to ensure service level agreement
compliance.

B.       Scheduled Maintenance and Unscheduled Outages. Scheduled maintenance
requires [*] prior written notice, as outlined in Appendix B. MoneyGram System
availability during unscheduled outages must comply with the availability
service levels as defined in section I.A and be reported to Walmart within 5
working days using the COE form attached as Appendix A.

C.       Mean Time To Recover: MoneyGram shall meet the following problem
resolution standards (“Problem Tiers”):

 

  •   Tier 1: at least [*] of the problems (mainly simple issues) should be
resolved in [*];

 

  •   Tier 2: of the remaining [*], at least [*] of the problems (complex
issues) should be resolved in [*];

 

  •   Tier 3: the remaining [*] of the problems (disaster level issues) should
be resolved in [*].

D.       Backup. MoneyGram is responsible for making a complete backup of the
MoneyGram System [*], with incremental backups [*]. Backup data shall be kept
for at least [*], and encrypted if moved offsite to an offsite storage location.
MoneyGram shall notify Walmart of any such offsite storage location and
MoneyGram shall be responsible for maintaining and providing Walmart with
access, when in electronic form, to the server logs of activity on the MoneyGram
System on a real time basis for up to [*].

E.       Continuity Management. MoneyGram shall have an adequately tested
continuity plan in place which identifies critical IT resources in case of a
disaster within or around the geographic location of MoneyGram’s main IT source,
allowing a return to functionality which complies with this service level
agreement within one day.

F.       File Transfer Methods. Files will be sent using either EDI, XML, or
Webservices.

 

IV. Testing Environments

In order to support the Walmart monthly release schedule, MoneyGram shall
establish a development and production testing environment and Walmart shall
have access to such environment at all times.

 

V. Technical Support; Contacts:

A.       Issue Escalation. MoneyGram will provide Walmart with 24x7 access to an
escalation path from technicians up to the executive level, for reporting of a
failure of service levels and/or functionality of the Walmart website and triage
instructions to be used in the implementation process and resolution. MoneyGram
shall have a 24x7 staffed Network Operating Center (“NOC”) to monitor the
MoneyGram Systems.

B.       Escalation Contacts. MoneyGram must provide 3 levels of escalation
contacts for 24x7 support and provide Walmart for each escalation contact with
the following: Name, Title, email, Business phone, cell phone. MoneyGram’s
escalation contacts as of the Effective Date are identified below. MoneyGram may
change the escalation contacts upon written notice to Walmart in accordance with
the Agreement and to the Walmart contact for notices under this SLA as set forth
in Section V(C).

Level 1: 24x7 Support

Level 2: Management

Level 3: Senior Management

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

9



--------------------------------------------------------------------------------

C.       Notices. The Walmart contact for any notices pursuant to this SLA,
including notice for any scheduled or unscheduled downtime, security breaches,
or any other failure of service levels and/or functionality of the MoneyGram
System is Walmart.com NOC/Site Operations at (650) 837-5555, email:
siteops@Walmart.com.

 

VI. Failure to Meet Service Level Agreements:

 

  A. Service Credits.

If MoneyGram fails to maintain uptime and availability, as set forth in Section
I.A of this Service Level Agreement, Walmart will be entitled to receive the
following amounts from MoneyGram:

1.       Walmart shall receive a payment (the “Downtime Payment”) equal to: [*];
provided, however that MoneyGram shall not be required to pay such Downtime
Payment if the same events require MoneyGram to make a payment under the terms
of this SLA.

2.       Example: Assume (i) MoneyGram’s service was down for 720 minutes (12
hours) in June, (ii) Walmart Commissions for Transactions occurring in May were
$10,000 and (iii) there are 44,640 (minus any scheduled outage time in minutes)
minutes in the month of May. Then, [*] and the Downtime Payment would be equal
to [*].

Downtime Payments, if any, are calculated on a calendar month basis. No Downtime
Payment is due unless Walmart provides MoneyGram with written notice (which in
this case may include email) of failure to comply with this section. The total
Downtime Payments for downtime occurring during any calendar month, outside of
Holiday Freeze Period, will not exceed one third (1/3) of the Walmart Commission
payable by MoneyGram to Walmart for Transactions occurring during the same
calendar month. Downtime Payments during the Holiday Freeze Period are double
the normal Downtime Payments. The monthly cap on Downtime Payments for downtime
occurring during Holiday Freeze is two thirds (2/3) of the Walmart Commission
payable by MoneyGram to Walmart for Transactions occurring during a Holiday
Freeze Period calendar month.

Any Downtime Payment due hereunder will be paid to Walmart with the next Walmart
Commission payment to be made to Walmart under the terms of the Agreement. If
the Co-Branded Website Addendum is terminated before such payment can be made to
Walmart, MoneyGram shall make such payment to Walmart within 30 days of the end
of the calendar month in which the applicable downtime triggering the Downtime
Payment occurred.

B.       3rd Party Switch. When service level failures occur, Walmart shall have
the right, at its discretion, to turn off MoneyGram using the 3rd party switch.
This will disable communication between the Walmart.com website and the
MoneyGram system until such problems are resolved to Walmart’s reasonable
satisfaction.

C.       Cure Period and Termination of Agreement. If MoneyGram is in breach of
any provision of this SLA, MoneyGram shall be provided notice of failure to
comply in writing and be given a [*] period to bring the MoneyGram System into
compliance, so that service levels can be restored in compliance with this SLA.
If service is not resumed under the terms of this agreement within the [*] cure
period, Walmart may, at its discretion, terminate the Agreement.

 

CONFIDENTIAL

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

10



--------------------------------------------------------------------------------

APPENDIX A

Commitment of Excellence

TO:

FROM:

SUBJECT:

DATE:

 

Issue    Impact    Action Log    Root Cause    Repeating Problem    Action for
Resolution    Immediate Action Items.    Future Enhancements for prevention.   



--------------------------------------------------------------------------------

APPENDIX B

Walmart Notification Procedures

Scheduled Maintenance

 

  1.) We require 5 days prior written notice of any scheduled outage on
MoneyGram Systems. Please include the exact nature and reason for the
maintenance and any specific instructions. For example, if you have a front-end
switch to the website, should we disable the switch during the outage? For back
end file processing, our system requires that we turn off file processing prior
to the outage. This will avoid the necessity of manually resending files once
connectivity is restored.

 

  2.) Immediately prior to actually taking the server down, please call or email
SiteOps (650-837-5555) to state that the maintenance is about to begin, and the
anticipated length of the outage. It is at this point that SiteOps will suspend
outbound file processing.

 

  3.) Upon completion of the maintenance, please call or email SiteOps again to
let them know file transfer can resume.

Note: We will not turn on file transfer to you until we receive this
notification.

 

  4.) With the exception noted in Section II(A), no scheduled maintenance should
be planned during the holiday season (November 1 – January 10). If anything
should arise that requires immediate attention, prior written notification is
required. Should scheduled maintenance become necessary, very stringent
guidelines are in place (for example, no security patches), and good
communication needs to be in place.

Unscheduled Outage

 

  1.) In the event of an unscheduled outage, immediate notification to SiteOps
(650-837-5555) is required. Please describe the details of the outage as
available, the portion of the system affected, and an estimate of when you
expect to be back in operation.

 

  2.) If the outage persists for more than 2 hours, please call or email with a
status report every 2 hours until connectivity is restored.

 

  3.) When connectivity is restored, please call SiteOps immediately, so we can
resume outbound file processing.

 

  4.) Our procedure requires that we open a Remedy ticket for tracking purposes
and to notify Walmart personnel of the outage.

 

  5.) Upon restoration of services, please call or email SiteOps, so we can turn
on Outbound file processing.

 

  6.) Upon conclusion of the event, we require the COE [Correction of Error –
Appendix A] which describes the event that occurred, why it occurred, and what
procedural changes you plan to prevent this type of event in the future.

 

  7.) Upon receipt of the COE document, the Remedy ticket will be closed.

Contact Info: SiteOps [24/7], SiteOps@Walmart.com, 650-837-5555

If your EDI communication is affected, please also send a notification to:
gem@Walmart.com. This notifies the EDI Development group in Bentonville.

IP Address Changes

 

  1.)

Like all scheduled changes, an IP address change requires prior written
notification and coordination with the 3rd Party Office. Please contact the
office with your request. Upon



--------------------------------------------------------------------------------

  validation that the correct IP addresses have been submitted, we will process
the change, which requires both Security and Change Control approval. If a DNS
change is also required, please indicate. Only hard coded IP addresses are
allowed in the firewall. We do not allow URLs.

 

  2.) Once the IP address has been added to the appropriate Walmart.com
firewall, we will contact you to test and validate connectivity.

 

  3.) You should plan a week or more in advance for these changes. Again, no IP
address changes are allowed during holiday freeze, so plan accordingly.

System Upgrades

 

  1.) System upgrades need to be coordinated carefully with Walmart. Changes
include, but are not limited to, facilities moves, new IT outsource partners,
software changes, such as SAP or changes from Unix to Linux. System upgrades
also include new hardware architecture being added for system redundancy or
disaster recovery. Whatever the reason for the change, please notify your
account team and the 3rd Party Office in plenty of time to plan.

 

  2.) Walmart maintains a full test environment, and engineering staff is
available to help test. Please contact the 3rd party office to discuss the type
of change you’re making. We will arrange for the proper resources to test these
changes. All changes must be tested in the Test environment and verified, prior
to making any changes in Production.

If a change appears not to require a scheduled outage, but can potentially
affect file flow, please use the contact procedures to validate the change with
Walmart. That way, changes can be validated immediately, rather than waiting for
problems to arise.



--------------------------------------------------------------------------------

Attachment J

[Data Sharing, POCS Data and License Attachment – Attached]

[*]

 

[*] 4 total pages have been redacted from Attachment J. Please refer to footnote
on page 1 of this Exhibit 10.1.



--------------------------------------------------------------------------------

Attachment L

WALMART INFORMATION SECURITY ADDENDUM

Wal-Mart Stores, Inc. (“Walmart”) and MoneyGram Payment Systems, Inc.
(“MoneyGram”) (each a “Party” and collectively the “Parties”) have entered into
the Amended and Restated Master Trust Agreement (the “Agreement”). This
Information Security Addendum (the “Addendum”) sets forth the Parties’ mutual
understanding relating to the privacy and security of Walmart Information and
Walmart systems.

Whereas the Parties agree that, as a result of the engagement contemplated by
the Agreement, MoneyGram will have access to Walmart Information and/or Walmart
systems; and

Whereas both Parties wish to meet their legal obligations with respect to access
to and potential use and disclosure of Walmart Information and/or Walmart
systems;

Therefore, in consideration of the foregoing, the promises and covenants
contained in the Agreement, and for other good and valuable consideration, the
receipt and the sufficiency of which is hereby acknowledged, the Parties agree
as follows:

 

A. Definitions. For the purposes of this Addendum, the terms below have the
following meanings whenever capitalized:

“Claims” means all claims, requests, accusations, allegations, assertions,
complaints, petitions, demands, suits, actions, proceedings, causes of action,
and judgments.

“Costs” means expenses of any kind, including attorneys’ fees, litigation costs,
investigatory costs, costs of providing notice to any person or organization in
the event of a Data Incident, and costs of providing consumer protection
services to any person in the event of a Data Incident, including credit
monitoring or identity restoration services.

“Data Incident” means any reasonably suspected or actual unauthorized access to
or acquisition, disclosure, use, or loss of Walmart Information (including hard
copy records) or breach or compromise of MoneyGram’s Security Program that
presents a potential threat to any Walmart Information or Walmart system.

“ISD” means Walmart’s Information Systems Division.

“Privacy and Security Requirements” means all of the following: (i) all legal
requirements (federal, state, local, and international laws, rules and
regulations, and governmental requirements) currently in effect and as they
become effective, relating in any way to the privacy, confidentiality,
integrity, availability, or security of Walmart Information; (ii) all industry
standards concerning privacy, data protection, confidentiality, integrity,
availability, or security of information, including without limitation, the
Payment Card Industry Data Security Standard, and any other similar standards;
(iii) all policies, statements, or notices that are provided to MoneyGram in
writing; and (iv) all controls required by the ISD Security Review, including
secure coding standards.



--------------------------------------------------------------------------------

“Security Program” means a comprehensive written information security program
described below in Section C.

“Security Review” refers to ISD Security’s assessment and evaluation of
MoneyGram’s Security Program and its engagement with Walmart.

“Walmart Information” means the following, regardless of form or the media in
which it is maintained, that may be accessed, used, or disclosed to MoneyGram in
connection with or incidental to the performance of services for or on behalf of
Walmart or by any other means:

 

  1. Any information relating to an identified or identifiable individual
irrespective of whether such individual is a Walmart customer, employee, or
other status (including, but not limited to, name, postal address, email
address, telephone number, date of birth, Social Security number, driver’s
license number, other government-issued identification number, financial account
number, credit or debit card number, insurance ID or account number, health or
medical information, consumer reports, background checks, biometric data,
digital signatures, any code or password that could be used to gain access to
financial resources, or any other unique identifier);

 

  2. Non-public business information; and

 

  3. Any information marked “Highly Sensitive” or “Sensitive” or defined as
“Confidential” by the Agreement, or information that MoneyGram should reasonably
believe to be confidential.

 

B. Acknowledgement. MoneyGram acknowledges that it is solely responsible for the
confidentiality and security of Walmart Information in its possession, custody,
or control, or for which MoneyGram is otherwise responsible.

 

C. Security Program. MoneyGram has implemented and shall maintain a Security
Program that complies with Privacy and Security Requirements and incorporates
industry best practices. MoneyGram’s Security Program includes appropriate
administrative, technical, and physical safeguards; assures the confidentiality,
availability, integrity, and security of Walmart Information and Walmart
systems; and includes at least the following safeguards:

 

  1. Appropriate user authentication controls, including secure methods of
assigning, selecting, and storing access credentials, restricting access to
active users, and blocking access after a reasonable number of failed
authentication attempts.

 

  2. Secure access controls, including controls that limit access to Walmart
Information to individuals that have a demonstrable genuine business
need-to-know, supported by appropriate policies, protocols, and controls to
facilitate access authorization, establishment, modification, and termination.



--------------------------------------------------------------------------------

  3. Appropriate and timely adjustments to MoneyGram’s Security Program based
on: periodic risk assessments; regular comprehensive evaluations (such as
third-party assessments) of MoneyGram’s Security Program; monitoring and regular
testing of the effectiveness of safeguards; and a review of safeguards at least
annually or whenever there is a material change in MoneyGram’s technical
environment or business practices that may implicate the confidentiality,
availability, integrity, or security of MoneyGram’s information systems.

 

  4. Appropriate, ongoing training and awareness programs designed to ensure
workforce members and others acting on MoneyGram’s behalf are aware of and
adhere to Security Program policies, procedures, and protocols.

 

  5. Monitoring of systems designed to ensure data integrity and prevent loss or
unauthorized access to, or acquisition, use, or disclosure of, Walmart
Information.

 

  6. Technical security measures, including firewall protection, antivirus
protection, security patch management, logging of access to or use or disclosure
of Walmart Information, intrusion detection, and encryption of data in transit
and at rest.

 

  7. Physical facility security measures, including access controls, designed to
restrict access to Walmart Information to individuals described in Section C.2.

 

  8. Logical segmentation of Walmart Information from data of others, but
especially any Walmart competitor.

 

D. Supervision. MoneyGram shall exercise necessary and appropriate supervision
over its relevant employees and others acting on its behalf to maintain
confidentiality, integrity, availability, and security of Walmart Information.

 

E. Mobility and Transfer of Data.

 

  1. Walmart Information that is classified by Walmart as Highly Sensitive Data
or Sensitive Data shall not be stored on or transported via a laptop, any other
mobile device, or any removable storage media, including USB, thumb drives,
DVDs, or CDs, unless such devices or media are encrypted using an encryption
methodology approved in writing by ISD Security.

 

  2. All electronic data transfers of Walmart Information classified by Walmart
as Highly Sensitive Data or Sensitive Data must be accomplished via secure FTP
or other protocol or encryption methodology approved in writing by ISD Security.

 

  3. Any physical removal or transfer of Walmart Information classified by
Walmart as Highly Sensitive Data or Sensitive Data from Walmart’s or MoneyGram’s
facilities shall be conducted only according to controls developed or approved
in writing by ISD Security.



--------------------------------------------------------------------------------

  4. Walmart Information may not be transferred, stored, or processed outside
the country in which MoneyGram receives it without prior written approval from
Walmart, inclusive of transfers to subcontractors or agents, notwithstanding the
provisions of Section G.

 

F. Data Incidents.

 

  1. MoneyGram agrees to immediately notify Walmart’s Emergency Operations
Center by phone (479.277.1001) of any Data Incident. While the initial phone
notice may be in summary form, a comprehensive written notice should be given
within 48 hours to Walmart’s Privacy Office, 702 SW 8th Street, Bentonville, AR
and its Chief Information Security Officer, 805 Moberly Lane, Bentonville, AR.
The notice shall summarize in reasonable detail the nature and scope of the Data
Incident (including a description of all Walmart Information affected) and the
corrective action already taken or to be taken by MoneyGram. The notice shall be
timely supplemented to the level of detail reasonably requested by Walmart,
inclusive of relevant investigative or forensic reports.

 

  2. MoneyGram shall promptly take all necessary and advisable corrective
actions, and shall cooperate fully with Walmart and its designees in all
reasonable efforts to investigate the Data Incident, mitigate adverse effects,
and prevent recurrence. Such cooperation shall include responding to Walmart’s
inquiries about the Data Incident in a timely fashion. In the event of a Data
Incident, Walmart’s point of contact at MoneyGram will be:

Betty Elliott

VP –Information Security

MoneyGram Payment Systems, Inc.

2828 N. Harwood Street

Dallas, TX 75201

phone: (214) 999-7697

email: belliott@moneygram.com.

 

  3. The Parties shall collaborate on whether it is necessary or advisable to
provide notice of the Data Incident to any person, governmental entity, the
media, or other party. The Parties shall collaborate on the content of the
notice. Walmart will make the final determination as to whether notice will be
provided and to whom, the content of the notice, and which Party will be the
signatory to the notice.

 

G. Third Parties. MoneyGram may transfer, disclose, or otherwise provide access
to Walmart Information (including through use of third party hosting or cloud
services) only to the following parties:

 

  1.

Any subcontractor or agent that MoneyGram engaged prior to executing the
Agreement if: (i) the subcontractor or agent, including the proposed access to
Walmart Information by the subcontractor or agent, was evaluated in a manner



--------------------------------------------------------------------------------

  substantially similar to a Security Review; (ii) the subcontractor or agent
maintains an information security program substantially equivalent to the
Security Program required of MoneyGram by this Addendum; (iii) MoneyGram has
executed an agreement with the subcontractor or agent that is substantially
equivalent to this Addendum; and (iv) the subcontractor or agent has a
demonstrable genuine business need-to-know for all Walmart Information to which
it is provided access.

 

  2. Any subcontractor or agent that MoneyGram engages following execution of
the Agreement if: (i) Walmart is permitted, at its option, to conduct a Security
Review to evaluate MoneyGram’s engagement of the subcontractor or agent and
security controls implemented by that subcontractor or agent; (ii) the
subcontractor or agent maintains an information security program substantially
equivalent to the Security Program required of MoneyGram by this Addendum;
(iii) MoneyGram has executed an agreement with the subcontractor or agent that
is substantially equivalent to this Addendum and preserves for Walmart or
MoneyGram the rights available to Walmart pursuant to Sections F and K of this
Addendum; (iv) the subcontractor or agent has a demonstrable genuine business
need-to-know for all Walmart Information to which it is provided access; and
(v) Walmart provides prior written approval to MoneyGram authorizing the
sharing, transfer, disclosure, or access.

 

  3. Any other party that is not a subcontractor or agent only with prior
written notice to and prior written approval of Walmart.

 

H. Notice of Process. In the event MoneyGram receives a governmental or other
regulatory request for, or legal process requesting, any Walmart Information,
MoneyGram shall immediately notify Walmart’s Legal Department in order that
Walmart will have the option to defend such action. MoneyGram shall reasonably
cooperate with Walmart in such defense.

 

I. Notice of Individual Requests and Complaints. MoneyGram shall immediately
notify Walmart in the event that MoneyGram receives complaints of any kind from
individuals relating to the privacy, confidentiality, or security of Walmart
Information. MoneyGram shall not respond to any such request or complaint
without Walmart’s prior written approval.

 

J. Use Restrictions. Unless Walmart provides prior written approval, MoneyGram
shall not use, access, disclose, reconfigure, re-identify, or aggregate Walmart
Information, nor permit any of the foregoing, for any purpose other than
performing services pursuant to the Agreement, fulfilling the obligations of
this Addendum, or as strictly necessary to comply with law.



--------------------------------------------------------------------------------

K. Security Review and Assessment.

 

  1. ISD Security may conduct a Security Review when determined reasonably
required by Walmart.

 

  2. At Walmart’s request, MoneyGram shall provide Walmart copies of its data
privacy and security policies and procedures that apply to Walmart Information.
MoneyGram also may be asked, upon Walmart’s reasonable request, to submit
written responses to questions regarding its privacy and information security
practices that apply to Walmart Information. MoneyGram shall submit written
responses within 10 business days of receipt of Walmart’s request.

 

  3. MoneyGram shall provide ISD Security with an opportunity to conduct a
privacy and security assessment of MoneyGram’s Security Program and systems and
procedures. Such assessment may be conducted on-site by Walmart personnel or
Walmart’s contracted third party assessors or through surveys and interviews ,
at the option of Walmart. Such assessment may be conducted no more than once per
year, or more frequently in the event of any Data Incident. When an on-site
assessment will be conducted, Walmart shall provide MoneyGram with reasonable
advance notice of not less than 15 business days, except in the event of a Data
Incident or if Walmart has a reasonable basis to believe MoneyGram may not be in
compliance with this Addendum, in which case advance notice shall be not less
than 48 hours.

 

  4. MoneyGram shall provide Walmart with notice of any findings that are likely
to adversely impact Walmart Information or Walmart systems that are identified
through any security assessment or review of MoneyGram’s systems or Security
Program performed by MoneyGram or a third party, including vulnerability and
penetration assessments. Notice of these findings may be provided in the form of
a written summary. MoneyGram shall keep Walmart timely informed of its
remediation efforts to address these findings.

 

L. Compliance. MoneyGram shall comply with all applicable Privacy and Security
Requirements.

 

M. Security Certification. MoneyGram shall maintain a level of security
certification or assessment consistent with best practices and conducted by a
qualified third party reasonably acceptable to Walmart. Such certifications
shall be provided to Walmart upon reasonable request.

 

N. Indemnification. Notwithstanding any allegation that Walmart was negligent or
otherwise at fault, and in accordance with Section 16 of the Agreement,
MoneyGram shall indemnify, defend, and hold harmless Walmart for and from any
Claims, and reimburse Walmart for or bear any Costs, related to any Data
Incident or MoneyGram’s noncompliance with this Addendum, except to the extent
it is determined by a final adjudication of a court of competent jurisdiction
that the Claim resulted from the sole negligence or sole fault of Walmart.



--------------------------------------------------------------------------------

O. Termination. Walmart may terminate any contract or engagement between the
Parties, including the Agreement, in the event: (i) of a Data Incident that
Walmart determines is likely to have a substantial adverse impact on Walmart’s
relationship with its customers or associates or may otherwise substantially
harm its reputation; (ii) of a material violation of this Addendum by MoneyGram,
including any violation of Section G; (iii) of any material misrepresentation
made in connection with any Security Review, assessment, or other process
described in Sections G or K; or (iv) that MoneyGram or a third party reviewed
pursuant to Section G fails to timely or effectively remediate material adverse
findings from a Security Review, assessment, or other process described in
Sections G or K, as applicable. This Section O in no way limits any termination
rights provided under the Agreement.

 

P. Secure Return or Disposition; Termination of Access.

 

  1. MoneyGram shall return or dispose of Walmart Information in its possession,
custody, or control: (i) if no longer needed for Walmart’s business or legal
purposes or upon termination of the Agreement to which this Addendum is
appended, whichever is longer; or (ii) upon Walmart’s direction which may be
given at any time.

 

  2. Notwithstanding the foregoing, MoneyGram will be permitted to retain:
(i) Walmart Information for a longer period if such retention is strictly
necessary to meet MoneyGram’s legal compliance obligations, is done pursuant to
MoneyGram’s fully implemented and documented records management program, and is
limited to the minimum Walmart Information and minimum retention period needed
to meet these obligations; and (ii) backup media containing Walmart Information
for so long as is permitted by MoneyGram’s fully implemented and documented
records management program, which retention shall not be indefinite and shall
not exceed industry standards.

 

  3. Any disposal of Walmart Information must ensure that Walmart Information is
rendered permanently unreadable and unrecoverable.

 

  4. To the extent MoneyGram accesses or has contact with Walmart systems,
MoneyGram must ensure that such access is discontinued upon termination of the
Agreement.

 

  5. Upon reasonable notice and if requested by Walmart, MoneyGram shall provide
Walmart with a certification by an officer attesting to MoneyGram’s compliance
with this Section P.



--------------------------------------------------------------------------------

Q. Survival. Section N and Section P.5 will survive termination of this Addendum
and the Agreement. The remaining provisions of this Addendum will survive until
such time as MoneyGram has fully complied with the provisions of Section P.

 

R. Interpretation. The terms of this Addendum are to be construed to permit
compliance with the Parties’ legal obligations with respect to Walmart
Information. This Addendum supersedes any inconsistent provisions contained in
prior oral or written agreements between the Parties, including the Agreement,
that are relevant to the subject matter of this Addendum. Notwithstanding the
foregoing, provisions in prior agreements between the Parties that impose
additional or more stringent obligations than this Addendum with respect to
Walmart Information will remain in force. The underlined headings in this
Addendum are for convenience only and will not affect the interpretation of this
Addendum.



--------------------------------------------------------------------------------

Attachment M

CO-BRANDED WEBSITE ADDENDUM

THIS CO-BRANDED WEBSITE ADDENDUM (this “Addendum”), is attached to and a part of
that Amended and Restated Master Trust Agreement effective February 1, 2016
between the Parties (the “Agreement”).

RECITALS

WHEREAS, MoneyGram is a provider of money transfer services, including without
limitation, through MoneyGram’s website located at the Uniform Resource Locator
(“URL”) www.moneygram.com and its subdomains (the “MoneyGram Site”);

WHEREAS, Walmart, owns and operates the Internet-based retail website located at
the URL www.Walmart.com and its subdomains (the “Walmart.com Site”);

WHEREAS, the Parties wish to maintain a co-branded website accessible from the
Walmart.com Site through which MoneyGram can provide Walmart.com Site users with
Co-Branded MT Services (the “Co-branded Site”);

NOW, THEREFORE, the Parties agree that this Addendum supplements the Agreement
to add the following:

 

1. Relation to Agreement.

(a) Except as provided in Sections 1(b) and 1(c) of this Addendum, this Addendum
shall be subject to the terms and conditions of the Agreement, and (i) all
references in the Agreement to the “Agreement” shall be deemed to include this
Addendum; and (ii) all references in the Agreement to the “Services” shall
include the Co-branded MT Services. In the event of any conflict between the
terms of this Addendum and the terms of the Agreement, the terms of this
Addendum shall apply.

(b) Notwithstanding any provision of the Agreement to the contrary, the Parties
agree that Walmart is not authorized to act as, and shall not act as,
MoneyGram’s agent or authorized delegate for purposes of the Co-branded MT
Services. Accordingly, all references in the Agreement to Walmart acting as an
agent or an authorized delegate for MoneyGram shall not apply to this Addendum
or the Co-branded MT Services.

(c) In addition, and notwithstanding the generality of Section 1(b) of this
Addendum, the following provisions of the Agreement shall not apply to this
Addendum or the Co-branded MT Services: Sections 1(b), 1(c) (except for the
definition of “Agent Location” therein), 2, 3(a)(i), 3(b), 3(c), 3(d), 3(e),
3(f), 5, 10, 14, and 17.

 

2. Definitions.

Capitalized terms used and not otherwise defined herein have the meaning
provided in the Agreement.

 

CONFIDENTIAL



--------------------------------------------------------------------------------

“ACH Service” shall mean the Co-Branded MT Services funded through the use of
the customer’s bank account through an Automated Clearing House (“ACH”)
transaction.

“Addendum” has the meaning provided in the introductory paragraph.

“CAN-SPAM” has the meaning provided in Section 11(c).

“Co-branded Customer” shall mean any customer that has made a Transaction
through the Co-branded Site.

“Co-branded Privacy Policy” has the meaning provided in Section 5(a).

“Co-Branded MT Services” shall have the meaning provided in Section 3(b)(i).

“Co-branded Site” has the meaning provided in the Recitals.

“Commission Report” has the meaning provided in Section 13(e).

“Completed Transaction” shall mean a valid, fully funded and disbursed
Transaction by a Co-branded Customer.

“COPPA” has the meaning provided in Section 11(c).

“Customer Fee” shall mean the service fee charged to Co-branded Customers for
each Transaction.

“Customer Information” has the meaning provided in Section 5(c).

“Deliverables” has the meaning provided in Section 3(a).

“Flash Cookies” means (i) cookies that retrieve and reactivate traditional
cookies that have been deleted by a user and/or (ii) cookies that are stored
outside the web browser’s control and do not directly allow users to control
them.

“Gross Customer Fee” has the meaning provided in Section 13(a).

“Links” has the meaning provided in Section 3(a).

“Marketing Amount” has the meaning provided in Section 13(f).

“Marketing Fund” has the meaning provided in Section 13(f).

“MoneyGram Content” has the meaning provided in Section 6(b).

“MoneyGram Customer” shall mean any customer that has made a transaction through
the MoneyGram Site.

“MoneyGram Location” shall mean any location that serves as MoneyGram’s
authorized agent and delegate, including any Agent Location.

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

2



--------------------------------------------------------------------------------

“MoneyGram Services” has the meaning provided in Section 3(a).

“MoneyGram Site” has the meaning provided in the Recitals.

“MoneyGram Technology” has the meaning provided in Section 6(d).

“Net Customer Fee” has the meaning provided in Section 13(a).

“Non-Transactional Emails” shall mean any emails to Co-branded Customers that do
not relate to a specific Transaction initiated by the customer, including
without limitation, any emails related to marketing, promotions or special
offers.

“Offers” has the meaning provided in Section 4(b).

“PII” has the meaning provided in Section 5(c).

“Standard Pickup Time” has the meaning provided in Section 4(a).

“Standard Service” shall mean Co-Branded MT Services funded by a credit card or
debit card approved by MoneyGram.

“Transaction” shall mean a transaction by a Co-branded Customer using the
Co-Branded MT Services.

“Transaction Amount” shall mean the amount in U.S. dollars transferred by a
Co-branded Customer pursuant to a Transaction, excluding the amount of any
Customer Fee.

“Transaction Costs” has the meaning provided in Section 13(a).

“Transactional Emails” shall mean emails related to a specific Transaction
initiated by the customer (e.g., emails confirming the completion of a
Transaction).

“URL” has the meaning provided in the Recitals.

“Walmart Commission” has the meaning provided in Section 13(a).

“Walmart Content” has the meaning provided in Section 6(a).

“Walmart Privacy Policy” has the meaning provided in Section 11(b).

“Walmart.com Site” has the meaning provided in the Recitals.

“Walmart Technology” has the meaning provided in Section 6(c).

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

3



--------------------------------------------------------------------------------

3. Co-branded Site; Links to the Co-branded Site.

(a) MoneyGram shall develop, host, maintain and operate the Co-branded Site (the
“MoneyGram Services”) in accordance with the specifications set forth in
Exhibit A and any Statement of Work, that will be accessible to Walmart.com Site
users through links on the Walmart.com Site (the “Links”). MoneyGram shall
provide the deliverables set forth in Exhibit A (the “Deliverables”) to Walmart
for review and approval in accordance with the timeline set forth in Exhibit A.

(b) MoneyGram shall:

(i) provide products and services approved in writing by Walmart through the
Co-branded Site, including without limitation, money transfer services initiated
at the Co-branded Site to any MoneyGram Location (collectively, the “Co-Branded
MT Services”);

(ii) provide customer service to users of the Co-branded Site 24 hours a day, 7
days a week; and

(iii) comply with the Service Level Agreement, Attachment I of the Agreement,
and the Information Security Addendum, Attachment L of the Agreement.

MoneyGram shall obtain Walmart’s written approval (which in this case shall
include email) of the Co-branded Site and all pages and content therein prior to
any launch of any updates to the Co-branded Site. The Co-branded Site shall not
contain any links to the MoneyGram Site or any third party website or direct any
users to the MoneyGram Site or any third party website. MoneyGram shall not
offer any products or services on the Co-branded Site without Walmart’s prior
written consent. MoneyGram shall use commercially reasonable efforts to upgrade
the Co-Branded Site to the new MoneyGram .NXT platform no later than April 30,
2016. Walmart shall approve in writing (which in this case shall include email)
any material changes to the template for each type of Transactional Email prior
to the implementation of such changes. MoneyGram may make changes to the
Co-branded Site without Walmart’s prior written consent (i) to comply with any
Applicable Law or maintain the security of the Co-branded Site, provided that if
any such change is a material change, MoneyGram shall provide Walmart with prior
written notice of such change and if prior notice of such change is not
possible, then MoneyGram shall provide Walmart with written notice of such
change as soon as reasonably possible, and (ii) if such changes are not material
changes to the content or functionality of the Co-branded Site (e.g., changes to
fix errors in copy or functionality).

(c) Walmart shall place a Link or Links on the Walmart.com Site in Walmart’s
sole discretion. Walmart shall have sole control of the Walmart.com Site and all
content therein and may suspend or remove any Link or Links at any time in its
reasonable discretion; provided that, the parties agree that any such removal
shall be deemed reasonable if made in response to MoneyGram’s breach of the
Service Level Agreement applicable to the Co-branded Site. Walmart may request
that MoneyGram suspend the accessibility of the Co-branded Site and/or remove
any content from the Co-branded Site at any time upon Walmart’s reasonable
written request and MoneyGram shall suspend the accessibility of the Co-branded
Site and/or remove such content as soon as reasonably possible, not to exceed 48
hours from the receipt of such request; provided, however, that if MoneyGram is
unable to suspend the accessibility of the Co-branded Site or remove content
within 48 hours of receipt of a request from Walmart, MoneyGram shall notify
Walmart and shall use commercially reasonable efforts to suspend the

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

4



--------------------------------------------------------------------------------

accessibility of the Co-branded Site or remove such consent as soon as possible;
further provided that, the parties agree that any request by Walmart to suspend
the accessibility of the Co-branded Site shall be deemed reasonable if made in
response to MoneyGram’s breach of the Service Level Addendum. Except as provided
in Section 10, nothing in this Addendum shall restrict Walmart from providing
any product or service through the Walmart.com Site.

(d) MoneyGram agrees that it shall be solely responsible for (i) the operation
and maintenance of the Co-branded Site, (ii) any Transactions taking place on
the Co-branded Site, (ii) products and services on the Co-branded Site,
(iii) technical operation of the Co-branded and all related equipment,
(iv) posting on the Co-branded Site any notices or policies require to be posted
on the Co-branded Site under any Applicable Law, (v) all costs associated with
the Co-branded Site and the Co-Branded MT Services and (vi) using commercially
reasonable efforts to prevent fraudulent Transactions through the Co-branded
Site, provided that all such efforts shall equal or exceed the efforts taken to
prevent fraud on the MoneyGram Site. MoneyGram shall ensure the accuracy and
appropriateness of materials posted on the Co-branded Site (excluding the
Walmart Content). Notwithstanding the foregoing, MoneyGram shall not be
responsible for any Link or Links placed on the Walmart.com Site by Walmart
pursuant to Section 3(c), or for the operation or maintenance thereof.

(e) MoneyGram will be solely responsible for all aspects of Transaction
processing on the Co-branded Site, including without limitation, whether to
complete any proposed Transaction placed by customers through the Co-branded
Site. MoneyGram shall determine whether a proposed Transaction complies with
Applicable Law and MoneyGram reserves the right to reject any Transaction that
does not comply with any requirements that it periodically may establish for
Transactions through the MoneyGram Site; provided that MoneyGram shall not
require users of the Co-branded Site to comply with any additional requirements
not applied by MoneyGram to users of the MoneyGram Site. Walmart shall have no
liabilities or obligations related to the Co-Branded MT Services.

(f) MoneyGram shall be solely responsible for providing all customer support
regarding the Co-Branded MT Services and any products offered on the Co-branded
Site. Walmart may refer any customer inquiries regarding such products or
services to the customer service area provided by MoneyGram and as specified on
the Co-branded Site.

 

4. Co-Branded MT Services, Offers and Marketing to Customers.

(a) If a Co-branded Customer elects to use the ACH Service, or the Standard
Service, its recipients shall be able to pick up the transferred funds at any
MoneyGram Location within [*] (or less) of the time the Transaction is completed
by the Co-branded Customer on the Co-branded Site (the “Standard Pickup Time”);
provided that in no event shall the Standard Pickup Time be any longer than [*].

(b) Upon completion of any additional development necessary to accommodate the
following, all rewards and value programs and special offers and promotions
(collectively, the “Offers”) offered by MoneyGram on the MoneyGram Site for the
same or similar products or services offered on the Co-branded Site may be
offered through the Co-branded Site unless otherwise specified by Walmart.
MoneyGram shall provide Walmart with prior written notice of any such Offers,
and MoneyGram shall obtain Walmart’s written approval (which in this case may
include email) for any Offer to be made through the Co-branded Site or to
Co-branded Customers (as defined herein) prior to making such Offer

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

5



--------------------------------------------------------------------------------

available through the Co-branded Site or to Co-branded Customers. MoneyGram
agrees to use commercially reasonable efforts to complete any development
required to integrate the MoneyGram Rewards program into the Co-branded Site.

(c) [Reserved].

(d) [Reserved].

(e) Except as set forth in this Addendum, neither Party shall bid on keywords or
phrases containing the other Party’s trademarks without the prior written
agreement of the other Party. If either Party (the “Non-Bidding Party”) gives
notice to the other Party (the “Bidding Party”), which notice may be by email,
that the Bidding Party is bidding on such keywords or phrases containing the
Non-Bidding Party’s trademarks, the Bidding Party will use commercially
reasonable efforts to cancel such bids within three (3) business days.
Notwithstanding the foregoing, Walmart shall be responsible for all online
marketing activities related to Co-branded Site; provided that all such online
marketing activities related to the Co-branded Site, as well as the associated
marketing budget, must be mutually agreed upon by the Parties in advance of such
activities occurring. Walmart may utilize a marketing pixel, a.k.a. page tag, on
http://walmart.moneygram.com to optimize and report on paid search and targeting
campaigns.

(f) Each Party may only promote and advertise the Co-branded Site as
specifically approved in writing by the other Party (which may include email).
MoneyGram may not provide any marketing materials, emails or other
communications to Co-branded Customers for products or services not available
through the Co-branded Site (unless such Co-branded Customers are already or
become MoneyGram Customers). MoneyGram shall not send any Non-Transactional
Emails to any Co-branded Customers (unless such Co-branded Customers are already
or become MoneyGram Customers) without Walmart’s prior written consent (which
may include email). For clarity, nothing in this Addendum shall be deemed to
prohibit, delay or otherwise interfere with MoneyGram’s ability to communicate
with MoneyGram Customers.

(g) MoneyGram shall not use Flash Cookies on or in connection with the
Co-branded Site, including without limitation, for marketing purposes; provided
that, notwithstanding the foregoing, MoneyGram may use Flash Cookies in
anti-fraud technology used in connection with the Co-Branded MT Services or
MoneyGram Services.

 

5. Customer Information and Privacy Policy.

(a) MoneyGram shall post a privacy policy on the Co-branded Site (the
“Co-branded Privacy Policy”) and shall comply with the terms of such Co-branded
Privacy Policy. MoneyGram agrees that any information obtained by MoneyGram
through the Co-branded Site (including without limitation, customer personal
information) shall only be used by MoneyGram in accordance with the Co-branded
Privacy Policy posted on the Co-branded Site. MoneyGram shall notify Walmart of
any changes to the Co-branded Privacy Policy via email and shall not post such
revised Co-branded Privacy Policy to the Co-branded Site without Walmart’s prior
written consent, not to be unreasonably withheld, delayed or conditioned, and
provided that the foregoing shall not preclude MoneyGram from posting any
changes it believes are necessary to comply with Applicable Law.

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

6



--------------------------------------------------------------------------------

(b) MoneyGram shall not target communications of any kind to any user of the
Co-branded Site on the basis of the intended recipient being a Walmart user.

(c) [Reserved].

(d) MoneyGram shall only use, maintain and disclose personally identifiable
information (“PII”) and other customer information collected in connection with
the Co-branded Site (together, with PII, the “Customer Information”) in
compliance with Applicable Law and in accordance with the Co-branded Privacy
Policy. MoneyGram will ensure that persons to whom it transfers Customer
Information in connection with providing the Co-Branded MT Services will use,
maintain or disclose such information only in accordance with Applicable Law,
the Co-branded Privacy Policy and the terms of this Addendum. MoneyGram will be
responsible for compliance with the provisions of this Section 5 with respect to
any third party to whom Customer Information is transferred, other than to
Walmart. MoneyGram shall only use the Customer Information to perform the
Co-Branded MT Services and as otherwise specifically permitted by this Addendum
and expect as specifically permitted herein, MoneyGram shall not use, copy,
sell, transfer, publish, disclose, display, or otherwise make available Customer
Information.

(e) The Parties recognize that the Co-branded Customers are customers of both
Walmart and MoneyGram. Notwithstanding the foregoing, MoneyGram owns, to the
extent permitted by Applicable Law, the identification information provided by
the Co-branded Customers on the Co-branded Site (including without limitation,
names, addresses and email addresses). And MoneyGram shall have no obligation to
disclose, and Walmart shall have no ownership interest in, any information
contained in the Customer Information which information MoneyGram reasonably
believes in good faith falls within the definition of a “consumer report” as set
forth in the Fair Credit Reporting Act.

(f) MoneyGram shall transfer all Customer Information set forth in Section 7 of
Exhibit A to Walmart in the aggregate format described in Section 7 of Exhibit
A.

 

6. Licenses and Ownership.

(a) Walmart hereby grants to MoneyGram, for the term of this Addendum, a
non-exclusive, royalty free, limited license, without the right to sublicense or
assign, to utilize the Walmart trademarks, logos, name and other content
specifically provided by Walmart to MoneyGram for use on the Co-branded Site
(collectively, “Walmart Content”), subject in all cases to Walmart’s right to
approve the Co-branded Site. MoneyGram acknowledges and agrees that Walmart and
its Affiliates shall retain all legal right, title and interest in and to the
Walmart Content, and the Walmart Content is protected by patent, copyright and
trademark laws. All goodwill associated with the use of the Walmart Content
shall inure to Walmart. Except as expressly provided in this Addendum, Walmart
Content may not be used, copied, reproduced, modified, published, uploaded,
posted, transmitted, or distributed in any way.

(b) MoneyGram hereby grants to Walmart for the term of this Addendum, a
non-exclusive, royalty free, limited license, without the right to assign, to
utilize MoneyGram’s trademarks, logos and name (collectively, “MoneyGram
Content”) in connection with the Links and any marketing or promotion of the
Co-branded Site or the Co-Branded MT Services. As between the Parties, MoneyGram
shall own all MoneyGram Content. All goodwill associated with the use of the
MoneyGram Content shall inure to MoneyGram. Except as expressly provided in this
Addendum, MoneyGram Content may not be used, copied, reproduced, modified,
published, uploaded, posted, transmitted, or distributed in any way.

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

7



--------------------------------------------------------------------------------

(c) Walmart and its Affiliates shall own exclusively: (i) any and all technology
owned by Walmart or any of its Affiliates at the time that such technology is
provided for use in establishing, developing or administering the Co-branded
Site (the “Walmart Technology”; (ii) any and all changes or other modifications
made by Walmart or any of its Affiliates to the Walmart Technology; and
(iii) any and all new technology created by Walmart or any of its Affiliates in
connection with establishing, developing or administering the Co-branded Site.

(d) MoneyGram and its Affiliates shall own exclusively: (i) any and all
technology owned by MoneyGram or any of its Affiliates at the time that such
technology is used in establishing, developing or administering the Co-branded
Site (the “MoneyGram Technology”); (ii) any and all changes or other
modifications made by MoneyGram or any of its Affiliates to the MoneyGram
Technology; and (iii) any and all new technology created by MoneyGram or any of
its Affiliates in connection with establishing, developing or administering the
Co-branded Site.

7. Joint Development. The Parties shall not be obligated to jointly develop any
technology in connection with the Co-branded Site and agree that the Co-branded
Site is not jointly developed. If the Parties, in their sole discretion,
determine to jointly develop technology, the Parties shall enter into a written
agreement confirming the scope of such joint development efforts and the
respective rights of the Parties in any jointly developed technology, including
without limitation, ownership of the intellectual property in any ideas,
technology, designs, know-how, or processes jointly developed. No Party shall
file or attempt to file any application for a patent, or register or attempt to
register any mark or copyright, or claim any proprietary right or interest in
any jointly developed technology without the prior written approval of the all
Parties involved in such joint development. For purposes of this Section,
technology shall not be considered jointly developed unless all of the Parties
that are involved in such joint development expressly agree in advance in
writing that such technology will be jointly developed by them and the
respective rights of the Parties in such jointly developed technology are set
out in such agreement.

 

8. [Reserved].

 

9. Acceptance. The terms governing the acceptance of any Deliverables shall be
set forth in the applicable Statement of Work.

10. Competitive Services Retained by Walmart. MoneyGram shall perform the
MoneyGram Services for Walmart on a nonexclusive basis and nothing in this
Addendum will limit Walmart’s right to (i) contract with other providers; or
(ii) develop or acquire materials or programs that are similar to, or
competitive with, the Co-Branded MT Services or MoneyGram Services. Walmart
makes no projections about the quantity of MoneyGram Services or Co-Branded MT
Services nor provides any minimum amount of business to MoneyGram under this
Addendum, and MoneyGram may not rely in any way on any past or perceived
projections or expectations of work from Walmart. Walmart shall not have any
responsibility or liability in connection with any act or expenditure, including
expenditures for equipment, materials, supplies, hiring or capital, by MoneyGram
because of any actual or perceived projections or expectations as to work.

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

8



--------------------------------------------------------------------------------

11. Compliance With Policies, Rules and Regulations.

(a) [Reserved].

(b) In addition to MoneyGram’s other compliance obligations set forth in this
Addendum, in connection with the Co-branded Site, the Co-Branded MT Services,
the MoneyGram Services and this Addendum, MoneyGram shall comply with Walmart’s
applicable privacy policies that are made available to MoneyGram at
http://Walmart.comstores.com/9243.aspx (the “Walmart Privacy Policy”) for which
Walmart will inform MoneyGram in writing of any material changes, and all
applicable FTC, state, IAB and NAI standards, including, without limitation:

 

  •   Section 5 of the FTC Act; the FTC’s Principles for the Self-Regulation of
Online Behavioral Advertising (available at
http://www.ftc.gov/os/2009/02/P085400behavad_report.pdf),

 

  •   the ANA/AAA/CBBBDMA/IAB Self-Regulatory Principles for Online Behavioral
Advertising (available at
http://www.thedma.org/government/ven-principles%2007-01-09%20FINAL.pdf), and

 

  •   the NAI Principles Code of Conduct (available at
http://www.networkadvertising.org/networks/2008%20NAI%20_Principles_final%20for%20Website.pdf),
as those and other standards relating to behavioral advertising may be amended
from time to time, and as they relate to online advertising practices and such
other service levels as required from time to time by Walmart during the term of
Agreement.

Walmart reserves all rights to the data provided by Walmart to MoneyGram and any
data resulting from same.

(c) MoneyGram agrees to comply with all Applicable Law (both from the United
States, as well as the rest of the world where applicable) to which it may be
subject, including without limitation, laws concerning consumer data privacy,
the transfer of funds, money order licensing, the prohibition of money
laundering and laws otherwise related to the conduct of its business. In
addition, MoneyGram agrees to act in compliance with (i) all applicable federal,
state and local laws and regulations, including without limitation, the CAN-SPAM
Act of 2003 (“CAN-SPAM”) and the Children’s Online Privacy and Protection Act of
1998 (“COPPA”) and (ii) all applicable industry standards concerning privacy,
data protection, confidentiality of information security, including without
limitation, the Payment Card Industry (PCI) Data Security Standard.

 

12. Personnel.

(a) MoneyGram shall, at MoneyGram’s expense, (i) obtain all necessary permits,
documentation, registrations, certifications or licenses that may be required
(including without limitation, visas and green cards or any other document
required to legally reside and work in the country the services are being
performed), and (ii) ensure that all MoneyGram personnel and approved
subcontract personnel will be properly registered, documented, licensed and/or
certified.

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

9



--------------------------------------------------------------------------------

(b) Walmart acknowledges that, for some MoneyGram Services MoneyGram may desire
to contract with subcontractors. Prior to performing any of MoneyGram’s
MoneyGram Services, each subcontractor will execute a written agreement with
MoneyGram containing confidentiality protections at least as protective as those
in this Addendum. MoneyGram will (i) assure that any subcontractor complies with
the requirements imposed upon MoneyGram pursuant to this Addendum to the extent
that the subcontractor performs MoneyGram Services or Co-Branded MT Services on
behalf of MoneyGram, and (ii) remain primarily liable for such MoneyGram
Services or Co-Branded MT Services performed by the subcontractor and for any
act or omission of the subcontractor.

 

13. Payment, Taxes and Reporting.

(a) In exchange for placing the Links on the Walmart.com Site and any other
actions taken by Walmart pursuant to this Addendum, MoneyGram will pay Walmart a
commission for each Completed Transaction by a Co-branded Customer (the “Walmart
Commission”) as follows: [*]. In the event Walmart is able to assume full
responsibility for funding and payment authentication/authorization, the Walmart
Commission under this Section for each Completed Transaction by a Co-branded
Customer shall be [*].

(b) If any Transaction is subsequently canceled for any reason (including
without limitation for fraud, insufficient funds or cancellation by customer)
and no fees are received or retained (as applicable) by MoneyGram from the
customer, no Walmart Commission shall be payable thereon, provided that such
cancellation must occur within 30 (thirty) days of the date that the Transaction
is fully funded. To the extent MoneyGram has paid any Walmart Commission on any
Transaction that is later canceled pursuant to the timeframe set forth in the
foregoing sentence, MoneyGram shall deduct the amount of Walmart Commission
applicable to such cancelled Transaction from Walmart Commission payments
subsequently payable to Walmart, and will provide Walmart with documentation
evidencing such cancellations as part of the Commission Report (as defined
below). If the amount of such payments is not sufficient to cover the refund of
the applicable Walmart Commission, Walmart shall pay MoneyGram the deficiency.

(c) Within fifteen (15) days after the end of each calendar month, MoneyGram
shall pay to Walmart the Walmart Commission due for such calendar month at the
account designated by Walmart. Such payments shall be made to Walmart by
MoneyGram’s initiation of an Automated Clearing House (ACH) credit to Walmart at
the bank accounts provided in writing by Walmart to MoneyGram (which may be
provided by email).

(d) If MoneyGram is required to pay or collect any federal, state, local,
value-added, goods-and-services or any other similar taxes or duties related to
or arising from the Co-Branded MT Services or MoneyGram Services provided under
this Addendum, MoneyGram shall be solely responsible for such taxes and/or
duties and MoneyGram shall pay all such taxes when due; provided, however, that
MoneyGram shall not be required to pay any taxes based on Walmart’s net income.

(e) MoneyGram will calculate the amount of Walmart Commissions earned during
each calendar month, and will deliver with each payment of Walmart Commission a
commission calculation report (the “Commission Report”) which shall describe the
calculation of the Walmart Commission for the calendar month and include the
information set forth in Section 6 of Exhibit A. In addition, MoneyGram shall
provide Walmart with the information set forth in Section 6 of Exhibit A on a
daily, weekly and monthly basis in the format specified by Walmart by email.

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

10



--------------------------------------------------------------------------------

(f) During the term of this Addendum, each Party shall allocate an amount equal
to [*] (the “Marketing Amount”) [*] for placement in a marketing fund for the
promotion of the Co-branded Site (the “Marketing Fund”). For example, if [*],
each Party shall be required to place [*] in the Marketing Fund. The Marketing
Fund shall be controlled by MoneyGram and the funds therein shall be used as
mutually agreed by the Parties for the promotion and marketing of the Co-branded
Site and Co-Branded MT Services. Within fifteen (15) days after the end of each
calendar month, MoneyGram shall allocate the Marketing Amount for Transactions
completed in such calendar month to the Marketing Fund. MoneyGram shall provide
Walmart with monthly reports on the Marketing Fund, which shall include without
limitation, the balance of such account at the beginning and end of such month
and a summary of account activity, including amounts spent for specific
marketing in such month. If any amounts remain in the Marketing Fund upon
termination of this Addendum, MoneyGram shall transfer such amount to Walmart on
the effective date of termination.

 

14. Term and Termination.

(a) Subject to the termination rights specified below, this Addendum shall
become effective as of the Effective Date and shall continue until the
expiration or termination of the Agreement.

(b) [Reserved].

(c) [Reserved].

(d) If a Party breaches any provision of this Addendum and fails to remedy such
breach within thirty (30) days of receipt of written notice from the
non-breaching party, the non-breaching party may terminate this Addendum upon
written notice. Termination of this Addendum under this Section shall not result
in the termination of the Agreement, and does not limit either Party from
pursuing any other remedies available to such Party, including, but not limited
to, injunctive relief.

(e) [Reserved].

(f) In the event of any termination or expiration of this Addendum for any
reason, all provisions of this Addendum whose meaning requires them to survive
shall survive the expiration or termination of this Addendum.

(g) Upon termination of this Addendum for any reason, MoneyGram shall pay
Walmart all Walmart Commissions for Transactions occurring prior to termination.
Upon the effective date of any termination, MoneyGram shall immediately cease
all use of Walmart Content. MoneyGram may continue to provide services to
Co-branded Customers through the MoneyGram Website, provided that MoneyGram
shall (i) send an email (pre-approved by Walmart in writing), to Co-branded
Customers explaining the termination of the Co-branded Site and (ii) take such
other actions reasonably requested by Walmart with respect to such transition.
Except for this email, MoneyGram shall not market MoneyGram Services to
Co-branded Customers; provided, however, that the foregoing is not intended to
limit MoneyGram’s rights in any way to market to MoneyGram Customers.

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

11



--------------------------------------------------------------------------------

15. [Reserved].

 

16. [Reserved].

 

CONFIDENTIAL

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFICATIONS

HIGH LEVEL REQUIREMENTS

SITE AND USER EXPERIENCE

 

1. Functionality and Services – In general, the functionality provided on the
existing MoneyGram Site should be provided by MoneyGram on the Co-branded Site,
including, without limitation, the flow for money transfers as well as the
customer account interface.

 

  a. MoneyGram shall provide the flexibility to turn off certain services
available on the Co-branded Site so that Walmart has the discretion to not offer
certain services provided by MoneyGram.

 

  b. The Co-branded Site shall contain functionality for a Wal-Mart agent
locator, a unique agent ID, an online Customer Fee estimator, and unique program
terms and conditions specified by Walmart.

 

  c. The ACH Service Transactions may only be funded through the customer’s use
of the customer’s bank account and shall be an ACH transaction. The recipient of
the ACH Service may pick up their funds at a MoneyGram Location after the
reference number has been generated by MoneyGram.

 

  d. The Standard Service Transactions may only be funded by a credit card or
debit card. The recipient of a Standard Service Transaction may pick up their
funds at a MoneyGram Location after the reference number has been generated by
MoneyGram.

 

  e. [Reserved].

 

2. Co-branded Site Experience

 

  a. MoneyGram shall develop the Co-branded Site in accordance with the style
guides provided by Walmart. Walmart’s co-branding guidelines require the
Co-branded Site experience to mirror the look and feel of the Walmart brand in
terms of color palettes, buttons, fonts etc. in the overall customer experience.
The exact requirements of co-branding will be determined by taking into account
Walmart co-branding guidelines as well as resource/technology constraints at
MoneyGram’s end to support co-branding and the time to market.

 

  b. Customers shall also be permitted to navigate to the Co-branded Site
independent of the Walmart.com Site (e.g. via search engines, typing in the URL
of the website in the browser or via marketing/customer support emails).

 

  c. While on the Co-branded Site, all pages/links within the flow will be
co-branded, unless the customer specifically clicks on an external link. No
external links shall be placed on the Co-branded Site unless approved in writing
by Walmart. For example, links like “help” and “privacy policy” will also be
co-branded.

 

Exhibit A-1



--------------------------------------------------------------------------------

  d. A link that redirects the consumer to the Walmart MoneyCenter will be
included on the Co-branded Site. The terms and conditions, FAQs, and disclaimers
on the Co-branded Site shall be approved by Walmart in writing prior to any
posting to the Co-branded Site.

 

  e. [Reserved].

 

  f. MoneyGram will track site metrics for the Co-branded Site requested by
Walmart using industry standard site analytics tools and share those with
Walmart in the format requested by Walmart.

 

3. [Reserved].

 

4. Domain Requirements – In keeping with the Walmart Information Security
policy, the domain of the customer facing Co-branded Site will be Walmart.com.
For example, the URL of the Co-branded Site could be xxx.XYZ.Walmart.com which
will be the URL that customers will access online. MoneyGram will host the
Co-branded Site on its infrastructure, which implies that it will have a
different URL such as www.ZZZ.moneygram.com. The URL redirect from
www.ZZZ.moneygram.com to the www.XYZ.Walmart.com will be accomplished in the
following way: the Walmart technology team will provide appropriate SSL
certificates to the MoneyGram technology team.

 

5. Language Support – The Co-branded Site should support multiple languages on
par with the languages supported on the MoneyGram Site. If additional languages
are supported on the MoneyGram Site after the Launch Date, such languages shall
be supported on the Co-branded Site.

REPORTING AND PAYMENT

 

6. Reporting – MoneyGram will provide Walmart with certain reporting relating to
the Transactions. Such reporting shall be provided in excel format via email to
a predefined distribution list. MoneyGram shall provide Walmart with the
following reporting based on the applicable frequency noted:

Reports to be provided on a daily basis:

 

  •   Total Transaction Amounts (as defined in the Agreement) of Transactions

 

  •   Total number of Transactions

Reports to be provided on a weekly basis (based on Saturday – Friday week):

 

  •   Estimated total Walmart Commission as a dollar value

Reports to be provided on a monthly basis (based on a calendar month):

 

  •   Total number of user visits to Co-branded Site

 

  •   Percentage of customer visits to the Co-branded Site that performed
Transactions

 

  •   Percentage of Transactions by tender type (e.g., ACH, credit, debit)

 

  •   Average Transaction Amount as a dollar value

 

  •   Average Customer Fee for each Transaction on the Co-branded Site as a
dollar value

 

Exhibit A-2



--------------------------------------------------------------------------------

  •   Top 5 receive Walmart Stores DMAs as measured as a percentage of total
Transaction volume, if applicable

 

  •   Total Customer Fees as a dollar value

 

  •   The number of cancelled Transactions, the dollar amount of cancelled
Transactions, any amounts deducted from Walmart Commissions due to cancelled
Transactions and the reason for such cancellations

 

  •   Date and analytics on traffic on the Co-branded Site

 

7. [Reserved].

 

8. Payment – MoneyGram shall accurately track the Walmart Commission due to
Walmart for each Transaction.

MARKETING

 

9. Loyalty programs – MoneyGram will not automatically enroll Co-branded
Customers or promote any MoneyGram loyalty program on the Co-branded Site unless
agreed to in writing by Walmart. If MoneyGram has or adds a loyalty program to
its own platform, this feature should be suppressed on the Co-branded Site.

 

10. Marketing – The Co-branded Site should automatically opt users out of any
MoneyGram specific marketing. The system must identify and separate out the
experience for Co-branded Customers.

CUSTOMER SERVICE

 

11. Customer Service – MoneyGram will offer the full range of customer service
for the Co-branded Site in line with the MoneyGram Site including service levels
at least as favorable as those offered to users of the MoneyGram Site. MoneyGram
shall provide customer call center support as specified in Attachment I of the
Agreement.

 

12. Customer Emails – All email communications to Co-branded Customers should be
co-branded. All links within the emails should direct customers back to the
Co-branded Site. No links to the MoneyGram Site shall be contained in any email
communications to any Co-branded Customer.

 

Exhibit A-3